--------------------------------------------------------------------------------

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of October 7, 2016 (this “Amendment”), to the Credit
Agreement, dated as of February 11, 2016 (the “Credit Agreement”), among SunOpta
Inc. (the “Company” or “Canadian Parent Borrower”; as further defined in the
Credit Agreement), SunOpta Foods Inc. (the “U.S. Parent Borrower”; as further
defined in the Credit Agreement), The Organic Corporation B.V. (the “Dutch
Parent Borrower”; as further defined in the Credit Agreement) and each of the
other Borrowers and Guarantors party thereto from time to time, the Lenders
party thereto from time to time, Bank of America, N.A., as Administrative Agent
under the U.S. Subfacility (in such capacity, the “U.S. Administrative Agent”;
as further defined in the Credit Agreement), and as a U.S. Issuing Bank and the
U.S. Swingline Lender, Bank of America, N.A. (acting through its Canada Branch),
as Administrative Agent under the Canadian Subfacili-ty (in such capacity, the
“Canadian Administrative Agent”; as further defined in the Credit Agreement),
and as a Canadian Issuing Bank and the Canadian Swingline Lender, Bank of
America, N.A. (acting through its London Branch), as Administrative Agent under
the Dutch Subfacility (in such capacity, the “Dutch Administrative Agent”; as
further defined in the Credit Agreement), and as a Dutch Issuing Bank and the
Dutch Swingline Lender, and Bank of Ameri-ca, N.A, as Collateral Agent (in such
capacity, the “Collateral Agent”; as further defined in the Credit Agreement).

R E C I T A L S

A.     The Borrowers have requested that the Credit Agreement be amended as set
forth herein; and

B.     Lenders constituting the Required Lenders, the Administrative Agents and
the Collateral Agent are willing to agree to this Amendment on the terms set
forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.     Capitalized Terms. Capitalized terms used in this Amendment but
not defined herein shall have the meanings assigned to them in the Credit
Agreement.

Section 2.     Amendments. The Credit Agreement is hereby amended as of the
First Amendment Effective Date (as defined below) to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

Section 3.     Representations and Warranties. The Company hereby represents and
warrants that, as of the date hereof:

(i) no Default or Event of Default exists pursuant to the Credit Agreement; and

--------------------------------------------------------------------------------

(ii) the representations and warranties set forth in Section 7 of the Credit
Agreement, and in any Credit Document entered in relation thereto, are true and
correct in all material respects (without duplication of any materiality
standard set forth in any such representation or warranty) (except for those
representations and warranties that relate to an earlier date, in which event,
such representations and warranties were true in all material respects (without
duplication of any materiality standard set forth in any such representation or
warranty) as of such earlier date).

Section 4.     Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the date (such date, the “First Amendment Effective
Date”) that the following conditions have been satisfied:

(i) Counterparts to this Amendment. The U.S. Administrative Agent shall have
received counterparts of this Amendment executed by the Administrative Agents,
the Collateral Agent, the Borrowers and the Required Lenders;

(ii) Use of Proceeds. The net cash proceeds of the $85.0 million of Series A
Preferred Stock, par value $0.001 per share, issued by the U.S. Parent Borrower
on Octo-ber 7, 2016 shall have been used, or substantially simultaneously with
the First Amendment Effective Date shall be used, to repay a portion of the
obligations outstanding under the Second Lien Loan Agreement; and

(iii) Fees. The Company (or its designee) shall have paid, or caused to be paid,
all reasonable documented out of pocket costs and expenses of the U.S.
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment (including the fees and expenses of Cahill Gordon &
Reindel LLP as counsel to the U.S. Administrative Agent) for which invoices have
been presented to the Company at least two business days prior to the First
Amendment Effective Date.

Section 5.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts (including
by facsimile or other electronic transmission (i.e., a “pdf” or “tif”), each of
which when so executed and delivered shall be deemed to be an original, but all
of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the Company
and the Administrative Agent.

Section 6.     Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a)     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

(b)     EACH PARTY TO THIS AMENDMENT CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR
OTHER PROCEEDING RELATING IN ANY WAY TO THIS AMENDMENT, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH PARTY TO THIS AMENDMENT IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.
EACH PARTY TO THIS AMENDMENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 12.03 OF THE CREDIT AGREEMENT. A FINAL JUDGMENT
IN ANY PROCEEDING OF ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY
APPLICABLE REQUIREMENT OF LAW.

- 2 -

--------------------------------------------------------------------------------

(i)     EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 7.     Headings. The headings of the several Sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.

Section 8.     Effect of the Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agents or the Collateral Agent, in each case under
the Credit Agreement or any other Credit Document, (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Credit Document and
(iii) each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Credit Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect. Each of the Credit Parties hereby consents to this Amendment and
confirms and reaffirms (i) that all obligations of such Credit Party under the
Credit Documents to which such Credit Party is a party shall continue to apply
to the Credit Agreement as amended hereby, (ii) its Guarantees of the
Obligations, (iii) its pledges and grants of security interests and Liens on the
Collateral to secure the Obligations pursuant to the Security Documents and (iv)
such Guarantees, pledges and grants of security interests, as applicable, shall
continue to be in full force and effect and shall continue to inure to the
benefit of the Lenders and the other Secured Creditors. This Amendment shall
constitute a Credit Document for purposes of the Credit Agreement.

- 3 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

  SUNOPTA INC.               By: /s/ Robert McKeracher     Name: Robert
McKeracher     Title: Vice President and Chief Financial Officer


  SUNOPTA FOODS INC.               By: /s/ Robert McKeracher     Name: Robert
McKeracher   Title: Vice President  


  SUNOPTA GRAINS AND FOODS INC.               By: /s/ Robert McKeracher   Name:
Robert McKeracher       Title: Vice President


  CITRUSOURCE, LLC               By: /s/ Robert McKeracher     Name: Robert
McKeracher   Title: Vice President  


  SUNOPTA COMPANIES INC.               By: /s/ Robert McKeracher     Name:
Robert McKeracher     Title: Vice President  


  SUNOPTA GLOBAL ORGANIC INGREDIENTS INC.               By: /s/ Robert
McKeracher     Name: Robert McKeracher     Title: Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------


  TRADIN ORGANICS USA LLC               By: /s/ Robert McKeracher     Name:
Robert McKeracher     Title: Vice President  


  SUNOPTA INVESTMENTS LTD.               By: /s/ Robert McKeracher     Name:
Robert McKeracher     Title: Vice President  


  SUNRISE HOLDINGS (DELAWARE), INC.               By: /s/ Robert McKeracher    
Name: Robert McKeracher     Title: Vice President


  SUNRISE GROWERS, INC.               By: /s/ Robert McKeracher     Name: Robert
McKeracher     Title: Vice President  


  FARM CAPITAL INCORPORATED               By: /s/ Robert McKeracher     Name:
Robert McKeracher     Title: Vice President


  PACIFIC RIDGE FARMS, LLC               By: /s/ Robert McKeracher     Name:
Robert McKeracher     Title: Vice President  

[Signature Page to First Amendment]

--------------------------------------------------------------------------------


  COÖPERATIE SUNOPTA U.A.               By: /s/ Bob Kouw     Name: Bob Kouw    
Title: Authorized Signatory


  By: /s/ Gerard Versteegh     Name: Gerard Versteegh     Title:Authorized
Signatory


  THE ORGANIC CORPORATION B.V.               By: /s/ Bob Kouw     Name: Bob Kouw
    Title: Authorized Signatory  


  By: /s/ Gerard Versteegh     Name: Gerard Versteegh     Title:Authorized
Signatory


  CROWN OF HOLLAND B.V.               By: /s/ Bob Kouw     Name: Bob Kouw    
Title: Authorized Signatory


  By: /s/ Gerard Versteegh     Name: Gerard Versteegh     Title:Authorized
Signatory


  TRADIN ORGANIC AGRICULTURE B.V.               By: /s/ Bob Kouw     Name: Bob
Kouw     Title: Authorized Signatory


  By: /s/ Gerard Versteegh     Name: Gerard Versteegh     Title:Authorized
Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------


  TRABOCCA B.V.               By: /s/ Bob Kouw     Name: Bob Kouw     Title:
Authorized Signatory


  By: /s/ Gerard Versteegh     Name: Gerard Versteegh     Title:Authorized
Signatory

[Signature Page to First Amendment]

--------------------------------------------------------------------------------


  BANK OF AMERICA N.A.,   as U.S. Administrative Agent, Collateral Agent,   U.S.
Swingline Lender, U.S. Issuing Bank and a   U.S. Revolving Lender


  By: /s/ Steven M. Siravo     Name: Steven M. Siravo     Title: SVP


  BANK OF AMERICA, N.A.,   (acting through its London branch), as Dutch  
Administrative Agent, Dutch Swingline Lender,   Dutch Issuing Bank and a Dutch
Revolving Lender


  By: /s/ Steven M. Siravo     Name: Steven M. Siravo     Title: SVP


  BANK OF AMERICA, N.A. (acting through its   Canada branch), as Canadian
Administrative Agent,   Canadian Swingline Lender, Canadian Issuing Bank   and a
Canadian Revolving Lender


  By: /s/ Steven M. Siravo     Name: Sylwia Durkiewicz     Title: Vice
President  


  BANK OF MONTREAL – CHICAGO BRANCH,   as a U.S. Lender


  By: /s/ Randon Gardley     Name: Randon Gardley     Title: Vice President

[Signature Page to First Amendment]

--------------------------------------------------------------------------------


  BANK OF MONTREAL,   as a Canadian. Lender


  By: /s/ Pedram Kaya     Name: Pedram Kaya     Title: Managing Director      
Corporate Finance, ABL       BMO Bank of Montreal


  BANK OF MONTREAL – LONDON BRANCH,   as a Dutch. Lender


  By: /s/ Andy McClinton     Name: Andy McClinton     Title: Managing Director


  By: /s/ Scott Matthews     Name: Scott Matthews     Title: Managing Director


  JPMORGAN CHASE BANK, N.A.,   as a U.S. Lender


  By: /s/ Jessica L. Zilliox     Name: Jessica L. Zilliox     Title: Authorized
Officer


  JPMORGAN CHASE BANK, N.A., Toronto   Branch, as a Canadian Lender


  By: /s/ Auggie Marchetti     Name: Auggie Marchetti     Title: Authorized
Officer

[Signature Page to First Amendment]

--------------------------------------------------------------------------------


  JPMORGAN CHASE BANK, N.A., London   Branch, as a Dutch Lender


  By: /s/ Tim Jacob     Name: Tim Jacob       Title: Authorized Officer


  Rabobank Canada, as a Lender


  By: /s/ Raj Joshi     Name: Raj Joshi     Title: Executive Director


  By: /s/ Nicolas Stoupak     Name: Nicolas Stoupak     Title: Executive
Director


  WELLS FARGO BANK, NATIONAL   ASSOCIATION,   as a U.S. Lender


  By: /s/ Maria Quintanilla     Name: Maria Quintanilla     Title: Authorized
Signatory


  WELLS FARGO CAPITAL FINANCE   CORPORATION CANADA,   as a Canadian Lender


  By: /s/ David G. Phillips     Name: David G. Phillips     Title: Senior Vice
President       Credit Officer, Canada       Wells Fargo Capital Finance      
Corporation Canada

[Signature Page to First Amendment]

--------------------------------------------------------------------------------


  WELLS FARGO BANK, NATIONAL   ASSOCIATION LONDON BRANCH,   as a Dutch Lender


  By: /s/ T SALDANHA     Name: T SALDANHA     Title: AUTHORISED SIGNATORY

[Signature Page to First Amendment]

--------------------------------------------------------------------------------

EXHIBIT A
Amended Credit Agreement

--------------------------------------------------------------------------------


EXECUTIONCONFORMED COPY REFLECTING FIRST AMENDMENT, DATED AS OF OCTOBER 7, 2016

CREDIT AGREEMENT

Dated as of February 11, 2016,

among

SUNOPTA INC.,
as Company and Canadian Parent Borrower,

SUNOPTA FOODS, INC.,
as U.S. Parent Borrower

THE ORGANIC CORPORATION B.V.,
as Dutch Parent Borrower

Certain of the Company’s subsidiaries from time to time party hereto as
Borrowers and Guarantors,

VARIOUS LENDERS,

BANK OF AMERICA, N.A.,
as U.S. ADMINISTRATIVE AGENT, COLLATERAL AGENT and U.S. ISSUING BANK,

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH),
as CANADIAN ADMINISTRATIVE AGENT and CANADIAN ISSUING BANK

BANK OF AMERICA, N.A. (ACTING THROUGH ITS LONDON BRANCH),
as DUTCH ADMINISTRATIVE AGENT and DUTCH ISSUING BANK

__________________________________________

RABOBANK NEDERLAND, CANADIAN BRANCH
and
BANK OF MONTREAL,
as CO-SYNDICATION AGENTS,

JPMORGAN CHASE BANK, N.A.
as DOCUMENTATION AGENT


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RABOBANK NEDERLAND, CANADIAN BRANCH
and
BANK OF MONTREAL,
as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page       SECTION 1 DEFINITIONS AND ACCOUNTING TERMS 1       1.01.  
 Defined Terms 1 1.02.    Terms Generally 83 1.03.    Uniform Commercial Code
and PPSA 8384 1.04.    Exchange Rates; Currency Equivalent 8384 1.05.  
 Interpretation (Quebec) 84 1.06.    Currency Fluctuations 8485 1.07.  
 Interpretation (the Netherlands) 8586 1.08.    Additional Alternative
Currencies 86 1.09.    Change of Currency 8687 1.10.    Letter of Credit Amounts
87 1.11.    Accounting Terms 87 1.12.    Pro Forma and Other Calculations 88    
  SECTION 2 AMOUNT AND TERMS OF CREDIT 8990       2.01.    Commitments 8990
2.02.    Loans 90 2.03.    Borrowing Procedure 92 2.04.    Evidence of Debt;
Repayment of Loans 93 2.05.    Fees 94 2.06.    Interest on Loans 95 2.07.  
 Termination and Reduction of Commitments 97 2.08.    Interest Elections 98
2.09.    Optional and Mandatory Prepayments of Loans 99100 2.10.    Payments
Generally; Pro Rata Treatment; Sharing of Setoffs 102 2.11.    Defaulting
Lenders 103 2.12.    Swingline Loans 105 2.13.    Letters of Credit 107 2.14.  
 Settlement Amongst Lenders 114 2.15.    Revolving Commitment Increase 114115
2.16.    Borrower Representative 117 2.17.    Overadvances 117 2.18.  
 Protective Advances 118 2.19.    Extensions of Revolving Loans and Revolving
Commitments 118119 2.20.    Adjustment of Revolver Commitments 121 2.21.  
 Subsidiary Borrowers 122 2.22.    Reserves 123       SECTION 3 YIELD
PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS 124       3.01.    Increased
Costs, Illegality, etc 124 3.02.    Compensation 126 3.03.    Change of Lending
Office 126 3.04.    Replacement of Lenders 126


--------------------------------------------------------------------------------


    Page       SECTION 4 TAXES 127       4.01.    Net Payments 127 4.02.    VAT
129130       SECTION 5 CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING    
     DATE 131       5.01.    Closing Date; Credit Documents 131 5.02.  
 Officer’s Certificate 131 5.03.    Opinions of Counsel 131 5.04.    Corporate
Documents; Proceedings, etc 131 5.05.    Solvency Certificate 131132 5.06.  
 Borrowing Base Certificate 132 5.07.    Material Adverse Effect 132 5.08.  
 Fees, etc 132 5.09.    Security Agreements 132 5.10.    Financial Statements
132133 5.11.    Patriot Act 133 5.12.    Insurance 133 5.13.    Repayment of
Obligations of Existing Credit Agreements 133 5.14.    Field Examinations and
Appraisals 133 5.15.    Mortgaged Properties 133 5.16.    Intercreditor
Agreement 133 5.17.    Minimum Total Excess Availability. 133134       SECTION 6
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS 134       6.01.    Notice of Borrowing
134 6.02.    Availability 134 6.03.    No Default 134 6.04.    Representations
and Warranties 134       SECTION 7 REPRESENTATIONS AND WARRANTIES 134      
7.01.    Organizational Status 134 7.02.    Power and Authority 135 7.03.    No
Violation 135 7.04.    Approvals 135 7.05.    Financial Statements; Financial
Condition; Projections 135136 7.06.    Litigation 136 7.07.    True and Complete
Disclosure 136 7.08.    Use of Proceeds; Margin Regulations 136 7.09.    Tax
Returns and Payments 136137 7.10.    ERISA 137 7.11.    The Security Documents
137 7.12.    Title to Real Estate 138 7.13.    Subsidiaries 138 7.14.  
 Compliance with Statutes; Sanctions; Patriot Act; Anti-Corruption Laws 138
7.15.    Investment Company Act 139 7.16.    Environmental Matters 139

-ii-

--------------------------------------------------------------------------------


    Page       7.17.    Labor Relations 139 7.18.    Intellectual Property 139
7.19.    Centre of Main Interests 139140 7.20.    Borrowing Base Certificate 140
7.21.    Dutch Works Council Act 140 7.22.    Canadian Pension Plans 140      
SECTION 8 AFFIRMATIVE COVENANTS 140       8.01.    Information Covenants 140
8.02.    Books, Records and Inspections 143 8.03.    Maintenance of Property;
Insurance 144145 8.04.    Existence; Franchises 145146 8.05.    Compliance with
Statutes, etc 146 8.06.    Compliance with Environmental Laws 146 8.07.    ERISA
146 8.08.    Payment of Taxes 146147 8.09.    Use of Proceeds 147 8.10.  
 Additional Security; Further Assurances; etc 147 8.11.    Post-Closing Actions
148149 8.12.    Dutch Works Council Act 149150 8.13.    Certain Additional
Account Security Actions and Additional Inventory Security Actions 150 8.14.  
 Designation of Unrestricted Subsidiaries 150 8.15.    Collateral Monitoring and
Reporting 150151       SECTION 9 NEGATIVE COVENANTS 154       9.01.    Liens 154
9.02.    Asset Sales 159 9.03.    Restricted Payments and Restricted Junior Debt
Payments 160 9.04.    Indebtedness 163 9.05.    Investments 167168 9.06.  
 Transactions with Affiliates 171 9.07.    Modifications of Debt Documents,
Certificate of Incorporation, By-Laws and Certain Other Agreements, etc 173
9.08.    Limitation on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries 173 9.09.    Business; Fiscal Year 175 9.10.    Negative
Pledges 175176 9.11.    Merger, Consolidation or Sale of All or Substantially
All Assets 177178 9.12.    Financial Covenant 179180 9.13.    Canadian Pension
Plans 180       SECTION 10 EVENTS OF DEFAULT 180       10.01.    Payments 180
10.02.    Representations, etc 180 10.03.    Covenants 180 10.04.    Default
Under Other Agreements 180181 10.05.    Bankruptcy, etc 181

-iii-

--------------------------------------------------------------------------------


    Page       10.06.    ERISA; Dutch Works Council Act 181 10.07.    Credit
Documents 181182 10.08.    Guarantees 182 10.09.    Judgments 182 10.10.  
 Change of Control 182 10.11.    Application of Funds 182183       SECTION 11
THE ADMINISTRATIVE AGENT 184       11.01.    Appointment and Authorization 184
11.02.    Delegation of Duties 185 11.03.    Liability of Agents 185 11.04.  
 Reliance by the Agents 185186 11.05.    Notice of Default 186 11.06.    Credit
Decision; Disclosure of Information by the Agents 186 11.07.    Indemnification
of the Agents 187 11.08.    Administrative Agent and Collateral Agent in Its
Individual Capacity 187 11.09.    Successor Administrative Agents 187188 11.10.
   Administrative Agent May File Proofs of Claim 188189 11.11.    Collateral and
Guarantee Matters 189 11.12.    Bank Product Providers 189 11.13.    The
Collateral Agent 189190 11.14.    Withholding Taxes 189190 11.15.    Quebec
Representative 190 11.16.    Appointment of Collateral Agent as security trustee
for UK Security Agreements 190191 11.17.    Authorization to Take Action
Regarding Dutch Pledges 193194       SECTION 12  MISCELLANEOUS  194       12.01.
   Payment of Expenses, etc 194 12.02.    Right of Setoff 195 12.03.    Notices
195 12.04.    Benefit of Agreement; Assignments; Participations, etc 196 12.05.
   No Waiver; Remedies Cumulative 198 12.06.    [Reserved] 198 12.07.
   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 198
12.08.    Counterparts 198199 12.09.    Headings Descriptive 199 12.10.  
 Amendment or Waiver; etc 199 12.11.    Survival 202 12.12.    Domicile of Loans
202 12.13.    Release of Collateral or Guarantors 202 12.14.    Confidentiality
203 12.15.    USA Patriot Act Notice 204 12.16.    Waiver of Sovereign Immunity
204 12.17.    Canadian Anti-Money Laundering Legislation 204205 12.18.  
 Absence of Fiduciary Relationship 205 12.19.    Electronic Signatures 205

-iv-

--------------------------------------------------------------------------------


    Page       12.20.    Judgment Currency 205206 12.21.    Dutch Credit Party
Representation 206 12.22.    Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 206       SECTION 13 CREDIT PARTY GUARANTEE 206      
13.01.    The Guarantee 206 13.02.    Bankruptcy 207 13.03.    Nature of
Liability 207 13.04.    Independent Obligation 207208 13.05.    Authorization
208 13.06.    Reliance 208209 13.07.    Subordination 209 13.08.    Waiver 209
13.09.    Maximum Liability 209210 13.10.    Payments 210 13.11.    [Reserved]
210 13.12.    Information 210 13.13.    Severability 210 13.14.    Canadian
Severability 210


SCHEDULE 1.01A Unrestricted Subsidiaries SCHEDULE 1.01B Existing Letters of
Credit SCHEDULE 1.01C Immaterial Subsidiaries SCHEDULE 1.01D Canadian and U.S.
Fixed Asset Amount Depreciation Schedule SCHEDULE 2.01 Commitments SCHEDULE 5.15
Closing Date Mortgaged Property SCHEDULE 7.13 Subsidiaries SCHEDULE 8.15(d)
Deposit Accounts SCHEDULE 9.01(viii) Existing Liens SCHEDULE 9.02(xx)
Disposition of Specified Assets SCHEDULE 9.04(iv) Existing Indebtedness SCHEDULE
9.05(viii) Existing Investments SCHEDULE 12.03 Notices


EXHIBIT A-1 Form of Notice of Borrowing EXHIBIT A-2 Form of Notice of
Conversion/Continuation EXHIBIT B-1 Form of U.S. Revolving Note EXHIBIT B-2 Form
of Canadian Revolving Note EXHIBIT B-3 Form of Dutch Revolving Note EXHIBIT B-4
Form of U.S. Swingline Note EXHIBIT B-5 Form of Canadian Swingline Note EXHIBIT
B-6 Form of Dutch Swingline Note EXHIBIT C Form of U.S. Tax Compliance
Certificate EXHIBIT D Form of Borrowing Base Certificate EXHIBIT E Form of
Joinder Agreement EXHIBIT F Form of Solvency Certificate EXHIBIT G Form of
Compliance Certificate EXHIBIT H Form of Assignment and Assumption Agreement

-v-

--------------------------------------------------------------------------------


EXHIBIT I Form of Assignment Notice EXHIBIT J Form of Borrower Designation
Request and Assumption Agreement EXHIBIT K Form of Borrower Designation Notice
EXHIBIT L Form of Subordinated Intercompany Note

-vi-

--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of February 11, 2016, among SUNOPTA INC. (the
“Company” or “Canadian Parent Borrower”; as hereinafter further defined),
SUNOPTA FOODS, INC. (the “U.S. Parent Borrower”; as hereinafter further
defined), THE ORGANIC CORPORATION B.V. (the “Dutch Parent Borrower”; as
hereinafter further defined) and each of the other Borrowers (as hereinafter
defined) and Guarantors (as hereinafter defined) party hereto from time to time,
the Lenders party hereto from time to time, BANK OF AMERICA, N.A., as
Administrative Agent under the U.S. Subfacility (in such capacity, the “U.S.
Administrative Agent”; as hereinafter further defined), and as a U.S. Issuing
Bank and the U.S. Swingline Lender, BANK OF AMERICA, N.A. (ACTING THROUGH ITS
CANADA BRANCH), as Administrative Agent under the Canadian Subfacility (in such
capacity, the “Canadian Administrative Agent”; as hereinafter further defined),
and as a Canadian Issuing Bank and the Canadian Swingline Lender, BANK OF
AMERICA, N.A. (ACTING THROUGH ITS LONDON BRANCH), as Administrative Agent under
the Dutch Subfacility (in such capacity, the “Dutch Administrative Agent”; as
hereinafter further defined), and as a Dutch Issuing Bank and the Dutch
Swingline Lender, and BANK OF AMERICA, N.A, as Collateral Agent (in such
capacity, the “Collateral Agent”; as hereinafter further defined). All
capitalized terms used herein and defined in Section 1.01 are used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $350,000,000, consisting of (i) a U.S. Subfacility in an initial
aggregate principal amount of $260,000,000 (the “U.S. Subfacility”), (ii) a
Canadian Subfacility in an initial aggregate principal amount of $15,000,000
(the “Canadian Subfacility”) and (iii) a Dutch Subfacility in an initial
aggregate principal amount of $75,000,000 (the “Dutch Subfacility” and, together
with the U.S. Subfacility and Canadian Subfacility, the “Subfacilities”), (b)
the Borrowers have requested that the Issuing Banks issue Letters of Credit in
an aggregate Stated Amount at any time outstanding not to exceed (i) $50,000,000
under the U.S. Subfacility, (ii) $15,000,000 under the Canadian Subfacility and
(iii) $20,000,000 under the Dutch Subfacility and (c) the Borrowers have
requested the Swingline Lenders to extend credit in the form of Swingline Loans
in an aggregate principal amount at any time outstanding not to exceed (i)
$30,000,000 under the U.S. Subfacility, (ii) $3,000,000 under the Canadian
Subfacility and (iii) $10,000,000 under the Dutch Subfacility.

NOW THEREFORE, the Lenders are willing to extend such credit to the Borrowers,
the Swingline Lenders are willing to make Swingline Loans to the Borrowers and
the Issuing Banks are willing to issue Letters of Credit for the account of the
Borrowers on the terms and subject to the conditions set forth herein.

Section 1     Definitions and Accounting Terms.

1.01.     Defined Terms. As used in this Agreement, the following terms shall
have the following meanings: “Account Debtor” shall mean any Person who may
become obligated to another Person under, with respect to, or on account of, an
Account.

“Account Debtor Approved Countries” shall mean the United States, Canada, the
Netherlands, Germany, France, Italy, Belgium, Luxembourg, Denmark, Ireland,
United Kingdom, Spain, Portugal, Austria, Finland, Sweden, Switzerland, Norway,
Hong Kong, Singapore, Australia, New Zealand and Japan.

--------------------------------------------------------------------------------

“Accounts” shall mean all “accounts,” as such term is defined in the UCC (or,
with respect to any Canadian Credit Party, as defined in the PPSA), or, with
respect to any Dutch Credit Party, all vorderingen (as used in the Dutch Civil
Code), in any such case in which any Person now or hereafter has rights,
including all rights to payment for goods sold or leased or for services
rendered.

“ACH” shall mean automated clearing house transfers.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Company or (y) the Equity Interests of any Person, which Person shall, as a
result of the respective acquisition, become a Restricted Subsidiary of the
Company (or shall be merged, consolidated or amalgamated with and/or into the
Company or a Restricted Subsidiary of the Company).

“Additional Account Security Actions” shall mean (i) with respect to any
Accounts originated by any Borrower that are owed from Account Debtors located
in the United Kingdom, such originating Borrower shall have duly authorized,
executed and delivered an Assignment of Receivables governed by English law and
covering all receivables owed by Account Debtors located in the United Kingdom
(or, if, on or prior to the date of such Additional Account Security Action, the
Administrative Agent reasonably determines that, as a result of a change in any
law that occurs after the Closing Date or for any other reason, the execution
and delivery of such Assignment of Receivables, when taken together with the
actions required by the Collateral and Guarantee Requirement, would not be
sufficient to provide a valid and enforceable first priority (and perfected or
equivalent) security interest in such Accounts, such originating Borrower shall
have duly authorized, executed and delivered such documentation, and taken such
other collateral security and perfection actions, deemed reasonably necessary by
the Administrative Agent, when taken together with the actions required by the
Collateral and Guarantee Requirement, to provide a valid and enforceable first
priority (and perfected or equivalent) security interest in all Accounts
originated by such Borrower that are owed from Account Debtors located in the
United Kingdom (including any filings, notifications, registrations or other
documentation deemed reasonably necessary by the Administrative Agent)), (ii)
with respect to any Accounts originated by any Borrower that are owed from
Account Debtors located in Germany, such originating Borrower shall have duly
authorized, executed and delivered a Security Assignment of Receivables governed
by German law covering all receivables owed by Account Debtors located in
Germany (or, if on or prior to the date of such Additional Account Security
Action, the Administrative Agent reasonably determines that, as a result of a
change in any law that occurs after the Closing Date or for any other reason,
the execution and delivery of such Security Assignment of Receivables, when
taken together with the actions required by the Collateral and Guarantee
Requirement, would not be sufficient to provide a valid and enforceable first
priority (and perfected or equivalent) security interest in such Accounts, such
originating Borrower shall have duly authorized, executed and delivered such
documentation, and taken such other collateral security and perfection actions,
deemed reasonably necessary by the Administrative Agent, when taken together
with the actions required by the Collateral and Guarantee Requirement, to
provide a valid and enforceable first priority (and perfected or equivalent)
security interest in all Accounts originated by such Borrower that are owed from
Account Debtors located in Germany (including any filings, notifications,
registrations or other documentation deemed reasonably necessary by the
Administrative Agent)), (iii) with respect to any Accounts originated by any
Borrower that are owed from Account Debtors located in France, such originating
Borrower shall have duly authorized, executed and delivered a Pledge Over
Receivables governed by French law, covering all receivables owed by Account
Debtors located in France (or, if on or prior to the date of such Additional
Account Security Action, the Administrative Agent reasonably determines that, as
a result of a change in any law that occurs after the Closing Date or for any
other reason, the execution and delivery of such Pledge Over Receivables, when
taken together with the actions required by the Collateral and Guarantee
Requirement, would not be sufficient to provide a valid and enforceable first
priority (and perfected or equivalent) security interest in such Accounts, such
originating Borrower shall have duly authorized, executed and delivered such
documentation, and taken such other collateral security and perfection actions,
deemed reasonably necessary by the Administrative Agent, when taken together
with the actions required by the Collateral and Guarantee Requirement, to
provide a valid and enforceable first priority (and perfected or equivalent)
security interest in all Accounts originated by such Borrower that are owed from
Account Debtors located in France (including any filings, notifications,
registrations or other documentation deemed reasonably necessary by the
Administrative Agent)) and (iv) with respect to any Accounts originated by any
Borrower that are owed from Account Debtors located in any Account Debtor
Approved Country (other than the United States, Canada, the Netherlands, the
United Kingdom, Germany or France), such originating Borrower shall have duly
authorized, executed and delivered such documentation, and taken such other
collateral security and perfection actions, deemed reasonably necessary by the
Administrative Agent, when taken together with the actions required by the
Collateral and Guarantee Requirement, to provide a valid and enforceable first
priority (and perfected or equivalent) security interest in all Accounts
originated by such Borrower that are owed from Account Debtors located in such
jurisdiction (including any filings, notifications, registrations or other
documentation deemed reasonably necessary by the Administrative Agent); provided
that no Credit Party shall be required to cause its legal counsel to delivery an
opinion with respect to any document executed and delivered in connection with
any Additional Account Security Action at the time of execution and delivery of
such document or at any time thereafter.

-2-

--------------------------------------------------------------------------------

“Additional Inventory Security Actions” shall mean (i) with respect to any
Inventory that is located in the United Kingdom and owned by a Dutch Borrower,
all Dutch Borrowers owning Inventory located in the United Kingdom shall have
duly authorized, executed and delivered a Floating Charge Over Inventory
governed by English law and taken all actions required thereunder or under
applicable law to perfect the lien created thereunder (or, if on or prior to the
date of such Additional Inventory Security Action, the Administrative Agent
reasonably determines that, as a result of a change in any law that occurs after
the Closing Date or for any other reason, the execution and delivery of such
Floating Charge Over Inventory, when taken together with the actions required by
the Collateral and Guarantee Requirement, would not be sufficient to provide a
valid and enforceable first priority (and perfected or equivalent) security
interest in such Inventory, all Dutch Borrowers owning Inventory located in the
United Kingdom shall have duly authorized, executed and delivered such
documentation, and taken such other collateral security and perfection actions,
deemed reasonably necessary by the Administrative Agent, when taken together
with the actions required by the Collateral and Guarantee Requirement, to
provide a valid and enforceable first priority (and perfected or equivalent)
security interest in such Inventory (including any filings, notifications,
registrations or other documentation deemed reasonably necessary by the
Administrative Agent)), (ii) with respect to any Inventory that is located in
Germany and owned by a Dutch Borrower, all Dutch Borrowers owning Inventory
located in Germany shall have duly authorized, executed and delivered a Security
Transfer Agreement governed by German Law that covers the location at which such
Inventory resides and taken all actions required thereunder or under applicable
law to perfect the lien created thereunder (or, if on or prior to the date of
such Additional Inventory Security Action, the Administrative Agent reasonably
determines that, as a result of a change in any law that occurs after the
Closing Date or for any other reason, the execution and delivery of such
Security Transfer Agreement, when taken together with the actions required by
the Collateral and Guarantee Requirement, would not be sufficient to provide a
valid and enforceable first priority (and perfected or equivalent) security
interest in such Inventory, all Dutch Borrowers owning Inventory located in
Germany shall have duly authorized, executed and delivered such documentation,
and taken such other collateral security and perfection actions, deemed
reasonably necessary by the Administrative Agent, when taken together with the
actions required by the Collateral and Guarantee Requirement, to provide a valid
and enforceable first priority (and perfected or equivalent) security interest
in such Inventory (including any filings, notifications, registrations or other
documentation deemed reasonably necessary by the Administrative Agent)) and
(iii) with respect to any Inventory that is located in France and owned by a
Dutch Borrower, all Dutch Borrowers owning Inventory located in France shall
have duly authorized, executed and delivered a Pledge Over Inventory governed by
French law and taken all actions required thereunder or under applicable law to
perfect the lien created thereunder (or, if on or prior to the date of such
Additional Inventory Security Action, the Administrative Agent reasonably
determines that, as a result of a change in any law that occurs after the
Closing Date or for any other reason, the execution and delivery of such Pledge
Over Inventory, when taken together with the actions required by the Collateral
and Guarantee Requirement, would not be sufficient to provide a valid and
enforceable first priority (and perfected or equivalent) security interest in
such Inventory, all Dutch Borrowers owning Inventory located in France shall
have duly authorized, executed and delivered such documentation, and taken such
other collateral security and perfection actions, deemed reasonably necessary by
the Administrative Agent, when taken together with the actions required by the
Collateral and Guarantee Requirement, to provide a valid and enforceable first
priority (and perfected or equivalent) security interest in such Inventory
(including any filings, notifications, registrations or other documentation
deemed reasonably necessary by the Administrative Agent)); provided that no
Credit Party shall be required to cause its legal counsel to delivery an opinion
with respect to any document executed and delivered in connection with any
Additional Inventory Security Action at the time of execution and delivery of
such document or at any time thereafter; (for the avoidance of any doubt, if any
additional Person owning Inventory located in the United Kingdom, France or
Germany becomes a Dutch Borrower under this Agreement at any time, after the
date, if any, when the Additional Inventory Security Actions have been satisfied
in such jurisdiction, the Additional Inventory Security Actions shall be deemed
no longer satisfied with respect to such jurisdiction until the date, if ever,
upon which each such additional Dutch Borrower has satisfied the applicable
requirements of this definition in such jurisdiction).

-3-

--------------------------------------------------------------------------------

“Additional Lenders” shall have the meaning provided in Section 2.15(b).

“Additional Mortgages” shall have the meaning provided in Section 8.10(f).

“Adjustment Date” shall mean the first day of each of April, July, October and
January, as applicable.

“Administrative Agent” shall mean the U.S. Administrative Agent, the Canadian
Administrative Agent and/or the Dutch Administrative Agent, as the context may
require, and shall include any successor to any such Administrative Agent
appointed pursuant to Section 11.09; provided that in each instance in this
Agreement or any other Credit Document that provides for an Administrative Agent
to exercise its discretion (including the establishment or modification of
Reserves or the exercise of Permitted Discretion) or provides for an
Administrative Agent to provide any consent, determination or other judgment
with regard to any action or inaction under this Agreement or any other Credit
Document, the referenced, “Administrative Agent” shall mean the U.S.
Administrative Agent.

“Affiliate” of any specified Person shall mean, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Company or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

“Affiliate Transaction” shall have the meaning provided in Section 9.06.

-4-

--------------------------------------------------------------------------------

“Agent-Related Persons” shall mean the Administrative Agents, the Collateral
Agent, their respective Affiliates and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agents, the Collateral Agent
and their respective Affiliates.

“Agents” shall mean the Administrative Agents and the Collateral Agent.

“Agreement” shall mean this Credit Agreement.

“Agreement Currency” shall have the meaning provided in Section 12.20.

“Alternative Currency” shall mean Canadian Dollars, Euros, Sterling, Swiss
Francs and any other currency (other than Dollars) that is approved in
accordance with Section 1.08.

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“AML Legislation” shall have the meaning provided in Section 12.17.

“Amort Cap” shall have the meaning provided in the definition of the term
“Amortization Reserve”.

“Amortization Reserve” shall mean any Reserve established or modified by the
Administrative Agent in its Permitted Discretion in accordance with the
provisions of Section 2.22 in the event that any Junior Debt instrument has an
amortization schedule that requires annual principal payments exceeding 5.0% of
the total principal amount of such Junior Debt (the “Amort Cap”) prior to the
date that is 91 days after the Maturity Date, (it being understood that such
Reserve shall be established with respect to amortization payments in excess of
the Amort Cap against the assets included in the Borrowing Base on the date that
is 91 days prior to each scheduled date of such Junior Debt amortization
payments).

“Anti-Terrorism Laws” shall mean any Requirement of Law relating to terrorism or
money laundering, including the PATRIOT Act, the Criminal Code R.S.C. 1985, c.
c-46, as amended, AML Legislation, the United Nations Act, R.S.C. 1985 c. u-2,
as amended, Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations al-Qaida and Taliban Regulations
promulgated under the United Nations Act, the PCMLTFA, the Canadian Sanction
Laws and DMLTFPA.

“Applicable Margin” shall mean the per annum percentage set forth below, as
determined by the Average Availability as of the most recent Adjustment Date:

      U.S. Base Rate Loans, Eurocurrency Rate     Average Availability Canadian
Base Rate Loans, B/A Equivalent     (percentage of Line Loans and Canadian Loans
and European   Level Cap) Prime Loans Base Rate Loans   I > 67% 0.25% 1.25%   II
> 33% < 67% 0.50% 1.50%   III < 33% 0.75% 1.75%

-5-

--------------------------------------------------------------------------------

Until completion of the first full fiscal quarter after the Closing Date, the
Applicable Margin shall be determined as if Level II were applicable.
Thereafter, the Applicable Margin shall be subject to increase or decrease on
each Adjustment Date based on Average Availability, as determined by the
Administrative Agent’s system of record, and each such increase or decrease in
the Applicable Margin shall be effective on the Adjustment Date occurring
immediately after the last day of the fiscal quarter most recently ended. If (i)
the Borrowers fail to deliver any Borrowing Base Certificate on or before the
date required for delivery thereof or (ii) any Event of Default is continuing,
then the Applicable Margin shall be determined as if Level III were applicable,
from the first day of the calendar month following the date such Borrowing Base
Certificate was required to be delivered or from the date such Event of Default
occurred, as applicable, until two Business Days after the date of delivery of
such Borrowing Base Certificate or when such Event of Default is no longer
continuing.

“Appraisal” shall mean an appraisal, prepared on a basis reasonably satisfactory
to the Administrative Agent (and, in the case of any appraisal of Real Property
located in the United States, the U.S. Revolving Lenders and in the case of any
appraisal of Real Property located in Canada, the Canadian Revolving Lenders;
provided that any such Lenders shall be deemed satisfied with such appraisals if
no objection is made within ten (10) Business Days of delivery to such Lender),
setting forth the Net Orderly Liquidation Value percentage of any Inventory or
Equipment, or the Fair Market Value of any Real Property (as the case may be),
which appraisal shall be prepared in accordance with this Agreement by an
appraiser selected by the Administrative Agent in its reasonable discretion.

“Approved Fund” shall mean any Person (other than a natural Person) engaged in
making and holding revolving commitments of the type and under credit facilities
similar to the credit facilities contemplated by this Agreement (including in
one or more of the jurisdictions of organization of the Borrowers) in its
ordinary course of business and consistent with its past practices that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” shall mean (a) the sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions (including
by way of a Sale-Leaseback Transaction), of property or assets of the Company or
any of the Restricted Subsidiaries (each referred to in this definition as a
“disposition”) or (b) the issuance or sale of Equity Interests of any Restricted
Subsidiary (other than any issuance or sale of Preferred Stock of Restricted
Subsidiaries issued in compliance withnot prohibited by Section 9.04 hereof),
whether in a single transaction or a series of related transactions, in each
case other than:

(i)     any disposition of Investment Cash Equivalents or Investment Grade
Securities or surplus, damaged, obsolete or worn-out assets in the ordinary
course of business (including the abandonment or other disposition of
intellectual property that is, in the reasonable judgment of the Company, no
longer economically practicable or commercially reasonable to maintain or useful
in any material respect, taken as a whole, in the conduct of the business of the
Company and the Restricted Subsidiaries taken as a whole) or any disposition of
inventory, services, accounts receivable, notes receivable or goods (or other
assets) in the ordinary course of business or any disposition of Collateral or
the discount or forgiveness of accounts receivable or the conversion of accounts
receivable to notes receivable in the ordinary course of business in connection
with the collection or compromise thereof, but in any event excluding Eligible
Fee-Owned Real Estate and Eligible Equipment (to the extent any such Real
Property or Equipment is at such time included in the Borrowing Base as Eligible
Fee-Owned Real Estate and Eligible Equipment);

-6-

--------------------------------------------------------------------------------

(ii)     the disposition of all or substantially all of the assets of the
Company in a manner permitted pursuant to Section 9.11 hereof or any disposition
that constitutes a Change of Control pursuant to this Agreement;

(iii)     the making of any Restricted Payment that is permitted to be made, and
is made, under Section 9.03 hereof, including the making of any Permitted
Investments;

(iv)     any disposition of assets or issuance or sale of Equity Interests of
any Restricted Subsidiary in any transaction or series of related transactions
with an aggregate Fair Market Value of less than $5,000,000;

(v)     any disposition of property or assets (including by way of liquidation
or dissolution) or issuance or sale of securities by a Restricted Subsidiary of
the Company to the Company or by the Company or a Restricted Subsidiary of the
Company to another Restricted Subsidiary of the Company, provided that, with
respect to any disposition of property or assets or issuance or sale of
securities by a Credit Party to a Restricted Subsidiary of the Company that is
not a Credit Party (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than Fair Market Value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary that must be permitted by Section 9.05;

(vi)     any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(vii)     foreclosures, condemnation, casualty, expropriation, forced
disposition or any similar action with respect to assets or the granting of
Liens not prohibited by this Agreement;

(viii)     any financing transaction with respect to property (other than Real
Property or Equipment that is at such time included in the Borrowing Base as
Eligible Fee-Owned Real Estate and Eligible Equipment) built or acquired by the
Company or any Restricted Subsidiary after the Closing Date, including
Sale-Leaseback Transactions;

(ix)     the sale, transfer or other disposition or unwinding of any Hedging
Obligations;

(x)     the abandonment of intellectual property rights in the ordinary course
of business, which in the reasonable good faith determination of the Company are
not material to the conduct of the business of the Company and the Restricted
Subsidiaries taken as a whole;

(xi)     the issuance by a Restricted Subsidiary of Preferred Stock or
Disqualified Stock that is permitted by Section 9.04 hereof;

(xii)     the granting of any option or other right to purchase, lease or
otherwise acquire delinquent accounts receivable in the ordinary course of
business;

(xiii)     the lease, assignment, sub-lease, license or sub-license of any real
or personal property in the ordinary course of business;

(xiv)     any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;

-7-

--------------------------------------------------------------------------------

(xv)    the licensing and sub-licensing of intellectual property or other
general intangibles in the ordinary course of business or consistent with past
practice;

(xvi)     the granting of Liens not prohibited by Section 9.01 hereof;

(xvii)     sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xviii)     the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by applicable Requirement of Law;

(xix)     transfers of property subject to Casualty Events upon receipt of the
net cash proceeds of such Casualty Event; provided that any Investment Cash
Equivalents received by the Company or any of the Restricted Subsidiaries in
respect of such Casualty Event shall be deemed to be net cash proceeds of an
Asset Sale, and such net cash proceeds shall be applied in accordance with
Section 9.02 hereof; and

(xx)     the Opta Minerals Disposition and the disposition of other assets
specifically identified by the Company on Schedule 9.02(xx).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed) or
such other form as shall be reasonably acceptable to the Administrative Agent.

“Availability Conditions” shall mean and be deemed satisfied only if:

(a)     the Dollar Equivalent of each Lender’s U.S. Revolving Exposure does not
exceed such Lender’s U.S. Revolving Commitment;

(b)     the Dollar Equivalent of each Lender’s Canadian Revolving Exposure does
not exceed such Lender’s Canadian Revolving Commitment;

(c)     the Dollar Equivalent of each Lender’s Dutch Revolving Exposure does not
exceed such Lender’s Dutch Revolving Commitment;

(d)     the aggregate U.S. Revolving Exposure does not exceed the U.S. Borrowing
Base then in effect;

(e)     the aggregate Canadian Revolving Exposure does not exceed the Canadian
Borrowing Base then in effect; and

(f)     the aggregate Dutch Revolving Exposure does not exceed the Dutch
Borrowing Base then in effect.

“Available Equity Amount Basket” shall mean, at any time (the “Available Equity
Amount Reference Time”), a cumulative amount equal to (without duplication in
the case of clauses (a) through (c)) (a) the net cash proceeds received from any
new public or private issuances of Equity Interests of the Company (or any
Restricted Subsidiary (in each case, other than Disqualified Stock) to the
extent such proceeds are contributed to the Company or such Restricted
Subsidiary as Qualified Equity Interests within the 30 days immediately
preceding the Available Equity Amount Reference Time, plus (b) the amount of all
capital contributions to the Company or any Restricted Subsidiary made in
Investment Cash Equivalents (other than Disqualified Stock) and made within the
30 days immediately preceding the Available Equity Amount Reference Time, plus
(c) the net cash proceeds received by the Company or any Restricted Subsidiary
from Indebtedness and Disqualified Stock issuances that have been incurred after
the Closing Date and which have been exchanged or converted into Qualified
Equity Interests within the 30 days immediately preceding the Available Equity
Amount Reference Time, minus (d) the sum, without duplication, and, without
taking into account the proposed portion of the Available Equity Amount Basket
calculated above to be used at the applicable Available Equity Amount Reference
Time, of:

-8-

--------------------------------------------------------------------------------

(i)     the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary using the Available Equity Amount Basket after the Closing
Date and prior to the Available Equity Amount Reference Time; and

(ii)     the aggregate amount of any Restricted Payments and Restricted Junior
Debt Prepayments made by the Borrower using the Available Equity Amount Basket
after the Closing Date and prior to the Available Equity Amount Reference Time.

“Available Equity Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Equity Amount Basket”.

“Average Availability” shall mean, at any Adjustment Date, the average daily
Total Excess Availability for the fiscal quarter period immediately preceding
such Adjustment Date.

“Average Usage” shall mean, at any Adjustment Date, the average daily aggregate
Revolving Exposure for the applicable Subfacility (excluding any Revolving
Exposure resulting from any outstanding Swingline Loans) for the fiscal quarter
period immediately preceding such Adjustment Date divided by the Revolving
Commitments in respect of such Subfacility at such time.

“B/A Equivalent Loan” shall mean a Canadian Revolving Loan (other than a
Canadian Prime Loan), or portion thereof, funded in Canadian Dollars and bearing
interest calculated by reference to the Canadian B/A Rate.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing Requirement of Law for
such EEA Member Country.

“BANA” shall mean Bank of America, N.A. and its permitted successors and
permitted assigns.

“Bank of Canada Overnight Rate” shall mean the Bank of Canada overnight rate,
which is the rate of interest charged by the Bank of Canada on one-day loans to
financial institutions, for such day.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of Company’s Restricted Subsidiaries: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower, other than Letters of Credit.

-9-

--------------------------------------------------------------------------------

“Bank Product Debt” shall mean Indebtedness and other obligations (including
Hedging Obligations and Cash Management Obligations) of a Borrower or any of
Company’s Restricted Subsidiaries relating to Bank Products.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate Loans” shall mean Canadian Base Rate Loans, U.S. Base Rate Loans
and/or European Base Rate Loans, as the context may require.

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada), as amended.

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower Designation Notice” shall have the meaning provided in Section
2.21(a).

“Borrower Designation Request and Assumption Agreement” shall have the meaning
provided in Section 2.21(a).

“Borrowers” shall mean the U.S. Borrowers, the Canadian Borrowers and the Dutch
Borrowers, as the context requires.

“Borrowing” shall mean the borrowing of the same Type and Class of Revolving
Loan by the Borrowers from all the Lenders having Commitments on a given date
(or resulting from a conversion or conversions on such date), having in the case
of Eurocurrency Rate Loans, the same Interest Period and in the case of B/A
Equivalent Loans, the same Contract Period; provided that U.S. Base Rate Loans,
European Base Rate Loans, Canadian Base Rate and Canadian Prime Loans incurred
pursuant to Section 3.01(b) shall be considered part of the related Borrowing of
Eurocurrency Rate Loans or B/A Equivalent Loans, as applicable.

“Borrowing Base” shall mean (a) with respect to the U.S. Revolving Commitment,
the U.S. Borrowing Base, (b) with respect to the Canadian Revolving Commitment,
the Canadian Borrowing Base, (c) with respect to the Dutch Revolving Commitment,
the Dutch Borrowing Base and (d) the sum of the U.S. Borrowing Base, the
Canadian Borrowing Base and the Dutch Borrowing Base, as the context may
require. The Borrowing Base or any component thereof at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 8.15(a).

“Borrowing Base Cash Equivalents” shall mean:

(a)     Dollars, Canadian Dollars, Euro, Pounds Sterling or yen;

(b)     securities issued or directly and fully and unconditionally guaranteed
or insured by the U.S. government or Canada any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 12 months or less
from the date of acquisition;

(c)     certificates of deposit, time deposits and Eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 million (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks;

-10-

--------------------------------------------------------------------------------

(d)     investments in fully collateralized repurchase agreements with a term of
not more than 30 days for underlying securities of the types described in
clauses (b) and (c) entered into with any financial institution or recognized
securities dealer meeting the qualifications specified in clause (c) above; and

(e)     commercial paper (i) maturing not more than 270 days after the date of
purchase and (ii) issued by a corporation (other than a Credit Party or any
Affiliate of a Credit Party) with a rating, at the time as of which any
determination thereof is to be made, of “P-1” or higher by Moody’s or “A-1” or
higher by S&P (or equivalent rating in the case of Borrowing Base Cash
Equivalents held by a Foreign Subsidiary of the Company) .

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Company in substantially in the form of Exhibit D or such other form as
shall be reasonably acceptable to the Administrative Agent.

“Borrowing Base Reallocation Notice” shall have the meaning provided in the
definition of the term “Canadian Borrowing Base”.

“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, C$1,000,000, (c) in the case of a Borrowing denominated in Euro,
€1,000,000, (d) in the case of a Borrowing denominated in Sterling, £1,000,000,
(e) in the case of a Borrowing denominated in Swiss Francs, 1,000,000 Fr. and
(f) in the case of a Borrowing denominated in any other Alternative Currency,
such amount as may be agreed by the applicable Administrative Agent and the
Company.

“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, $500,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, C$500,000, (c) in the case of a Borrowing denominated in Euro,
€500,000, (d) in the case of a Borrowing denominated in Sterling, £500,000, (e)
in the case of a Borrowing denominated in Swiss Francs, 500,000 Fr. and (f) in
the case of a Borrowing denominated in any other Alternative Currency, such
amount as may be agreed by the applicable Administrative Agent and the Company.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City, Chicago, Toronto, Ontario, Canada, London, England or Amsterdam, the
Netherlands a legal holiday or a day on which banking institutions are
authorized or required by Requirement of Law or other government action to close
and (ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurocurrency Rate Loans, any day which is
a Business Day described in clause (i) above and which is also a day for trading
by and between banks in the New York or London interbank Eurodollar market.

“Canadian Administrative Agent” shall have the meaning provided in the preamble
hereto and any successor thereto appointed pursuant to Section 11.09.

“Canadian B/A Rate” shall mean, for any day, the rate of interest per annum
equal to the average rate applicable to Canadian Dollar bankers’ acceptances
having an identical or comparable term as the proposed B/A Equivalent Loan
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Monitor Money Rates Service as
at approximately 10:00 a.m. Local Time on such day (or, if such day is not a
Business Day, as of 10:00 a.m. Local Time on the immediately preceding Business
Day); provided that if such rate does not appear on the CDOR Page at such time
on such date, the rate for such date will be the average of the annual discount
rate (rounded upward to the nearest whole multiple of 1/100 of 1%) as of 10:00
a.m. Local Time on such day at which two or more Canadian chartered banks listed
on Schedule 1 of the Bank Act (Canada), as selected by the Canadian
Administrative Agent is then offering to purchase Canadian Dollar bankers’
acceptances accepted by it having such specified term (or a term as closely as
possible comparable to such specified term).

-11-

--------------------------------------------------------------------------------

“Canadian Base Rate” shall mean, for any day, the per annum rate of interest
equal to the greatest of (a) the rate of interest in effect for such day or so
designated from time to time by BANA(acting through its Canada branch) as its
“base rate” for commercial loans made by it in Dollars, such rate being a
reference rate and not necessarily representing the lowest or best rate being
charged to any customer; (b) the Federal Funds Rate for such day, plus 0.50% per
annum; or (c) the Eurocurrency Rate for a one-month interest period as
determined on such day, plus 1.00% . Any change in such rate announced by BANA
(acting through its Canada branch) shall take effect at the opening of business
on the day specified in the public announcement thereof.

“Canadian Base Rate Loan” shall mean a Canadian Revolving Loan denominated in
U.S. Dollars that bears interest based on the Canadian Base Rate.

“Canadian Blocked Persons” shall have the meaning provided in the definition of
the term “Eligible Account Debtor”.

“Canadian Borrower” shall mean the Canadian Parent Borrower and each Canadian
Subsidiary of the Company that executes a counterpart hereto and to any other
applicable Credit Document to become a Borrower, whether on the Closing Date or
after the Closing Date in accordance with Section 2.21.

“Canadian Borrowing Base” shall mean, at the time of any determination, an
amount equal to the sum of the Dollar Equivalent, without duplication, of

(a)     (I) 85% of the aggregate Outstanding Balance of Eligible Canadian
Accounts of the Canadian Borrowers (other than Eligible Insured and Letter of
Credit Backed Accounts) at such time plus (II) 90% of the aggregate Outstanding
Balance of Eligible Insured and Letter of Credit Backed Accounts of the Canadian
Borrowers at such time; plus

(b)     the lesser of (i) the lesser of 70% of the Cost or Fair Market Value of
Eligible Canadian Inventory at such time and (ii) 85% of the Net Orderly
Liquidation Value of Eligible Canadian Inventory at such time; plus

(c)     the lesser of (x) 75% of the appraised Fair Market Value of Eligible
Canadian Real Estate (the “Canadian Real Estate Component”), plus 85% of the
appraised Net Orderly Liquidation Value of the Eligible Canadian Equipment (the
“Canadian Equipment Component”), and (y) $50,000,000 (taken together with
amounts included in the U.S. Borrowing Base pursuant to clause (c) thereof) (the
“Canadian Fixed Asset Amount”); provided that, commencing with the Borrowing
Base calculation delivered for June 30, 2016: (i) the Canadian Real Estate
Component shall be reduced quarterly based on a 15-year straight-line
depreciation schedule, (ii) the Canadian Equipment Component shall be reduced
quarterly based on a 7-year straight-line depreciation schedule and (iii) the
Canadian Fixed Asset Amount shall be reduced quarterly pursuant to the
depreciation schedule set forth as Schedule 1.01D hereto; provided, further,
that, if a Fixed Asset Reappraisal Event occurs and the Company chooses to have
the Canadian Borrowing Base calculated based on the updated information set
forth in the relevant Appraisals (and including only the Eligible Equipment and
Eligible Fee-Owned Real Estate so appraised), then, commencing with the
Borrowing Base calculation delivered immediately after the date of such Fixed
Asset Reappraisal Event until such time as a further additional Appraisal is
completed, if ever, on the applicable assets, the amortization of the Canadian
Real Estate Component and the Canadian Equipment Component shall be reset so
that (i) the Canadian Real Estate Component shall be reduced quarterly based on
a 15-year straight-line depreciation schedule commencing with the first full
fiscal quarter to occur after the date of any such Fixed Asset Reappraisal Event
and the Canadian Equipment Component shall be reduced quarterly based on a
7-year straight-line depreciation schedule commencing with the first full fiscal
quarter to occur after the date of any such Fixed Asset Reappraisal Event and
(ii) the Canadian Fixed Asset Amount shall be reduced pursuant to an updated
depreciation schedule commencing with the first full fiscal quarter to occur
after the date of any such Fixed Asset Reappraisal Event of the type set forth
as Schedule 1.01D, which will reflect the then current mix of Eligible Canadian
Real Estate and Eligible Canadian Equipment; plus

-12-

--------------------------------------------------------------------------------

(d)     100% of the unrestricted Borrowing Base Cash Equivalents of the Canadian
Borrowers (to the extent held in segregated Deposit Accounts in Canada
maintained with BANA or any other Lender reasonably satisfactory to the
Administrative Agent and, in each case, subject to Deposit Account Control
Agreements in favor of the Collateral Agent) so long as, if such segregated
Deposit Accounts are maintained with Lenders other than BANA, the Canadian
Administrative Agent receives daily reports of the cash balances under such
segregated Deposit Accounts reasonably acceptable to the Administrative Agent;
plus

(e)     if requested by the Company to the Administrative Agent as noted in the
then current Borrowing Base Certificate (any such included request, a “Borrowing
Base Reallocation Notice”), a portion of the positive amount, if any, by which
the Dutch Borrowing Base and/or the U.S. Borrowing Base exceed the total Dutch
Revolving Exposure and/or U.S. Revolving Exposure of all Lenders on the date of
such request, may be reallocated to the Canadian Borrowing Base; provided that a
Borrowing Base Reallocation Notice may only be delivered once in any calendar
month, and shall set forth the requested reallocation of available Borrowing
Base among Subfacilities, and which reallocation shall become effective upon
confirmation by the Administrative Agent that such reallocation would not cause
the Revolving Exposure under any Subfacility to exceed the Borrowing Base for
the applicable Subfacility, and which reallocation shall remain effective
thereafter until such time, if any, as a new Borrowing Base Reallocation Notice
is received and has become effective; minus

(f)     the portion of the Canadian Borrowing Base, if any, that is reallocated
to the U.S. Borrowing Base and/or the Dutch Borrowing Base pursuant to clause
(e) of the definition of the term “U.S. Borrowing Base” and/or clause (c) of the
definition of the term “Dutch Borrowing Base,” respectively; minus

(g)     any Reserves established or modified from time to time by the
Administrative Agent in the exercise of its Permitted Discretion in accordance
with the provisions of Section 2.22;

The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 8.15(a), adjusted as necessary (pending the delivery of a
new Borrowing Base Certificate) to reflect the impact of any Significant Asset
Sale or the acquisition of any assets in a Permitted Acquisition or similar
Investment (or any event or circumstance which, pursuant to the eligibility
rules set forth in the definitions of Eligible Account, Eligible Equipment,
Eligible Inventory, Eligible Insured and Letter of Credit Backed Accounts or
Eligible Fee-Owned Real Estate, renders any such Account, Equipment, Inventory
or Real Property eligible or ineligible for inclusion in the Canadian Borrowing
Base after delivery of the most recent Borrowing Base Certificate). The
Administrative Agent shall have the right (but no obligation) to review the
computations in any Borrowing Base Certificate and if such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right, in consultation with the Company, to
correct any such errors in such manner as it shall reasonably determine and the
Administrative Agent will notify the Company in writing promptly after making
any such correction.

-13-

--------------------------------------------------------------------------------

“Canadian Collateral” shall mean all the “Collateral” (or equivalent term) as
defined in each Canadian Security Agreement and all other property (whether
real, personal or otherwise) with respect to which any security interests have
been granted (or purported to be granted) by any Canadian Credit Parties
pursuant to any Canadian Security Document.

“Canadian Collection Account” shall have the meaning provided in Section
8.15(c)(iii).

“Canadian Credit Party” shall mean the Canadian Borrowers and each Canadian
Subsidiary Guarantor.

“Canadian Dilution Reserve” shall mean, at any date, (i) the amount (stated in
percentage terms) by which the consolidated Dilution Ratio of Eligible Canadian
Accounts exceeds five percent (5%) multiplied by (ii) the Eligible Canadian
Accounts on such date.

“Canadian Dollars” and “C$” shall mean the lawful currency of Canada.

“Canadian Dominion Account” shall have the meaning provided in Section
8.15(c)(i) .

“Canadian Employee Benefits Legislation” shall mean the Pension Benefits Act
(Ontario) and any regulations promulgated thereunder, and any Canadian federal,
provincial or local counterparts or equivalents.

“Canadian Equipment Component” shall have the meaning provided in the definition
of the term “Canadian Borrowing Base”.

“Canadian Fixed Asset Amount” shall have the meaning provided in the definition
of the term “Canadian Borrowing Base”.

“Canadian Issuing Bank” shall mean, as the context may require, (a) BANA (acting
through its Canada branch) or any Affiliates or branches of BANA with respect to
Canadian Letters of Credit issued by it; (b) any other Lender that may become an
Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with respect to Canadian
Letters of Credit issued by such Lender; (c) with respect to any Existing Letter
of Credit set forth on Part A of Schedule 1.01B, the Lender which is the issuer
of such Existing Letter of Credit; or (d) collectively, all of the foregoing.

“Canadian LC Credit Extension” shall mean, with respect to any Canadian Letter
of Credit, the issuance, amendment or renewal thereof or extension of the expiry
date thereof, or the increase of the Stated Amount thereof.

“Canadian LC Disbursement” shall mean a payment or disbursement made by a
Canadian Issuing Bank pursuant to a Canadian Letter of Credit.

-14-

--------------------------------------------------------------------------------

“Canadian LC Documents” shall mean all documents, instruments and agreements
delivered by a Canadian Borrower or any other Person to a Canadian Issuing Bank
or the Administrative Agent in connection with any Canadian Letter of Credit.

“Canadian LC Exposure” shall mean at any time the sum of (a) the aggregate
undrawn Stated Amount of all outstanding Canadian Letters of Credit at such time
plus (b) the aggregate principal amount of all Canadian LC Disbursements that
have not yet been reimbursed at such time. The Canadian LC Exposure of any
Revolving Lender at any time shall mean its Pro Rata Percentage of the aggregate
Canadian LC Exposure at such time.

“Canadian LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the Canadian Borrowers in respect of any Canadian LC
Disbursements (including any bankers’ acceptances or other payment obligations
arising therefrom) and (b) the Stated Amount of all outstanding Canadian Letters
of Credit.

“Canadian LC Sublimit” shall mean $15,000,000.

“Canadian Letter of Credit” shall mean any letters of credit issued or to be
issued by the Canadian Issuing Bank under the Canadian Subfacility requested by
a Canadian Borrower, if any, pursuant to Section 2.13.

“Canadian Line Cap” shall mean, at any time, an amount that is equal to the
lesser of (a) the Canadian Revolving Commitments and (b) the Canadian Borrowing
Base.

“Canadian Parent Borrower” shall have the meaning provided in the recitals
hereto and shall include, any successor thereto permitted under Section 9.11.

“Canadian Pension Plan” shall mean each pension, supplementary pension,
retirement savings or other retirement income plan or arrangement of any kind,
registered or non-registered, established, maintained or contributed to by the
Company or another Canadian Credit Party for its or any of its current or
previous Affiliates’ Canadian employees or former employees and includes for
greater certainty “target benefit” and “multi- employer pension plans” as
defined in the Pension Benefits Act (Ontario) and all Ontario Pension Plans but
shall not include the Canada Pension Plan (CPP) as maintained by the government
of Canada or the Quebec Pension Plan (QPP) as maintained by the government of
Quebec or similar plan maintained by any other province in Canada.

“Canadian Prime Loan” shall mean a Canadian Revolving Loan to the Canadian
Borrowers denominated in Canadian Dollars which bears interest at a rate based
upon the Canadian Prime Rate.

“Canadian Prime Rate” shall mean, on any date, the per annum rate of interest
equal to the greatest of (a) the rate of interest in effect for such day or so
designated from time to time by BANA (acting through its Canada branch) as its
“prime rate” for commercial loans made by it in Canada in Canadian Dollars, such
rate being a reference rate and not necessarily representing the lowest or best
rate being charged to any customer; (b) the Bank of Canada Overnight Rate for
such day, plus 0.50%; or (c) the Canadian B/A Rate for a one month interest
period as determined on such day plus 1.00% . Any change in such rate announced
by BANA (acting through its Canada branch) shall take effect at the opening of
business on the day specified in the public announcement thereof.

-15-

--------------------------------------------------------------------------------

“Canadian Priority Payables” shall mean, at any time, with respect to the
Canadian Borrowing Base:

(a)     the amount due on or prior to the date as of which the Canadian
Borrowing Base is to be determined and remaining unpaid at the time of
determination by any Canadian Borrower (or any other Person for which any
Canadian Borrower has joint and several liability), for which each Canadian
Borrower has an obligation to remit to a Governmental Authority or other Person
pursuant to any applicable Requirement of Law, in respect of (i) pension fund
obligations including wind-up deficiencies on any wind-up or termination of any
Ontario Pension Plan and employee and employer pension plan contributions
(including “normal cost,” “special payments” and any other payments in respect
of any funding deficiency or shortfall), (ii) employment insurance, (iii) goods
and services taxes, sales taxes, employee income taxes, excise tax and other
taxes payable or to be remitted or withheld, (iv) workers’ compensation, (v)
wages, salaries, commission or compensation, including vacation pay, and (vi)
other like charges and demands; in each case in respect of which any
Governmental Authority or other Person may claim a security interest,
hypothecation, prior claim, trust or other claim or Lien ranking or capable of
ranking in priority to or equal in priority with one or more of the Liens
granted pursuant to the Security Documents (a “Priority Lien”); and

(b)     the aggregate amount due on or prior to the date as of which the
Canadian Borrowing Base is to be determined and remaining unpaid at the time of
determination of any other liabilities of the Canadian Borrowers (or any other
Person for which the Canadian Borrowers have joint and several liability) (i) in
respect of which a trust has been or may be imposed on Collateral of any
Canadian Borrower to provide for payment or (ii) which are secured by a security
interest, hypothecation, prior claim, pledge, charge, right, or claim or other
Lien on any Collateral of any Canadian Borrower, in each case pursuant to any
applicable Requirement of Law and which trust, security interest, hypothecation,
prior claim, pledge, charge, right, claim or other Lien ranks or is capable of
ranking in priority to or equal in priority with one or more of the Liens
granted in the Security Documents.

“Canadian Priority Payables Reserve” shall mean, on any date of determination
for the Canadian Borrowing Base, a reserve established from time to time by the
Administrative Agent in its Permitted Discretion in an amount up to, but not in
excess of, the amount of Canadian Priority Payables set forth on the most recent
Borrowing Base Certificate (as the same may be reduced or increased by the next
succeeding Borrowing Base Certificate) delivered to the Administrative Agent
pursuant to Section 8.15(a).

“Canadian Protective Advances” shall have the meaning provided in Section 2.18.

“Canadian Real Estate Component” shall have the meaning provided in the
definition of the term “Canadian Borrowing Base”.

“Canadian Restricted Subsidiary” shall mean any Canadian Subsidiary that is a
Restricted Subsidiary.

“Canadian Revolving Borrowing” shall mean a Borrowing comprised of Canadian
Revolving Loans.

“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Revolving Lender, the commitment, if any, of such Lender to make Canadian
Revolving Loans hereunder up to the amount set forth and opposite such Lender’s
name on Schedule 2.01 under the caption “Canadian Revolving Commitment,” or in
the Assignment and Assumption Agreement pursuant to which such Lender assumed
its Canadian Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07, (b) reduced or increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04. The
aggregate amount of the Canadian Revolving Lenders’ Canadian Revolving
Commitments on the Closing Date is $15,000,000.

-16-

--------------------------------------------------------------------------------

“Canadian Revolving Exposure” shall mean, with respect to any Canadian Revolving
Lender at any time, the aggregate principal amount at such time of all
outstanding Canadian Revolving Loans of such Lender, plus the aggregate amount
at such time of such Lender’s Canadian LC Exposure, plus the aggregate amount of
such Lender’s Canadian Swingline Exposure.

“Canadian Revolving Lender” shall mean any Lender under the Canadian
Subfacility. Each Canadian Revolving Lender (or any Affiliate or branch of any
such Lender that is acting on behalf of such Lender) that is not resident in
Canada or is deemed not to be resident in Canada for purposes of the ITA, shall
be a financial institution that deals at arm’s length with the Canadian
Borrowers for purposes of the ITA.

“Canadian Revolving Loans” shall mean advances made to or at the instructions of
a Canadian Borrower pursuant to Section 2.01(ii) hereof under the Canadian
Subfacility.

“Canadian Revolving Note” shall mean each revolving note substantially in the
form of Exhibit B-2 hereto.

“Canadian Sanction Laws” shall mean the Special Economic Measures Act of Canada
and similar Requirements of Law of Canada in respect to sanctioned persons.

“Canadian Security Agreements” shall mean, each of (i) the Canadian Security
Agreement dated as of the Closing Date, by and between the Collateral Agent and
each of the Canadian Credit Parties and (ii) the Deed of Hypothec governed by
the laws of the province of Quebec, dated on or after the Closing Date, by and
between the Collateral Agent and Tradin Organics USA LLC (the “Quebec
Hypothec”).

“Canadian Security Documents” shall mean each Canadian Security Agreement and,
after the execution and delivery thereof, each Mortgage executed and delivered
by any Canadian Credit Party with respect to any Real Property of such Canadian
Credit Party and each other document executed and delivered by any Canadian
Credit Party pursuant to which a Lien is granted (or purported to be granted) in
favor of the Collateral Agent to secure the Obligations, and each document, if
any, executed and delivered by any Canadian Credit Party pursuant to the
Additional Account Security Actions.

“Canadian Subfacility” shall have the meaning provided in the recitals hereto.

“Canadian Subsidiary” shall mean any Subsidiary of the Company organized now or
hereinafter under the laws of Canada or a province or territory thereof.

“Canadian Subsidiary Guarantor” shall mean each Canadian Restricted Subsidiary
(other than the Canadian Borrowers) in existence on the Closing Date (other than
any Excluded Subsidiary), as well as each Canadian Restricted Subsidiary
established, created or acquired after the Closing Date which becomes a party to
this Agreement as a Guarantor in accordance with the Collateral and Guarantee
Requirement.

-17-

--------------------------------------------------------------------------------

“Canadian Swingline Commitment” shall mean the commitment of the Canadian
Swingline Lender to make loans under the Canadian Subfacility pursuant to
Section 2.12, as the same may be reduced from time to time pursuant to Section
2.07.

“Canadian Swingline Exposure” shall mean, at any time, the aggregate principal
amount at such time of all outstanding Canadian Swingline Loans. The Canadian
Swingline Exposure of any Canadian Revolving Lender at any time shall equal its
Pro Rata Percentage of the aggregate Canadian Swingline Exposure at such time.

“Canadian Swingline Lender” shall mean BANA (acting through its Canada branch)
and its permitted successors and permitted assigns.

“Canadian Swingline Loan” shall mean any Loan made by the Canadian Swingline
Lender pursuant to Section 2.12.

“Canadian Swingline Note” shall mean each swingline note substantially in the
form of Exhibit B-5 hereto.

“Capital Expenditures” shall mean, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Company and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Company and its Restricted Subsidiaries, (b) all
Capitalized Software Expenditures and Capitalized Research and Development Costs
during such period and (c) all fixed asset additions financed through
Capitalized Lease Obligations incurred by the Company and its Restricted
Subsidiaries and recorded on the balance sheet in accordance with GAAP during
such period; provided that the term “Capital Expenditures” shall not include,
without duplication:

(i)     expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed from insurance proceeds
or compensation awards paid on account of a Casualty Event,

(ii)     the purchase price of equipment that is purchased simultaneously with
the trade in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

(iii)     the purchase of property, plant or equipment to the extent financed
with the proceeds of Asset Sales or other dispositions outside the ordinary
course of business,

(iv)     rental expenses of the Company and its Restricted Subsidiaries under
operating leases for real or personal property (including in connection with
Sale-Leaseback Transactions),

(v)     expenditures that are accounted for as capital expenditures by the
Company or any Restricted Subsidiary and that actually are paid for, or
reimbursed, by a Person other than the Company or any Restricted Subsidiary and
for which neither the Company nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period, it being understood, however, that only the amount of expenditures
actually provided or incurred by the Company or any Restricted Subsidiary in
such period and not the amount required to be provided or incurred in any future
period shall constitute “Capital Expenditures” in the applicable period),

-18-

--------------------------------------------------------------------------------

(vi)     the book value of any asset owned by the Company or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired,

(vii)     any expenditures made as payments of the consideration for a Permitted
Acquisition (or Investments similar to those made for a Permitted Acquisition)
and any amounts recorded pursuant to purchase accounting required under GAAP
pertaining to Permitted Acquisitions (or Investments similar to those made for a
Permitted Acquisition),

(viii)     any capitalized interest expense and internal costs reflected as
additions to property, plant or equipment in the consolidated balance sheet of
the Company and its Restricted Subsidiaries or capitalized as Capitalized
Software Expenditures and Capitalized Research and Development Costs for such
period, or

(ix)     any non-cash compensation or other non-cash costs reflected as
additions to property, plant and equipment, Capitalized Software Expenditures
and Capitalized Research and Development Costs in the consolidated balance sheet
of the Company and its Restricted Subsidiaries.

“Capital Stock” shall mean:

(a)     in the case of a corporation, corporate stock;

(b)     in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c)     in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and

(d)     any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided, however, that any obligations relating to a lease that was
accounted for by the Company as an operating lease as of the Closing Date and
any similar lease entered into after the Closing Date shall be accounted for as
an operating lease and not a Capitalized Lease Obligation for all purposes under
this Agreement.

“Capitalized Research and Development Costs” shall mean, for any period, all
research and development costs that are, or are required to be, in accordance
with GAAP, reflected as capitalized costs on the consolidated balance sheet of
the Company and its Restricted Subsidiaries.

-19-

--------------------------------------------------------------------------------

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the Company
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Company and the Restricted
Subsidiaries.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
applicable Administrative Agent for deposit into the LC Collateral Account, for
the benefit of the applicable Administrative Agent, the applicable Issuing Banks
and/or the applicable Swingline Lenders (as applicable) and the Lenders under
the applicable Subfacility, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), in each case under
the applicable Subfacility, in accordance with Section 2.13(j). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Dominion Period” shall mean (a) each period beginning on a date when Total
Excess Availability shall have been less than the greater of (i) 10% of the Line
Cap and (ii) $20,000,000, in either case for five consecutive Business Days, and
ending on such date as Total Excess Availability shall have been at least equal
to the greater of (i) 10% of the Line Cap and (ii) $20,000,000 for a period of
30 consecutive calendar days or (b) upon the occurrence of an Event of Default,
the period that such Event of Default shall be continuing.

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Company or any of the Company’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

“Cash Management Bank” shall mean any Lender, any Agent or any Affiliate of the
foregoing at the time it provides any Cash Management Services or any Person
that shall have become a Lender, an Agent or an Affiliate of a Lender or an
Agent at any time after it has provided any Cash Management Services (including
if such Cash Management Services were provided on the Closing Date, the Closing
Date).

“Cash Management Obligations” shall mean obligations owed by the Company or any
Restricted Subsidiary to any Cash Management Bank in respect of Cash Management
Services.

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft ACH
fund transfer services, return items and interstate depository network services)
and (c) any other demand deposit or operating account relationships or other
cash management services, including any Cash Management Agreements.

“Casualty Event” shall mean any event that gives rise to the receipt by the
Company or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada), as amended.

-20-

--------------------------------------------------------------------------------

“CDOR” shall have the meaning provided in the definition of the term
“Eurocurrency Rate”.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code that is a direct or indirect Subsidiary of the U.S.
Parent Borrower.

“Change of Control” shall mean the occurrence of any of the following after the
Closing Date:

(a)     the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions (other than by merger, consolidation or
amalgamation), of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to any Person other than a Credit Party;

(b)     the Company becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of merger,
amalgamation, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of more than 50% of the total voting power of the
Voting Stock of the Company; or

(c)     the Company ceasing to own 100% of the total voting power of the Voting
Stock of the U.S. Parent Borrower; or

(cd)     either the U.S. Parent Borrower or the Dutch Parent Borrower ceasing to
be a Wholly-Owned Subsidiary of the Company.

Notwithstanding the preceding, a conversion of the Company or any of the
Restricted Subsidiaries from a limited partnership, corporation, limited
liability company or other form of entity to a limited partnership, corporation,
limited liability company or other form of entity or an exchange of all of the
outstanding Equity Interests in one form of entity for Equity Interests for
another form of entity shall not constitute a Change of Control, so long as
following such conversion or exchange the “persons” (as that term is used in
Section 13(d)(3) of the Exchange Act) who beneficially owned the Capital Stock
of the Company immediately prior to such transactions continue to beneficially
own in the aggregate more than 50% of the Voting Stock of such entity and no
“person,” beneficially owns more than 50% of the Voting Stock of such entity.

“Class” (a) when used with respect to Lenders, shall refer to whether such
Lender has a Loan, Protective Advances or Commitment with respect to the U.S.
Subfacility, the Canadian Subfacility, the Dutch Subfacility or an Incremental
FILO Facility, as applicable, (b) when used with respect to Commitments, refers
to whether such Commitments are U.S. Revolving Commitments, Canadian Revolving
Commitments, Dutch Revolving Commitments, Extended Revolving Commitments under a
particular Subfacility or Commitments under any Incremental FILO Facility and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Loans under the U.S.
Subfacility, Loans under the Canadian Subfacility, Loans under the Dutch
Subfacility, Extended Revolving Loans under a particular Subfacility, Loans
under an Incremental FILO Facility or Protective Advances under the U.S.
Subfacility, the Canadian Subfacility or the Dutch Subfacility.

-21-

--------------------------------------------------------------------------------

“Closing Date” shall mean February 11, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean (i) the “Collateral” as defined in the Security
Agreements, (ii) all the “Collateral” or “Pledged Assets” (or similar term) as
defined in any other Security Documents, (iii) Mortgaged Property and (iv) any
other assets pledged or in which a Lien is granted (or purported to be granted),
in each case, pursuant to any Security Document or is required to be granted in
accordance with the Collateral and Guarantee Requirement.

“Collateral Access Agreement” shall mean any landlord waiver, bailee letter or
other agreement, in form and substance reasonably satisfactory to the
Administrative Agent, between the Collateral Agent and any third party
(including any landlord, bailee, consignee, customs broker or other similar
Person) in possession of any Collateral or any landlord for any Real Property of
any Borrower where any Collateral is located.

“Collateral Agent” shall mean BANA, as collateral agent, and shall include any
permitted successors and permitted assigns.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a)     the Collateral Agent shall have received each Security Document required
to be delivered on the Closing Date pursuant to Section 5.09 or, after the
Closing Date, pursuant to Section 8.10 or Section 8.11 at such time required by
such section to be delivered in each case, duly executed by each Credit Party
thereto;

(b)     all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by (i) each Wholly-Owned Restricted Subsidiary of the Company that
is a Domestic Subsidiary, a Canadian Subsidiary, or a Dutch Subsidiary (other
than in any such case, any such Subsidiary that is (x) a Borrower or (y) an
Excluded Subsidiary) and (ii) each Borrower (provided that no Borrower shall
provide a Guarantee with respect to its own Obligations);

(c)     the Obligations and the Guarantees shall have been secured pursuant to
the Security Agreements by a security interest in (i) all the Equity Interests
of the Borrowers (other than Equity Interests of the Company and any non-Voting
Stock of the U.S. Parent Borrower that is not held directly by a Credit Party)
and (ii) all Equity Interests (other than Excluded Assets) held directly by any
Borrower or any Subsidiary Guarantor in any Subsidiary (and, in each case, the
Collateral Agent shall have received certificates or other instruments
representing all such Equity Interests (if any), together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank,
if applicable);

(d)     except to the extent otherwise provided hereunder or under any Security
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest in, and pledges on, substantially all tangible and
intangible assets of the Borrowers and each Subsidiary Guarantor (including,
without limitation, accounts receivable, inventory, equipment, investment
property, Intellectual Property, other general intangibles, owned (but not
leased) real property and proceeds of the foregoing), in each case, with the
priority required by the relevant Security Documents required by the Collateral
and Guarantee Requirement and any such security interests in the Collateral
shall be subject to the terms of the Intercreditor Agreement, to the extent
applicable; provided that security interests in Real Property shall be limited
to the Mortgaged Properties;

-22-

--------------------------------------------------------------------------------

(e)     none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 9.01;

(f)     the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Section 5.15 (if applicable), Section 8.10 and Section 8.11 duly executed and
delivered by the record owner of such property and (ii) such other Related Real
Estate Documents with respect to each Material Real Property required to be
delivered pursuant to Section 5.15 (if applicable), Section 8.03, Section 8.10
and Section 8.11; provided that, for Real Property that is designated as located
in a Special Flood Hazard Area, if after use of commercially reasonable efforts,
the applicable Credit Party is unable to obtain evidence of flood insurance that
is reasonably acceptable to the Administrative Agent or the U.S. Revolving
Lenders required to be delivered pursuant to Section 5.15, Section 8.03(b),
Section 8.10 and Section 8.11, then no Mortgage or Related Real Estate Documents
shall be required to be delivered with respect to such Real Property for which
the evidence of flood insurance was not acceptable to the Administrative Agent
or the U.S. Revolving Lenders; and

(g)     (i) except with respect to intercompany Indebtedness, if any, if
Indebtedness for borrowed money in a principal amount in excess of $2,500,000
(individually) is owing to any Credit Party and such Indebtedness is evidenced
by a promissory note, the Collateral Agent shall have received such promissory
note, together with undated instruments of transfer with respect thereto
endorsed in blank and (ii) with respect to intercompany Indebtedness, all
Indebtedness of the Company and each of its Restricted Subsidiaries that is
owing to any Credit Party (or Person required to become a Credit Party) shall be
evidenced by the Subordinated Intercompany Note, and the Collateral Agent shall
have received such Subordinated Intercompany Note duly executed by the Company,
each such Restricted Subsidiary and each such other Credit Party, together with
undated instruments of transfer with respect thereto endorsed in blank;

The foregoing definition shall not require the creation or perfection of pledges
of, or security interests in, or the obtaining of title insurance or surveys
with respect to, particular assets if and for so long as the Administrative
Agent and the Company agree in writing that the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Secured Creditors therefrom.

The Administrative Agent and the Collateral Agent may grant extensions of time
for the provision or perfection of security interests in, or the obtaining of
title insurance and surveys with respect to, particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Credit Parties on such date) where the Administrative Agent
reasonably determines, in consultation with the Company, that provision or
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Credit Document to the contrary (but without limiting (x)
any requirement to take any Additional Account Security Action set forth in the
definition of the term “Eligible Accounts” solely for the purpose of determining
the eligibility of Accounts originated by any Credit Party that are owed from
Account Debtors located in any Account Debtor Approved Country (other than the
United States, Canada or the

-23-

--------------------------------------------------------------------------------

Netherlands) for inclusion in the applicable Borrowing Base or (y) any
requirement to take any Additional Inventory Security Action set forth in the
definition of the term “Eligible Inventory” solely for the purpose of
determining the eligibility of any Inventory owned by a Dutch Credit Party and
located in the United Kingdom, France or Germany for inclusion in the Dutch
Borrowing Base), (a) with respect to leases of Real Property entered into by any
Credit Party, such Credit Party shall not be required to take any action with
respect to creation or perfection of security interests with respect to such
leases (including requirements to deliver landlord lien waivers, estoppels and
collateral access letters without limiting the provisions set forth in the
definition of the term “Eligible Inventory”), (b) Liens required to be granted
from time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Security Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent, the Collateral Agent and the Company, (c) the Collateral
and Guarantee Requirement shall not apply to any of the following assets: (i)
any fee-owned Real Property that is not a Material Real Property and any
leasehold interests in Real Property, (ii) any governmental licenses or state or
local franchises, charters or authorizations, to the extent a security interest
in any such licenses, franchise, charter or authorization would be prohibited or
restricted thereby (including any legally effective prohibition or restriction)
after giving effect to the applicable anti-assignment clauses of the UCC, PPSA
and other applicable Requirements of Law in the Netherlands, other than the
proceeds and products thereof the assignment of which is expressly deemed
effective under the UCC, PPSA or any similar applicable Requirements of Law in
the Netherlands notwithstanding such prohibition, (iii) motor vehicles,
aircraft, aircraft engines and other assets and personal property subject to
certificates of title to the extent a Lien thereon cannot be perfected by the
filing of a UCC or PPSA financing statement or equivalent filing under other
similar Requirements of Law in the Netherlands, (iv) letter of credit rights
(except to the extent perfection can be accomplished through the filing of
UCC-1, PPSA or RDPRM financing statements or equivalent filing under other
similar the Requirements of Law in the Netherlands), (v) commercial tort claims
with an individual value of less than $2,500,000, (vi) assets and personal
property for which a pledge thereof or a security interest therein is prohibited
by applicable Requirements of Law (including any legally effective requirement
to obtain the consent of any Governmental Authority) after giving effect to the
applicable anti-assignment clauses of the UCC, PPSA and other applicable
Requirements of Law in the Netherlands, other than the proceeds and products
thereof the assignment of which is expressly deemed effective under the UCC,
PPSA or any similar applicable Requirements of Law in the Netherlands
notwithstanding such prohibition, (vii) any “margin stock” and Equity Interests
of any Person (other than any direct Wholly Owned Restricted Subsidiary of any
Borrower or any Subsidiary Guarantor) to the extent, and for so long as, the
pledge of such Equity Interests would be prohibited by the terms of any
applicable joint venture agreement or shareholders’ agreement applicable to such
Person, after giving effect to the applicable anti-assignment clauses of the
UCC, PPSA and other applicable Requirements of Law, (viii) Equity Interests of
any Unrestricted Subsidiary (including Equity Interests of Opta Minerals Inc.)
and Equity Interests of Coöperatie SunOpta U.A., (ix) any Equity Interests of
any CFC or FSHCO directly owned by any U.S. Credit Party that are voting Capital
Stock of such CFC or FSHCO in excess of 65% of the outstanding Equity Interests
that are voting Capital Stock of such CFC or FSHCO (including for the avoidance
of doubt, any instrument treated as Capital Stock for U.S. federal income tax
purposes), (x) assets and personal property to the extent a security interest in
such assets or personal property would result in material adverse tax
consequences as reasonably determined by the Company in consultation with the
Administrative Agent and notified in writing by the Company to the
Administrative Agent, (xi) any intent-to-use trademark application prior to the
filing of a “Statement of Use” with respect thereto, (xii) any Contractual
Requirement, license or permit to which a Credit Party or any of their property
(including personal property) is subject, and any property subject to a purchase
money security interest, capital lease or similar arrangement with any Person
if, to the extent, and for so long as, the grant of a Lien t hereon to secure
the Obligations constitutes a breach of, a violation of, or a default under, or
invalidation of, or creates a right of termination in favor of any party (other
than any Borrower or Guarantor) to, such Contractual Requirement, license,
permit, purchase money arrangement, capital lease or similar arrangement (but
only to the extent any of the foregoing is not rendered ineffective by, or is
otherwise unenforceable under, the UCC, PPSA or any similar applicable
Requirement of Law in the Netherlands), (xiii) any Deposit Accounts described in
clause (i) or (ii) of the definition of the term “Excluded Accounts” and (xiv)
any property or assets acquired after the Closing Date (including any property
acquired through any acquisition, consolidation, amalgamation or merger of a
Person, but excluding any assets or property included in the Borrowing Base), if
at the time of such acquisition, the granting of a security interest therein or
a pledge thereof is prohibited by any Contractual Requirement to the extent and
for so long as such Contractual Requirement prohibits such security interest or
pledge (the assets excluded pursuant to this clause (c) and pursuant to the
second preceding paragraph of this definition, collectively, the “Excluded
Assets”; provided that notwithstanding anything herein to the contrary, Excluded
Assets shall not include any proceeds, replacements or substitutions of
Collateral (unless such proceeds, replacements or substitutions otherwise
constitute Excluded Assets), (d) control agreements shall not be required with
respect to any Deposit Accounts, securities accounts, futures accounts or
commodities accounts except to the extent set forth in Section 8.15, (e) share
certificates of Immaterial Subsidiaries shall not be required to be delivered,
(f) pledges over shares of Immaterial Subsidiaries owned by the Dutch Credit
Parties shall not be required to be delivered, (g) promissory notes evidencing
Indebtedness for borrowed money in a principal amount less than or equal to
$2,500,000 (individually) owing to any Credit Party shall not be required to be
delivered and (h) no actions shall be required to be taken outside the United
States, Canada and the Netherlands to (i) create a security interest in assets
titled or located outside of the United States, Canada and the Netherlands or
(ii) perfect or make enforceable any security interest in any such assets, other
than actions required to be taken in the United Kingdom pursuant to Section 8.15
to create and perfect or make enforceable any security interest in the Dutch
Collection Account or the Dutch Dominion Account.

-24-

--------------------------------------------------------------------------------

“Collection Accounts” shall mean, collectively, the U.S. Collection Accounts,
the Canadian Collection Accounts and the Dutch Collection Accounts.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Commitment.

“Commitment Adjustment Date” shall have the meaning provided in Section 2.20(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall have the meaning provided in the preamble hereto and shall
include, if applicable, any Successor Company.

“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Company substantially in the form of Exhibit G hereto or such other form as
may be reasonably satisfactory to the Administrative Agent.

“Consolidated Cash Interest Expense” shall mean “Consolidated Interest Expense,”
but calculated excluding (i) any non-cash interest or deferred financing costs,
(ii) any amortization or write-down of deferred financing fees, debt issuance
costs including original issue discount, discounted liabilities, commissions,
fees and expenses, (iii) any expensing of bridge, commitment and other financing
fees, (iv) penalties and interest related to Taxes, but including any cash costs
otherwise excluded by the definition thereof and (v) any capitalized interest or
payment in kind interest.

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense of such Person, including the amortization of intangible assets,
deferred financing costs and fees, debt issuance costs, commissions, fees and
expenses of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

-25-

--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(1)     increased (without duplication) by the following, in each case (other
than clause (m)) to the extent deducted (and not added back) in determining
Consolidated Net Income for such period:

(a)     provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise and similar
taxes and foreign withholding taxes (including any future taxes or other levies
which replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations) and the net tax
expense associated with any adjustments made pursuant to clauses (1) through
(17) of the definition of the term “Consolidated Net Income”; plus

(b)     Indenture Fixed Charges of such Person for such period (including (w)
net losses on Hedging Agreements or other derivative instruments entered into
for the purpose of hedging interest rate risk, net of interest income and gains
with respect to such obligations, (x) bank fees and other financing fees, (y)
costs of surety bonds in connection with financing activities and (z) amounts
excluded from Consolidated Interest Expense as set forth in clauses (1)(v)
through (z) in the definition thereof); plus

(c)     Consolidated Depreciation and Amortization Expense of such Person for
such period; plus

(d)     the amount of any restructuring charges, accruals or reserves,
equity-based or non-cash compensation charges or expenses including any such
charges or expenses arising from grants of stock appreciation or similar rights,
stock options, restricted stock or other rights, retention charges (including
charges or expenses in respect of incentive plans), start-up or initial costs
for any project or new production line, division or new line of business or
other business optimization expenses or reserves including, without limitation,
costs or reserves associated with improvements to IT and accounting functions,
integration and facilities opening costs or any one-time costs incurred in
connection with acquisitions and Investments and costs related to the closure
and/or consolidation of facilities; provided that the aggregate amount added
pursuant to this clause (d), when taken together with the aggregate amounts
added pursuant to clause (m) below, for any Test Period shall not exceed an
amount equal to 20.0% of Consolidated EBITDA for such Test Period prior to
giving effect to any adjustments pursuant to this clause (d) and clause (m)
below; plus 

(e)     any other non-cash charges (including (i) any write-offs or write-downs,
(ii) losses on sales, disposals or abandonment of, or any improvement charges or
asset write off related to, intangible assets, long-lived assets and investments
in debt and equity securities and (iii) all losses from investments) (provided
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, (A) the Company may elect not to add back such
non-cash charge in the current period and (B) to the extent the Company elects
to add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

-26-

--------------------------------------------------------------------------------

(f)     the amount of any non-controlling or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-Wholly Owned Subsidiary; plus

(g)     any costs or expense incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Company or net cash proceeds of
an issuance of Equity Interest of the Company (other than Disqualified Stock);
plus

(h)     cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(i)     any net loss from disposed, abandoned or discontinued operations; plus

(j)     any (i) salary, benefit and other direct savings resulting from
workforce reductions by such Person implemented or reasonably expected to be
implemented within the 12 months following such period, (ii) severance or
relocation costs or expenses of such Person during such period and (iii) costs
and expenses incurred after the Closing Date related to employment of terminated
employees incurred by such Person during such period; plus

(k)     any proceeds from business interruption, casualty or liability insurance
received by such Person during such period, to the extent the associated losses
arising out of the event that resulted in the payment of such business
interruption insurance proceeds were included in computing Consolidated Net
Income; plus

(l)     to the extent actually reimbursed (and not otherwise included in
arriving at Consolidated Net Income), expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with any acquisition
or merger involving the Company or any of its Subsidiaries; plus

(m)     the amount of net cost savings and synergies projected by the Company in
good faith to be realized as a result of specified actions taken or with respect
to which substantial steps have been taken (in the good faith determination of
the Company) and which are expected to be realized within 12 months of the date
thereof in connection with the Transactions, future acquisitions and cost
saving, restructuring and other similar initiatives (which cost savings shall be
added to Consolidated EBITDA until fully realized and calculated on a pro forma
basis as though such cost savings had been realized during such period from such
actions); provided that such cost savings are reasonably identifiable and
factually supportable; provided that the aggregate amount added back pursuant to
this clause (m), when taken together with the aggregate amounts added pursuant
to clause (d) above, for any Test Period shall not exceed an amount equal to
20.0% of Consolidated EBITDA for such Test Period prior to giving effect to any
adjustments pursuant to this clause (m) and clause (d) above;

-27-

--------------------------------------------------------------------------------

(2)     decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period:

(a)     non-cash gains increasing Consolidated Net Income of such Person for
such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period; plus

(b)     any non-cash gains with respect to cash actually received in a prior
period unless such cash did not increase Consolidated EBITDA in such prior
period; plus

(c)     any net income from disposed or discontinued operations.

“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Test Period most
recently completed on or prior to such date of determination minus the sum of
(i) the aggregate amount of all Capital Expenditures made by the Company and its
Restricted Subsidiaries during such Test Period (other than Capital Expenditures
to the extent financed with net cash proceeds received by the Company or any of
its Restricted Subsidiaries from issuances of Equity Interests, net cash
proceeds received by the Company or any of its Restricted Subsidiaries from
dispositions or Casualty Events, or net cash proceeds received by the Company or
any of its Restricted Subsidiaries from the incurrence of long-term
Indebtedness, but including Capital Expenditures to the extent financed with
proceeds of Loans) plus (ii) the amount of all cash payments made during such
Test Period made by Company and its Restricted Subsidiaries in respect of income
taxes (net of cash income tax refunds received during such Test Period)
(excluding such cash payments related to asset sales not in the ordinary course
of business) to (b) Consolidated Fixed Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, as of any date of determination, the
sum determined on a consolidated basis of (a) Consolidated Cash Interest Expense
of the Company and its Restricted Subsidiaries for the Test Period most recently
completed on or prior to such date of determination plus (b) the scheduled
principal payments made during such Test Period on all Indebtedness for borrowed
money and Capital Lease Obligations of the Company and its Restricted
Subsidiaries (other than payments by the Company or any of its Restricted
Subsidiaries to the Company or to any other Restricted Subsidiary) due and
payable in cash during such Test Period plus (c) the aggregate amount of all
regularly scheduled Restricted Payments paid in cash by the Company with respect
to its Equity Interests during such Test Period and (except solely for purposes
of calculating the Consolidated Fixed Charge Coverage Ratio in connection with
Section 9.119.12) all other Restricted Payments made in cash during such period
in reliance on Section 9.03(b)(ix), Section 9.03(b)(x) to the extent such
Restricted Payments are made in reliance of clause (c) of the definition of the
“Available Equity Amount Basket” or Section 9.03(b)(xi).

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

(1)     consolidated interest expense in respect of Indebtedness of such Person
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances, (c)
non-cash interest charges (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, (e) net payments, if any, made (less
net payments, if any, received), pursuant to interest rate Hedging Agreements
with respect to Indebtedness, and excluding (v) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with any acquisition, (w) penalties and interest relating to taxes, (x) any
“additional interest” or “liquidated damages” with respect to other securities
for failure to timely comply with registration rights obligations, (y)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses and discounted liabilities and (z) any accretion of accrued
interest on discounted liabilities); plus

-28-

--------------------------------------------------------------------------------

(2)     consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3)     interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

(1)     any net after-tax effect of extraordinary, non-recurring or unusual
gains, losses or charges (including all fees and expenses relating thereto and
including relating to any multi-year strategic initiatives), including, without
limitation, expenses incurred in connection with the Transactions, any expenses
relating to severance, relocation costs, integration costs, transition costs,
preopening, opening, consolidation and closing costs for facilities, one-time
compensation costs, signing, retention and completion bonuses, costs incurred in
connection with any strategic initiatives, costs incurred in connection with
acquisitions, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design, retention
charges, system establishment costs and implementation costs) and operating
expenses attributable to the implementation of cost-savings initiatives,
restructuring and duplicative running costs and curtailments or modifications to
pension and post-retirement employee benefit plans shall be excluded;

(2)     the cumulative effect of a change in accounting principles and changes
as a result of the adoption or modification of accounting policies during such
period shall be excluded;

(3)     any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments
(including any disposal of abandoned or discontinued operations) or the sale or
other disposition of any Capital Stock of any Person other than in the ordinary
course of business as determined in good faith by the Company shall be excluded;

(4)     the Net Income for such period of any Person that is an Unrestricted
Subsidiary or any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting shall be excluded; provided that Consolidated
Net Income of the Company shall be increased by the amount of dividends or
distributions or other payments that are actually paid in Investment Cash
Equivalents (or to the extent converted into Investment Cash Equivalents) to the
Company or a Restricted Subsidiary thereof in respect of such period and the net
losses of any such Person shall only be included to the extent funded with cash
from the Company or any Restricted Subsidiary;

-29-

--------------------------------------------------------------------------------

(5)     effects of adjustments (including the effects of such adjustments pushed
down to the Company and the Restricted Subsidiaries) in the inventory (including
any impact of changes to inventory valuation policy methods, including changes
in capitalization of variances), property and equipment, software, goodwill,
other intangible assets, in-process research and development, deferred revenue,
debt line items and other noncash charges in such Person’s consolidated
financial statements pursuant to GAAP resulting from the application of
recapitalization accounting or, if applicable, purchase accounting in relation
to any consummated acquisition or joint venture investment or the amortization
or write-off or write-down of any amounts thereof, net of taxes, shall be
excluded;

(6)     any net after-tax effect of income (loss) from the early extinguishment
or conversion of (a) Indebtedness, (b) Hedging Obligations or (c) other
derivative instruments shall be excluded;

(7)     any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, goodwill, long-lived assets, investments in debt and equity securities
and investments recorded using the equity method or as a result of a change in
law, in each case, pursuant to GAAP, and the amortization of intangibles arising
pursuant to GAAP shall be excluded;

(8)     any non-cash compensation charge or expense, including any such charge
or expense arising from the grants of stock appreciation or similar rights,
stock options, restricted stock, profit interests or other rights or equity or
equity-based incentive programs (“equity incentives”) shall be excluded and any
cash charges associated with the equity incentives or other long-term incentive
compensation plans, rollover, acceleration, or payout of Equity Interests by
management, other employees or business partners of the Company, shall be
excluded;

(9)     any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, Investment, asset sale, disposition, incurrence or repayment
of Indebtedness (including such fees, expenses or charges related to any
Indebtedness, the offering and issuance of the Second Lien Notes and other
securities and the syndication and incurrence of any debt facilities or other
financing arrangements (including, without limitation, commercial paper
facilities or indentures) providing for revolving credit loans, term loans,
letters of credit or other long term indebtedness), issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (including any amendment or other modification of this Agreement, the
Second Lien Loan Agreement or the Second Lien Notes Indenture) and including, in
each case, any such transaction consummated on or prior to the Closing Date and
any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful or consummated (including,
for the avoidance of doubt the effects of expensing all transaction related
expenses in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic No. 805, Business Combinations), shall be excluded;

(10)     accruals and reserves that are established or adjusted twelve months
after the closing of any acquisition that are so required to be established as a
result of such acquisition in accordance with GAAP or changes as a result of
modifications of accounting policies shall be excluded;

-30-

--------------------------------------------------------------------------------

(11)     any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(12)     any noncash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

(13)     any net unrealized gain or loss (after any offset) resulting in such
period from Hedging Obligations and the application of FASB Accounting Standards
Codification 815 shall be excluded;

(14)     any net unrealized gain or loss (after any offset) resulting in such
period from currency translation and transaction gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) and any
other monetary assets and liabilities and any other foreign currency translation
gains and losses, to the extent such gain or losses are non-cash items, shall be
excluded;

(15)     any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guaranty, or any comparable regulation, shall be
excluded;

(16)     effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, shall be excluded; and

(17)     earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, shall be excluded.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) all Indebtedness of the Company and the
Restricted Subsidiaries that is secured by a Lien on any assets of the Company
and the Restricted Subsidiaries as of the last day of the Test Period most
recently completed on or prior to such date of determination minus Investment
Cash Equivalents (in each case, free and clear of all Liens, other than
Permitted Liens) included on the consolidated balance sheet of the Company as of
the end of such Test Period to (b) Consolidated EBITDA of the Company and the
Restricted Subsidiaries for such Test Period, in each case (i) with such pro
forma adjustments to Investment Cash Equivalents and Consolidated EBITDA and
(ii) giving pro forma effect to the incurrence of any Indebtedness that is
incurred at the time of or in connection with the event giving rise to the
measurement of the Consolidated Secured Leverage Ratio.

-31-

--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as at any date of determination, the
total assets of the Company and the Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of the Company or such other Person as of the last day of the Test Period
most recently completed on or prior to such date of determination.

“Contingent Obligation” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Contract Period” shall mean the term of any B/A Equivalent Loan which shall be
of one, two, three or six months, as selected by the applicable Canadian
Borrower in accordance with Section 2.03 or Section 2.08, (i) initially,
commencing on the date of such B/A Equivalent Loan and (ii) thereafter,
commencing on the day on which the immediately preceding Contract Period
expires; provided that (a) if a Contract Period would otherwise expire on a day
that is not a Business Day, such Contract Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Contract Period shall expire on the immediately preceding
Business Day; (b) any Contract Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Contract Period) shall, subject to
clause (c) of this definition, end on the last Business Day of a calendar month;
and (c) no Contract Period with respect to any portion of a B/A Equivalent Loan
shall extend beyond the Maturity Date.

“Contractual Obligation” shall mean an obligation under any Contractual
Requirement.

“Contractual Requirement” shall have the meaning provided in Section 7.03.

“Corrective Extension Amendment” shall have the meaning provided in Section
2.19(e).

“Cost” shall mean, with respect to any Inventory or Equipment, the cost of
purchase of such Inventory or Equipment determined according to accounting
policies used in the preparation of the Company’s Section 8.01 Financials and
valued on a first in, first out basis.

“Co-Syndication Agents” shall mean Rabobank Nederland, Canadian Branch and Bank
of Montreal, in their respective capacities as co-syndication agents, as
applicable, under this Agreement.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Security Document, any intercreditor agreement contemplated by this Agreement
(including the Intercreditor Agreement), each Incremental Revolving Commitment
Agreement and each Extension Agreement.

-32-

--------------------------------------------------------------------------------

“Credit Event” shall mean the making of any Loan, including any Swingline Loan.

“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) a LC Credit Extension; provided that “Credit Extensions” shall not include
conversions and continuations of outstanding Loans.

“Credit Parties” shall mean the U.S. Credit Parties, the Canadian Credit Parties
and the Dutch Credit Parties, as the context requires.

“Credit Party Guarantee” shall mean the guarantee of each Credit Party pursuant
to Section 13.

“CRR” shall mean (a) Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.

“Data Protection Directive” shall mean Directive 95/46/EC of the European
Parliament and of the Council of 24 October 1995 on the protection of
individuals with regard to the processing of personal data and on the free
movement of such data.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, BIA,
CCAA and WURA and any other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Canada, the Netherlands or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to comply with its
funding obligations hereunder, and such failure is not cured within two Business
Days; (b) has notified the Administrative Agent or any Borrower that such Lender
does not intend to comply with its funding obligations hereunder or under any
other credit facility, or has made a public statement to that effect; (c) has
failed, within three Business Days following request by the Administrative Agent
or any Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent and Company that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of an insolvency proceeding, (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state, provincial, federal or foreign regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided, however, that a Lender shall not be a Defaulting Lender solely
by virtue of a Governmental Authority’s ownership of an Equity Interest in such
Lender or parent company unless the ownership provides immunity for such Lender
from jurisdiction of courts within the United States or from enforcement of
judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender’s
agreements.

-33-

--------------------------------------------------------------------------------

“Deposit Account Control Agreement” shall mean a Deposit Account blocked control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for a Borrower or any other Credit Party, in
each case as required by, and in accordance with the terms of, Section 8.15 and
in form and substance reasonably satisfactory to the Administrative Agent.

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of comprehensive country- or
territory-wide Sanctions.

“Designated Non-Cash Consideration” shall mean the Fair Market Value, as set
forth in an officer’s certificate of a Responsible Officer, of non-cash
consideration received by the Company or any of the Restricted Subsidiaries in
connection with an Asset Sale, less the amount of Investment Cash Equivalents
received in connection with a subsequent sale, redemption or repurchase of or
collection or payment on such Designated Non-Cash Consideration; provided that
such disposition is in compliance with Section 9.02.

“Designated Preferred Stock” shall mean Preferred Stock of the Company or any
direct or indirect parent company thereof (in each case other than Disqualified
Stock) that is issued for cash (other than to a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Company or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an
officer’s certificate executed by Responsible Officer of the Company or the
applicable parent company thereof, as the case may be, on the issuance date
thereof.

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all bad debt write-downs, discounts, credits, returns,
rebates, and other dilutive items.

“Dilution Ratio” shall mean, at any date, as to the Accounts owned by any
Person, the amount (expressed as a percentage) that is the result of dividing
(a) the Dollar Equivalent of the applicable Dilution Factors for the twelve most
recently ended fiscal months with respect to such Person’s Accounts, by (b) the
Dollar Equivalent of such Person’s total gross sales with respect to their
Accounts for the twelve most recently ended fiscal months.

“Dilution Reserve” shall mean, (i) in the case of the Canadian Borrowing Base,
the Canadian Dilution Reserve, (ii) in the case of the U.S. Borrowing Base, the
U.S. Dilution Reserve and (iii) in the case of the Dutch Borrowing Base, the
Dutch Dilution Reserve.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
Maturity Date or the date the Obligations are paid in full; provided, that if
such Capital Stock is issued to any plan for the benefit of employees of the
Company or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Company or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided, further, that any
Capital Stock held by any future, current or former employee, director, officer,
manager or consultant of the Company, any of its Subsidiaries, or any other
entity in which the Company or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the board of directors of the
Company (or the compensation committee thereof), in each case pursuant to any
stock subscription or shareholders’ agreement, management equity plan or stock
option plan or any other management or employee benefit plan or agreement shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Company or its Subsidiaries or in order to satisfy applicable
statutory or regulatory obligations.

-34-

--------------------------------------------------------------------------------

“Distribution Conditions” shall mean, with respect to any Restricted Payment or
Restricted Junior Debt Prepayment, the following:

(i)     as of the date of any such Restricted Payment or Restricted Junior Debt
Prepayment, and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing,

(ii)     as of the date of any such Restricted Payment or Restricted Junior Debt
Prepayment, and after giving effect thereto, the Total Excess Availability on
such date, and during the immediately preceding 30 consecutive day period
(assuming such Restricted Payment or Restricted Junior Debt Prepayment occurred
on the first day of such 30 consecutive day period) shall have been not less
than the greater of (x) 15.0% of the Line Cap and (y) $30,000,000,

(iii)     the Consolidated Fixed Charge Coverage Ratio, calculated on a pro
forma basis for such Restricted Payment or Restricted Junior Debt Prepayment, as
the case may be, shall be no less than 1.0 to 1.0; provided that this clause
(iii) shall not apply if, as of the date of any such Restricted Payment or
Restricted Junior Debt Prepayment, and after giving effect thereto, the Total
Excess Availability on such date, and during the immediately preceding 30
consecutive day period (assuming such Restricted Payment or Restricted Junior
Debt Prepayment occurred on the first day of such 30 consecutive day period)
shall have been not less than the greater of (x) 20.0% of the Line Cap and (y)
$40,000,000, and

(iv)     for any Restricted Payment and/or Restricted Junior Debt Prepayment
exceeding $15,000,000 in the aggregate, the Administrative Agent shall have
received a certificate of a Responsible Officer of the Company certifying as to
compliance with the preceding clauses (other than with respect to the portion of
any 30 consecutive day period prior to the date of such Restricted Payment
and/or Restricted Junior Debt Prepayment that has not occurred as of the date
such certificate is delivered) and demonstrating (in reasonable detail) the
calculations required thereby, in form and substance reasonably satisfactory to
the Administrative Agent, not less than two (2) Business Days prior to the date
of such Restricted Payment and/or Restricted Junior Debt Prepayment (or such
shorter period as may be agreed upon in writing by the Administrative Agent).

“DMLTFPA” shall mean the Dutch Money Laundering and Terrorism Financing
Prevention Act (Wet ter voorkoming van witwassen en financieren van terrorisme).

“Documentation Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
documentation agent under this Agreement.

“Dodd-Frank and Basel III” shall have the meaning provided in Section 3.01(d).

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined at such time on the basis of the Spot Rate for the purchase of
Dollars with such currency at such time.

-35-

--------------------------------------------------------------------------------

“Domestic Restricted Subsidiary” shall mean any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” shall mean any Subsidiary of the Company organized under
the laws of the United States, any state thereof or the District of Columbia.

“Dominion Account” shall have the meaning provided in Section 8.15(c)(i).

“Dutch Administrative Agent” shall have the meaning provided in the preamble
hereto and any successor thereto appointed pursuant to Section 11.09.

“Dutch Borrowers” shall mean the Dutch Parent Borrower and each Dutch Subsidiary
of the Company that executes a counterpart hereto and to any other applicable
Credit Document to become a Borrower, whether on the Closing Date or after the
Closing Date in accordance with Section 2.21.

“Dutch Borrowing Base” shall mean, at the time of any determination, an amount
equal to the sum of the Dollar Equivalent, without duplication, of

(a)     (I) 85% of the aggregate Outstanding Balance of Eligible Dutch Accounts
of the Dutch Borrowers (other than Eligible Insured and Letter of Credit Backed
Accounts) at such time plus (II) 90% of the aggregate Outstanding Balance of
Eligible Insured and Letter of Credit Backed Accounts of the Dutch Borrowers at
such time; plus

(b)     the lesser of (i) 70% of the lesser of the Cost or Fair Market Value of
Eligible Dutch Inventory at such time and (ii) 85% of the Net Orderly
Liquidation Value of Eligible Dutch Inventory at such time; plus

(c)     if a Borrowing Base Reallocation Notice is delivered by the Company, a
portion of the positive amount, if any, by which the Canadian Borrowing Base and
the U.S. Borrowing Base exceed the total Canadian Revolving Exposure and/or U.S.
Revolving Exposure of all Lenders on the date of such delivery, may be
reallocated to the Dutch Borrowing Base (subject to the North American Minimum
Requirement); provided that a Borrowing Base Reallocation Notice may only be
delivered once in any calendar month, and shall set forth the requested
reallocation of available Borrowing Base among Subfacilities, and which
reallocation shall become effective upon confirmation by the Administrative
Agent that such reallocation would not cause the Revolving Exposure under any
Subfacility to exceed the Borrowing Base for the applicable Subfacility, and
which reallocation shall remain effective thereafter until such time, if any, as
a new Borrowing Base Reallocation Notice is received and has become effective;
minus

(d)     the portion of the Dutch Borrowing Base, if any, that is reallocated to
the Canadian Borrowing Base and/or U.S. Borrowing Base pursuant to clause

(e)     of each of the definitions of Canadian Borrowing Base and U.S. Borrowing
Base; minus (e) any Reserves established or modified from time to time by the
Administrative Agent in with the exercise of its Permitted Discretion in
accordance with the provisions of Section 2.22;

The Dutch Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 8.15(a), adjusted as necessary (pending the delivery of a
new Borrowing Base Certificate) to reflect the impact of any Significant Asset
Sale or the acquisition of any assets in a Permitted Acquisition or similar
Investment (or any event or circumstance which, pursuant to the eligibility
rules set forth in the definitions of Eligible Account, Eligible Inventory or
Eligible Insured and Letter of Credit Backed Accounts, renders any such Account
or Inventory eligible or ineligible for inclusion in the Dutch Borrowing Base
after delivery of the most recent Borrowing Base Certificate). The
Administrative Agent shall have the right (but no obligation) to review the
computations in any Borrowing Base Certificate and if such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right, in consultation with the Company, to
correct any such errors in such manner as it shall reasonably determine and the
Administrative Agent will notify the Company in writing promptly after making
any such correction.

-36-

--------------------------------------------------------------------------------

“Dutch Collateral” shall mean all the “Collateral” (or equivalent term) as
defined in each Dutch Security Agreement and all other property (whether real,
personal or otherwise) with respect to which any security interests have been
granted (or purported to be granted) by any Dutch Credit Parties pursuant to any
Dutch Security Document.

“Dutch Collection Account” shall have the meaning provided in Section
8.15(c)(iv) .

“Dutch Credit Party” shall mean the Dutch Borrowers and each Dutch Subsidiary
Guarantor.

“Dutch Dilution Reserve” shall mean, at any date, (i) the amount by which the
consolidated Dilution Ratio of Eligible Dutch Accounts exceeds five percent (5%)
multiplied by (ii) the Eligible Dutch Accounts on such date.

“Dutch Dominion Account” shall have the meaning provided in Section 8.15(c)(i).

“Dutch Issuing Bank” shall mean, as the context may require, (a) BANA (acting
through its London branch) or any Affiliates or branches of BANA with respect to
Dutch Letters of Credit issued by it; (b) any other Lender that may become an
Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with respect to Dutch
Letters of Credit issued by such Lender; (c) with respect to any Existing Letter
of Credit set forth on Part B of Schedule 1.01B, the Lender which is the issuer
of such Existing Letter of Credit; or (d) collectively, all of the foregoing.

“Dutch Labour Standards Acts” shall mean, collectively, (i) the Dutch Minimum
Wage and Minimum Holiday Allowance Act (Wet minimumloon en
minimumvakantiebijslag), (ii) the Dutch Equal Treatment Act (Algemene wet
gelijke behandeling), (iii) the Dutch Working Hours Act (Arbeidstijdenwet) and
(iv) the Dutch Working Conditions Act (Arbeidsomstandighedenwet).

“Dutch LC Credit Extension” shall mean, with respect to any Dutch Letter of
Credit, the issuance, amendment or renewal thereof or extension of the expiry
date thereof, or the increase of the Stated Amount thereof.

“Dutch LC Disbursement” shall mean a payment or disbursement made by the Dutch
Issuing Bank pursuant to a Dutch Letter of Credit.

“Dutch LC Documents” shall mean all documents, instruments and agreements
delivered by a Dutch Borrower or any other Person to a Dutch Issuing Bank or the
Administrative Agent in connection with any Dutch Letter of Credit.

“Dutch LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
Stated Amount of all outstanding Dutch Letters of Credit at such time plus (b)
the aggregate principal amount of all Dutch LC Disbursements that have not yet
been reimbursed at such time. The Dutch LC Exposure of any Revolving Lender at
any time shall mean its Pro Rata Percentage of the aggregate Dutch LC Exposure
at such time.

-37-

--------------------------------------------------------------------------------

“Dutch LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the Dutch Borrowers in respect of any Dutch LC Disbursements
(including any bankers’ acceptances or other payment obligations arising
therefrom) and (b) the Stated Amount of all outstanding Dutch Letters of Credit.

“Dutch LC Sublimit” shall mean $20,000,000.

“Dutch Letter of Credit” shall mean any letters of credit issued or to be issued
by the Dutch Issuing Bank under the Dutch Subfacility requested by a Dutch
Borrower pursuant to Section 2.13.

“Dutch Line Cap” shall mean, at any time, an amount that is equal to the lesser
of (a) the Dutch Revolving Commitments and (b) the Dutch Borrowing Base.

“Dutch Parent Borrower” shall have the meaning provided in the recitals hereto
and shall include any successor thereto permitted under Section 9.11.

“Dutch Parent Borrower Disposition” shall have the meaning provided in Section
2.07(c).

“Dutch Pension Plan” shall mean the pension plan applicable to each Dutch Credit
Party.

“Dutch Pension Regulations” shall mean the Dutch pension act (pensioenwet).

“Dutch Pledges Over Shares” shall have the meaning provided to such term in
Section 5.09.

“Dutch Protective Advance” shall have the meaning provided in Section 2.18.

“Dutch Restricted Subsidiary” shall mean any Dutch Subsidiary that is a
Restricted Subsidiary.

“Dutch Revolving Borrowing” shall mean a Borrowing comprised of Dutch Revolving
Loans.

“Dutch Revolving Commitment” shall mean, with respect to each Dutch Revolving
Lender, the commitment, if any, of such Lender to make Dutch Revolving Loans
hereunder up to the amount set forth and opposite such Lender’s name on Schedule
2.01 under the caption “Dutch Revolving Commitment,” or in the Assignment and
Assumption Agreement pursuant to which such Lender assumed its Dutch Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07, (b) reduced or increased from time to time pursuant to
Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.04. The aggregate amount
of the Dutch Revolving Lenders’ Dutch Revolving Commitments on the Closing Date
is $75,000,000.

“Dutch Revolving Exposure” shall mean, with respect to any Dutch Revolving
Lender at any time, the aggregate principal amount at such time of all
outstanding Dutch Revolving Loans of such Lender, plus the aggregate amount at
such time of such Lender’s Dutch LC Exposure, plus the aggregate amount of such
Lender’s Dutch Swingline Exposure.

“Dutch Revolving Lender” shall mean any Lender under the Dutch Subfacility.

“Dutch Revolving Loans” shall mean advances made to or at the instructions of a
Dutch Borrower pursuant to Section 2.01(iii) hereof under the Dutch Subfacility.

-38-

--------------------------------------------------------------------------------

“Dutch Revolving Note” shall mean each revolving note substantially in the form
of Exhibit B-3 hereto.

“Dutch Security Agreements” shall mean (i) the Deed of Pledge Over Shares in
Crown of Holland B.V. and Tradin Organic Agriculture B.V., dated as of the
Closing Date, by and between the Collateral Agent and each of the Dutch Credit
Parties party thereto,(ii) the Deed of Pledge Over Shares in The Organic
Corporation B.V., by and between the Collateral Agent and each of the Dutch
Credit Parties party thereto, (iii) the Deed of Pledge Over 65% of the Shares in
Trabocca B.V., dated as of the Closing Date, by and between the Collateral Agent
and each of the Dutch Credit Parties party thereto, (iv) the Deed of Omnibus
Pledge, dated as of the Closing Date, by and between the Collateral Agent and
each of the Dutch Credit Parties, and (v) Deed of Pledge Over Bank Accounts
dated as of the Closing Date, by and between the Collateral Agent and each of
the Dutch Credit Parties party thereto, which in each case shall be governed by
the laws of the Netherlands.

“Dutch Security Documents” shall mean the Dutch Security Agreements, and, after
the execution and delivery thereof, each other document executed and delivered
by any Dutch Credit Party pursuant to which a Lien is granted (or purported to
be granted) in favor of the Collateral Agent to secure the Obligations, each
document, if any, executed and delivered by any Dutch Credit Party pursuant to
the Additional Inventory Security Actions and each document, if any, executed
and delivered by any Dutch Credit Party pursuant to the Additional Account
Security Actions.

“Dutch Subfacility” shall have the meaning provided in the recitals hereto.

“Dutch Subsidiary” shall mean any Subsidiary of the Company incorporated now or
hereinafter under the laws of The Netherlands.

“Dutch Subsidiary Guarantor” shall mean each Dutch Restricted Subsidiary (other
than the Dutch Borrowers) in existence on the Closing Date (other than any
Excluded Subsidiary), as well as each Dutch Restricted Subsidiary established,
created or acquired after the Closing Date which becomes a party to this
Agreement as a Guarantor in accordance with the requirements of the Collateral
and Guarantee Requirement.

“Dutch Swingline Commitment” shall mean the commitment of the Dutch Swingline
Lender to make loans under the Dutch Subfacility pursuant to Section 2.12, as
the same may be reduced from time to time pursuant to Section 2.07.

“Dutch Swingline Exposure” shall mean, at any time, the aggregate principal
amount at such time of all outstanding Dutch Swingline Loans. The Dutch
Swingline Exposure of any Dutch Revolving Lender at any time shall equal its Pro
Rata Percentage of the aggregate Dutch Swingline Exposure at such time.

“Dutch Swingline Lender” shall mean BANA (acting through its London branch), its
permitted successors and permitted assigns.

“Dutch Swingline Loan” shall mean any Loan made by the Dutch Swingline Lender
pursuant to Section 2.12.

“Dutch Swingline Note” shall mean each swingline note substantially in the form
of Exhibit B-6 hereto.

-39-

--------------------------------------------------------------------------------

“Dutch Works Council Act” shall mean the Netherlands Works Council Act (Wet op
de ondernemingsraden).

“Dutch Works Council Act Event” shall mean any breach of any of the obligations
of any Dutch Credit Party arising from, pursuant to or in relation to the
provisions of the Dutch Works Council Act.

“EEA Financial Institution” shall mean (i) any credit institution or investment
firm established in any EEA Member Country that is subject to the supervision of
an EEA Resolution Authority, (ii) any Person established in an EEA Member
Country that is a parent of an institution described in clause (i) of this
definition, or (iii) any financial institution established in an EEA Member
Country that is a subsidiary of an institution described in clauses (i) or (ii)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any Governmental Authority of any EEA
Member Country having responsibility for the resolution of any EEA Financial
Institution.

“Electronic Platform” shall have the meaning provided in the definition of the
term “Spot Rate”. “Eligible Account” shall mean, at any time, an Account created
by a Borrower in the ordinary course of its business, that arise out of its sale
of goods (other than promotional products not held for sale) or rendition of
services:

(a)     that is subject to a perfected (or the equivalent) first priority Lien,
in accordance with the Collateral and Guarantee Requirement only, in favor of
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents;

(b)     that is not subject to any Lien other than (i) a Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents, and (ii) a Lien (if any) permitted by Section 9.01
which Permitted Lien shall rank junior in priority to the Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents;

(c)     that (i) is evidenced by an invoice or other documentation reasonably
satisfactory to the Administrative Agent (or in a form required by any Account
Debtor so long as such form is reasonably satisfactory to the Administrative
Agent), and which has been sent to the Account Debtor (which may include
electronic transmission) and (ii) does not represent a progress billing, sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis;

(d)     the Account Debtor of which is an Eligible Account Debtor and is not an
Affiliate of any Borrower;

(e)     that is not owing from an Account Debtor that is an agency, department
or instrumentality of the federal government of the United States, any
government of any state thereof, of the federal government of Canada, or the
government of any province, territory or subdivision thereof or, to the extent
applicable and subject to Requirement of Law having similar effect to the
Assignment of Claims Act of 1940 or the Financial Administration Act (Canada),
that is an agency, department or instrumentality of the government of any
country other than the United States or Canada unless (A) the applicable
Borrower shall have satisfied the requirements of (x) the Assignment of Claims
Act of 1940 in the case of Accounts owing from any agency, department or
instrumentality of the federal government of the United States, (y) the
Financial Administration Act (Canada) in the case of Accounts owing from an
agency, department or instrumentality of the federal government of Canada or (z)
if applicable, any similar state, provincial, territorial, or subdivision
legislation or any similar foreign legislation, in the case of Accounts owing
from any other applicable government agency, department or instrumentality; and,
in each such case, the Administrative Agent is satisfied as to the absence of
setoffs, counterclaims and other defenses on the part of such Account Debtor;

-40-

--------------------------------------------------------------------------------

(f)     that is not subject to any late payment for longer than 60 days
according to its original terms of sale or 90 days after the date of the
original invoice therefor;

(g)     that is not the obligation of an Account Debtor (other than an
individual) of which 50% or more of the Dollar Equivalent amount of all Accounts
owing by such Account Debtor are, based on the most recent Borrowing Base
Certificate, ineligible under the criteria set forth in clause (f) above;

(h)     that is not subject to any deduction, offset, counterclaim, defense or
dispute (other than (i) sales discounts given in the ordinary course of the
applicable Borrower’s business and reflected in the amount of such Account as
set forth in the invoice or other supporting material therefor or (ii) an offset
or counterclaim of a nature specifically addressed in the determination of the
applicable Borrowing Base); provided, however, that if an Account satisfies all
of the requirements of an Eligible Account other than this clause (h), such
Account shall be an Eligible Account, but only to the extent of the amount of
such Account that exceeds any such deduction, offset, counterclaim, defense or
dispute or other conditions; provided that, if the Administrative Agent in its
Permitted Discretion has established an appropriate Reserve and determines to
include such Account as an Eligible Account or such Account Debtor has entered
into an agreement reasonably acceptable to the Administrative Agent to waive
such rights, such Account shall be included as an Eligible Account.

(i)     that is denominated and payable only in Dollars, Canadian Dollars,
Euros, Pounds Sterling or Swiss Francs;

(j)     such Account is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(k)     that, together with the contract evidencing such Account, does not
contravene in any material respect any Requirement of Law applicable thereto
(including, without limitation, Requirement of Law relating to usury, consumer
protection, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) in a manner that
would affect the enforceability of such Account and with respect to which none
of the Borrowers or the Account Debtor is in violation of any such Requirement
of Law in any material respect in a manner that would affect the enforceability
of such Account;

(l)     that arises under a contract which restricts in a legally enforceable
manner the ability of the Administrative Agent, Collateral Agent or Lenders to
exercise their rights under the Credit Documents, including, without limitation,
their right to review the related invoice or the payment terms of such contract;

-41-

--------------------------------------------------------------------------------

(m)     in the case of an Account originated by a Canadian Borrower, the Account
Debtor of which has a billing address in Canada and that was not issued for an
amount in excess of the Fair Market Value of the merchandise or services
provided by the Canadian Borrower to which the Account relates;

(n)     that, when aggregated with all other Accounts of the same Account
Debtor, is not in excess of 15.0% (but the portion of the Accounts not in excess
of such concentration limit shall not be deemed ineligible due to this clause
(n));

(o)     that, during any Cash Dominion Period, and solely with respect to
Account Debtors in Account Debtor Approved Countries other than (x) the United
States, the Netherlands, and Canada and (y) such other Account Debtor Approved
Countries in which the Additional Account Security Actions have been satisfied
with respect thereto, does not, when taken together with the Accounts originated
by applicable Borrowers owed by Account Debtors in all such jurisdictions,
comprise more than 33% of all Eligible Accounts included in the Borrowing Base
for any particular Subfacility (it being understood the portion of such Accounts
not in excess of such limit shall not be deemed ineligible due to this clause
(o));

(p)     that Accounts are not subject to, or included or expected to be
included, as part of an accounts receivable factoring program or supply chain
financing program; and

(q)     (i) the Account Debtor obligated upon such Account has not notified any
Borrower or the Administrative Agent that it has suspended business, or made a
general assignment for the benefit of creditors or has failed to pay its debts
generally as they come due, and (ii) no petition is filed by or against the
Account Debtor obligated upon such Account under any Debtor Relief Law.

With respect to any Accounts eligible for inclusion in the Borrowing Base (as
reasonably determined by the Company in consultation with the Administrative
Agent) that are acquired by a Borrower (other than from another Borrower, but
including any Accounts of any Person that has become a Borrower) after the
Closing Date in a Permitted Acquisition or similar Investment, such acquired
Accounts may be included in the applicable Borrowing Base from and after the
acquisition thereof without the Administrative Agent having completed a Field
Examination with respect thereto, so long as (i) all acquired Accounts included
in the applicable Borrowing Base for which an Appraisal and/or Field
Examination, as applicable, with respect thereto has not been completed by the
Administrative Agent does not represent more than 10% of the applicable
Borrowing Base (when taken together with any Inventory included in the Borrowing
Base pursuant to the last paragraph of the definition of the term “Eligible
Inventory”) and (ii) the Collateral and Guarantee Requirement shall be satisfied
with respect to the applicable Borrower or Guarantor or such Accounts. With
respect to any Accounts of the type eligible for inclusion in the Borrowing Base
that are acquired by a Borrower (other than from another Borrower, but including
any Accounts of any Person that has become a Borrower) after the Closing Date in
a Permitted Acquisition or similar Investment and not otherwise included in the
Borrowing Base by virtue of the provisions of the preceding sentence, such
acquired Accounts shall be included in the applicable Borrowing Base only after
completion of a Field Examination with respect thereto by the Administrative
Agent, unless the Administrative Agent shall have determined in its discretion
that no such due diligence investigation with regard to such Accounts is
required.

“Eligible Account Debtor” shall mean an Account Debtor that:

(i)     has a billing address in an Account Debtor Approved Country;

-42-

--------------------------------------------------------------------------------

(ii)     is not a Person with respect to which the European Union, the United
States, Canada, the Netherlands or any other Account Debtor Approved Country
shall have imposed Sanctions;

(iii)     is not a Person (A) that is listed in the annex to, or otherwise
subject to the provisions of, the Executive Order, (B) that is owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order, (C)
with which a Lender or a Borrower is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, AML Legislation, PCMLTFA
or DMLTFPA, (D) that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order, or (E) that is named as a
“specifically designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website or any replacement website or other replacement official
publication of such list or any similar lists published in the European Union,
Canada (that include “designated persons”, “politically exposed foreign person”
or “terrorist group” as described in Anti-Terrorism Laws of Canada,
collectively, “Canadian Blocked Persons”) or any other Account Debtor Approved
Country; and

(iv)     is not a Person (A) whose property or interest in property is otherwise
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any other Anti-Terrorism Law, or (B) that engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or any other
Anti-Terrorism Law, AML Legislation, PCMLTFA or DMLTFPA.

“Eligible Assignee” shall mean a Person that is (a) a Lender, Affiliate of a
Lender or Approved Fund; (b) an assignee approved by the Company which shall be
deemed given if no objection is made within fifteen Business Days after written
notice of the proposed assignment is received by the Company from the
Administrative Agent), the Administrative Agent, the applicable Swingline Lender
and the applicable Issuing Bank (which approval shall not be unreasonably
withheld or delayed); or (c) during an Event of Default by the Company or any
other Borrower under Section 10.01 or 10.05, any Person acceptable to the
Administrative Agent, the applicable Swingline Lender and the applicable Issuing
Bank in (which approval shall not be unreasonably withheld or delayed); provided
that no Person who is not a Non-Public Lender shall be an Eligible Assignee.

“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Borrowers.

“Eligible Canadian Equipment” shall mean the Eligible Equipment owned by the
Canadian Borrowers.

“Eligible Canadian Inventory” shall mean the Eligible Inventory owned by the
Canadian Borrowers.

“Eligible Canadian Real Estate” shall mean the Eligible Fee-Owned Real Estate
owned by the Canadian Borrowers.

“Eligible Dutch Accounts” shall mean the Eligible Accounts owned by the Dutch
Borrowers.

“Eligible Dutch Inventory” shall mean the Eligible Inventory owned by the Dutch
Borrowers.

-43-

--------------------------------------------------------------------------------

“Eligible Equipment” shall mean, at any time, the Equipment of the Borrowers,
but excluding any Equipment:

(a)     that is not subject to a perfected (or equivalent) first priority Lien,
in accordance with the Collateral and Guarantee Requirement only, in favor of
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents;

(b)     that is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents and (ii) a Lien (if any) permitted by Section 9.01
which Permitted Lien shall rank junior in priority to the Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents;

(c)     that is determined, based on the applicable Borrowers’ historical
practices and procedures, in each case, which are reasonably acceptable to the
Administrative Agent (it being understood that the Borrowers’ historical
practices and procedures, as of the Closing Date, are reasonably acceptable to
the Administrative Agent), to be obsolete, damaged or defective or is not in
good order and repair and used or useable in the ordinary course of the
applicable Borrower’s business;

(d)     that does not conform in any material respect to all applicable
standards imposed by any Governmental Authority, including the Fair Labor
Standards Act of 1938 and the Employment Standards Act (Ontario) that would
affect the ability of the Collateral Agent to sell such Equipment;

(e)     in which any Person other than such Borrower or any other applicable
Borrower shall (i) have any direct or indirect ownership, interest or title
(including any retention of title right) to such Equipment, other than in
respect of the interest of any carrier of Equipment in transit or (ii) be
indicated on any purchase order or invoice with respect to such Equipment as
having or purporting to have an interest therein;

(f)     that is not located in the United States or Canada;

(g)     that (i) is located in any location leased by an applicable Borrower
unless the Administrative Agent has given its prior written consent thereto or
unless (A) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or such other documentation as the Administrative Agent may
reasonably require in its Permitted Discretion or the Administrative Agent or
its counsel may deem reasonably necessary in the jurisdiction of such
Equipment’s location or (B) a Rent Reserve with respect to such location has
been established by the Administrative Agent in its Permitted Discretion; or
(ii) is located at an owned location subject to a mortgage or other security
interest in favor of a creditor (other than any such mortgage or other security
interest that constitutes a Permitted Lien), or is located in any third party
warehouse or other storage facility or is in the possession of a bailee unless
(A) such mortgagee, warehouseman or bailee has delivered to the Administrative
Agent a Collateral Access Agreement or such other documentation as the
Administrative Agent may reasonably require in its Permitted Discretion or the
Administrative Agent or its counsel may reasonably deem necessary in the
jurisdiction of such Equipment’s location or (B) a Rent Reserve with respect to
such location has been established by the Administrative Agent in its Permitted
Discretion;

-44-

--------------------------------------------------------------------------------

(h)     which is located at an outside repair facility (unless payables in
respect thereof are reserved);

(i)     that constitutes “fixtures” unless located on Real Property owned by
Borrower and on which a mortgage (or similar security interest) has been given
in favor of the Collateral Agent for the benefit of the Secured Creditors; (j)
for which reclamation rights have been called in by the seller;

(j)     that is not covered by casualty insurance as and to the extent required
by the terms of this Agreement; and

(k)     that is otherwise designated by the Company as “ineligible” by written
notice to the Administrative Agent or in any Borrowing Base Certificate
delivered to the Administrative Agent.

“Eligible Fee-Owned Real Estate” shall mean Real Property that (i) is owned by a
U.S. Borrower or a Canadian Borrower in fee title in the United States or
Canada, (ii) is at all times subject to the Collateral Agent’s duly perfected,
first-priority security interest (subject only to Liens permitted by Section
9.01) pursuant to Mortgages and other Related Real Estate Documents in form and
substance reasonably satisfactory to the Administrative Agent and any other
Lender whose consent is required hereunder (it being understood that no Real
Property owned as of the Closing Date shall constitute Eligible Fee-Owned Real
Estate until the requirements of Section 8.11 have been met with respect to such
Real Property) and not subject to any other Lien except a Permitted Lien, (iii)
conforms in all material respects to the representations and warranties relating
to such Real Property set forth in this Agreement and the Security Documents,
(iv) solely with respect to Real Property owned by a U.S. Borrower or a Canadian
Borrower on the Closing Date, as set forth on Schedule 5.15 (it being agreed
that (x) the Real Property set forth on Schedule 5.15 shall be deemed to have
been appraised by a third-party appraiser reasonably satisfactory to the
Administrative Agent not more than three months prior to the Closing Date and
(y) the Appraisals with respect to the Real Property set forth on Schedule 5.15
shall be deemed to have been prepared on a basis reasonably satisfactory to the
Administrative Agent and any other Lender whose consent is required hereunder)
and (v) solely with respect to Real Property owned by any U.S. Borrower or
Canadian Borrower that is not set forth on Schedule 5.15, (x) has been appraised
by a third-party appraiser reasonably satisfactory to the Administrative Agent
and (y) for which the Appraisals with respect thereto shall have been prepared
on a basis reasonably satisfactory to the Administrative Agent and any other
Lender whose consent is required hereunder; provided that Eligible Fee-Owned
Real Estate shall exclude any Real Property that is otherwise designated by the
Company as “ineligible” by written notice to the Administrative Agent or in any
Borrowing Base Certificate delivered to the Administrative Agent.

“Eligible Insured and Letter of Credit Backed Account” shall mean an Account
created by a Borrower in the ordinary course of its business, that is either (i)
fully insured (to the extent provided for therein) by credit insurance
reasonably satisfactory to the Administrative Agent or (ii) secured by a letter
of credit reasonably acceptable to the Administrative Agent which, upon the
request of the Administrative Agent during a Cash Dominion Period, has been
assigned to the Collateral Agent in a manner reasonably satisfactory to the
Administrative Agent, and otherwise qualifies as an “Eligible Account”
hereunder, but for the failure of the Account Debtor to be located in an Account
Debtor Approved Country.

“Eligible In-Transit Inventory” shall mean Inventory owned by a Borrower that
would meet all of the criteria of “Eligible Inventory” if it were not in transit
from any location to a location of such Borrower within the Inventory Approved
Countries. Without limiting the foregoing, no Inventory shall be Eligible
In-Transit Inventory unless (a) except as otherwise agreed by the Administrative
Agent, such Inventory is either (i) subject to a negotiable document of title
and such document of title shows the Administrative Agent (or, with the consent
of the Administrative Agent, the applicable Credit Party) as consignee, and the
Administrative Agent has control over such document of title which evidences
ownership of the subject Inventory (including by the delivery of customs broker
agreements in a form and substance reasonably acceptable to the Administrative
Agent) or (ii) for Inventory in transit to a location within the United States
or Canada only, subject to a non-negotiable document of title, and such document
of title shows the Administrative Agent as consignee, which document is in
possession of the Administrative Agent or such other Person (including any
Borrower) as the Administrative Agent shall approve; (b) such Inventory is
insured in accordance with the provisions of this Agreement and the other Credit
Documents, including, if applicable, marine cargo insurance; (c) such Inventory
has been identified to the applicable sales contract and title has passed to the
applicable Borrower; (d) such Inventory is not sold by a vendor that has a right
to reclaim, divert shipment of, repossess, stop delivery, claim any reservation
of title or otherwise assert Lien rights against the Inventory or with respect
to which any Borrower is in default of any obligations; (e) such Inventory is
subject to customary purchase orders and other sale documentation consistent
with such Borrower’s ordinary course of dealing; and (f) such Inventory is
shipped by a common carrier that is not affiliated with the vendor and has not
been acquired from a Person (i) that is listed in the annex to, or otherwise
subject to the provisions of, the Executive Order, (ii) that is owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order,
(iii) with which a Lender or a Borrower is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, AML Legislation, PCMLTFA
or DMLTFPA, (iv) that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order, (v) that is a Canadian Blocked
Persons or (vi) that is named as a “specifically designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list or any similar
lists published in the European Union. The aggregate Eligible In-Transit
Inventory shall not exceed $25,000,000 at any time. The Administrative Agent, in
its Permitted Discretion, shall have the ability to establish Reserves for
landing costs if such Eligible In-Transit Inventory is coming from a
jurisdiction outside the Inventory Approved Countries.

-45-

--------------------------------------------------------------------------------

“Eligible Inventory” shall mean, at any time, Eligible In-Transit Inventory and
Inventory of the Borrowers, but excluding any Inventory:

(a)     that is not subject to a perfected (or the equivalent) first priority
Lien (in accordance with (x) the Collateral and Guarantee Requirement, in the
case of any Inventory located in the United States, Canada or the Netherlands
and (y) the Additional Inventory Security Actions, in the case of any Inventory
located in France, Germany or the United Kingdom) in favor of the Collateral
Agent for the benefit of the Secured Creditors pursuant to the relevant Security
Documents;

(b)     that is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents, and (ii) a Lien (if any) permitted by Section 9.01
which Permitted Lien shall rank junior in priority to the Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
relevant Security Documents;

(c)     that is determined, based on the applicable Borrowers’ historical
practices and procedures, in each case, which are reasonably acceptable to the
Administrative Agent (it being understood that the Borrowers’ historical
practices and procedures, as of the Closing Date, are reasonably satisfactory to
the Administrative Agent), to be slow moving, obsolete, unmerchantable, damaged,
“seconds”, defective, used, unfit for sale, or unacceptable due to age, type,
category or quantity;

-46-

--------------------------------------------------------------------------------

(d)     that does not conform in any material respect to all applicable
standards imposed by any Governmental Authority having regulatory authority over
such Inventory or its use or sale, including the Fair Labor Standards Act of
1938, Employment Standards Act (Ontario) and the Dutch Labour Standards Acts,
which non-conformity would affect the ability of the applicable Borrowers to
sell such Inventory;

(e)     in which any Person other than such Borrower or any other applicable
Borrower shall (i) have any direct or indirect ownership, interest or title
(including any retention of title right) to such Inventory, other than in
respect of the interest of any carrier of Inventory in transit or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f)     except with respect to Eligible In-Transit Inventory, that is not
located in an Inventory Approved Country, or is in transit (other than between
locations in or between Inventory Approved Countries, controlled by the
applicable Borrowers, to the extent included in current perpetual Inventory
reports of any such Borrower);

(g)     except with respect to Eligible In-Transit Inventory, that, unless in
transit between locations in or between Inventory Approved Countries, controlled
by the applicable Borrowers, and included in current perpetual Inventory reports
of any such Borrower, (i) is located in any location leased by an applicable
Borrower unless the Administrative Agent has given its prior written consent
thereto or unless (A) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or such other documentation as the Administrative
Agent may reasonably require in its Permitted Discretion or the Administrative
Agent or its counsel may deem reasonably necessary in the jurisdiction of such
Inventory’s location or (B) a Rent Reserve with respect to such location has
been established by the Administrative Agent in its Permitted Discretion; (ii)
is located at an owned location subject to a mortgage or other security interest
in favor of a creditor (other than any such mortgage or other security interest
that constitutes a Permitted Lien), or is located in any third party warehouse
or other storage facility or is in the possession of a bailee unless (A) such
mortgagee, warehouseman or bailee has delivered to the Administrative Agent a
Collateral Access Agreement and such other documentation as the Administrative
Agent may reasonably require in its Permitted Discretion or the Administrative
Agent or its counsel may deem reasonably necessary in the jurisdiction of such
Inventory’s location or (B) a Rent Reserve has been established by the
Administrative Agent in its Permitted Discretion; or (iii) is located in any
location where the aggregate Eligible Inventory is less than $100,000;

(h)     except with respect to Eligible In-Transit Inventory consigned to the
Administrative Agent (or another Person permitted by the terms of the definition
of “Eligible InTransit Inventory” with the Administrative Agent’s consent), that
is the subject of a consignment;

(i)     Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the Company or
any of its Subsidiaries has received notice of a dispute in respect of any such
agreement;

(j)     that is not reflected in a current Inventory report of such Borrower;

(k)     for which reclamation rights have been called in by the seller;

-47-

--------------------------------------------------------------------------------

(l)     that consists of samples, promotional materials, labels, packaging
materials or similar supplies used in a Borrower’s business;

(m)     that is not covered by casualty insurance as and to the extent required
by the terms of this Agreement;

(n)     that consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;

(o)     in which any portion of the Cost of such Inventory is attributable to
intercompany profit between any such Borrower and any of its Affiliates (but
only to the extent of such portion); or

(p)     that has been sold but not yet delivered, or as to which a Borrower has
accepted a deposit, or which, in the case of Inventory owned by the Dutch
Borrowers, has been sold or constructively delivered to Account Debtors.

With respect to any Inventory eligible for inclusion in the Borrowing Base (as
reasonably determined by the Company in consultation with the Administrative
Agent) that are acquired by a Borrower (other than from another Borrower, but
including any Inventory of any Person that has become a Borrower) after the
Closing Date in a Permitted Acquisition or similar Investment, such acquired
Inventory may be included in the applicable Borrowing Base from and after the
acquisition thereof without the Administrative Agent having completed an
Appraisal with respect thereto, so long as (i) all acquired Inventory included
in the applicable Borrowing Base for which an Appraisal, as applicable, with
respect thereto has not been completed by the Administrative Agent does not
represent more than 10% of the applicable Borrowing Base (when taken together
with any Accounts included in the Borrowing Base pursuant to the last paragraph
of the definition of the term “Eligible Accounts”), (ii) the Collateral and
Guarantee Requirement shall have been satisfied with respect to the applicable
Borrower or Guarantor and (iii) (x) in the case of any Inventory located in the
United States, Canada, or the Netherlands, the Collateral and Guarantee
Requirement shall have been satisfied with respect to such Inventory or (y) in
the case of any Inventory located in the United Kingdom, Germany or France, the
Additional Inventory Security Actions shall have been satisfied with respect to
such Inventory. With respect to any Inventory of the type eligible for inclusion
in the Borrowing Base that are acquired by a Borrower (other than from another
Borrower, but including any Inventory of any Person that has become a Borrower)
after the Closing Date in a Permitted Acquisition or similar Investment and not
otherwise included in the Borrowing Base by virtue of the provisions of the
preceding sentence, such acquired Inventory shall be included in the applicable
Borrowing Base only after completion of an Appraisal with respect thereto by the
Administrative Agent, unless the Administrative Agent shall have determined in
its discretion that no such due diligence investigation with respect to such
Inventory is required.

“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers.

“Eligible U.S. Equipment” shall mean the Eligible Equipment owned by the U.S.
Borrowers.

“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Borrowers.

“Eligible U.S. Real Estate” shall mean the Eligible Fee-Owned Real Estate owned
by the U.S. Borrowers.

“English Control Agreement” shall mean any Deposit Account Control Agreement
governed by English law over the Dutch Dominion Account and the Dutch Collection
Account to be entered into among the Dutch Credit Parties party thereto and the
Collateral Agent, for the benefit of the Secured Creditors and the account bank
maintaining the account.

-48-

--------------------------------------------------------------------------------

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata, sediments and natural
resources such as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims and/or
notices of noncompliance or violation, relating to any Environmental Law or, any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, (a) by governmental or regulatory authorities for
enforcement investigation, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (b) by any third
party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief arising out of or relating to an alleged
injury or threat of injury to human health or the Environment due to any Release
or threat of Release of any Hazardous Materials.

“Environmental Law” shall mean any applicable federal, state, provincial,
foreign, municipal, local or foreign Requirement of Law, which, for the
avoidance of doubt, shall include any ordinance, code and rule of common law,
including any judicial or administrative order, consent decree or judgment
relating to pollution or protection of the Environment, occupational safety or
of human health as affected by exposure to Hazardous Materials, including those
relating to the manufacture, generation, handling, transport, storage,
treatment, Release or threat of Release of Hazardous Materials.

“Environmental Liability” shall mean any liability, loss, damage, claims and
expense arising under or relating to any Environmental Law including those
arising from or relating to: (a) compliance or non-compliance with any
Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threat of Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with any Credit Party would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code and,
solely with respect to Section 412 of the Code, within the meaning of Sections
414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan or Multiemployer Plan that would result
in the imposition of a Lien or other encumbrance or the failure to satisfy the
minimum funding standards set forth in Sections 412 or 430 of the Code or
Section 302 or 303 of ERISA with respect to a Plan, (c) the incurrence by the
Company, a Restricted Subsidiary, or an ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or with respect to
the withdrawal or partial withdrawal (including under Section 4062(e) of ERISA)
of any of the Company, a Restricted Subsidiary, or an ERISA Affiliate from any
Plan or Multiemployer Plan, (d) the receipt by the Company, a Restricted
Subsidiary, or an ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Multiemployer Plan or to appoint a
trustee to administer any Plan, (e) a determination that a Multiemployer Plan is
insolvent, within the meaning of Title IV of ERISA, (f) the occurrence of any
non-exempt “prohibited transaction” (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) with respect to which the Company or any Restricted
Subsidiary could reasonably be expected to have liability, (g) the occurrence of
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of any Plan or the appointment of a trustee to administer any
Plan, (h) the filing of any request for or receipt of a minimum funding waiver
under Section 412(c) of the Code with respect to any Plan or Multiemployer Plan,
(i) a determination that any Plan is in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code) or (j) the receipt by the
Company, a Restricted Subsidiary or any ERISA Affiliate of any notice that a
Multiemployer Plan is, or is expected to be, in endangered or critical status
under Section 305 of ERISA.

-49-

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” shall mean with respect to any Credit Extension:

(i)     denominated in a LIBOR Quoted Currency, the rate per annum (rounded up
to the nearest 1/100th of 1%) equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
applicable Administrative Agent, as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by the applicable Administrative Agent from time to time) at
approximately 11:00 a.m., Local Time, two Business Days prior to the
commencement of any Interest Period (or, in the case of any Credit Extension
denominated in Pounds Sterling, approximately 11:00 a.m., Local Time, on the
first day of any Interest Period), for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)     denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the applicable Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the applicable Administrative
Agent from time to time) at or about 10:00 a.m. (Local Time) on the Rate
Determination Date with a term equivalent to such Interest Period; and

(iii)     denominated in any other Non-LIBOR Quoted Currency, the rate per annum
as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the applicable Administrative Agent and the
Lenders pursuant to Section 1.08(a);

provided that, to the extent a comparable or successor rate is approved by the
applicable Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the applicable Administrative Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the applicable Administrative Agent; and if the Eurocurrency Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

-50-

--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” shall mean Loans that bears interest at a rate based on
clause (a) of the definition of the term “Eurocurrency Rate.” Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency.

“European Base Rate” shall mean, with respect to Euros, Pounds Sterling, Swiss
Francs and Dollars, funded outside the United States, the Eurocurrency Rate for
a one--month period on such date, plus 1.00%, provided that, to the extent a
comparable or successor rate is approved by the applicable Administrative Agent
in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the applicable
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the applicable Administrative Agent. Any
change in such rate shall take effect at the opening of business on the day of
such change.

“European Base Rate Loan” shall mean a floating rate borrowing under the Dutch
Subfacility that bears interest based on the European Base Rate.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Account” shall mean a Deposit Account (i) which is used for the
purposes of making payroll and withholding tax payments related thereto and
other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, bonuses, benefits and expense
reimbursements), (ii) which is used for the sole purpose of paying or remitting
taxes, including sales taxes, (iii) which is used solely as an escrow account or
as a fiduciary or trust account, (iv) the aggregate average daily balance in
which (in each case determined for the most recently completed calendar month)
does not at any time exceed $1,000,000 in the aggregate for all such Deposit
Accounts or (v) containing solely the proceeds of borrowings or issuances of
Indebtedness, including Borrowings of Loans hereunder.

“Excluded Assets” shall have the meaning provided in the definition of the term
“Collateral and Guarantee Requirement.”

“Excluded Subsidiary” shall mean (a) each Immaterial Subsidiary, (b) each
Subsidiary that is not a Wholly-Owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 8.10 (for so long as such Subsidiary remains a non-Wholly-Owned
Subsidiary), (c) each Subsidiary (i) that is prohibited by any applicable
Requirement of Law or Contractual Requirement (with respect to any such
Contractual Requirement, only to the extent existing on the Closing Date or on
the date such Person becomes a Subsidiary of the Company and not entered into in
contemplation thereof) from guaranteeing the Obligations (and for so long as
such restriction or any replacement or renewal thereof is in effect), (ii) that
would require consent, approval, license or authorization to provide a Guarantee
of the Obligations from a Governmental Authority (unless such consent, approval,
license or authorization has been received) or for which the provision of such
Guarantee would result in material adverse tax consequences to the Company or
one or more of its Subsidiaries (as reasonably determined by the Company in
consultation with the Administrative Agent) or (iii) that is a CFC (or a
Subsidiary of a CFC) or FSHCO, (d) any other Subsidiary with respect to which,
in the reasonable judgment of the Administrative Agent and the Borrower, as
agreed in writing, the cost or other consequences of providing a Guarantee of
the Obligations would be excessive in view of the benefits to be obtained by the
Lenders therefrom, (e) each Unrestricted Subsidiary, (f) any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition or other Investment
permitted hereunder and financed with secured Indebtedness permitted to be
incurred pursuant to Section 9.04, and each Restricted Subsidiary acquired in
such Permitted Acquisition or other Investment permitted hereunder that
guarantees such secured Indebtedness, in each case, to the extent that, and for
so long as, the documentation relating to such secured Indebtedness to which
such Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and such prohibition was not created in contemplation of such
Permitted Acquisition or other Investment permitted hereunder and (g) any
special purpose entity (including any not-for-profit entity).

-51-

--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor pursuant to the Guarantee of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee pursuant to
the Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (i) by
virtue of such Guarantor’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving pro forma effect to any applicable keep
well, support, or other agreement for the benefit of such Guarantor and any and
all applicable guarantees of such Guarantor’s Swap Obligations by other Credit
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Credit Parties and counterparties to such
Swap Obligations. If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to the Swap for which such guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of net income Taxes by a jurisdiction (or any political
subdivision thereof) as a result of (i) such recipient being organized or having
its principal office or applicable lending office in such jurisdiction or (ii)
any other present or former connection between such recipient and such
jurisdiction (other than a connection arising from such Administrative Agent,
Lender or other recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document), (b) any branch profits Taxes under Section 884(a) of the Code,
or any similar Tax, imposed by any jurisdiction described in clause (a) above,
(c) solely with respect to the U.S. Subfacility, in the case of a Lender (other
than an assignee pursuant to a request by the Company under Section 3.04), any
U.S. federal withholding Tax that is imposed on amounts payable to such Lender
pursuant to a Requirement of Law in effect at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment), to
receive additional amounts from a Credit Party with respect to such U.S. federal
withholding Tax pursuant to Section 4.01, (d) any Tax that is attributable to
such recipient’s failure to comply with Section 4.01(b) or Section 4.01(c) (in
each case, subject to Section 4.01(d)), (e) any withholding Taxes imposed under
FATCA, (f) U.S. federal backup withholding Taxes imposed pursuant to Code
Section 3406, (g) solely with respect to the Canadian Subfacility, any Canadian
Taxes imposed as a result of such recipient not dealing at arm’s length (within
the meaning of the ITA) with a Canadian Credit Party, (h) solely with respect to
the Canadian Subfacility, any Canadian Taxes imposed as a result of such
recipient being a “specified shareholder” (within the meaning of subsection
18(5) of the ITA) of a Canadian Credit Party or not dealing at arm’s length with
such a specified shareholder of a Canadian Credit Party and (i) any Taxes
imposed pursuant to Article 17(3) of the 1969 Dutch Corporate Income Tax Act
(Wet op de vennootschapsbelasting) on an Administrative Agent or a Lender as a
result of such Administrative Agent or Lender having an interest, directly or
indirectly, of 5.0% or more in a Dutch Borrower.

-52-

--------------------------------------------------------------------------------

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001.

“Existing Credit Agreements” shall mean the (i) the Amendment and Restatement
Agreement, dated October 14, 2014, relating to a €92,500,000 Multipurpose
Facilities Agreement, originally dated September 25, 2012, among The Organic
Corporation B.V., Tradin Organic Agriculture B.V., SunOpta Foods Europe B.V.,
Tradin Organics USA Inc. and Trabocca B.V., as borrowers, and ING Bank N.V.,
Cooperative Centrale Raiffeissen-Boerenleenbank B.A. and Deutsche Bank AG,
Amsterdam Branch, as lenders and (ii) the Seventh Amended and Restated Credit
Agreement, dated as of July 27, 2012, among SunOpta Inc. and SunOpta Foods Inc.,
as borrowers, certain affiliates of the borrowers, the Bank of Montreal, as
administrative agent and the lenders from time to time party thereto, in each
case, as amended, restated or otherwise modified from time to time prior to the
Closing Date.

“Existing Letters of Credit” shall mean those Letters of Credit set forth on
Schedule 1.01B.

“Existing Indebtedness” shall have the meaning provided in Section 9.04(iv) .

“Existing Revolving Class” shall have the meaning provided in Section 2.19(a).

“Existing Revolving Commitment” shall have the meaning provided in Section
2.19(a).

“Existing Revolving Loans” shall have the meaning provided in Section 2.19(a) .

“Extended Revolving Commitments” shall have the meaning provided in Section
2.19(a).

“Extended Revolving Loans” shall have the meaning provided in Section 2.19(a).

“Extending Lender” shall have the meaning provided in Section 2.19(b).

“Extension Amendment” shall have the meaning provided in Section 2.19(c).

“Extension Date” shall have the meaning provided in Section 2.19(d).

“Extension Election” shall have the meaning provided in Section 2.19(b).

“Extension Request” shall have the meaning provided in Section 2.19(a).

“Fair Market Value” shall mean, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Company in good
faith.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or official interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above), and any intergovernmental agreements (or
related legislation or official administrative rules or practices) implementing
the foregoing.

-53-

--------------------------------------------------------------------------------

“FCCR Test Amount” shall have the meaning provided in the definition of the term
“Financial Covenant Triggering Event”.

“FCPA” shall have the meaning provided in Section 7.14(c).

“Federal Funds Rate” shall mean (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the
Administrative Agent on the applicable day on such transactions, as determined
by the Administrative Agent; provided if the Federal Funds Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05.

“Field Examination” shall mean field audits and examinations prepared on a basis
reasonably satisfactory to the Administrative Agent, setting forth the value of
Accounts, which audits and examinations shall be prepared in accordance with
this Agreement by an examiner selected by the Administrative Agent in its
reasonable discretion.

“Financial Covenant Triggering Event” shall mean, at any time, that Total Excess
Availability is less than the greater of (a) $20,000,000 and (b) 10.0% of the
Line Cap, as of such date (such greater of amount, the “FCCR Test Amount”). Upon
the occurrence of any Financial Covenant Triggering Event, such Financial
Covenant Triggering Event shall be deemed to be continuing notwithstanding that
Total Excess Availability may thereafter exceed the FCCR Test Amount unless and
until Total Excess Availability exceeds such FCCR Test Amount for thirty (30)
consecutive days, in which event a Financial Covenant Triggering Event shall no
longer be deemed to be continuing.

“FeesFirst Amendment” shall mean all amounts payable pursuant to or referred to
in Section 2.05the First Amendment, dated as of October 7, 2016, to this
Agreement.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

“First Lien Claimholders” shall have the meaning provided in the Intercreditor
Agreement.

“First Lien Collateral Agent” shall have the meaning provided in the
Intercreditor Agreement.

“Fixed Asset Reappraisal Event” shall have the meaning provided in Section
8.02(d).

“Flood Insurance Laws” shall mean, collectively, (i) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

-54-

--------------------------------------------------------------------------------

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States, Canada or the Netherlands by the Company or any one
or more of the Restricted Subsidiaries primarily for the benefit of employees of
the Company or such Restricted Subsidiaries residing outside the United States,
Canada or the Netherlands, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA, the Canadian Employee Benefits Legislation or the Dutch
Pension Regulations.

“Foreign Subsidiaries” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Percentage under
the applicable Subfacility or Subfacilities of LC Exposure or Swingline
Exposure, as applicable, except to the extent allocated to other Lenders under
Section 2.11.

“Fronting Fee” shall have the meaning provided in Section 2.05(c).

“FSHCO” shall mean any Domestic Subsidiary that is a direct or indirect
Subsidiary of the U.S. Parent Borrower and has no material assets other than the
Capital Stock (including, for the avoidance of doubt, any instrument treated as
Capital Stock for U.S. federal income tax purposes) of one or more Foreign
Subsidiaries that are CFCs.

“GAAP” shall mean (i) generally accepted accounting principles in the United
States of America which are in effect from time to time or (ii) if elected by
the Company by written notice to the Administrative Agent in connection with the
delivery of financial statements and information, the accounting standards and
interpretations (“IFRS”) adopted by the International Accounting Standard Board,
as in effect from time to time on or after the date on which the Company is
making such election; provided, that (a) any such election once made shall be
irrevocable and (b) from and after such election, all ratios, computations and
other determinations based on GAAP contained in this Agreement shall be computed
in conformity with IFRS.

“Governmental Approvals” shall mean all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.

“Governmental Authority” shall mean the government of the United States of
America, Canada, the Netherlands, the United Kingdom, any other nation or any
political subdivision thereof, whether state, provincial, municipal or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranteed Creditors” shall mean the Secured Creditors.

“Guaranteed Party” shall mean with respect to any Credit Party, any other Credit
Party.

“Guarantees” shall have the meaning provided in the definition of the term
“Collateral and Guarantee Requirement” and, for the avoidance of doubt, shall
include the Credit Party Guarantee and any additional guarantee entered into
pursuant to Section 8.10.

-55-

--------------------------------------------------------------------------------

“Guarantor” shall mean each Borrower (other than with respect to its own
Obligations) and each Subsidiary Guarantor.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos that is or could become friable, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
the terms “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” or words of similar import, under any applicable Environmental Law;
and (c) any other chemical, material or substance which is regulated, or which
would reasonably be expected to give rise to liability under any Environmental
Law.

“Hedge Reserve” shall mean the aggregate amount of reserves established or
modified by the Administrative Agent from time to time in its Permitted
Discretion and in accordance with the provisions of Section 2.22 in respect of
Secured Reserved Hedges.

“Hedging Agreement” shall mean any agreement with respect to any interest rate
swap, interest rate cap, interest rate collar, commodity swap, commodity cap,
commodity collar, commodity option, foreign exchange, currency swap or similar
agreement (including equity derivative agreements) providing for the transfer,
modification or mitigation of interest rate, currency, commodity risks or equity
risks either generally or under specific contingencies.

“Hedging Obligations” shall mean respect to any Person, the obligations of such
Person under any Hedging Agreement.

“Historical Financial Statements” shall mean (a) audited consolidated balance
sheets of the Company and its consolidated Subsidiaries as at the end of, and
related audited consolidated statements of operations, comprehensive earnings
(loss), shareholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for, the fiscal years ended December 29, 2012, December 28, 2013
and January 3, 2015 and (b) an unaudited consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of, and related
unaudited consolidated statements of operations and cash flows of the Company
and its subsidiaries for the nine month period ended October 3, 2015.

“HMT” shall have the meaning provided in the definition of the term “Sanctions”.

“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Company now existing or hereafter acquired or formed (a) whose
total assets (when combined with the assets of such Restricted Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) at the last day of the
Test Period most recently ended on or prior to such determination date were an
amount equal to or less than 5% of the Consolidated Total Assets of the Company
and its Restricted Subsidiaries at such date and (b) whose gross revenues (when
combined with the revenues of such Restricted Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) for such Test Period were an amount equal
to or less than 5% of the consolidated gross revenues of the Company and its
Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP. Schedule 1.01C sets forth each Restricted Subsidiary that
is an Immaterial Subsidiary that has not executed this Agreement as a Guarantor
on and as of the Closing Date.

“Increase Date” shall have the meaning provided in Section 2.15(b).

“Increase Loan Lender” shall have the meaning provided in Section 2.15(b).

“Incremental FILO Facility” shall have the meaning provided in Section 2.15(a).

-56-

--------------------------------------------------------------------------------

“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).

“Incur” or “incur” shall mean create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect to any Indebtedness. The term “Incurrence” or “incurrence” when used as
a noun shall have a correlative meaning.

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a)     any indebtedness (including principal and premium) of such Person,
whether or not contingent:

(i)     in respect of borrowed money;

(ii)     evidenced by bonds, notes, debentures or similar instruments or letters
of credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(iii)     representing the balance deferred and unpaid of the purchase price of
any property (including Capitalized Lease Obligations) due more than twelve
months after such property is acquired, except (x) any such balance that
constitutes an obligation in respect of a commercial letter of credit, a trade
payable or similar obligation to a trade creditor, in each case accrued in the
ordinary course of business and (y) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and is not paid after becoming due and payable; or

(iv)     representing the net obligations under any Hedging Agreement; if and to
the extent that any of the foregoing Indebtedness (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;

(b)     to the extent not otherwise included, any obligation by such Person to
be liable for, or to pay, as obligor, guarantor or otherwise, on the obligations
of the type referred to in clause (a) of a third Person (whether or not such
items would appear upon the balance sheet of such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and

(c)     to the extent not otherwise included, the obligations of the type
referred to in clause (a) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person, but limited to the Fair Market Value of the assets subject to such Lien;

provided that notwithstanding the foregoing, Indebtedness shall (A) include the
Indebtedness of any partnership in which such Person is a general partner,
except to the extent such Indebtedness is expressly non-recourse to such Person
and only to the extent such Indebtedness would be included in the calculation of
the aggregate principal amount of indebtedness of such Person determined in
accordance with GAAP and (B) be deemed not to include (i) Contingent Obligations
incurred in the ordinary course of business and (ii) obligations under or in
respect of any operating lease or Sale-Leaseback Transactions (except any
resulting Capitalized Lease Obligations); provided, further, that Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification Topic No. 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose under this Agreement as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness.

-57-

--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning provided in Section 12.01(a).

“Indemnified Person” shall have the meaning provided in Section 12.01(a) .

“Indemnified Taxes” shall mean all Taxes other than (i) Excluded Taxes and (ii)
Other Taxes.

“Indenture Fixed Charges” shall mean with respect to any Person for any period,
the sum of, without duplication:

(a)     Consolidated Interest Expense of such Person for such period;

(b)     all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; and

(c)     all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Company, qualified to perform the task for which it has been engaged.

“Intellectual Property” shall mean all worldwide rights in and to (i) patents,
(ii) trademarks, service marks, trade names, trade dress, trade styles, domain
names and other identifiers of source or goodwill, (iii) copyrights and works
subject to copyright law, (iv) computer software, data and databases, (v)
industrial designs and other protections for designs, (vi) inventions,
discoveries, trade secrets, knowhow and other proprietary or confidential
information, and (vii) issuances, registrations or applications for any of the
foregoing.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
February 11, 2016, among BANA, in its capacity as agent for the First Lien
Claimholders, Bank of Montreal, a Canadian chartered bank, in its capacity as
collateral agent for the Second Lien Claimholders and each additional First Lien
Collateral Agent and each additional Second Lien Collateral Agent from time to
time party thereto.

“Interest Period” shall mean, as to any Borrowing of a Eurocurrency Rate Loan,
the period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six month months thereafter, as the Relevant Borrower may
elect, or the date any Borrowing of a Eurocurrency Rate Loan is converted to a
Borrowing of a U.S. Base Rate Loan, European Base Rate Loan or Canadian Base
Rate Loan in accordance with Section 2.08 or repaid or prepaid in accordance
with Section 2.07 or Section 2.09; provided that, if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

-58-

--------------------------------------------------------------------------------

“Inventory” shall mean all “inventory,” as such term is defined in the UCC (or
with respect to any Canadian Credit Party, the PPSA) or with respect to
Inventory owned by any Dutch Credit Party, all raw materials, work in progress
and finished goods legally and beneficially owned, in any such case, wherever
located, in which any Person now or hereafter has rights.

“Inventory Approved Countries” shall mean (a) the United States, Canada, and the
Netherlands and (b) solely to the extent the applicable Additional Inventory
Security Actions have been completed for such jurisdictions, and with respect to
the Dutch Borrowing Base only, the United Kingdom, France and/or Germany. For
the avoidance of doubt, such list of Inventory Approved Countries shall not be
construed to expand the list of approved jurisdictions of Borrowers who own
Eligible Inventory beyond the United States, Canada and the Netherlands.

“Investment and Junior Debt Incurrence Conditions” shall mean with respect to
(x) any acquisition or other Investment or (y) any Incurrence of Junior Debt
that satisfies the Junior Debt Conditions, the following:

(i)     as of the date of any such acquisition, other Investment or Incurrence
of Junior Debt, and after giving pro forma effect thereto, no Event of Default
shall exist or have occurred and be continuing, and

(ii)     as of the date of any such acquisition, other Investment or Incurrence
of Junior Debt, and after giving pro forma effect thereto, the Total Excess
Availability on such date, and during the immediately preceding 30 consecutive
day period (assuming such acquisition, other Investment or Incurrence of Junior
Debt occurred on the first day of such 30 consecutive day period) shall have
been not less than the greater of (x) 12.5% of the Line Cap and (y) $25,000,000,
and

(iii)     the Consolidated Fixed Charge Coverage Ratio, calculated on a pro
forma basis for such acquisition, other Investment or Incurrence of Junior Debt
shall be no less than 1.0 to 1.0; provided that this clause (iii) shall not
apply if, as of the date of any such acquisition, other Investment or Incurrence
of Junior Debt, and after giving effect thereto, the Total Excess Availability
on such date, and during the immediately preceding 30 consecutive day period
(assuming such acquisition, other Investment or Incurrence of Junior Debt
occurred on the first day of such 30 consecutive day period) shall have been not
less than the greater of (x) 17.5% of the Line Cap and (y) $35,000,000.

“Investment Cash Equivalents” shall mean:

(a)     (i) Dollars, Canadian Dollars, Euro, Pounds Sterling, yen or any
national currency of any participating member state of the European Union or
(ii) such local currencies held by a Foreign Subsidiary from time to time in the
ordinary course of business;

(b)     securities issued or directly and fully and unconditionally guaranteed
or insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(c)     certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 million (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks;

-59-

--------------------------------------------------------------------------------

(d)     repurchase obligations for underlying securities of the types described
in clauses (b), (c) and (g) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause (c)
above;

(e)     commercial paper and variable or fixed rate notes rated at least “P-2”
by Moody’s or at least “A-2” by S&P (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another rating
agency) and in each case maturing within 24 months after the date of creation
thereof and Indebtedness or Preferred Stock issued by Persons with a rating of
“A” or higher from S&P or “A-2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition;

(f)     marketable short-term money market and similar funds having a rating of
at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another rating agency);

(g)     readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) with maturities of 24 months or
less from the date of acquisition;

(h)     readily marketable direct obligations issued by any foreign government
or any political subdivision or public instrumentality thereof, in each case
having an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) with maturities of 24 months or less from the date
of acquisition;

(i)     Investments with average maturities of 24 months or less from the date
of acquisition in money market funds rated “AAA-” (or the equivalent thereof) or
better by S&P or “Aaa3” (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency);

(j)     securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (3) above; and

(k)     investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (j) above.

In the case of Investments made by a Foreign Subsidiary (or temporarily held by
the Company or the Restricted Subsidiaries as part of their cash management
arrangements with a Foreign Subsidiary in the ordinary course of business or
consistent with past practice) in a country outside the United States, Cash
Equivalents shall also include (a) investments of the type and maturity
described in clauses (a) through (g) and clauses (i), (j) and (k) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (k) and in this paragraph.

-60-

--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under this
Agreement regardless of the treatment of such items under GAAP.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the
applicable securities are not then rated by Moody’s or S&P, an equivalent rating
by any other Rating Agency.

“Investment Grade Securities” shall mean:

(a)     securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Investment Cash Equivalents);

(b)     debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Company and its Subsidiaries;

(c)     investments in any fund that invests exclusively in investments of the
type described in clauses (a) and (b) which fund may also hold immaterial
amounts of cash pending investment or distribution; and

(d)     corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers and distributors, commission, travel and
similar advances to employees, directors, officers, managers, distributors and
consultants, in each case made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of the Company
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of Section 8.14, “Investments” shall include (a) the portion
(proportionate to the Company’s Equity Interest in such Subsidiary) of the Fair
Market Value of the net assets of a Subsidiary of the Company at the time that
such Subsidiary is designated an Unrestricted Subsidiary and (b) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its Fair
Market Value at the time of such transfer. The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
by any dividend, distribution, interest payment, return of capital, repayment or
other amount received in Investment Cash Equivalents by the Company or a
Restricted Subsidiary in respect of such Investment.

“Issuing Bank” shall mean the Canadian Issuing Bank, the U.S. Issuing Bank
and/or the Dutch Issuing Bank, as the context requires.

“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.

-61-

--------------------------------------------------------------------------------

“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Rabobank Nederland, Canadian Branch and Bank of Montreal, in their
respective capacities as joint lead arrangers and joint bookrunners, as
applicable, under this Agreement.

“Judgment Currency” shall have the meaning provided in Section 12.20.

“Junior Debt” shall have the meaning provided in Section 9.04(ii).

“Junior Debt Conditions” shall have the meaning provided in Section 9.04(ii).

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment under any Subfacility
hereunder as of such date of determination.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the applicable Administrative Agent for
the benefit of the applicable Issuing Banks, in accordance with the provisions
of Section 2.13(n).

“LC Commitment” shall mean the commitment of the Issuing Banks to issue Letters
of Credit pursuant to Section 2.13.

“LC Credit Extension” shall mean any Canadian LC Credit Extension, U.S. LC
Credit Extension or Dutch LC Credit Extension.

“LC Disbursement” shall mean any Canadian LC Disbursement, U.S. LC Disbursement
or Dutch LC Disbursement.

“LC Documents” shall mean the Canadian LC Documents, the U.S. LC Documents and
the Dutch LC Documents.

“LC Exposure” shall mean, collectively, the Canadian LC Exposure, the U.S. LC
Exposure and the Dutch LC Exposure.

“LC Obligations” shall mean the Canadian LC Obligations, the U.S. LC Obligations
and/or the Dutch LC Obligations.

“LC Participation Fee” shall have the meaning provided in Section 2.05(c)(i) .

“LC Request” shall mean a request by a Borrower in accordance with the terms of
Section 2.13(b) in form and substance reasonably satisfactory to the applicable
Issuing Bank.

“LC Sublimit” shall mean the aggregate Canadian LC Sublimit, Dutch LC Sublimit
and U.S. LC Sublimit.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 12.04.

“Lender Loss Sharing Agreement” shall mean the Lender Loss Sharing Agreement
entered into by each Lender as of the Closing Date and each other Lender
becoming party to this Agreement via an Assignment and Assumption Agreement or
otherwise after the Closing Date, in form and substance reasonably acceptable to
the Administrative Agent.

-62-

--------------------------------------------------------------------------------

“Letter of Credit” shall mean any Canadian Letter of Credit, U.S. Letter of
Credit and Dutch Letter of Credit.

“Letter of Credit Expiration Date” shall mean the fifth Business Day prior to
the Maturity Date.

“LIBOR” shall have the meaning provided in the definition of the term
“Eurocurrency Rate”.

“LIBOR Quoted Currency” shall mean each of the following currencies: Dollars;
Euros; Pounds Sterling; and Swiss Franc; in each case as long as there is a
published LIBOR rate with respect thereto.

“Lien” shall mean with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable Requirement of Law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, or any other agreement to give a security interest in and
any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes, including the PPSA) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Line Cap” shall mean an amount that is equal to the lesser of (a) the then
applicable Revolving Commitments and (b) the then applicable Borrowing Base(s).

“Loans” shall mean advances made to or at the instructions of a Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans or Swingline
Loans.

“Local Time” shall mean, (i) with respect to the U.S. Subfacility, Chicago time,
(ii) with respect to the Canadian Subfacility, Toronto time and (iii) with
respect to the Dutch Subfacility, London time.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean any circumstance or condition affecting the
business or financial condition of the Company and its Restricted Subsidiaries
taken as a whole that would, individually or in the aggregate, reasonably be
expected to materially adversely affect, (x) the ability of the Company and the
other Credit Parties, taken as a whole, to perform their obligations under the
Credit Documents or (y) the rights and remedies of the Administrative Agents,
the Collateral Agent, Issuing Lenders or the Lenders under the Credit Documents.

“Material Real Property” shall mean all Real Property (including fixtures
thereon) owned in fee by a U.S. Credit Party or Canadian Credit Party that
either (A) has a Fair Market Value of no less than $5,000,000, determined on the
Closing Date with respect to properties owned by them on the Closing Date, or on
the date of acquisition for properties acquired thereafter or, with respect to
any properties under construction or improvement, on the date of substantial
completion thereof, or (B) constitutes Eligible Fee-Owned Real Estate.

“Material Subsidiary” shall mean each Restricted Subsidiary of the Company that
is not an Immaterial Subsidiary. For the avoidance of doubt, all Credit Parties
(other than the Company) shall be deemed to constitute “Material Subsidiaries”.

“Maturity Date” shall mean the date that is 5 years after the Closing Date.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

-63-

--------------------------------------------------------------------------------

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors.

“Mortgaged Property” shall mean Real Property (including any fixtures thereon)
owned by a U.S. Credit Party or Canadian Credit Party that is subject to a
Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA with respect to which a
Credit Party has, or may have, any obligation or liability, including on account
of an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

“Net Orderly Liquidation Value” shall mean, as of any date of determination,
with respect to any Inventory or Equipment, the “net orderly liquidation value”
of such Inventory or Equipment, expected to be realized at an orderly,
negotiated sale of such Inventory or Equipment and determined from the most
recent Appraisal of the Borrowers’ Inventory or Equipment received by the
Administrative Agent, less the amount estimated by the appraiser for marshaling,
reconditioning, carrying, sales expenses, operating expenses, administration
expenses and commissions designated to maximize the resale value of such
Inventory and assuming that the time required to dispose of such Inventory is
customary with respect to such Inventory and expressed as a percentage of the
Cost of such Inventory or Equipment.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-LIBOR Quoted Currency” shall mean any currency other than a LIBOR Quoted
Currency.

“Non-Public Lender” shall mean any person/entity which does not belong to the
"public" within the meaning of CRR.

“North American Minimum Requirement” shall mean that at no time shall (a) the
sum of the Canadian Borrowing Base plus the U.S. Borrowing Base comprise less
than 60.0% of the total Borrowing Base; and (b) the sum of the Canadian
Revolving Commitment plus the U.S. Revolving Commitment comprise less than 60.0%
of the total Revolving Commitment.

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto or such other form as may be agreed by the applicable
Administrative Agent and the Company.

“Notice Office” shall mean (i) with respect to the U.S. Subfacility, Bank of
America, N.A., 20975 Swenson Drive, Suite 200, Waukesha, WI 53186; Attention:
Erin Cordes (email: erin.cordes@baml.com, with a copy to Todd Wellentin
(todd.wellentin@baml.com), (ii) with respect to the Canadian Subfacility, Bank
of America, N.A., Canada Branch, 181 Bay Street, Suite 400, Toronto, ON, M5J
2V8, Attention: Teresa Tsui (email: teresa.tsui@baml.com) with a copy to Todd
Wellentin (todd.wellentin@baml.com) and (iii) with respect to the Dutch
Subfacility, Bank of America N.A., London Branch, 26 Elmfield Road, Bromley, BR1
1WA; Attention: Michelle Stanley (email: michelle.a.stanley@baml.com) with a
copy to Todd Wellentin (todd.wellentin@baml.com); or such other offices or
persons as the applicable Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

-64-

--------------------------------------------------------------------------------

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party, now existing or
hereafter incurred under, or arising out or in connection with, this Agreement
or any other Credit Document, including, without limitation, all obligations to
repay principal or interest (including interest accruing after the commencement
of any proceedings under any applicable Debtor Relief Laws in any jurisdiction,
regardless of whether allowed or allowable in such proceeding, including, for
the avoidance of doubt, any such interest which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code or a stay under any proceedings
under any applicable Debtor Relief Laws in any jurisdiction would become due) on
the Loans, and to pay interest, fees, costs, charges, expenses, professional
fees, all sums chargeable to the Borrowers or any other Credit Party or for
which any Borrower or any other Credit Party is liable as indemnitor under the
Credit Documents, whether or not evidenced by any note or other instrument
(including, indemnities, fees, interest and other amounts accruing after the
commencement of any proceedings under any applicable Debtor Relief Laws in any
jurisdiction, regardless of whether allowed or allowable in such proceeding),
whether or not evidenced by any note or other instrument, now existing or
hereafter incurred under, arising out of or in connection with, this Agreement
and each other Credit Document to which any Credit Party is a party and the due
compliance by the Credit Parties with all the terms, conditions and agreements
contained in this Agreement and in each such other Credit Document and (y) all
Secured Bank Product Obligations and the due performance and compliance with all
terms, conditions and agreements contained therein; provided, however, that for
purposes of the Credit Party Guarantee and each other guarantee agreement or
other instrument or document executed and delivered pursuant to this Agreement,
the term “Obligations” shall not, as to any Guarantor, include any Excluded Swap
Obligations of such Guarantor. Notwithstanding anything to the contrary
contained above, (x) at the option of the Company, obligations of any Credit
Party under any Secured Bank Product Obligations shall be secured and guaranteed
pursuant to the Credit Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (y) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Secured Bank
Product Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Ontario Pension Plan” shall mean a “registered pension plan,” as defined in
subsection 248(1) of the ITA, which contains a “defined benefit provision,” as
defined in subsection 147.1(1) of the ITA, and which is registered under the
Pension Benefits Act (Ontario), but excluding any plan that provides only a
“target benefit” or any “multi-employer pension plan,” both as defined in the
Pension Benefits Act (Ontario), where employer contributions to such target
benefit or multi-employer pension plan are determined solely by reference to a
participation agreement, collective agreement, or other agreement negotiated
with the bargaining agent or other representative of the employees participating
in such plan and the employer has no liability for or obligation to fund any
funding deficiency under such plan upon termination of the plan in whole or in
part or upon the withdrawal of an employer from such plan.

“Opta Minerals Disposition” shall mean the direct or indirect sale, transfer or
other disposition of all or any part of the Capital Stock or assets of Opta
Minerals Inc.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document; provided,
however, that Other Taxes shall not include any Excluded Taxes.

-65-

--------------------------------------------------------------------------------

“Outstanding Amount” shall mean (i) with respect to Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; (ii) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any LC Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such LC Obligations on
such date after giving effect to any LC Credit Extension occurring on such date
and any other changes in the aggregate amount of the LC Obligations as of such
date, including as a result of any reimbursements by the Relevant Borrower of
Unreimbursed Amounts.

“Outstanding Balance” of any Account at any time shall mean the Dollar
Equivalent of the then outstanding face amount thereof.

“Overadvance” shall have the meaning provided in Section 2.17.

“Overadvance Loan” shall mean a (i) U.S. Base Rate Loan made when an Overadvance
exists or is caused by the funding thereof under the U.S. Subfacility, (ii) a
Canadian Prime Loan and/or Canadian Base Rate Loan when an Overadvance exists or
is caused by the funding thereof under the Canadian Subfacility or (iii) a
European Base Rate Loan when an Overadvance exists or is caused by the funding
thereof under the Dutch Subfacility.

“Parallel Debt” shall have the meaning provided in the Dutch Security
Agreements.

“Parent Company” shall mean any direct or indirect parent company of the
Company.

“Participant” shall have the meaning provided in Section 12.04(f).

“Patriot Act” shall have the meaning provided in Section 12.15.

“Payment in Full Date” shall mean the date on which all Obligations (other than
(i) any Secured Bank Product Obligations and (ii) any contingent indemnification
obligations or other contingent obligations not then due and payable) have been
paid in full, all Commitments have terminated or expired and no Letter of Credit
is outstanding (other than any Letter of Credit that is (x) Cash Collateralized
by Cash Collateral held in the LC Collateral Account, in the name of the
applicable Administrative Agent and for the benefit of the applicable Issuing
Bank, in an amount equal to 103.0% of the LC Exposure with respect to such
Letter of Credit or (y) backstopped on terms reasonably satisfactory to the
applicable Issuing Bank).

“Payment Office” shall mean (i) with respect to the U.S. Subfacility the office
of the Administrative Agent located at Bank of America, N.A., 20975 Swenson
Drive, Suite 200, Waukesha, WI 53186 , Attention: Erin Cordes, (ii) with respect
to the Canadian Subfacility, the office of the Administrative Agent located at
Bank of America, N.A., Canada Branch, 181 Bay Street, Suite 400, Toronto, ON,
M5J 2V8, Attention: Teresa Tsui and (iii) with respect to the Dutch Subfacility,
the office of the Administrative Agent located at Bank of America N.A., 26
Elmfield Road, Bromley, BR1 1WA, Attention: Michelle Stanley; or, in each case,
such other office as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

-66-

--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“PCMLTFA” shall mean Proceeds of Crime (Money Laundering) and Terrorist
Financing Act of Canada.

“Participating Member State” shall mean any member state of the European Union
that has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form approved by the Collateral Agent, as the same may be supplemented from
time to time pursuant to Section 8.01(c).

“Permitted Acquisition” shall mean the acquisition by the Company or any
Restricted Subsidiary of an Acquired Entity or Business; provided that (i) the
board of directors (or similar governing body) of the Person to be so acquired,
or the board of directors of the Person that owns the assets to be so acquired,
as the case may be, either (x) shall have approved such acquisition or (y) shall
not have indicated publicly its opposition to the consummation of such
acquisition (which opposition has not been publicly withdrawn), (ii) if such
acquisition involves the acquisition of Equity Interests of a Person that upon
such acquisition would become a Subsidiary, such acquisition shall result in the
issuer of such Equity Interests becoming a Restricted Subsidiary and, to the
extent required by Section 8.10, a Guarantor, (iii) to the extent required by
the Collateral and Guarantee Requirement, such acquisition shall result in the
Collateral Agent, for the benefit of the Secured Creditors, being granted a
security interest in any Capital Stock or any assets so acquired, (iv) both
immediately prior to and after giving pro forma effect to such acquisition, no
Event of Default under either Section 10.01 or Section 10.05 shall have occurred
and be continuing and (v) immediately after giving pro forma effect to such
acquisition, the Company and its Restricted Subsidiaries shall be in compliance
with Section 9.09.

“Permitted Acquisition Consideration” shall mean, in connection with any
Permitted Acquisition or other acquisition, the aggregate amount (as valued at
the Fair Market Value of such Permitted Acquisition at the time such Permitted
Acquisition is made) of, without duplication: (a) the purchase consideration
paid or payable for such Permitted Acquisition, whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and including any and all payments representing the purchase
price and any assumptions of Indebtedness and/or Contingent Obligations,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business and (b) the aggregate amount of Indebtedness Incurred in connection
with such Permitted Acquisition; provided in each case, that any such future
payment that is subject to a contingency shall be considered Permitted
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such Permitted
Acquisition) to be established in respect thereof by the Company or its
Restricted Subsidiaries.

“Permitted Asset Swap” shall mean the substantially concurrent purchase and sale
or exchange of Related Business Assets constituting Real Property or Equipment
or a combination of Related Business Assets constituting Real Property or
Equipment and Investment Cash Equivalents between the Company or any of the
Restricted Subsidiaries and another Person; provided that any Investment Cash
Equivalents received must be applied in accordance with Section 9.02 hereof;
provided, further, that the assets received are pledged as Collateral to the
extent required by the Collateral and Guarantee Requirement.

-67-

--------------------------------------------------------------------------------

“Permitted Discretion” shall mean the Administrative Agent’s reasonable credit
judgment (from the perspective of an asset-based Lender) in establishing
Reserves exercised in good faith in accordance with customary business practices
for similar asset based lending facilities, based upon its consideration of any
factor that it reasonably believes (i) could adversely affect the quantity,
quality, mix or value of Collateral included in the applicable Borrowing Base
(including any applicable Requirements of Law that may inhibit collection of a
receivable), the enforceability or priority of the Collateral Agent’s Liens
thereon, or the amount that the Administrative Agents, the Collateral Agent, the
Lenders or the Issuing Banks could receive in liquidation of any Collateral
included in the applicable Borrowing Base; (ii) that any collateral report or
financial information delivered by any Borrower or Guarantor is incomplete,
inaccurate or misleading; or (iii) could create a Default or Event of Default.

“Permitted Encumbrances” shall mean, with respect to any Mortgaged Property,
such exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be reasonably
acceptable to the Administrative Agent.

“Permitted Investments” shall have the meaning provided in Section 9.05.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, unlimited liability
company, trust or other enterprise or any government or political subdivision or
any agency, department or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Multiemployer Plan, which is subject to Section 412 of the Code or Title
IV of ERISA and is maintained or contributed to by (or to which there is an
obligation to contribute of) a Credit Party or with respect to which a Credit
Party has, or may have, any liability, including, for greater certainty,
liability arising from an ERISA Affiliate.

“Pounds Sterling”, “Sterling” and “£” shall mean the lawful currency of the
United Kingdom.

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations thereunder; provided, however, if validity, perfection and effect of
perfection and non-perfection of the Collateral Agent’s Lien on any applicable
Collateral are governed by the personal property security Requirements of Law of
any Canadian jurisdiction other than Ontario, PPSA shall mean those personal
property security Requirements of Law (including the Civil Code of Quebec) in
such other jurisdiction for the purposes of the provisions hereof relating to
such validity, perfection and effect of perfection and non-perfection and for
the definitions related to such provisions, as from time to time in effect.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prime Rate” shall mean the rate of interest announced by BANA from time to time
as its prime rate. Such rate is set by BANA on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate. Any change in such rate publicly announced
by BANA shall take effect at the opening of business on the day specified in the
announcement.

“Priority Lien” shall have the meaning provided in the definition of the term
“Canadian Priority Payables”.

-68-

--------------------------------------------------------------------------------

“Pro Rata Percentage” of any Lender at any time shall mean either (i) the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment, (ii) the percentage of the total Canadian Revolving
Commitments represented by such Lender’s Canadian Revolving Commitment, (iii)
the percentage of the total U.S. Revolving Commitments represented by such
Lender’s U.S. Revolving Commitment or (iv) the percentage of the total Dutch
Revolving Commitments represented by such Lender’s Dutch Revolving Commitment,
as applicable. The initial Pro Rata Percentages of each Lender under one or more
Subfacilities are set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

“Projections” shall have the meaning provided in Section 5.10.

“Protective Advance” shall have the meaning provided in Section 2.18.

“Purchase Money Obligations” shall mean Indebtedness incurred to finance or
refinance the acquisition or leasing by the Company or a Restricted Subsidiary
of such asset, including additions and improvements or the installation,
construction, improvement or restoration of such asset and whether acquired
through the direct acquisition of such property or assets, or otherwise
(including through the purchase of Capital Stock of any Person owning such
property or assets); provided that any Lien arising in connection with any such
Indebtedness shall be limited to the specified asset being financed or, in the
case of real property or fixtures, including additions and improvements, the
real property on which such asset is attached; provided further that such
Indebtedness is incurred within 365 days after such acquisition or lease of, or
the completion of construction of, such asset by the Company or Restricted
Subsidiary.

“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Stock.

“Quebec Hypothec” has the meaning provided to such term in clause (ii) of the
definition of the term “Canadian Security Agreements”.

“Rate Determination Date” shall mean two (2) Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
reasonably determined by the applicable Administrative Agent; provided that, to
the extent such market practice is not administratively feasible for the
applicable Administrative Agent, such other day as otherwise reasonably
determined by the applicable Administrative Agent).

“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the applicable securities publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Company which shall be substituted for Moody’s or S&P or both, as the
case may be.

“RDPRM” means Registre Des Droits Personneles et Réels Mobiliers de Quebec.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

-69-

--------------------------------------------------------------------------------

“Receivables Collection Reserve” shall mean a reserve in the amount reasonably
anticipated by the Administrative Agent, in its Permitted Discretion, to be
necessary to compensate the Administrative Agent for fees or other amounts
payable to a Dutch administrator to collect amounts due on Eligible Accounts
with Account Debtors located in Account Debtor Approved Countries with respect
to which the Additional Account Security Actions have not been taken.

“Recipient” shall have the meaning provided in Section 4.02(b).

“Refinancing Indebtedness” shall have the meaning provided in Section 9.04.

“Refunding Capital Stock” shall have the meaning provided in Section
9.03(b)(ii).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Business Assets” shall mean assets (other than Investment Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Company or a Restricted Subsidiary in exchange for assets
transferred by the Company or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Real Estate Documents” shall mean (i) a Mortgage and, if applicable,
fixture filings; (ii) a mortgagee title insurance policy (or unconditional
commitment to issue such policy), insuring the Collateral Agent’s interest under
the Mortgage, in a form and by an insurer reasonably acceptable to the
Collateral Agent in an amount not to exceed the Fair Market Value of the
Mortgaged Property under the Mortgage, which must be fully paid on such
effective date; (iii) solely with respect to a Mortgage on Real Property located
in the United States, a new ALTA survey or (b) an existing as-built survey of
the Mortgaged Property (together with a no change affidavit) sufficient for the
title company to remove the standard survey exceptions and issue the
survey-related endorsements (to the extent such endorsements are available at
commercially reasonable rates); (iv) solely with respect to a Mortgage on Real
Property located in Canada, and only to the extent required by the applicable
title company to remove the standard survey exceptions and issue the
survey-related endorsements (to the extent such endorsements are available at
commercially reasonable rates), either (a) an existing as-built survey of the
Mortgaged Property (together with a no change affidavit), or (b) if
insufficient, a new survey prepared by a qualified land surveyor; (v) solely
with respect to a Mortgage on Real Property located in the United States, a
life-of-loan flood hazard determination and, if the Mortgaged Property is
located in a flood plain, an acknowledged notice to borrower and evidence of
flood insurance in accordance with Section 8.03; (vi) a mortgage opinion,
addressed to the Collateral Agent and the Secured Creditors covering the due
authorization, execution, delivery and enforceability of the applicable Mortgage
and such other customary matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request (if not covered by
title insurance), and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; (vii) evidence reasonably satisfactory
to the Administrative Agent that the applicable Credit Parties have delivered to
the title company such standard and customary affidavits, certificates,
information, instruments of indemnification (including so-called “gap”
indemnification) and other documents as may be reasonable necessary to cause the
title company to issue the title insurance policies as contemplated by clause
(ii) above; and (viii) evidence reasonably satisfactory to the Administrative
Agent of payment by the Company or other applicable Credit Party of all title
policy premiums, search and examination charges, escrow charges and related
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of the Mortgages, fixture filings and other real estate
documents and the issuance of the title policies contemplated by clause (ii)
above.

-70-

--------------------------------------------------------------------------------

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring or seeping
into, through or upon the Environment or within, from or into any building or
other occupied structure or facility.

“Relevant Borrower” shall mean, with respect to any Borrowing, the Borrower
requesting such Borrowing or with respect to any Letter of Credit, the Borrower
requesting the issuance of same.

“Rent Reserve” shall mean with respect to any facility, warehouse, distribution
center or depot where any Inventory or Equipment subject to Liens arising by
operation of law is located and with respect to which no Collateral Access
Agreement is in effect, a reserve equal to (a) in the case of any leased
location, three months gross rent at such facility, warehouse, distribution
center or depot and (b) in the case of any other such location, an amount
reasonably determined by the Administrative Agent in its Permitted Discretion in
accordance with the provisions of Section 2.22 in respect of the liabilities
owed to the applicable bailee or warehouseman.

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

“Required Lenders” shall mean Non-Defaulting Lenders holding more than 50% of
the sum of the (i) total Outstanding Amount (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in LC Obligations
and Swingline Loans being deemed “held” by such Revolving Lender for purposes of
this definition) and (ii) aggregate unused Commitments held by Non-Defaulting
Lenders at such time as of any date of determination.

“Required Reserve Notice” shall mean (a) so long as no Event of Default has
occurred and is continuing, at least three Business Days’ advance notice to the
Company, and (b) if an Event of Default has occurred and is continuing, one
Business Days’ advance notice to the Company (or no advance notice to the
Company, as may reasonably be determined to be appropriate by the Administrative
Agent in its Permitted Discretion to protect the interests of the Lenders).
Notwithstanding the preceding sentence, changes to the Reserves solely for
purposes of (a) correcting mathematical or clerical errors or (b) imposing
restrictions to account for the limitations on Account Debtors in certain
Account Debtor Approved Countries upon any Cash Dominion Event, shall not be
subject to such notice period.

“Requirement of Law” shall mean, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, official administrative
pronouncement, injunction or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

-71-

--------------------------------------------------------------------------------

“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria (including the Collateral and
Guarantee Requirement, the Additional Account Security Actions and the
Additional Inventory Security Actions), such reserves as the Administrative
Agent from time to time establishes or modifies in its Permitted Discretion in
accordance with the provisions of Section 2.22, including, without limitation,
Dilution Reserves, Rent Reserves, Hedge Reserves, Amortization Reserves and with
respect to the Canadian Borrowing Base, the Canadian Priority Payables Reserve
and the Receivables Collection Reserve (solely during a Cash Dominion Period).

“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, chief financial officer or any vice president,
treasurer, chief accounting officer, controller or other officer of such Person
having substantially the same authority and responsibility, or in relation to a
Dutch Credit Party, its director or any other person validly authorized to
represent that Dutch Credit Party and, as to any certificate (other than (i) the
Borrowing Base Certificate and (ii) the solvency certificate), delivered on the
Closing Date, any secretary or assistant secretary of such Person; provided
that, with respect to compliance with financial covenants, and the certificate
required to be delivered pursuant to clause (iv) of the definition of
“Distribution Conditions”, “Responsible Officer” shall mean the chief executive
office, chief financial officer, treasurer, chief accounting officer or
controller of the Company, or any other officer of the Company having
substantially the same authority and responsibility.

“Restricted Investment” shall mean any Investment other than a Permitted
Investment.

“Restricted Junior Debt Prepayments” shall mean principal payments on, and
redemptions, defeasances and other acquisitions or retirements for value of, any
Junior Debt, in each case, prior to any scheduled repayment or sinking fund
payment with respect thereto or maturity thereof, other than Junior Debt
permitted under clauses (vii), (viii) or (ix) of Section 9.04.

“Restricted Payment” shall have the meaning provided in Section 9.03(a).

“Restricted Subsidiary” shall mean each Subsidiary other than any Unrestricted
Subsidiary. Unless the context otherwise requires, “Restricted Subsidiaries”
shall mean the Restricted Subsidiaries of the Company. The U.S. Credit Parties,
the Canadian Credit Parties (other than the Company) and the Dutch Credit
Parties shall at all times constitute Restricted Subsidiaries of the Company.

“Returns” shall have the meaning provided in Section 7.09.

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing denominated in a currency other than
Dollars, (ii) each date of a continuation of a Loan denominated in a currency
other than Dollars pursuant to Section 2.08, and (iii) such additional dates as
set forth in Section 1.06(a); and (b) with respect to any Letter of Credit, each
of the following: (i) each date of issuance of a Letter of Credit denominated in
a currency other than Dollars, (ii) each date of an amendment of any such Letter
of Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Issuing Bank under any Letter of Credit denominated in a
currency other than Dollars, (iv) in the case of all Existing Letters of Credit
denominated in a currency other than Dollars, the Closing Date, and (v) such
additional dates as set forth in Section 1.06(a) .

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Canadian Revolving Borrowing, a Dutch
Revolving Borrowing and/or a U.S. Revolving Borrowing, as the context may
require.

-72-

--------------------------------------------------------------------------------

“Revolving Commitment” shall mean the Canadian Revolving Commitment, the U.S.
Revolving Commitment, and/or the Dutch Revolving Commitment, as the context may
require.

“Revolving Commitment Increase” shall have the meaning provided in Section
2.15(a).

“Revolving Commitment Increase Notice” shall have the meaning provided in
Section 2.15(b).

“Revolving Exposure” shall mean the Canadian Revolving Exposure, the U.S.
Revolving Exposure, and/or the Dutch Revolving Exposure, as the context may
require.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean Canadian Revolving Loans, U.S. Revolving Loans,
Dutch Revolving Loans, Protective Advances and/or Overadvance Loans, as the
context may require.

“Revolving Note” shall mean the U.S. Revolving Note, the Canadian Revolving Note
and/or the Dutch Revolving Note.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangement providing for the
leasing by the Company or any of the Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Company or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Sanction(s)” shall mean any sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or the
federal government of Canada.

“SEC” shall have the meaning provided in Section 8.01(g).

“Second Lien Claimholders” shall have the meaning provided in the Intercreditor
Agreement.

“Second Lien Collateral Agent” shall have the meaning provided in the
Intercreditor Agreement.

“Second Lien Loan Agreement” shall mean the Second Lien Loan Agreement, dated as
of October 9, 2015, among the Company, the U.S. Parent Borrower, certain
subsidiaries of the Company, the lending institutions from time to time parties
thereto and Bank of Montreal, as administrative agent and collateral agent.

“Second Lien Loans” shall mean the loans incurred pursuant to the Second Lien
Loan Agreement.

“Second Lien Notes” shall mean the second lien notes that may be issued pursuant
to the Second Lien Notes Indenture.

“Second Lien Notes Indenture” shall mean the form of Senior Secured Second Lien
Notes Indenture, attached as Exhibit B to the Second Lien Loan Agreement, that
will be entered into if the U.S. Parent Borrower exchanges the Second Lien Loans
for Second Lien Notes or such other agreement as may govern any Refinancing
Indebtedness in respect to the Second Lien Loans and related obligations under
the Second Lien Loan Agreement and the related loan documents.

-73-

--------------------------------------------------------------------------------

“Section 8.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 8.01(a) and (b).

“Secured Bank Product Obligations” shall mean all obligations in respect of Bank
Product Debt (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code or a stay under any applicable Debtor
Relief Laws in any jurisdiction would become due and including any interest,
fees and other amounts accruing after the commencement of any proceeding under
any applicable Debtor Relief Laws in any jurisdiction, whether or not such
interest, fees and other amounts are allowed or allowable claims in such
proceeding) owing to a Secured Bank Product Provider, up to the maximum amount
(in the case of any Secured Bank Product Provider other than BANA and its
Affiliates or branches) specified by such provider in writing to the
Administrative Agent, which amount may be established or increased (by further
written notice by the Company to the Administrative Agent from time to time) as
long as no Default or Event of Default then exists.

“Secured Bank Product Provider” shall mean each Cash Management Bank and each
Secured Hedge Bank; provided that such provider who is not BANA delivers written
notice to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, (i) describing the Bank Product and setting forth the
maximum amount to be secured by the Collateral and the methodology to be used in
calculating such amount, and (ii) agreeing to be bound by Section 11.12;
provided, further, that (x) in the case of any Bank Product in existence on the
Closing Date that is provided by a Person (other than BANA) who is, as of the
Closing Date, a Lender, an Agent, a Joint Lead Arranger or an Affiliate of a
Person who is, as of the Closing Date, a Lender, an Agent or a Joint Lead
Arranger, such written notice required by the immediately preceding proviso
shall be delivered to the Administrative Agent on or prior to the Closing Date
and (y) in the case of any Bank Product not in existence on the Closing Date
that is provided by a Secured Hedge Bank or a Secured Cash Management Bank
(other than the U.S. Administrative Agent at the time of the creation of the
relevant Bank Product), such written notice required by the immediately
preceding proviso shall be delivered to the Administrative Agent within 30
calendar days after the creation of the relevant Bank Product.

“Secured Creditors” shall mean, collectively, the Administrative Agents, the
Collateral Agent, the Lenders, the Issuing Banks and each Secured Bank Product
Provider.

“Secured Hedge Bank” shall mean any Person that is a counterparty to a Hedging
Agreement with a Credit Party or one of its Restricted Subsidiaries, in its
capacity as such, and that either (i) was a Lender, an Agent, a Joint Lead
Arranger or an Affiliate of a Lender, an Agent, or a Joint Lead Arranger at the
time it entered into such Hedging Agreement or (ii) becomes a Lender, an Agent
or an Affiliate of a Lender or an Agent after it has entered into such Hedging
Agreement.

“Secured Reserved Hedge” shall mean any Secured Bank Product Obligations arising
under a Hedging Agreement with a Secured Hedge Bank with respect to which the
Company and the Secured Bank Product Provider thereof have notified the
Administrative Agent of the intent to include such Secured Bank Product
Obligations as permitted to be repaid under clause seventh of the default
waterfall set forth in Section 10.11 and with respect to which the
Administrative Agent in its Permitted Discretion in accordance with the
provisions of Section 2.22 establishes a Hedge Reserve in respect thereof in an
amount equal to the Swap Termination Value in respect thereof so long as no
Overadvance would result from establishment of a Hedge Reserve for such amount
and for all other Secured Reserved Hedges.

“Secured Unreserved Hedge” shall mean any Secured Bank Product Obligations
arising under a Hedging Agreement other than a Secured Reserved Hedge.

-74-

--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreements” shall mean (i) the Canadian Security Agreements, (ii) the
U.S. Security Agreement and (iii) the Dutch Security Agreements.

“Security Document” shall mean and include each Canadian Security Document, each
Dutch Security Document, each U.S. Security Document, the English Control
Agreements, the charges or other similar security documents entered into in
Inventory Approved Countries and/or Account Debtor Approved Countries, as the
context may require, and, after the execution and delivery thereof, any other
document pursuant to which a Lien is granted to a Collateral Agent to secure the
Obligations.

“Settlement Date” shall have the meaning provided in Section 2.14(a).

“Significant Asset Sale” shall mean each Asset Sale (and any Casualty Event)
with respect to Collateral resulting in net cash proceeds in excess of 10% of
the Borrowing Base.

“Similar Business” shall mean (a) any business engaged or proposed to be engaged
in by the Company or any of the Restricted Subsidiaries on the Closing Date and
any reasonable extension thereof and (b) any business or other activities that
are reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Company and the Restricted Subsidiaries are engaged or proposed to be engaged on
the Closing Date.

“Solvent” shall mean, at the time of determination (a) each of the Fair Value
and the Present Fair Saleable Value of the assets of a Person and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (b) such Person and its Subsidiaries taken as a whole do
not have Unreasonably Small Capital; and (c) such Person and its Subsidiaries
taken as a whole can pay their Stated Liabilities and Identified Contingent
Liabilities as they mature. Defined terms used in the foregoing definition shall
have the meanings set forth in the solvency certificate delivered on the Closing
Date pursuant to Section 5.05.

“Specified Existing Revolving Commitment Class” shall have the meaning provided
in Section 2.19(a).

“Specified Payment” shall mean (a) any Restricted Payment, Restricted Junior
Debt Prepayment or redesignation of a Restricted Subsidiary as an Unrestricted
Subsidiary that, in each case, is subject to the satisfaction of the
Distribution Conditions or (b) any Investment (including a Permitted
Acquisition) or incurrence of Indebtedness that, in each case, is subject to the
satisfaction of the Investment and Junior Debt Incurrence Conditions.

“Spot Rate” shall mean, on any day with respect to any currency, the exchange
rate that is applicable to conversion of one currency into another currency,
which is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by the Administrative Agent) as of the end of the
preceding Business Day in the financial market for the first currency; or (b) if
such report is unavailable for any reason, the spot rate, as determined by the
Administrative Agent and posted on a daily basis to the electronic loan platform
maintained by the Administrative Agent and accessible by the parties hereto (the
“Electronic Platform”), for the purchase of the first currency with the second
currency as in effect during the preceding business day in the Administrative
Agent's principal foreign exchange trading office for the first currency;
provided that in the case of clause (b) only, if such exchange rate is not
posted to the Electronic Platform on any day with respect to any currency, the
Spot Rate on such day with respect to such currency shall be equal to the Spot
Rate for such currency on the most recent preceding date on which a Spot Rate
with respect to such currency was posted to the Electronic Platform.

-75-

--------------------------------------------------------------------------------

“Stated Amount” of any Letter of Credit shall mean, unless otherwise specified
herein, the stated amount of such Letter of Credit in effect at such time.

“Subfacilities” shall have the meaning provided in the recitals hereto.

“Subordinated Intercompany Note” shall mean the Subordinated Intercompany Note,
dated as of the Closing Date, substantially in the form of Exhibit L hereto,
executed by the Company, each Restricted Subsidiary of the Company and each
other Credit Party, together with any joinders thereto.

“Subsidiary” shall mean, as to any Person, (i) any corporation, association, or
other business entity (other than a partnership, joint venture, limited
liability company or similar entity) of which more than 50.0% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof and (ii) any partnership, joint venture, limited
liability company or similar entity of which (A) more than 50.0% of the capital
accounts, distribution rights, total equity and voting interests or general or
limited partnership interests, as applicable, are owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, and (B) such Person or any
Restricted Subsidiary of such Person is a controlling general partner or
otherwise controls such entity.

“Subsidiary Guarantor” shall have the meaning provided in the definition of the
term “Collateral and Guarantee Requirement”.

“Successor Company” shall have the meaning provided in Section 9.11(a) .

“Successor Person” shall have the meaning provided in Section 9.11(b).

“Successor U.S. Parent Borrower” shall have the meaning provided in Section
9.11(a).

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.”

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

-76-

--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the U.S. Swingline Commitment, the Dutch
Swingline Commitment and/or the Canadian Swingline Commitment.

“Swingline Exposure” shall mean, with respect to any Lender, at any time, such
Lender’s Pro Rata Percentage under the applicable Subfacility or Subfacilities
of the Swingline Loans outstanding at such time under such Subfacility or
Subfacilities.

“Swingline Lender” shall mean the U.S. Swingline Lender, the Dutch Swingline
Lender and/or the Canadian Swingline Lender.

“Swingline Loan” shall mean U.S. Swingline Loans, Dutch Swingline Loans and/or
Canadian Swingline Loans.

“Swingline Note” shall mean U.S. Swingline Notes, Dutch Swingline Notes and/or
Canadian Swingline Notes.

“Swiss Francs” or “Fr.” shall mean the lawful currency of Switzerland.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority, including any interest, penalties and additions to
tax with respect thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Company (in each case taken as one accounting period) for which financial
statements have been (or were required to be) delivered pursuant to Section
8.01.

“Threshold Amount” shall mean $20,000,000.

“Total Excess Availability” shall mean, at any time, the amount equal to (i) the
Line Cap at such time minus (ii) the sum of, without duplication (A) the Dollar
Equivalent of the aggregate Revolving Loans and Swingline Loans then outstanding
and (B) the Dollar Equivalent of the aggregate LC Exposure at such time.

“Transaction” shall mean, collectively, (i) the execution, delivery and entering
into of the Credit Documents and the incurrence of Loans on the Closing Date,
(ii) the repayment of the “Obligations” under and as defined in the Existing
Credit Agreements and (iii) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by the
Company and its Subsidiaries in connection with the transactions described in
clauses (i) through (ii) of the definition of the term “Transaction.”

“Treasury Capital Stock” shall have the meaning provided in Section 9.03(b)(ii)
.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a U.S. Base Rate Loan, Eurocurrency Rate Loan,
Canadian Base Rate Loan, Canadian Prime Loan, European Base Rate Loan or B/A
Equivalent Loan.

“UCC” shall mean the Uniform Commercial Code in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of any Requirement of Law, the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York governs, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions.

-77-

--------------------------------------------------------------------------------

“United States” and “U.S.” shall each mean the United States of America.

“Unreimbursed Amount” shall have the meaning specified in Section 2.13(d).

“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Company listed
on Schedule 1.01A and (ii) any Subsidiary of the Company designated by the board
of directors of the Company as an Unrestricted Subsidiary pursuant to Section
8.14 subsequent to the Closing Date; provided, however, that no Borrower shall
be designated as an Unrestricted Subsidiary.

“Unused Line Fee” shall have the meaning provided in Section 2.05(a).

“Unused Line Fee Rate” shall mean, for any day, (i) initially, a percentage per
annum equal to 0.30% and (ii) following the end of the first full fiscal quarter
after the Closing Date, a percentage per annum determined by reference to the
following grid based on the Average Usage under the applicable Subfacility as of
the most recent Adjustment Date:

Average Usage Unused Line Fee Rate < 25% 0.30% ≥ 25% 0.25%

“U.S. Administrative Agent” shall have the meaning provided in the preamble
hereto and any successor thereto appointed pursuant to Section 11.09.

“U.S. Base Rate” at any time shall mean the highest of (i) the Prime Rate, (ii)
the rate which is 1/2 of 1% in excess of the Federal Funds Rate and (iii) the
Eurocurrency Rate for a Eurocurrency Rate Loan with a one-month interest period
commencing on such day plus 1.00% . For purposes of this definition, the
Eurocurrency Rate shall be determined using the Eurocurrency Rate as otherwise
determined by the U.S. Administrative Agent in accordance with the definition of
Eurocurrency Rate. Any change in the U.S. Base Rate due to a change in the Prime
Rate, the Federal Funds Rate or such Eurocurrency Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Rate or such Eurocurrency Rate, respectively.

“U.S. Base Rate Loan” shall mean each Revolving Loan which is designated or
deemed designated as a U.S. Base Rate Loan by the applicable U.S. Borrower at
the time of the incurrence thereof or conversion thereto.

“U.S. Borrowers” shall mean the U.S. Parent Borrower and each Domestic
Subsidiary of the Company that executes a counterpart hereto and to any other
applicable Credit Document to become a Borrower, whether on the Closing Date or
after the Closing Date in accordance with Section 2.21.

“U.S. Borrowing Base” shall mean, at the time of any determination, an amount
equal to the sum of the Dollar amount (for this purpose, using the Dollar
Equivalent of amounts not denominated in Dollars), without duplication, of

(a)     (I) 85% of the aggregate Outstanding Balance of Eligible U.S. Accounts
(other than Eligible Insured and Letter of Credit Backed Accounts) at such time
plus (II) 90% of the aggregate Outstanding Balance of Eligible Insured and
Letter of Credit Backed Accounts of the U.S. Borrowers at such time; plus

-78-

--------------------------------------------------------------------------------

(b)     the lesser of (i) 70% of the lesser of the Cost or Fair Market Value of
Eligible U.S. Inventory at such time and (ii) 85% of the Net Orderly Liquidation
Value of Eligible U.S. Inventory at such time; plus

(c)     the lesser of (x) 75% of the appraised Fair Market Value of Eligible
U.S. Real Estate (the “U.S. Real Estate Component”), plus 85% of the appraised
Net Orderly Liquidation Value of the Eligible U.S. Equipment (the “U.S.
Equipment Component”), and (y) $50,000,000 (taken together with amounts included
in the Canadian Borrowing Base pursuant to clause (c) thereof) (the “U.S. Fixed
Asset Amount”); provided that, commencing with the Borrowing Base calculation
delivered for June 30, 2016: (i) the U.S. Real Estate Component shall be reduced
quarterly based on a 15-year straight-line depreciation schedule, (ii) the U.S.
Equipment Component shall be reduced quarterly based on a 7-year straight-line
depreciation schedule and (iii) the U.S. Fixed Asset Amount, shall be reduced
quarterly pursuant to the depreciation schedule set forth as Schedule 1.01D
hereto; provided, further, that, if a Fixed Asset Reappraisal Event occurs and
the Company chooses to have the U.S. Borrowing Base calculated based on the
updated information set forth in the relevant Appraisals (and including only the
Eligible Equipment and Eligible Fee-Owned Real Estate so appraised), then,
commencing with the Borrowing Base calculation delivered immediately after the
date of such Fixed Asset Reappraisal Event until such time as a further
additional Appraisal is completed, if ever, on the applicable assets, the
amortization of the U.S. Real Estate Component and the U.S. Equipment Component
shall be reset so that (i) the U.S. Real Estate Component shall be reduced
quarterly based on a 15-year straight-line depreciation schedule commencing with
the first full fiscal quarter to occur after the date of any such Fixed Asset
Reappraisal Event and the U.S. Equipment Component shall be reduced quarterly
based on a 7-year straight-line depreciation schedule commencing with the first
full fiscal quarter to occur after the date of any such Fixed Asset Reappraisal
Event and (ii) the U.S. Fixed Asset Amount shall be reduced pursuant to an
updated depreciation schedule commencing with the first full fiscal quarter to
occur after the date of any such Fixed Asset Reappraisal Event of the type set
forth as Schedule 1.01D, which will reflect the then current mix of Eligible
U.S. Real Estate and Eligible U.S. Equipment; plus

(d)     100% of the unrestricted Borrowing Base Cash Equivalents of the U.S.
Borrowers (to the extent held in Deposit Accounts in the United States (x)
maintained with BANA and (y) subject to Deposit Account Control Agreements in
favor of the Collateral Agent); plus

(e)     if a Borrowing Base Reallocation Notice is delivered by the Company, a
portion of the positive amount, if any, by which the Canadian Borrowing Base and
the Dutch Borrowing Base exceed the total Canadian Revolving Exposure and/or
Dutch Revolving Exposure of all Lenders on the date of such delivery, may be
reallocated to the U.S. Borrowing Base; provided that a Borrowing Base
Reallocation Notice may only be delivered once in any calendar month, and shall
set forth the requested reallocation of available Borrowing Base among
Subfacilities, and which reallocation shall become effective upon confirmation
by the Administrative Agent that such reallocation would not cause the Revolving
Exposure under any Subfacility to exceed the Borrowing Base for the applicable
Subfacility, and which reallocation shall remain effective thereafter until such
time, if any, as a new Borrowing Base Reallocation Notice is received and has
become effective; minus

-79-

--------------------------------------------------------------------------------

(f)     the portion of the U.S. Borrowing Base, if any, that is reallocated to
the Canadian Borrowing Base and/or the Dutch Borrowing Base pursuant to clause

(g)     of the definition of the term “Canadian Borrowing Base” and/or clause
(c) of the definition of the term “Dutch Borrowing Base,” respectively; minus
(g) any Reserves established or modified from time to time by the Administrative
Agent in the exercise of its Permitted Discretion in accordance with Section
2.22;

The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 8.15(a), adjusted as necessary (pending the delivery of a new
Borrowing Base Certificate) to reflect the impact of any Significant Asset Sale
or the acquisition of any assets in a Permitted Acquisition or similar
Investment (or any event or circumstance which, pursuant to the eligibility
rules set forth in the definitions of Eligible Account, Eligible Equipment,
Eligible Inventory, Eligible Insured and Letter of Credit Backed Accounts or
Eligible Fee-Owned Real Estate, renders any such Account, Equipment, Inventory
or Real Property eligible or ineligible for inclusion in the U.S. Borrowing Base
after delivery of the most recent Borrowing Base Certificate). The
Administrative Agent shall have the right (but no obligation) to review the
computations in any Borrowing Base Certificate and if such computations have not
been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right, in consultation with the Company, to
correct any such errors in such manner as it shall reasonably determine and the
Administrative Agent will notify the Company promptly in writing after making
any such correction.

“U.S. Collateral” shall mean all the “Collateral” (or equivalent term) as
defined in the U.S. Security Agreement and all other property (whether real,
personal or otherwise) with respect to which any security interests have been
granted (or purported to be granted) by any U.S. Credit Parties pursuant to any
U.S. Security Document.

“U.S. Collection Account” shall have the meaning provided in Section
8.15(c)(ii).

“U.S. Collection Bank” shall have the meaning provided in Section 8.15(c)(ii).

“U.S. Credit Party” shall mean each U.S. Borrower and each U.S. Subsidiary
Guarantor.

“U.S. Dilution Reserve” shall mean, at any date, (i) the amount by which the
consolidated Dilution Ratio of Eligible U.S. Accounts exceeds five percent (5%)
multiplied by (ii) the Eligible U.S. Accounts on such date.

“U.S. Dollars” or “Dollars” and the sign “$” shall each mean freely transferable
lawful money (expressed in dollars) of the United States.

“U.S. Dominion Account” shall have the meaning provided in Section 8.15(c)(i).

“U.S. Equipment Component” shall have the meaning provided in the definition of
the term “U.S. Borrowing Base”.

“U.S. Fixed Asset Amount” shall have the meaning provided in the definition of
the term “U.S. Borrowing Base”.

“U.S. Issuing Bank” shall mean, as the context may require, (a) BANA or any
Affiliate of BANA with respect to Letters of Credit issued by it; (b) any other
Lender that may become an Issuing Bank pursuant to Sections 2.13(i) and 2.13(k),
with respect to Letters of Credit issued by such Lender; (c) with respect to any
Existing Letter of Credit set forth on Part C of Schedule 1.01B, the Lender
which is the issuer of such Existing Letter of Credit or (d) collectively, all
of the foregoing.

-80-

--------------------------------------------------------------------------------

“U.S. LC Credit Extension” shall mean, with respect to any U.S. Letter of
Credit, the issuance, amendment or renewal thereof or extension of the expiry
date thereof, or the increase of the amount thereof.

“U.S. LC Disbursement” shall mean a payment or disbursement made by a U.S.
Issuing Bank pursuant to a U.S. Letter of Credit.

“U.S. LC Documents” shall mean all documents, instruments and agreements
delivered by a U.S. Borrower or any other Person to a U.S. Issuing Bank or the
U.S. Administrative Agent in connection with any U.S. Letter of Credit.

“U.S. LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
Stated Amount of all outstanding U.S. Letters of Credit at such time plus (b)
the aggregate principal amount of all U.S. LC Disbursements that have not yet
been reimbursed at such time. The U.S. LC Exposure of any Revolving Lender at
any time shall mean its Pro Rata Percentage of the aggregate U.S. LC Exposure at
such time.

“U.S. LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the U.S. Borrower in respect of any U.S. LC Disbursements
(including any payment obligations arising therefrom); and (b) the Stated Amount
of all outstanding U.S. Letters of Credit.

“U.S. LC Sublimit” shall mean $50,000,000.

“U.S. Letter of Credit” shall mean any letters of credit issued or to be issued
by a U.S. Issuing Bank under the U.S. Subfacility for the account of the U.S.
Borrowers pursuant to Section 2.13.

“U.S. Line Cap” shall mean, at any time, an amount that is equal to the lesser
of (a) the U.S. Revolving Commitments and (b) the U.S. Borrowing Base.

“U.S. Parent Borrower” shall have the meaning provided in the recitals hereto
and shall include, if applicable, any Successor U.S. Parent Borrower.

“U.S. Protective Advance” shall have the meaning provided in Section 2.18.

“U.S. Real Estate Component” shall have the meaning provided in the definition
of the term “U.S. Borrowing Base”.

“U.S. Revolving Borrowing” shall mean a Borrowing comprised of U.S. Revolving
Loans.

“U.S. Revolving Commitment” shall mean, with respect to each U.S. Revolving
Lender, the commitment, if any, of such Lender to make U.S. Revolving Loans
hereunder up to the amount set forth and opposite such Lender’s name on Schedule
2.01 under the caption “U.S. Revolving Commitment,” or in the Assignment and
Assumption Agreement pursuant to which such Lender assumed its U.S. Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07, (b) reduced or increased from time to time pursuant to
Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.04. The aggregate amount
of the Lenders’ U.S. Revolving Commitments on the Closing Date is $260,000,000.

-81-

--------------------------------------------------------------------------------

“U.S. Revolving Exposure” shall mean, with respect to any U.S. Revolving Lender
at any time, the aggregate principal amount at such time of all outstanding U.S.
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s U.S. LC Exposure, plus the aggregate amount at such of such Lender’s
U.S. Swingline Exposure.

“U.S. Revolving Lender” shall mean any Lender under the U.S. Subfacility.

“U.S. Revolving Loans” shall mean advances made to or at the request of a U.S.
Borrower pursuant to Section 2.01(i) hereof under the U.S. Subfacility.

“U.S. Revolving Note” shall mean each revolving note substantially in the form
of Exhibit B-1 hereto.

“U.S. Security Agreement” shall mean the U.S. Security Agreement, dated as of
the Closing Date, by and between the Collateral Agent and each of the U.S.
Credit Parties.

“U.S. Security Documents” shall mean the U.S. Security Agreement and, after the
execution and delivery thereof, each Mortgage executed and delivered by any U.S.
Credit Party with respect to any Real Property of such U.S. Credit Party and
each other document executed and delivered by any U.S. Credit Party pursuant to
which a Lien is granted (or purported to be granted) in favor of the Collateral
Agent to secure the Obligations, and each document, if any, executed and
delivered by any U.S. Credit Party pursuant to the Additional Account Security
Actions.

“U.S. Subfacility” shall have the meaning provided in the recitals hereto.

“U.S. Subsidiary Guarantor” shall mean each Domestic Restricted Subsidiary
(other than the U.S. Borrowers) in existence on the Closing Date (other than any
Excluded Subsidiary), as well as each Domestic Restricted Subsidiary
established, created or acquired after the Closing Date which becomes a party to
this Agreement as a Guarantor in accordance with the Collateral and Guarantee
Requirement.

“U.S. Swingline Commitment” shall mean the commitment of the U.S. Swingline
Lender to make loans under the U.S. Subfacility pursuant to Section 2.12, as the
same may be reduced from time to time pursuant to Section 2.07.

“U.S. Swingline Exposure” shall mean, at any time, the aggregate principal
amount at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any U.S. Revolving Lender at any time shall equal its Pro Rata
Percentage of the aggregate U.S. Swingline Exposure at such time.

“U.S. Swingline Lender” shall mean BANA and its permitted successors and
permitted assigns.

“U.S. Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant
to Section 2.12.

“U.S. Swingline Note” shall mean each swingline note substantially in the form
of Exhibit B-4 hereto.

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
4.01(c).

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote generally in the election of the
Board of Directors of such Person.

-82-

--------------------------------------------------------------------------------

“Weekly Reporting Event” shall mean the occurrence of a date when (a) Total
Excess Availability shall have been less than the greater of (i) 15% of the Line
Cap and (ii) $30,000,000, in either case at any time, until such date as (b)
Total Excess Availability shall have been at least equal to the greater of (i)
15% of the Line Cap and (ii) $30,000,000 for a period of 30 consecutive calendar
days.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Company and any
Restricted Subsidiary under applicable Requirements of Law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

“WURA” shall mean the Winding-Up and Restructuring Act (Canada), as amended.

1.02.     Terms Generally. The definitions in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments, agreements (including the Credit Documents
and organizational documents) and other Contractual Requirements shall be deemed
to include all subsequent amendments, restatements, amendments and restatements,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).

-83-

--------------------------------------------------------------------------------

1.03.     Uniform Commercial Code and PPSA. As used herein, the following terms
are defined in accordance with the UCC in effect in the State of New York (and
with respect to any Canadian Credit Party, such definition or correlative terms
(if existing) under the PPSA shall be defined in accordance with the PPSA) from
time to time: “Chattel Paper,” “Contract,” “control,” “Deposit Account” (which
shall specifically include any Account with a deposit function), “Document”
(“document of title” as defined in the PPSA), “Equipment,” “General Intangibles
(“intangibles” as defined in the PPSA),” “Location” and “Instrument.”

1.04.     Exchange Rates; Currency Equivalent.

(a)     The Administrative Agent or the Issuing Bank, as applicable, shall use
the Spot Rates as of each Revaluation Date for the purpose of calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies for such purposes until the next Revaluation
Date to occur. The Company shall report value and other Borrowing Base
components to the Administrative Agent in the currency invoiced by the Credit
Parties or shown in the Company’s financial records, and, shall deliver
financial statements and calculate financial covenants in Dollars.

(b)     Wherever in this Agreement (in connection with a Borrowing, conversion,
continuation or prepayment of a Revolving Loan or the issuance, amendment or
extension of a Letter of Credit), an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Revolving Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Bank, as the
case may be, based on the then applicable Spot Rate.

(c)     The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of the term “Eurocurrency Rate” or with respect to any comparable or
successor rate thereto.

1.05.     Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Credit
Document) and for all other purposes pursuant to which the interpretation or
construction of a Credit Document may be subject to the Requirements of Law of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) “personal property” shall be deemed to include “movable
property,” (b) “real property” shall be deemed to include “immovable property,”
(c) “tangible property” shall be deemed to include “corporeal property,” (d)
“intangible property” shall be deemed to include “incorporeal property,” (e)
“security interest,” “mortgage” and “lien” shall be deemed to include a
“hypothec,” “prior claim” and a “resolutory clause,” (f) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code of Quebec, (g) all references to
“perfection” of or “perfected” Liens shall be deemed to include a reference to
an “opposable” or “set up” Liens as against third parties, (h) any “right of
offset,” “right of setoff” or similar expression shall be deemed to include a
“right of compensation,” (i) “goods” shall be deemed to include “corporeal
movable property” other than Chattel Paper, documents of title, instruments,
money and securities, (j) an “agent” shall be deemed to include a “mandatary,”
(k) “construction liens” shall be deemed to include “legal hypothecs,” (l)
“joint and several” shall be deemed to include “solidary,” (m) “gross negligence
or willful misconduct” shall be deemed to be “intentional or gross fault,” (n)
“beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary,” (o) “easement” shall be deemed to include “servitude,”
(p) “priority” shall be deemed to include “prior claim,” (q) “survey” shall be
deemed to include “certificate of location and plan,” (r) “fee simple title”
shall be deemed to include “absolute ownership” and (s) “ground lease” shall be
deemed to include “emphyteutic lease.” The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only (except if another language is required under any applicable Requirement of
Law) and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement (sauf si
une autre langue est requise en vertu d’une loi applicable).

-84-

--------------------------------------------------------------------------------

1.06.     Currency Fluctuations.

(a)     If at any time following one or more fluctuations in the exchange rate
of an Alternative Currency against the Dollar, (a) the Dollar Equivalent of
Revolving Exposure exceeds the Line Cap, or (b) the Dollar Equivalent any part
of the Revolving Exposure (including any Subfacility) exceeds any other limit
set forth herein for such Revolving Exposure, the Company shall within three (3)
Business Days of written notice of same from the Administrative Agent or, if an
Event of Default has occurred and is continuing, within 1 Business Day after
written notice of the same from the Administrative Agent (i) make the necessary
payments or repayments to reduce such Revolving Exposure to an amount necessary
to eliminate such excess or (ii) maintain or cause to be maintained with the
Administrative Agent deposits in an amount equal to or greater than the amount
of such excess, such deposits to be maintained in such form and upon such terms
as are reasonably acceptable to the Administrative Agent. Without in any way
limiting the foregoing provisions, the Administrative Agent shall, weekly or
more frequently in the Administrative Agent’s sole discretion, make the
necessary Spot Rate calculations to determine whether any such excess exists on
such date.

(b)     For purposes of any determination under Section 8, Section 9 (other than
Section 9.12) or Section 10 or any determination under any other provision of
this Agreement (other than as specifically set forth in Section 1.04 or Section
1.06(a)) requiring the use of a current exchange rate, all amounts Incurred or
proposed to be Incurred in currencies other than Dollars shall be translated
into Dollars at the Spot Rate then in effect on the date of such determination;
provided, however, that (x) for purposes of determining compliance with Section
9 with respect to the amount of any Indebtedness, Lien, Investment, Asset Sale
(or other disposition of property of assets permitted by this Agreement),
Restricted Payment or Restricted Junior Debt Prepayment in a currency other than
Dollars, no Default or Event of Default shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such
Indebtedness, Lien or Investment is Incurred or Asset Sale (or other disposition
of property of assets permitted by this Agreement), Restricted Payment or
Restricted Junior Debt Prepayment is made, (y) for purposes of determining
compliance with any Dollar-denominated restriction on the Incurrence of
Indebtedness, if such Indebtedness is Incurred as Refinancing Indebtedness in
respect of any Indebtedness denominated in a foreign currency, and such
Incurrence of Refinancing Indebtedness would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency Spot Rate in effect on the date of the Incurrence of such Refinancing
Indebtedness, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such Refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced,
except by an amount equal to the accrued interest and premium thereon plus other
amounts paid and fees and expenses incurred in connection with such Incurrence
of Refinancing Indebtedness plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder and (z) for the avoidance of
doubt, the foregoing provisions of this Section 1.06(b) shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness,
Lien or Investment may be Incurred or any Asset Sale (or other disposition of
property of assets permitted by this Agreement), Restricted Payment or
Restricted Junior Debt Prepayment may be made at any time under such Sections.
For purposes of Section 9.12, amounts in currencies other than Dollars shall be
translated into Dollars at the applicable exchange rates used in preparing the
most recently delivered Section 8.01 Financials.

-85-

--------------------------------------------------------------------------------

1.07.     Interpretation (the Netherlands). For purposes of this Agreement, in
case reference is made to a Dutch Credit Party and for all other purposes
pursuant to which the interpretation or construction of a Credit Document may be
subject to the Requirements of Law of the Netherlands, (a) a necessary action to
authorise, where applicable, includes without limitation: (i) any action
required to comply with the Dutch Works Council Act (Wet op de
ondernemingsraden) and (ii) obtaining unconditional positive, conditional
positive or neutral advice (advies) from each competent works council, which if
conditional, contains conditions which, if complied with, are not reasonably
likely to cause a breach with any terms of any of the Credit Documents; (b) a
winding-up, administration or dissolution includes a Dutch entity being: (i)
declared bankrupt (failliet verklaard) and (ii) dissolved (ontbonden); (c) a
(provisional) moratorium includes (voorlopige) surseance van betaling and
granted a (provisional) moratorium includes (voorlopige) surseance verleend; (d)
a trustee in bankruptcy includes a curator; (e) an administrator includes a
bewindvoerder; (f) a receiver or an administrative receiver does not include a
curator or bewindvoerder; and (g) an attachment includes a beslag. In relation
to a Dutch Deposit Account, control means a disclosed right of pledge (openbaar
pandrecht) over such Deposit Account granted to the Collateral Agent and without
the Collateral Agent as pledgee authorizing the relevant pledgor (pandgever) to
collect payments as referred to in provision 3:246 subsection 4 of the Dutch
Civil Code (Burgerlijk Wetboek).

1.08.     Additional Alternative Currencies.

(a)     The Company may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of the term “Alternative Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the Issuing Bank.

(b)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., Local Time, 20 Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the Issuing Bank, in its or their sole discretion). In the case of
any such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the Issuing Bank thereof. Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the Issuing Bank (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., Local Time, ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

-86-

--------------------------------------------------------------------------------

(c)     Any failure by a Lender or the Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Issuing Bank, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the Issuing Bank consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Company.

1.09.     Change of Currency.

(a)     Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.10.     Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any LC Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.11.     Accounting Terms.

(a)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein; provided, however, that if
the Company notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

-87-

--------------------------------------------------------------------------------

(b)     Where reference is made to “the Company and its Restricted Subsidiaries,
on a consolidated basis” or similar language, such consolidation shall not
include any Subsidiaries of the Company other than Restricted Subsidiaries.

(c)     Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under the Financial Accounting Standards Board’s
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of the Company or any Subsidiary at “fair value” as
defined therein and (ii) all leases and obligations under any leases of any
Person that are or would be characterized as operating leases and/or operating
lease obligations in accordance with GAAP on January 1, 2016 (whether or not
such operating leases and/or operating lease obligations were in effect on such
date) shall continue to be accounted for as operating leases and/or operating
lease obligations (and not as capital leases and/or Capitalized Lease
Obligations) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such obligations to be
recharacterized as capital leases and/or Capitalized Lease Obligations.

(d)     For the avoidance of doubt, notwithstanding any classification under
GAAP of any Person or business in respect of which a definitive agreement for
the disposition thereof has been entered into as discontinued operations, the
Net Income of such Person or business shall not be excluded from the calculation
of Net Income until such disposition shall have been consummated.

1.12.     Pro Forma and Other Calculations.

(a)     Notwithstanding anything to the contrary herein, financial ratios and
tests (including measurements of Consolidated Total Assets or Consolidated
EBITDA), including the Consolidated Fixed Charge Coverage Ratio and the
Consolidated Secured Leverage Ratio shall be calculated in the manner prescribed
by this Section 1.12. In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis or requires pro forma compliance, the reference
to “Test Period” for purposes of calculating such financial ratio or test shall
be deemed to be a reference to, and shall be based on, the most recently ended
Test Period for which Section 8.01 Financials have been delivered.

(b)     For purposes of calculating any financial ratio or test (including
Consolidated Total Assets and Consolidated EBITDA), Investments, acquisitions,
dispositions, mergers, amalgamations, consolidations and discontinued operations
(as determined in accordance with GAAP) that have been made by the Company or
any of its Restricted Subsidiaries during the applicable Test Period or
subsequent to such Test Period and on or prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Investments, acquisitions,
dispositions, mergers, amalgamations, consolidations and discontinued operations
(and the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable Test Period (or, in the case of Consolidated Assets or Investment
Cash Equivalents, on the last day of the applicable Test Period). If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Company or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation or discontinued
operation that would have required adjustment pursuant to this definition, then
such financial ratio or test (including Consolidated Total Assets and
Consolidated EBITDA) shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation had occurred at the
beginning of the applicable Test Period.

-88-

--------------------------------------------------------------------------------

(c)     Whenever pro forma effect is to be given to an Investment, acquisition,
disposition, merger, amalgamation, consolidation or discontinued operation, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Company (and may include, for the avoidance of doubt,
cost savings and synergies resulting from such Investment, acquisition, merger,
amalgamation or consolidation which is being given pro forma effect that have
been or are expected to be realized; provided that any pro forma adjustments in
respect of cost savings and synergies shall (a) be reasonably identifiable and
factually supportable, (b) be limited to those which are expected to be realized
within 12 months of the applicable date of such calculation and (c) not exceed,
for any Test Period, an amount, when taken together with the aggregate amounts
added pursuant to clauses (d) and (m) of the definition of the term
“Consolidated EBITDA” for such Test Period, equal to 20% of Consolidated EBITDA
for such Test Period prior to giving effect to any adjustments pursuant to this
paragraph and clauses (d) and (m) of the definition of the term “Consolidated
EBITDA” for such Test Period).

(d)     In the event that the Company or any of its Restricted Subsidiaries
Incurs (including by assumption or guarantee) or refinances (including by
redemption, repurchase, repayment, retirement or extinguishment) any
Indebtedness (other than Indebtedness Incurred or refinanced under any revolving
credit facility or line of credit unless such Indebtedness has been permanently
repaid and not replaced), in each case included in the calculations of any
financial ratio or test, (i) during the applicable Test Period or (ii)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such Incurrence or refinancing of Indebtedness, in each case to the
extent required, as if the same had occurred on the last day of the applicable
Test Period (except in the case of the Consolidated Fixed Charge Coverage Ratio,
in which case such Incurrence or refinancing of Indebtedness will be given
effect, as if the same had occurred on the first day of the applicable Test
Period); provided that the foregoing shall not apply to any calculation of the
Consolidated Fixed Charge Coverage Ratio pursuant to Section 9.12.

(e)     If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on date of the event for which the calculation of the
Consolidated Fixed Charge Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness) and including for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio pursuant to Section 9.12 prior to the first
anniversary of the Closing Date. Interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
Responsible Officer of the Company to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Company may designate.

-89-

--------------------------------------------------------------------------------

Section 2     Amount and Terms of Credit.

2.01.     Commitments. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make (i) under the U.S. Subfacility, U.S. Revolving Loans to
the U.S. Borrowers, at any time and from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in the Availability Conditions not being met; (ii) under
the Canadian Subfacility, Canadian Revolving Loans to the Canadian Borrowers, at
any time and from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in the
Availability Conditions not being met; or (iii) under the Dutch Subfacility,
Dutch Revolving Loans to the Dutch Borrowers, at any time and from time to time
during the Revolving Availability Period, in an aggregate principal amount at
any time outstanding that will not result in the Availability Conditions not
being met. Revolving Loans will be available under each Subfacility in Dollars
and any Alternative Currency. Within the limits set forth above and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans under each applicable
Subfacility. All U.S. Borrowers shall be jointly and severally liable as
borrowers for all Borrowings under the U.S. Subfacility of each U.S. Borrower
regardless of which U.S. Borrower received the proceeds thereof. All Canadian
Borrowers shall be jointly and severally liable as borrowers for all Borrowings
under the Canadian Subfacility of each Canadian Borrower regardless of which
Canadian Borrower received the proceeds thereof. All Dutch Borrowers shall be
jointly and severally liable as borrowers for all Borrowings under the Dutch
Subfacility of each Dutch Borrower regardless of which Dutch Borrower received
the proceeds thereof.

2.02.     Loans.

(a)     Each (i) U.S. Revolving Loan (other than U.S. Swingline Loans) shall be
made as part of a Borrowing consisting of U.S. Revolving Loans made by the U.S.
Revolving Lenders in accordance with their Pro Rata Percentage under the U.S
Subfacility of the applicable U.S. Revolving Commitments, (ii) Canadian
Revolving Loan (other than Canadian Swingline Loans) shall be made as part of a
Borrowing consisting of Canadian Revolving Loans made by the Canadian Revolving
Lenders in accordance with their Pro Rata Percentage under the Canadian
Subfacility of the Canadian Revolving Commitments, and (iii) Dutch Revolving
Loan (other than Dutch Swingline Loans) shall be made as part of a Borrowing
consisting of Dutch Revolving Loans made by the Dutch Revolving Lenders in
accordance with their Pro Rata Percentage under the Dutch Subfacility of the
Dutch Revolving Commitments; provided that the failure of any Lender to make any
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(f), Loans
(other than Swingline Loans, Canadian Prime Loans and Base Rate Loans)
comprising any Borrowing shall be in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or (ii) equal to the remaining available balance of the applicable
Revolving Commitments. Any Loan to a Dutch Borrower shall at all times be
provided by a Lender that is a Non-Public Lender.

(b)     Subject to Section 3.01, (i) each Borrowing of U.S. Revolving Loans
shall be made to U.S. Borrowers only and shall be made as either U.S. Base Rate
Loans or Eurocurrency Rate Loans, (ii) each Borrowing of Canadian Revolving
Loans shall be made to Canadian Borrowers only and shall be made as either B/A
Equivalent Loans, Canadian Prime Rate Loans, Canadian Base Rate Loans or
Eurocurrency Rate Loans, (iii) each Borrowing of Dutch Revolving Loans shall be
made to Dutch Borrowers only and shall be made as either European Base Rate
Loans or Eurocurrency Rate Loans, (iv) each Borrowing of Loans denominated in
Dollars shall be comprised entirely of Base Rate Loans or Eurocurrency Rate
Loans, (v) each Borrowing of Loans denominated in Canadian Dollars shall be
comprised entirely of Canadian Prime Loans, B/A Equivalent Loans or Eurocurrency
Rate Loans, (vi) each Borrowing of Loans denominated in Euro, Pounds Sterling
and Swiss Francs shall be comprised entirely of European Base Rate Loans or
Eurocurrency Rate Loans and (vii) each Borrowing of Loans denominated in other
Alternative Currencies shall be comprised entirely of B/A Equivalent Loans,
European Base Rate Loans or Eurocurrency Rate Loans, in each case as the
Relevant Borrower may request pursuant to Section 2.03. Each applicable Lender
may at its option make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to fund on such Lender’s behalf; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan to each applicable Lender in accordance with the terms of this
Agreement or cause the Borrowers to pay additional amounts pursuant to Section
3.01. Borrowings of more than one Type may be outstanding at the same time;
provided, further, that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in more than fifteen Borrowings of
Eurocurrency Rate Loans or ten Borrowings of B/A Equivalent Loans outstanding
hereunder at any one time (which number of Borrowings of Eurocurrency Rate Loans
and/or B/A Equivalent Loans may be increased or adjusted by agreement between
the Company and the Administrative Agent in connection with any Revolving
Commitment Increase or Extended Revolving Loans/Extended Revolving Commitments).
For purposes of the foregoing, Borrowings having different Interest Periods or
Contract Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

-90-

--------------------------------------------------------------------------------

(c)     Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan (other than Swingline Loans) to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds as the Administrative Agent may designate not later than 2:00 p.m., Local
Time, and the Administrative Agent shall promptly credit the amounts so received
to an account as directed by the Relevant Borrower in the applicable Notice of
Borrowing maintained with the Administrative Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met or waived, return the amounts so received to the respective
Lenders.

(d)     Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Relevant Borrower on such date a corresponding
amount. If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Relevant Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of a Borrower, as applicable, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, for the first such day, the Federal Funds Rate
(for Dollars), the Bank of Canada Overnight Rate (for Canadian Dollars) or a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (for other Alternative Currencies), and for each
day thereafter, the U.S. Base Rate (for Borrowings under the U.S. Subfacility
denominated in Dollars), the Canadian Base Rate (for Borrowings under the
Canadian Subfacility denominated in Dollars), the Canadian Prime Rate (for
Canadian Dollars) or the European Base Rate (for other Alternative Currencies).

-91-

--------------------------------------------------------------------------------

(e)     Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period or Contract Period requested with respect thereto would end
after the Maturity Date.

(f)     If an Issuing Bank shall not have received from the Relevant Borrower
the payment required to be made by Section 2.13(e) within the time specified in
such Section, such Issuing Bank will promptly notify the Administrative Agent of
the LC Disbursement and the Administrative Agent will promptly notify each
applicable Revolving Lender of such LC Disbursement and its Pro Rata Percentage
thereof under the applicable Subfacility or Subfacilities. Each such Revolving
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), Local Time, on any day, not later
than 11:00 a.m., Local Time, on the immediately following Business Day), an
amount equal to such Lender’s Pro Rata Percentage under the applicable
Subfacility or Subfacilities of such LC Disbursement (it being understood that
the Dollar Equivalent such amount shall be deemed to constitute a Base Rate Loan
(for LC Disbursements denominated in Dollars or an Alternative Currency (other
than Canadian Dollars)) or a Canadian Prime Loan (for LC Disbursements
denominated in Canadian Dollars) of such Lender, and such payment shall be
deemed to have reduced the applicable LC Exposure), and the Administrative Agent
will promptly pay to such Issuing Bank amounts so received by it from the
applicable Revolving Lenders. The Administrative Agent will promptly pay to the
applicable Issuing Bank any amounts received by it from the applicable Borrower
pursuant to Section 2.13(e) prior to the time that any Revolving Lender makes
any payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made such payments and to the
applicable Issuing Bank, as their interests may appear. If any Revolving Lender
shall not have made its Pro Rata Percentage under the applicable Subfacility or
Subfacilities of such LC Disbursement available to the Administrative Agent as
provided above, such Lender and the Relevant Borrower, as applicable, severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph (f) to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the applicable Issuing Bank at (i) in the case of the Relevant
Borrower, a rate per annum equal to the interest rate applicable to Revolving
Loans pursuant to Section 2.06(a), and (ii) in the case of such Lender, for the
first such day, the Federal Funds Rate (for Dollars), the Bank of Canada
Overnight Rate (for Canadian Dollars) or a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (for
other Alternative Currencies), and for each day thereafter, the U.S. Base Rate
(for LC Disbursements under the U.S. Subfacility denominated in Dollars), the
Canadian Base Rate (for LC Disbursements under the Canadian Subfacility
denominated in Dollars), the Canadian Prime Rate (for Canadian Dollars) or the
European Base Rate (for other Alternative Currencies).

2.03.     Borrowing Procedure. To request a Revolving Borrowing under the U.S.
Subfacility, Canadian Subfacility or Dutch Subfacility, the Relevant Borrower
shall notify the Administrative Agent of such request by telecopy or electronic
transmission (i) in the case of a Borrowing of Eurocurrency Rate Loans, not
later than 12:00 p.m., Local Time (or with respect to the Dutch Subfacility,
11:00 a.m., Local Time), three Business Days before the date of the proposed
Borrowing, (ii) in the case of a Borrowing of U.S. Base Rate Loans (other than
Swingline Loans), not later than 12:00 p.m., Local Time, on the Business Day of
the proposed Borrowing, (iii) in the case of a Borrowing of B/A Equivalent
Loans, not later than 11:00 a.m., Local Time, three Business Days before the
date of the proposed Borrowing, (iv) in the case of a Borrowing of Canadian Base
Rate Loans (other than Canadian Swingline Loans), not later than 12:00 p.m.,
Local Time, on the Business Day of the proposed Borrowing, (v) in the case of a
Borrowing of Canadian Prime Loans (other than Canadian Swingline Loans and Dutch
Swingline Loans), not later than 12:00 p.m., Local Time, on the Business Day of
the proposed Borrowing or (vi) in the case of a Borrowing of European Base Rate
Loans (other than Dutch Swingline Loans), not later than 11:00 a.m., Local Time,
on the day of the proposed Borrowing. Each such written Notice of Borrowing
shall specify the following information in compliance with Section 2.02:

-92-

--------------------------------------------------------------------------------

(a)     the aggregate amount of such Borrowing;

(b)     the date of such Borrowing, which shall be a Business Day;

(c)     whether such Borrowing is to be a Borrowing of U.S. Base Rate Loans, a
Borrowing of Eurocurrency Rate Loans, a Borrowing of Canadian Base Rate Loans, a
Borrowing of Canadian Prime Loans, a Borrowing of B/A Equivalent Loans or a
Borrowing of European Base Rate Loans;

(d)     in the case of a Borrowing of Eurocurrency Rate Loans or B/A Equivalent
Loans, the initial Interest Period or Contract Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period” or “Contract Period,” as applicable;

(e)     the location and number of the account to which funds are to be
disbursed;

(f)     the Subfacility under which the Loans are to be borrowed;

(g)     the currency of the Borrowing; and

(h)     that the conditions set forth in Section 5 or Section 6, as applicable,
are satisfied or waived as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of U.S. Base Rate Loans for U.S. Borrowers, of
Canadian Prime Loans or Canadian Base Rate Loans, as applicable, for the
Canadian Borrowers, and of European Base Rate Loans for Dutch Borrowers. If no
Interest Period or Contract Period is specified with respect to any requested
Borrowing of Eurocurrency Rate Loans or B/A Equivalent Loans, then the Relevant
Borrower shall be deemed to have selected an Interest Period or Contract Period
of one month’s duration. If no currency is specified, then the requested
Borrowing shall be made in Dollars for U.S. Borrowers, Canadian Dollars for the
Canadian Borrowers and Euro for Dutch Borrowers. Promptly following receipt of a
Notice of Borrowing in accordance with this Section 2.03, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

2.04.     Evidence of Debt; Repayment of Loans.

(a)     Each U.S. Borrower, jointly and severally, hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each U.S.
Revolving Lender, the then unpaid principal amount of each U.S. Revolving Loan
of such U.S. Revolving Lender and (ii) to each U.S. Swingline Lender the then
unpaid principal amount of each applicable Swingline Loan, in each case, on the
Maturity Date. Each Canadian Borrower jointly and severally, hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Canadian Revolving Lender, the then unpaid principal amount of each
Canadian Revolving Loan of such Canadian Revolving Lender and (ii) to the
Canadian Swingline Lender the then unpaid principal amount of each applicable
Canadian Swingline Loan, in each case, on the Maturity Date. Each Dutch
Borrower, jointly and severally, hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Dutch Revolving Lender, the
then unpaid principal amount of each Dutch Revolving Loan of such Dutch
Revolving Lender, and (ii) to the Dutch Swingline Lender the then unpaid
principal amount of each applicable Dutch Swingline Loan, in each case, on the
Maturity Date.

-93-

--------------------------------------------------------------------------------

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Company shall be entitled to review records of
such accounts with prior reasonable notice during normal business hours.

(c)     The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof, the currency
thereof and the Interest Period or Contract Period applicable thereto; (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder; and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. The Company shall be entitled to review records
of such accounts with prior reasonable notice during normal business hours.

(d)     The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.

(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Relevant Borrowers shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1, Exhibit B-2, Exhibit B-3, Exhibit B-4,
Exhibit B-5 or Exhibit B-6 as applicable.

2.05.     Fees.

(a)     Unused Line Fee. With respect to each Subfacility, the Borrowers
thereunder shall, jointly and severally, pay to the applicable Administrative
Agent, for the account of the Lenders (other than any Defaulting Lender) under
such Subfacility, a fee in Dollars equal to the then applicable Unused Line Fee
Rate multiplied by the average daily amount by which the Revolving Commitments
(other than Revolving Commitments of a Defaulting Lender) under such Subfacility
exceed such Lender’s Pro Rata Percentage under the applicable Subfacility of the
sum of (i) the aggregate principal amount of Revolving Loans (other than
Swingline Loans) then outstanding under such Subfacility and (ii) the aggregate
Stated Amount of outstanding Letters of Credit available to be drawn under such
Subfacility during any fiscal quarter (such fee, the “Unused Line Fee”). Such
fee shall accrue commencing on the first day following the Closing Date until
the last day of the Revolving Availability Period, and will be payable in
arrears on each Adjustment Date and on the Maturity Date, commencing April 1,
2016. The Unused Line Fee shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.

(b)     Administrative Agent Fees. The Borrowers, jointly and severally, agree
to pay to the Administrative Agent, for its own account, the fees payable in the
amounts and at the times separately agreed upon between the Company and the
Administrative Agent.

(c)     LC and Fronting Fees. The Borrowers, jointly and severally, agree to pay
(i) to the Administrative Agent for the account of each applicable Revolving
Lender a participation fee (the “LC Participation Fee”) in the applicable
currencies of such Revolving Lender’s LC Exposure, which fee shall accrue at a
rate equal to the Applicable Margin from time to time used to determine the
interest rate on Eurocurrency Rate Loans pursuant to Section 2.06, on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting fee
(“Fronting Fee”) in the applicable currencies of such Issuing Bank’s LC
Exposure, which shall accrue at the rate of 0.125% per annum (or such other
amount as the Issuing Bank and the Relevant Borrower may agree) on the
outstanding daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as each Issuing Bank’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder as agreed among the Relevant Borrower and
such Issuing Bank from time to time. LC Participation Fees and Fronting Fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on each Adjustment Date and on the
Maturity Date, commencing with April 1, 2016; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand (including documentation reasonably supporting such
request). Any other fees payable to the Issuing Banks pursuant to this paragraph
shall be payable on demand (together with backup documentation supporting such
reimbursement request). All LC Participation Fees and Fronting Fees shall be
computed on the basis of a year of 360 days (or 365 days, in the case of such
fees payable in respect of Letters of Credit denominated in Canadian Dollars
outstanding under the Canadian Subfacility) and shall be payable for the actual
number of days elapsed.

-94-

--------------------------------------------------------------------------------

(d)     Subject to Section 2.10(a), all fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the applicable Lenders (other than Defaulting
Lenders), except that the Fronting Fees shall be paid directly to each Issuing
Bank. Once paid, none of the fees shall be refundable under any circumstances.

2.06.     Interest on Loans.

(a)     Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of U.S. Base Rate Loans, including each U.S. Swingline Loan, shall
bear interest at a rate per annum equal to the U.S. Base Rate plus the
Applicable Margin in effect from time to time.

(b)     Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of Eurocurrency Rate Loans shall bear interest at a rate per annum
equal to the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c)     Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of Canadian Base Rate Loans, including each Canadian Swingline Loan
denominated in Dollars, shall bear interest at a rate per annum equal to the
Canadian Base Rate plus the Applicable Margin in effect from time to time.

(d)     Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of Canadian Prime Loans, including each Swingline Loan denominated in
Canadian Dollars shall bear interest at a rate per annum equal to the Canadian
Prime Rate plus the Applicable Margin in effect from time to time.

(e)     Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of B/A Equivalent Loans shall bear interest at a rate per annum equal
to the Canadian B/A Rate for the Contract Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.

-95-

--------------------------------------------------------------------------------

(f)     Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of European Base Rate Loans, including each Dutch Swingline Loan
denominated in Dollars, Sterling, Swiss Francs or Euros, shall bear interest at
a rate per annum equal to the European Base Rate plus the Applicable Margin in
effect from time to time.

(g)     Notwithstanding the foregoing, if an Event of Default under Section
10.01 or Section 10.05 shall have occurred and is continuing and any principal
of or interest on any Loan or any fees or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of,
or interest on, any Loan, 2.00% plus the rate otherwise applicable to such Loan
or (ii) in the case of any other amount, 2.00% plus the rate applicable to U.S.
Base Rate Loans.

(h)     Accrued interest on (x) each Base Rate Loan and Canadian Prime Loan
shall be payable in arrears on each Adjustment Date and on the Maturity Date
commencing with April 1, 2016 and (y) each Eurocurrency Rate Loan and B/A
Equivalent Loan shall be payable on the last day of each Interest Period or
Contract Period, as applicable, and on the Maturity Date; provided that, if any
Interest Period or Contract Period, as applicable, exceeds three months, accrued
interest shall be payable on the respective dates that fall every three months
after the beginning of such Interest Period or Contract Period, and, in the case
of Revolving Loans, shall be payable on the last day of the Revolving
Availability Period; provided that (i) interest accrued pursuant to clause (g)
of this Section 2.06 shall be payable on demand and, absent demand, on each
Adjustment Date and upon termination of the Revolving Commitments, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of a
Base Rate Loan or Canadian Prime Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Rate Loan or B/A Equivalent Loan
prior to the end of the current Interest Period or Contract Period, as
applicable, therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(i)     All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Canadian Prime
Rate, Canadian Base Rate, European Base Rate Loans denominated in Pounds
Sterling or Eurocurrency Rate Loans denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed.

(j)     For purposes of the Interest Act (Canada), (i) whenever any interest or
fee under this Agreement is calculated using a rate based on a year of 360 days
or any other period of time that is less than a calendar year, the rate
determined pursuant to such calculation, when expressed as an annual rate, is
equivalent to (x) the applicable rate based on a year of 360 days or any other
period, (y) multiplied by the actual number of days in the calendar year in
which the period for which such interest is payable (or compounded) ends and (z)
divided by 360, or such other period of time that is less than the calendar
year, (ii) the principle of deemed reinvestment of interest does not apply to
any interest calculation under this Agreement and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

(k)     Notwithstanding anything to the contrary contained in this Agreement or
in any other Credit Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by the Canadian Borrowers in respect of the
Obligations of the Canadian Borrowers pursuant to this Agreement and the other
Credit Documents shall be governed by or subject to the Requirements of Law of
any jurisdiction of Canada or the federal Requirements of Law of Canada, in no
event shall the aggregate “interest” (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time) payable by the Canadian Credit Parties to the Administrative
Agent or any Lender under this Agreement or any other Credit Document exceed the
effective annual rate of interest on the “credit advanced” (as defined in that
section) under this Agreement or such other Credit Document lawfully permitted
under that section and, if any payment, collection or demand pursuant to this
Agreement or any other Credit Document in respect of “interest” (as defined in
that section) is determined to be contrary to the provisions of that section,
such payment, collection or demand shall be deemed to have been made by mutual
mistake of the Administrative Agent, the applicable Lenders and the Canadian
Credit Parties and the amount of such payment or collection shall be refunded by
the Administrative Agent and such Lenders to the Canadian Borrowers. For the
purposes of this Agreement and each other Credit Document to which any Canadian
Borrowers are a party, the effective annual rate of interest payable by the
Canadian Borrowers shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the Loans on the basis of
annual compounding for the lawfully permitted rate of interest and, in the event
of dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by and for the account of the Canadian Borrowers will be conclusive
for the purpose of such determination in the absence of evidence to the
contrary.

-96-

--------------------------------------------------------------------------------

2.07.     Termination and Reduction of Commitments.

(a)     Except as otherwise provided in Section 2.19, the Revolving Commitments,
the Swingline Commitment, and the LC Commitment shall automatically terminate on
the Maturity Date.

(b)     The Company may at any time terminate, or from time to time reduce, the
Commitments under any Subfacility; provided that (i) any such reduction shall be
in an amount that is an integral multiple of the Borrowing Multiple, (ii) the
Commitments under any Subfacility shall not be terminated or reduced if, after
giving effect to any concurrent prepayment of the Loans under such Subfacility
in accordance with Section 2.09, the Revolving Exposures under such Subfacility
would exceed the Commitments under such Subfacility and (iii) the North American
Minimum Requirement shall be met.

(c)     In the event that the Dutch Parent Borrower consolidates, amalgamates,
merges with or into or winds up into, or sells, assigns, transfers, leases,
conveys or otherwise disposes of all or substantially all of its properties or
assets, in one or more related transactions, to any Person other than in
accordance with clauses (i) through (v) of Section 9.11(b) (such transactions,
the “Dutch Parent Borrower Disposition”), all of the Revolving Commitments under
the Dutch Subfacility shall be terminated.

(d)     The Company shall notify the Administrative Agent of any election to
terminate or reduce any Class of Commitments under any Subfacility under
paragraph (b) or (c) of this Section 2.07 at least two Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof; it being understood that in the case of a Dutch
Parent Borrower Disposition, the effective date of the termination of Revolving
Commitments under the Dutch Subfacility shall be on or prior to the date the
Dutch Parent Borrower Disposition is consummated. Promptly following receipt of
any notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Any effectuated termination or reduction of the Commitments shall be
permanent. Each termination or reduction of the Commitments shall be made among
the Lenders based on each Lender’s Pro Rata Percentage under the applicable
Subfacility or Subfacilities within any Class of the Commitments; provided that,
notwithstanding the foregoing, (1) the Company may allocate any termination or
reduction of Commitments among Classes of Commitments at its direction, (2) the
Company may allocate any termination or reduction of Commitments among Revolving
Commitments and Extended Revolving Commitments at its direction (including, for
the avoidance of doubt, to the Commitments with respect of any Class of Extended
Revolving Commitments without any termination or reduction of the remaining
Commitments with respect to the Existing Revolving Loan Commitments from which
such Extended Revolving Commitments were converted or extended) and (3) in
connection with the establishment on any date of any Extended Revolving
Commitments pursuant to Section 2.19, the Existing Revolving Loan Commitments of
any one or more Lenders providing any such Extended Revolving Commitments on
such date shall be reduced in an amount equal to the amount of Existing
Revolving Loan Commitments so extended on such date (or, if agreed by the
Company and the Lenders providing such Extended Revolving Commitments, by any
greater amount so long as (A) a proportionate reduction of the Existing
Revolving Loan Commitments has been offered to each Lender to whom the
applicable Extension Request has been made (which may be conditioned upon such
Lender becoming an Extending Lender), and (B) the Company prepays the Existing
Revolving Loans of such Class of Existing Revolving Loan Commitments owed to
such Lenders providing such Extended Revolving Commitments to the extent
necessary to ensure that, after giving pro forma effect to such repayment or
reduction, the Existing Revolving Loans of such Class are held by the Lenders of
such Class on a pro rata basis in accordance with their Existing Revolving Loan
Commitments of such Class after giving pro forma effect to such reduction)
(provided that (x) after giving pro forma effect to any such reduction and to
the repayment of any Loans made on such date, the aggregate amount of the
revolving credit exposure of any such Lender does not exceed the Existing
Revolving Loan Commitment thereof (such revolving credit exposure and Existing
Revolving Loan Commitment being determined in each case, for the avoidance of
doubt, exclusive of such Lender’s Extended Revolving Commitment and any exposure
in respect thereof) and (y) for the avoidance of doubt, any such repayment of
Loans contemplated by the preceding clause shall be made in compliance with the
requirements of Section 2.10(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving pro forma
effect to any conversion or exchange pursuant to Section 2.19 of Existing
Revolving Loan Commitments and Existing Revolving Loans into Extended Revolving
Commitments and Extended Revolving Loans respectively, and prior to any
reduction being made to the Commitment of any other Lender).

-97-

--------------------------------------------------------------------------------

2.08.     Interest Elections.

(a)     Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of Eurocurrency
Rate Loans or B/A Equivalent Loans, shall have an initial Interest Period or
Contract Period as specified in such Notice of Borrowing. Thereafter, the
Relevant Borrower may elect to convert such Borrowing, with respect to the
applicable Subfacility, as applicable, to a different Type or to continue such
Borrowing and, in the case of a Borrowing of Eurocurrency Rate Loans or B/A
Equivalent Loans, may elect Interest Periods or Contract Periods, as applicable,
therefor, all as provided in this Section 2.08. The Relevant Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, the Borrowers shall not be entitled to request any conversion or
continuation that, if made, would result in more than fifteen Borrowings of
Eurocurrency Rate Loans or ten Borrowings of B/A Equivalent Loans, outstanding
hereunder at any one time (which number of Borrowings of Eurocurrency Rate Loans
and/or B/A Equivalent Loans may be increased or adjusted by agreement between
the Company and the Administrative Agent in connection with any Revolving
Commitment Increase or Extended Revolving Loans/Extended Revolving Commitments).
This Section 2.08 shall not apply to Swingline Loans, which may not be converted
or continued.

(b)     To make an election pursuant to this Section 2.08, the Relevant Borrower
shall notify the Administrative Agent of such election by electronic
transmission by the time that a Notice of Borrowing would be required under
Section 2.03 if such Borrower was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Notice of Conversion/Continuation shall be substantially in the form
of Exhibit A-2, unless otherwise agreed to by the Administrative Agent and the
relevant Borrower. Whenever a Canadian Borrower desires to convert or continue
any Canadian Prime Loans as B/A Equivalent Loans, such Canadian Borrower shall
give the Administrative Agent a Notice of Conversion/Continuation, no later than
1:00 p.m. (Local Time) at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, the
Administrative Agent shall notify each Lender thereof. Each Notice of
Conversion/Continuation shall specify the amount of Canadian Prime Loans to be
converted or continued, the conversion or continuation date (which shall be a
Business Day), and the duration of the Contract Period (which shall be deemed to
be one month if not specified).

-98-

--------------------------------------------------------------------------------

(c)     Each written Notice of Conversion/Continuation shall specify the
following information in compliance with Section 2.02:

(i)     the Borrowing to which such Notice of Conversion/Continuation applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)     the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii)     whether the resulting Borrowing is to be a Borrowing of U.S. Base Rate
Loans, a Borrowing of Eurocurrency Rate Loans, a Borrowing of Canadian Base Rate
Loans, a Borrowing of European Base Rate Loans, a Borrowing of Canadian Prime
Loans or a Borrowing of B/A Equivalent Loans;

(iv)     the currency of the resulting Borrowing; and

(v)     if the resulting Borrowing is a Borrowing of Eurocurrency Rate Loans or
B/A Equivalent Loans, the Interest Period or Contract Period, as applicable, to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” or “Contract
Period,” as applicable.

If any such Notice of Conversion/Continuation requests a Borrowing of
Eurocurrency Rate Loans or B/A Equivalent Loans but does not specify an Interest
Period or Contract Period, then the Relevant Borrower shall be deemed to have
selected an Interest Period or Contract Period of one month’s duration. No
Borrowing may be converted into or continued as a Borrowing denominated in a
different currency, but instead must be prepaid in the original currency of such
Borrowing and reborrowed in the other currency.

(d)     Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)     If a Notice of Conversion/Continuation with respect to a Borrowing of
Eurocurrency Rate Loans denominated in Dollars is not timely delivered prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Borrowing of the applicable Base Rate Loans. If a Notice
of Conversion/Continuation with respect to a Borrowing of B/A Equivalent Loans
is not timely delivered prior to the end of the Contract Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Contract Period such Borrowing shall be converted to a Borrowing of
Canadian Prime Loans. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of
Eurocurrency Rate Loans or B/A Equivalent Loans and (ii) unless repaid, each
Borrowing of Eurocurrency Rate Loans and B/A Equivalent Loans shall be converted
to a Borrowing of the applicable Base Rate Loans or Canadian Prime Loans,
respectively, at the end of the Interest Period or Contract Period applicable
thereto.

-99-

--------------------------------------------------------------------------------

2.09.     Optional and Mandatory Prepayments of Loans.

(a)     Optional Prepayments. Any Borrower shall have the right, at any time and
from time to time to prepay, without premium or penalty, any Borrowing under any
Subfacility, in whole or in part, subject to the requirements of this Section
2.09; provided that each partial prepayment shall be in an amount that is an
integral multiple of the Borrowing Multiple.

(b)     Mandatory Prepayments.

(i)     In the event of the termination of all the Revolving Commitments under
any Subfacility, the Borrowers shall, on the date of such termination, repay or
prepay all the outstanding Revolving Borrowings and all outstanding Swingline
Loans and Cash Collateralize or backstop on terms reasonably satisfactory to
each applicable Issuing Bank the LC Exposure in accordance with Section 2.13(j),
in each case, in respect of such Subfacility. In the event of a Dutch Parent
Borrower Disposition (i) all Loans (including Swingline Loans) outstanding under
the Dutch Subfacility immediately prior to the date of such Dutch Parent
Borrower Disposition shall be prepaid and (ii) the Dutch LC Exposure under the
Dutch Subfacility shall be Cash Collateralized or backstopped on terms
reasonably satisfactory to each applicable Dutch Issuing Bank in accordance with
Section 2.13(j).

(ii)     In the event of any partial reduction of the Revolving Commitments
under any Subfacility, then (A) at or prior to the effective date of such
reduction, the Administrative Agent shall notify the Company and the Revolving
Lenders of the Revolving Exposures under the applicable Subfacility or
Subfacilities after giving effect thereto and (B) except as permitted by Section
2.17 or Section 2.18, if the Revolving Exposures under such Subfacility or
Subfacilities exceed the applicable Line Cap then in effect, after giving effect
to such reduction, then the Borrowers shall, on the date of such reduction,
first, repay or prepay Swingline Loans, second, repay or prepay Revolving
Borrowings and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in each
case, under the applicable Subfacility or Subfacilities, in an amount sufficient
to eliminate such excess.

(iii)     Except as permitted by Section 2.17 or Section 2.18, on each date
required pursuant to Section 1.06(a), the Borrowers shall apply an amount equal
to such excess to prepay the Loans and any interest accrued thereon, first,
repay or prepay Swingline Loans, second, repay or prepay Revolving Borrowings,
and third, replace or Cash Collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.13(j), in each case, under
the applicable Subfacility or Subfacilities, in an amount required pursuant to
Section 1.06(a) to eliminate such excess.

(iv)     [Reserved].

(v)     In the event that the aggregate LC Exposure under any Subfacility
exceeds the LC Commitment then in effect under such Subfacility, the applicable
Borrowers shall, without notice or demand, immediately replace or Cash
Collateralize Letters of Credit outstanding under such Subfacility in accordance
with the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

-100-

--------------------------------------------------------------------------------

(vi)     At all times after the occurrence and during the continuance of a Cash
Dominion Period, on each Business Day, the Administrative Agent shall apply all
same day funds credited to the Dominion Accounts as follows: first, to fees and
reimbursable expenses of the Administrative Agent then due and payable pursuant
to the Credit Documents; second, to interest then due and payable on the
Borrowers’ Swingline Loans; third, to the principal balance of the Swingline
Loan outstanding until the same has been prepaid in full; fourth, to interest
then due and payable on the Revolving Loans and other amounts due and payable
pursuant to Sections 3.02 and 4.01; fifth, to the principal balance of the
Revolving Loans until the same have been prepaid in full; sixth, to Cash
Collateralize all LC Exposure plus any accrued and unpaid interest thereon (to
be held and applied in accordance with Section 2.13(j) hereof); seventh,
returned to the Relevant Borrower or to such party as otherwise required by
applicable Requirements of Law.

(c)     Application of Prepayments.

(i)     Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Relevant Borrower shall select the Borrowing or Borrowings under the
applicable Subfacility or Subfacilities to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to this paragraph (i) of
Section 2.09(c).

(ii)     With regard to mandatory prepayments, amounts to be applied pursuant to
this Section 2.09 to the prepayment of Revolving Loans under the applicable
Subfacility or Subfacilities shall be applied, as applicable, first to reduce
outstanding Base Rate Loans and Canadian Prime Loans, if and as applicable, and
any amounts remaining after each such application shall be applied to prepay
Eurocurrency Rate Loans and B/A Equivalent Loans, if and as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
to be prepaid under Section 2.09(b) shall be in excess of the amount of the Base
Rate Loans or the Canadian Prime Loans, as applicable, at the time outstanding,
only the portion of the amount of such prepayment that is equal to the amount of
such outstanding Base Rate Loans or Canadian Prime Loans shall be immediately
prepaid and, at the election of the Relevant Borrower, the balance of such
required prepayment shall be either (A) deposited in the LC Collateral Account
and applied to the prepayment of Eurocurrency Rate Loans or B/A Equivalent
Loans, as applicable, on the last day of the then next-expiring Interest Period
or Contract Period for Eurocurrency Rate Loans or B/A Equivalent Loans, as
applicable (with all interest accruing thereon for the account of the Relevant
Borrower or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.10). Notwithstanding any such deposit in the LC
Collateral Account, interest shall continue to accrue on such Loans until
prepayment.

(d)     Notice of Prepayment. The Relevant Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
applicable Swingline Lender) by telecopy or electronic transmission of any
prepayment of any Subfacility pursuant to Section 2.9(a), (i) in the case of
prepayment of a Borrowing of Eurocurrency Rate Loans, not later than 12:00 p.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of a Borrowing of B/A Equivalent Loans, not later than 12:00 p.m.,
Local Time, three Business Days before the date of prepayment, (iii) in the case
of prepayment of a Borrowing of Canadian Base Rate Loans, not later than 12:00
p.m., Local Time, on the date of prepayment, (iv) in the case of prepayment of a
Borrowing of European Base Rate Loans (other than Dutch Swingline Loans), not
later than 12:00 p.m., Local Time, on the date of prepayment, (v) in the case of
prepayment of a Borrowing of Canadian Prime Loans, not later than 12:00 p.m.,
Local Time, on the date of prepayment, (vi) in the case of prepayment of a
Borrowing of U.S. Base Rate Loans, not later than 12:00 p.m., Local Time, on the
date of prepayment, (vii) in the case of prepayment of a U.S. Swingline Loan,
not later than 12:00 p.m., Local Time, on the date of prepayment, (viii) in the
case of prepayment of a Canadian Swingline Loan, not later than 12:00 p.m.,
Local Time, on the date of prepayment and (ix) in the case of prepayment of a
Dutch Swingline Loan, not later than 11:00 a.m., Local Time, on the date of
prepayment. Each such notice shall specify (x) the prepayment date and (y) the
principal amount of each Borrowing or portion thereof to be prepaid and the
Subfacility or Subfacilities under which such prepayment is being made; provided
that such Borrower reimburses each Lender pursuant to Section 3.02 for any
funding losses within ten Business Days after receiving written demand therefor.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied to the Loans of any Lender included in the prepaid Borrowing under
the applicable Subfacility or Subfacilities on the basis of such Lender's Pro
Rata Percentage under the applicable Subfacility or Subfacilities of such
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.06.

-101-

--------------------------------------------------------------------------------

2.10.     Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)     Each Borrower shall make each payment required to be made by it
hereunder or under any other Credit Document (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Sections
3.01, 3.02 and 4.01 or otherwise) at or before the time expressly required
hereunder or under such other Credit Document for such payment (or, if no such
time is expressly required, prior to (x) 2:00 p.m., Local Time), with respect to
payments denominated in Dollars, (y) 2:00 p.m., Local Time, with respect to
payments denominated in Canadian Dollars and (z) 2:00 p.m., Local Time, with
respect to payments denominated in other Alternative Currencies, in each case,
on the date when due, in immediately available funds, without setoff or
counterclaim. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Revolving Lenders to which such payment is owed, at
the Payment Office in such Alternative Currency and in immediately available
funds not later than the Local Times specified by the Administrative Agent on
the dates specified herein. If, for any reason, any Borrower is prohibited by
any Requirement of Law from making any required payment hereunder in such
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the payment amount. Any amounts received after the required
time on any date may, in the reasonable discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to an Issuing Bank or a Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 3.01, 3.02, 4.01 and 12.01 shall be made to
the Administrative Agent for the benefit of the Persons entitled thereto and
payments pursuant to other Credit Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Credit Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 10.11 hereof, as applicable,
ratably among the parties entitled thereto.

(c)     Except as otherwise set forth herein, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Loans of
any Class and/or the participations in letter of credit obligations or swingline
loans held by it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10.05, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans of such Class or participations in letter
of credit obligations or swingline loans, as applicable, such Benefited Lender
shall (i) notify the Administrative Agent of such fact, and (ii) purchase for
cash at face value from the other Lenders a participating interest in such
portion of each such other Lender’s Loans of such Class or participations in
letter of credit obligations or swingline loans, as applicable, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably in accordance
with the aggregate principal of their respective Loans of the applicable Class
or participations in letter of credit obligations or swingline loans, as
applicable; provided that, (A) if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest and (B) the provisions of this paragraph
shall not be construed to apply to (x) any payment made by the Company, any
Borrower or any other Credit Party pursuant to and in accordance with the
express terms of this Agreement and the other Credit Documents, (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, Commitments or participations in LC
Obligations or Swingline Loans to any assignee or participant or (z) any
disproportionate payment obtained by a Lender of any Class as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments of that Class or any increase in the Applicable Margin (or
other pricing term, including any fee, discount or premium) in respect of Loans
or Commitments of Lenders that have consented to any such extension to the
extent such transaction is permitted hereunder. Each Credit Party consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable Requirements of Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against such Credit Party
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of such Credit Party in the amount of
such participation.

-102-

--------------------------------------------------------------------------------

2.11.     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)     fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.05(a);

(b)     such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.10(e);

(c)     if any Swingline Loans are outstanding, or any LC Exposure exists at the
time a Lender becomes a Defaulting Lender, then (i) all or any part of such LC
Exposure of such Defaulting Lender and such Lender’s Pro Rata Percentage under
the applicable Subfacility or Subfacilities of any Swingline Exposure
outstanding at such time will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages under the applicable Subfacility or
Subfacilities; provided that (A) each Non-Defaulting Lender’s Revolving Exposure
may not in any event exceed the Revolving Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation, (B) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Company, any Borrower, any
Administrative Agent, any Issuing Bank, any Swingline Lender or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender and (C) the conditions to Credit Extensions forth in
Section 6 (other than Section 6.01) shall be satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), (ii)
to the extent that all or any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure and Swingline Exposure cannot, or can only
partially, be so reallocated to Non-Defaulting Lenders, whether by reason of the
first proviso in Section 2.11(c)(i) above or otherwise, the Borrowers shall
within two Business Days following notice by the Administrative Agent (x) first,
prepay such Defaulting Lender’s Pro Rata Percentage under the applicable
Subfacility or Subfacilities of outstanding Swingline Exposure (after giving pro
forma effect to any partial reallocation pursuant to clause (i) above) and (y)
second, Cash Collateralize such Defaulting Lender’s LC Exposure (after giving
pro forma effect to any partial reallocation pursuant to clause (i) above), in
accordance with the procedures set forth in Section 2.13(j) for so long as such
LC Exposure is outstanding, (iii) if the Borrowers Cash Collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to the requirements of
this Section 2.11(c), the Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.05(c) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is Cash Collateralized, (iv) if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to the requirements of this Section 2.11(c),
then the fees payable to the Lenders pursuant to Section 2.05(c) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Pro Rata Percentage
under the applicable Subfacility or Subfacilities and the Borrowers shall not be
required to pay any fees to the Defaulting Lender pursuant to Section 2.05(c)
with respect to such Defaulting Lender’s LC Exposure during the period that such
Defaulting Lender’s LC Exposure is reallocated, or (v) if any Defaulting
Lender’s LC Exposure is neither Cash Collateralized nor reallocated pursuant to
the requirements of this Section 2.11(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all fees payable under
Section 2.05(c) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Bank until such LC Exposure is Cash
Collateralized and/or reallocated;

-103-

--------------------------------------------------------------------------------

(d)     (i) no Issuing Bank will be required to issue any new Letter of Credit
or amend any outstanding Letter of Credit to increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless
such Issuing Bank is reasonably satisfied that any exposure that would result
from the exposure to such Defaulting Lender is eliminated or fully covered by
the Revolving Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof in accordance with the requirements
of Section 2.11(c) above or otherwise in a manner reasonably satisfactory to
such Issuing Bank; and

(e)     no Swingline Lender will be required to fund any Swingline Loans unless
the Swingline Lender is reasonably satisfied that any exposure that would result
from the exposure to such Defaulting Lender is eliminated or fully covered by
the Revolving Commitments of the Non-Defaulting Lenders or a combination thereof
in accordance with the requirements of Section 2.11(c) above.

(f)     The Company, Administrative Agent and applicable Issuing Bank may agree
in writing that a Lender is no longer a Defaulting Lender. At such time, Pro
Rata Percentages under the applicable Subfacility or Subfacilities shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Loans, LC Obligations and other exposures under the Commitments
shall be reallocated among Lenders and settled by the Administrative Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata Percentages under the applicable Subfacility or Subfacilities and any
amount that has been deposited in accordance with Section 2.13(j) to Cash
Collateralize any LC Exposure shall be automatically released and returned to
the Company or the Relevant Borrower. Unless expressly agreed in writing by the
Company, the Administrative Agent and applicable Issuing Bank, no reinstatement
of a Defaulting Lender shall constitute a waiver or release of claims against
such Lender. The failure of any Lender to fund a Loan, to make a payment in
respect of LC Obligations or otherwise to perform its obligations hereunder
shall not relieve any other Lender of its obligations, and no Lender shall be
responsible for default by another Lender. Subject to Section 12.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

-104-

--------------------------------------------------------------------------------

(g)     Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10 or otherwise
received by the Administrative Agent for that Defaulting Lender pursuant to
Section 12.10(c) and (d)), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to any Issuing Bank and any Swingline Lender hereunder; third,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing Deposit Account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize, in accordance with Section 2.13(j), the Issuing Banks’ potential
future fronting exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, the Issuing Banks or the Swingline Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or any Swingline Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company or any of its Restricted
Subsidiaries pursuant to any Bank Product with such Defaulting Lender as
certified by a Responsible Officer of the Company to the Administrative Agent
(with a copy to the Defaulting Lender) prior to such date of payment; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company or any other Credit Party as a result of any judgment of a
court of competent jurisdiction obtained by the Company or any other Credit
Party against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that, if such payment is a payment of the principal amount of any Loans or a
payment of any unreimbursed LC Disbursements, such payment shall be applied
solely to pay the relevant Loans of, and unreimbursed LC Disbursements owed to,
the relevant Non-Defaulting Lenders on a pro rata basis prior to being applied
in the manner set forth in this Section 2.11(g). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to Section 2.13(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

2.12.     Swingline Loans.

(a)     Swingline Commitment. Subject to the terms and conditions set forth
herein, (X) the U.S. Swingline Lender shall make U.S. Swingline Loans in Dollars
to a U.S. Borrower from time to time during the Revolving Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans under the U.S.
Subfacility exceeding $30,000,000, (ii) the U.S. Revolving Exposures exceeding
the U.S. Line Cap or (iii) the Revolving Exposures exceeding the Line Cap, (Y)
the Canadian Swingline Lender shall make Canadian Swingline Loans in Dollars or
Canadian Dollars to a Canadian Borrower from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the Dollar Equivalent of the aggregate principal
amount of outstanding Swingline Loans under the Canadian Subfacility exceeding
the Dollar Equivalent of $3,000,000, (ii) the Canadian Revolving Exposures
exceeding the Canadian Line Cap or (iii) the Revolving Exposures exceeding the
Line Cap, and (Z) the Dutch Swingline Lender shall make Dutch Swingline Loans in
Euro, Pounds Sterling, Dollars or Swiss Francs to a Dutch Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the Dollar Equivalent of the
aggregate principal amount of outstanding Swingline Loans under the Dutch
Subfacility exceeding the Dollar Equivalent of $10,000,000, (ii) the Dutch
Revolving Exposures exceeding the Dutch Line Cap or (iii) the Revolving
Exposures exceeding the Line Cap; provided that no Swingline Lender shall be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, repay and reborrow Swingline Loans.

-105-

--------------------------------------------------------------------------------

(b)     Swingline Loans. To request a Swingline Loan, an applicable Borrower
shall notify the applicable Administrative Agent of such request by telephonic
(followed immediately by an electronic request) or electronic transmission, not
later than 12:00 p.m., Local Time (in the case of U.S. Swingline Loans and
Canadian Swingline Loans) and 11:00 a.m., Local Time (in the case of Dutch
Swingline Loans), on the day of a proposed Swingline Loan under the relevant
Subfacility. Each such notice shall be revocable (prior to the release of the
requested funds) and specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the applicable Swingline Lender of any such notice received from
a Borrower. The applicable Swingline Lender shall make each Swingline Loan
available to the Relevant Borrower by means of a credit to the general deposit
account of such Borrower with the applicable Swingline Lender (or, in the case
of a U.S. Swingline Loan made to finance the reimbursement of a U.S. LC
Disbursement as provided in Section 2.13(e), by remittance to the U.S. Issuing
Bank) by 3:00 p.m., Local Time, on the requested date of such Swingline Loan. No
Borrower shall request a Swingline Loan if at the time of and immediately after
giving effect to such request a Default has occurred and is continuing.

(c)     Prepayment. Each Borrower shall have the right at any time and from time
to time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving notice thereof pursuant to Section 2.09(d).

(d)     Participations. The U.S. Swingline Lender, Canadian Swingline Lender or
Dutch Swingline Lender may by written notice given to the Administrative Agent
at any time (but, in any event shall weekly, or such other time as determined by
the Administrative Agent) not later than 12:00 noon, Local Time on any Business
Day require the U.S. Revolving Lenders, Canadian Revolving Lenders, or Dutch
Revolving Lenders, as applicable, to acquire participations on such Business Day
in all or a portion of the U.S. Swingline Loans, Canadian Swingline Loans or
Dutch Swingline Loans, as applicable, outstanding, which request may be made
regardless of whether the conditions set forth in Section 6 have been satisfied.
Such notice shall specify the aggregate amount of Swingline Loans in which such
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to such Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage under the applicable
Subfacility or Subfacilities of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Pro Rata Percentage under the
applicable Subfacility or Subfacilities of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments or whether an Overadvance exists or is
created thereby, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (provided that such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment). Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Swingline Lender the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall notify the Relevant Borrower of any
participation in a Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to any Swingline Lender. Any amounts received by a
Swingline Lender from a Borrower (or other party on behalf of a Borrower) in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the applicable
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the applicable Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve any Borrower of any default in the payment thereof. If and to the
extent any Revolving Lender shall not have so made its transfer to the
Administrative Agent, such Revolving Lender agrees to pay to the Administrative
Agent, forthwith on demand, such amount, together with interest thereon, for
each day from the date such amount is made available to such Borrower until the
date such amount is repaid to the Administrative Agent at (i) in the case of a
Borrower, as applicable, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, for the first
such day, the Federal Funds Rate (for Dollars), the Bank of Canada Overnight
Rate (for Canadian Dollars) or a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (for other
Alternative Currencies), and for each day thereafter, the U.S. Base Rate (for
Swingline Loans under the U.S. Subfacility denominated in Dollars), the Canadian
Base Rate (for Swingline Loans under the Canadian Subfacility denominated in
Dollars), Canadian Prime Rate (for Swingline Loans denominated in Canadian
Dollars) or the European Base Rate (for other Alternative Currencies).

-106-

--------------------------------------------------------------------------------

(e)     If the Maturity Date shall have occurred at a time when Extended
Revolving Commitments are in effect, then on the Maturity Date all then
outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Maturity Date); provided that, if on the occurrence of
the Maturity Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in Section
2.13(o)), there shall exist sufficient unutilized Extended Revolving Commitments
so that the respective outstanding Swingline Loans could be incurred pursuant to
the Extended Revolving Commitments which will remain in effect after the
occurrence of the Maturity Date, then there shall be an automatic adjustment on
such date of the participations in such Swingline Loans and same shall be deemed
to have been incurred solely pursuant to the Extended Revolving Commitments and
such Swingline Loans shall not be so required to be repaid in full on the
Maturity Date.

2.13.     Letters of Credit.

(a)     General. Subject to the terms and conditions set forth herein, (i) any
U.S. Borrower may request the issuance of U.S. Letters of Credit in Dollars or
in one or more Alternative Currencies for its account or for the account of any
of its Restricted Subsidiaries in a form reasonably acceptable to the U.S.
Issuing Bank, at any time and from time to time during the Revolving
Availability Period (provided that the Relevant Borrower shall be a co-applicant
with respect to each U.S. Letter of Credit issued for the account of or in favor
of a Restricted Subsidiary that is not a Borrower), (ii) any Canadian Borrower
may request the issuance of Canadian Letters of Credit in Dollars or in one or
more Alternative Currencies for its account or the account of any of its
Restricted Subsidiaries in a form reasonably acceptable to the Canadian Issuing
Bank, at any time and from time to time during the Revolving Availability Period
(provided that the Relevant Borrower shall be a co-applicant with respect to
each Canadian Letter of Credit issued for the account of or in favor of a
Restricted Subsidiary that is not a Borrower) and (iii) any Dutch Borrower may
request the issuance of Dutch Letters of Credit in Dollars or in one or more
Alternative Currencies for its account or the account of any of its Restricted
Subsidiary in a form reasonably acceptable to the Dutch Issuing Bank, at any
time and from time to time during the Revolving Availability Period (provided
that the Relevant Borrower shall be a co-applicant with respect to each Dutch
Letter of Credit issued for the account of or in favor of a Restricted
Subsidiary that is not a Borrower). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Relevant Borrower to, or entered into by the Relevant Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The Existing Letters of Credit
listed on Part A of Schedule 1.01B shall be deemed issued under the Canadian
Subfacility. The Existing Letters of Credit listed on Part B of Schedule 1.01B
shall be deemed issued under the Dutch Subfacility. The Existing Letters of
Credit listed on Part C of Schedule 1.01B shall be deemed issued under the U.S.
Subfacility.

-107-

--------------------------------------------------------------------------------

(b)     Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Relevant Borrower shall hand
deliver or telecopy or transmit by electronic communication a LC Request to the
applicable Issuing Bank and the Administrative Agent not later than 1:00 p.m.,
Local Time, on the second Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is reasonably
acceptable to the applicable Issuing Bank). A request for an initial issuance of
a Letter of Credit shall specify in form and detail reasonably satisfactory to
the applicable Issuing Bank: (i) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (ii) the amount and currency
thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (vii) such
other matters as the applicable Issuing Bank may reasonably require. A request
for an amendment, renewal or extension of any outstanding Letter of Credit shall
specify in form and detail reasonably satisfactory to the applicable Issuing
Bank (w) the Letter of Credit to be amended, renewed or extended, (x) the
proposed date of amendment, renewal or extension thereof (which shall be a
Business Day), (y) the nature of the proposed amendment, renewal or extension
and (z) such other matters as the applicable Issuing Bank may reasonably
require. If requested by the applicable Issuing Bank, the Relevant Borrower also
shall submit a letter of credit application substantially on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Relevant Borrower
shall be deemed to represent and warrant (solely in the case of (w) and (x))
that, after giving effect to such issuance, amendment, renewal or extension) (A)
(i) the LC Exposure shall not exceed the LC Sublimit, (ii) the U.S. LC Exposure
shall not exceed the U.S. LC Sublimit, (iii) the Canadian LC Exposure shall not
exceed the Canadian LC Sublimit and (iv) the Dutch LC Exposure shall not exceed
the Dutch LC Sublimit and (B) (i) the total Revolving Exposures shall not exceed
the Line Cap, (ii) the total U.S. Revolving Exposures shall not exceed the U.S.
Line Cap, (iii) the total Canadian Revolving Exposures shall not exceed the
Canadian Line Cap and (iv) the total Dutch Revolving Exposures shall not exceed
the Dutch Line Cap. Unless the Administrative Agent and applicable Issuing Bank
shall otherwise agree, no Letter of Credit shall be denominated in a currency
other than Dollars or an Alternative Currency.

(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
earlier of (i) the close of business on the date which is one year after the
date of the issuance of such Letter of Credit (or such other longer period of
time as the Administrative Agent and the applicable Issuing Bank may agree)
(other than with respect to foreign guarantees which may expire on a date later
than one year from the date of issuance) and (ii) unless Cash Collateralized or
otherwise credit supported in accordance with Section 2.13(j), the Letter of
Credit Expiration Date. Notwithstanding the foregoing, each Letter of Credit
may, upon the request of the Relevant Borrower, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months (or such longer period of time as may be agreed by
the applicable Issuing Bank) or less (but not beyond the date that is after the
Letter of Credit Expiration Date unless such Letter of Credit is Cash
Collateralized or backstopped pursuant to arrangements reasonably acceptable to
the applicable Issuing Bank; provided that no Lender shall be required to fund
participations in any Letter of Credit after the Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof at least thirty (30)
days prior to the then-applicable expiration date that such Letter of Credit
will not be renewed.

-108-

--------------------------------------------------------------------------------

(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each applicable Revolving Lender, and each such
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit; provided that any
participation of any Letter of Credit issued in an Alternative Currency other
than those specifically listed in the definition of the term “Alternative
Currency” shall be made in Dollars. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Pro Rata Percentage of each LC Disbursement made by the applicable
Issuing Bank and not reimbursed by the Relevant Borrower on the date due as
provided in paragraph (e) of this Section 2.13, or of any reimbursement payment
required to be refunded to the Relevant Borrower or for any reason (the
“Unreimbursed Amount”). Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments or whether or not an Overadvance exists
or is created thereby, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e)     Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Relevant Borrower under the applicable
Subfacility shall reimburse such LC Disbursement by paying to the applicable
Issuing Bank an amount equal to such LC Disbursement within one Business Day
after the Relevant Borrower’s receipt of notice of such LC Disbursement from the
applicable Issuing Bank; provided that, whether or not the Relevant Borrower
submits a Notice of Borrowing, such Borrower shall be deemed to have requested
(except to the extent such Borrower makes payment to reimburse such LC
Disbursement when due or otherwise notifies the Administrative Agent and
relevant Issuing Bank that it intends to make a payment to reimburse such LC
Disbursement) a Borrowing of Base Rate Loans or Canadian Prime Loans of the
applicable currency in an amount necessary to reimburse such LC Disbursement. If
such Borrower fails to make such payment by the date due in accordance with the
preceding sentence, the applicable Issuing Bank shall notify the Administrative
Agent and the Administrative Agent shall notify each Revolving Lender under the
applicable Subfacility or Subfacilities of the applicable LC Disbursement, the
payment then due from such Borrower in respect thereof and such Lender’s Pro
Rata Percentage under such Subfacility or Subfacilities. Promptly following
receipt of such notice, each such Revolving Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
in the same manner as provided in Section 2.02(f) with respect to Loans made by
such Lender, and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from such Revolving Lenders; provided
that any such payment by a Revolving Lender of its Pro Rata Percentage of the
unreimbursed LC Disbursement with respect to any Letter of Credit issued in an
Alternative Currency other than those specifically listed in the definition of
the term “Alternative Currency” shall me made in Dollars. In the case of a
Letter of Credit denominated in an Alternative Currency, the relevant Borrower
shall reimburse the applicable Issuing Bank in such Alternative Currency, unless
(A) the such Issuing Bank (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the applicable Borrower shall have
notified the applicable Issuing Bank promptly following receipt of the notice of
drawing that such Borrower will reimburse the applicable Issuing Bank in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the applicable Issuing
Bank shall notify the applicable Borrower of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. Promptly following
receipt by the Administrative Agent of any payment from any Borrower pursuant to
this paragraph, the Administrative Agent shall, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse any Issuing
Bank, distribute such payment to such Lenders and the applicable Issuing Bank as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of Base Rate Loans, Canadian Prime Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Relevant Borrower of its obligation to reimburse such LC Disbursement. In the
event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the third sentence in this Section 2.13(e) and
(B) the Dollar amount paid by the applicable Borrower shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in such Alternative Currency equal to the drawing,
then such Borrower agrees, as a separate and independent obligation, to
indemnify the applicable Issuing Bank for the loss resulting from its inability
on that date to purchase the Alternative Currency in the full amount of the
drawing.

-109-

--------------------------------------------------------------------------------

(f)     Obligations Absolute.

(i)     Subject to the limitations set forth below, the obligation of the
Borrowers to reimburse LC Disbursements as provided in clause (e) of this
Section 2.13 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against a beneficiary of any Letter of Credit,
(v) any adverse change in the relevant exchange rates or in the availability of
an Alternative Currency to the Company or any Subsidiary or in the relevant
currency markets generally or (vi) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.13, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of the Borrowers
hereunder; provided that the Borrowers shall have no obligation to reimburse any
Issuing Bank to the extent that such payment was made in error due to the gross
negligence or willful misconduct of such Issuing Bank (as determined by a court
of competent jurisdiction in a final non-appealable judgement or another
independent tribunal having jurisdiction). Neither the Administrative Agent, the
Lenders nor any Issuing Bank, nor any of their Affiliates, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable Requirement of Law) suffered by
the Borrowers that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction), each Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in strict
compliance with the terms of a Letter of Credit, each Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents, if such documents are not in strict compliance with the terms of such
Letter of Credit.

-110-

--------------------------------------------------------------------------------

(ii)     No Issuing Bank assumes any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Document. No Issuing Bank makes to the Lenders any express or
implied warranty, representation or guarantee with respect to the Collateral,
such documents or any Credit Party. No Issuing Bank shall be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Document; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Credit Party.

(g)     Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Relevant Borrower by electronic transmission of
such demand for payment and whether such Issuing Bank has made or will make a LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders under the applicable Subfacility with
respect to any such LC Disbursement (other than with respect to the timing of
such reimbursement obligation set forth in Section 2.13(e)).

(h)     Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Relevant Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Relevant Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans or
Canadian Prime Loans, as applicable; provided that, if such Borrower fails to
reimburse such LC Disbursement when due and payable pursuant to paragraph (e) of
this Section 2.13, then Section 2.06(e) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section 2.13 to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i)     Resignation or Removal of the Issuing Bank. Any Issuing Bank may resign
as Issuing Bank hereunder at any time upon at least 30 days’ prior written
notice to the Lenders, the Administrative Agent and the Company. Any Issuing
Bank may be replaced at any time by agreement between the Company and the
Administrative Agent; provided that so long as no Event of Default under Section
10.01 or Section 10.05 is then continuing, such successor Issuing Bank shall be
reasonably acceptable to the Company. One or more Lenders may be appointed as
additional Issuing Banks in accordance with clause (k) below. The Administrative
Agent shall notify the Lenders of any such replacement of such Issuing Bank or
any such additional Issuing Bank. At the time any such resignation or
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or such addition or to any previous Issuing Bank, or to such successor
or such additional Issuing Bank and all previous Issuing Banks, as the context
shall require. After the resignation or replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
the Company may, in its discretion, select which Issuing Bank is to issue any
particular Letter of Credit.

-111-

--------------------------------------------------------------------------------

(j)     Cash Collateralization.

(i)     If any Event of Default shall occur and be continuing, on the Business
Day that the Company receives written notice from the Administrative Agent
(acting at the request of the Required Lenders) demanding the deposit of Cash
Collateral pursuant to this paragraph, the Borrowers shall deposit in the LC
Collateral Account, in the name of the Administrative Agent and for the benefit
of the Secured Creditors, an amount in cash equal to 103.00% of the LC Exposure
as of such date. The Administrative Agent shall promptly release and return any
such Cash Collateral to the Company (in no event later than two (2) Business
Days) once all Events of Default are cured or waived.

(ii)     To the extent the Fronting Exposure associated with any Defaulting
Lender cannot be reallocated pursuant to Section 2.11, the Borrowers shall, on
demand by an Issuing Bank or the Administrative Agent from time to time, Cash
Collateralize such Fronting Exposure; provided that any amount deposited to Cash
Collateralize any Fronting Exposure associated with any Defaulting Lender shall
be automatically released and returned to the Company or the Relevant Borrower
at the time the Company, the Administrative Agent and the applicable Issuing
Bank agree in writing that such Defaulting Lender is no longer a Defaulting
Lender.

(iii)     Section 2.09 and Section 2.11 set forth certain additional
circumstances under which Cash Collateral may be, or is required to be,
delivered under this Agreement.

(iv)     Each deposit of Cash Collateral pursuant to this Agreement shall be
held by the Administrative Agent in the LC Collateral Account as collateral for
the payment and performance of the obligations of the Relevant Borrowers under
this Agreement. The Administrative Agent shall have a first priority perfected
Lien (subject to Permitted Liens) and exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account. Other than
any interest earned on the investment of such deposits of Cash Collateral, which
investments shall be made only in Investment Cash Equivalents and at the
direction of the Company and at the Company’s risk and expense, such deposits of
Cash Collateral shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations of the Borrowers. Except as otherwise provided in this
Agreement, the Administrative Agent shall promptly (and in no event later than
the next Business Day) release and return any Cash Collateral to the Company or
the Relevant Borrower once the event or circumstance giving rise to the
requirement of any Credit Party to deposit such Cash Collateral is no longer
continuing.

-112-

--------------------------------------------------------------------------------

(k)     Additional Issuing Banks. The Company may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this clause (k)
shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

(l)     No Issuing Bank shall be under an obligation to issue any Letter of
Credit if:

(i)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank.

(m)     No Issuing Bank shall be under an obligation to amend any Letter of
Credit if (i) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n)     LC Collateral Account.

(i)     The Administrative Agent is hereby authorized to establish and maintain
at the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
SunOpta Inc. LC Collateral Account.” Each Credit Party shall deposit into the LC
Collateral Account from time to time the Cash Collateral required to be
deposited under Section 2.13(j) hereof.

(ii)     The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and, with respect to amounts
deposited in connection with the events described in clause (i) of such Section
2.13(j) only, second for the other Obligations hereunder until such time as all
Letters of Credit shall have been terminated and all of the liabilities in
respect of Letters of Credit have been paid in full. All funds in “The SunOpta
Inc. LC Collateral Account” may be invested in accordance with the provisions of
Section 2.13(j).

-113-

--------------------------------------------------------------------------------

(o)     Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Commitments, up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Extended Revolving Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (ii)
to the extent not reallocated pursuant to the immediately preceding clause (i),
the Borrowers shall Cash Collateralize any such Letter of Credit on such terms
as may be agreed between the Relevant Borrower and the applicable Issuing Bank.
Except to the extent of reallocations of participations pursuant to the prior
sentence, the occurrence of the Maturity Date with respect to Existing Revolving
Loans shall have no effect upon (and shall not diminish) the percentage
participations of the Lenders of Extended Revolving Loans in any Letter of
Credit issued before the Maturity Date.

2.14.     Settlement Amongst Lenders.

(a)     The amount of each Lender’s Pro Rata Percentage under one or more
Subfacilites of outstanding Revolving Loans (including outstanding Swingline
Loans) under such Subfacility or Subfacilities shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) under such Subfacility
or Subfacilities received by the Administrative Agent as of 12:00 p.m., Local
Time, on the first Business Day (such date, the “Settlement Date”) following the
end of the period specified by the Administrative Agent.

(b)     The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans (including Swingline Loans) for the period and the amount of
repayments received for the period. As reflected on the summary statement, (i)
the Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage under the applicable Subfacility or Subfacilities of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Loans made by each Lender with respect to Revolving Loans to the
Borrowers (including Swingline Loans) shall be equal to such Lender’s applicable
Pro Rata Percentage under the applicable Subfacility or Subfacilities of
Revolving Loans (including Swingline Loans) outstanding under such Subfacility
or Subfacilities as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 1:00 p.m., Local Time, on a Business Day, such transfers shall be made
in immediately available funds no later than 3:00 p.m., Local Time, that day;
and, if received after 1:00 p.m., Local Time, then no later than 11:00 a.m.,
Local Time, on the next Business Day. The obligation of each Lender to transfer
such funds is irrevocable, unconditional and without recourse to or warranty by
the Administrative Agent. If and to the extent any Lender shall not have so made
its transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Administrative Agent, for
the first such day, the Federal Funds Rate (for Dollars) or the Bank of Canada
Overnight Rate (for Canadian Dollars) or a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (for
other Alternative Currencies), and for each day thereafter, the U.S. Base Rate
(for amounts due under the U.S. Subfacility denominated in Dollars), the
Canadian Base Rate (for amounts due under the Canadian Subfacility denominated
in Dollars), the Canadian Prime Rate (for Canadian Dollars) or the European Base
Rate (for other Alternative Currencies)

-114-

--------------------------------------------------------------------------------

2.15.     Revolving Commitment Increase.

(a)     Subject to the terms and conditions set forth herein, after the Closing
Date, the Company shall have the right to request, by written notice to the
Administrative Agent, an increase in the Revolving Commitments under any
Subfacility or Revolving Commitments under a first-in last-out facility (an
“Incremental FILO Facility”) (each, a “Revolving Commitment Increase”) in an
aggregate amount such that, after giving effect to any such Revolving Commitment
Increase, the aggregate principal amount of all then outstanding Revolving
Commitments does not exceed $450,000,000; provided that (i) any Revolving
Commitment Increase shall be on the same terms (including the Maturity Date
under the applicable Subfacility) and pursuant to the documentation applicable
to the applicable Subfacility, except as set forth under the second sentence of
Section 2.15(d) and except with respect to any commitment, arrangement, upfront
or similar fees that may be agreed to among the Company and the Increase Loan
Lenders and except in the case of an Incremental FILO Facility, which shall have
terms as may be agreed among the Company and the Increase Loan Lenders (which
terms (other than advance rates, revolving or term nature of the facility,
pricing, interest rate margins, discounts, premiums, rate floors, and fees)
shall be reasonably satisfactory to the Administrative Agent (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any Incremental FILO Facility or the covenant set forth in
Section 9.12 is made more restrictive on the Company, no consent shall be
required from the Administrative Agent or any Lender to the extent that such
financial maintenance covenant is also added, or such covenant is made more
restrictive, for the benefit of the Lenders, and payments on any such
Incremental FILO Facility pursuant to Section 10.11 shall be subordinated to
payment of all other Obligations other than Secured Bank Product Obligations
that are not Secured Reserved Hedges)), (ii) any Revolving Commitment Increase
shall be in a minimum amount of $25,000,000 or, if less than $25,000,000 is
available, the amount left available, (iii) the North American Minimum
Requirement shall be met at all times, and (iv) the aggregate amount of
Incremental FILO Facilities shall not exceed $35,000,000.

(b)     Each notice submitted pursuant to this Section 2.15 (a “Revolving
Commitment Increase Notice”) requesting a Revolving Commitment Increase shall
specify (i) the amount of the increase in the Revolving Commitments being
requested and (ii) the Subfacility or Subfacilities under which such Revolving
Commitments are being requested to be increased or if such Revolving Commitment
Increase will take the form of an Incremental FILO Facility. Upon receipt of a
Revolving Commitment Increase Notice, the Administrative Agent may (at the
direction of the Company) promptly notify the applicable Revolving Lenders and
each such Revolving Lender may (subject to the Company’s consent, which consent
the Company may exercise in its sole discretion (it is understood that the
Company shall not be obligated to notify any existing Revolving Lender of any
request for a Revolving Credit Increase or consent to any existing Revolving
Lender’s participation in any such Revolving Commitment Increase) have the right
to elect to have its Revolving Commitment increased by its Pro Rata Percentage
under the applicable Subfacility or Subfacilities (it being understood and
agreed that (x) a Lender may elect to have its Revolving Commitment increased in
excess of its Pro Rata Percentage under the applicable Subfacility or
Subfacilities in its discretion if any other Lender declines to participate in
the Revolving Commitment Increase and (y) the Company may elect to offer, or
consent to, an increase in the Revolving Commitments of any Lender on a basis
that is less than its Pro Rata Percentage under the applicable Subfacility or
Subfacilities of such Revolving Commitment Increase) of the requested increase
in Revolving Commitments; provided that (i) each Lender may elect or decline, in
its sole discretion, to have its Revolving Commitment increased in connection
with any requested Revolving Commitment Increase, it being understood that no
Lender shall be obligated to increase its Revolving Commitment unless it, in its
sole discretion, so agrees and, if a Lender fails to respond to any Revolving
Commitment Increase Notice within five (5) Business Days after such Lender’s
receipt of such request, such Lender shall be deemed to have declined to
participate in such Revolving Commitment Increase; (ii) if any Lender declines
to participate in any Revolving Commitment Increase or the Company does not
consent to or request the participation of a Revolving Lender in any such
Revolving Commitment) and, as a result, commitments from additional financial
institutions are required in connection with the Revolving Commitment Increase,
any Person or Persons providing such commitment (such additional financial
institutions “Additional Lenders”) shall be subject to the written consent of
the Administrative Agent, the applicable Swingline Lenders and the applicable
Issuing Banks (in each case, such consent not to be unreasonably withheld,
conditioned or delayed) if such consent would be required under Section 12.04
for an assignment of the commitments to such Additional Lender; (iii) in no
event shall a Defaulting Lender be entitled to participate in such Revolving
Commitment Increase; and (iv) no Issuing Bank or Swingline Lender shall be
required to act in such capacity under the Revolving Commitment Increase without
its prior written consent. In the event that any Lender or other Person agrees
to participate in any Revolving Commitment Increase (each an “Increase Loan
Lender”), such Revolving Commitment Increase shall become effective on such date
as shall be mutually agreed upon by the Increase Loan Lenders and the Company,
which date shall be as soon as practicable after the date of receipt of the
Revolving Commitment Increase Notice (such date, the “Increase Date”); provided
that the establishment of such Revolving Commitment Increase shall be subject to
the satisfaction of each of the following conditions: (1) no Event of Default
would exist after giving effect thereto; (2) the Revolving Commitment Increase
shall be effected pursuant to one or more joinder agreements executed and
delivered by the Company, the Administrative Agent, and the Increase Loan
Lenders, each of which shall be reasonably satisfactory to the Company, the
Administrative Agent, and the Increase Loan Lenders; (3) the Borrowers shall
execute and deliver or cause to be executed and delivered to the Administrative
Agent, to the extent required by the Lenders and Additional Lenders providing
such Revolving Commitment Increases, customary closing certificates, legal
opinions, good standing certificates, resolutions and organizational documents
of the type and form delivered on the Closing Date; (4) the representations and
warranties contained in Section 7 shall be true and correct in all material
respects (or in all respects to the extent that any representation or warranty
is qualified by materiality) as of the Increase Date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date); and (5) the Borrowers shall
have paid to the Administrative Agent and the Increase Loan Lenders all fees and
expenses required to be paid in connection with any such Revolving Commitment
Increase to the Administrative Agent and the Lenders providing such Revolving
Commitment Increase shall have been paid to the extent due and owing and, with
respect to expenses, to the extent invoices have been received no later than
three Business Days prior to the proposed Increase Date.

-115-

--------------------------------------------------------------------------------

(c)     On the Increase Date, upon fulfillment of the conditions set forth in
this Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Credit Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date, (iii) Schedule 2.01 shall be deemed modified to
reflect the revised Revolving Commitments of the affected Lenders and (iv) Notes
will be issued, at the expense of the Borrowers, to any Lender participating in
the Revolving Commitment Increase and requesting a Note.

(d)     Except as described in Section 2.15, the terms and provisions of the
Revolving Commitment Increase (other than an Incremental FILO Facility) shall be
identical to the Revolving Loans and the Revolving Commitments and, for purposes
of this Agreement and the other Credit Documents, all Revolving Loans made under
the Revolving Commitment Increase shall be deemed to be Revolving Loans. Without
limiting the generality of the foregoing, (i) the pricing applicable to the
Revolving Commitment Increase (x) not in the form of a first-in last-out
facility shall be on terms as agreed with the Increase Loan Lenders but the
Applicable Margins and the Unused Line Fee Rate under the then existing
Revolving Commitment Increase shall be increased to be consistent with that for
such Revolving Commitment Increase and (y) in the form of a first-in last-out
facility shall be on terms as agreed with the Increase Loan Lenders thereunder
but shall not include any “most favored nation” pricing provisions, (ii) the
Revolving Commitment Increase (other than an Incremental FILO Facility) shall
share ratably in any mandatory prepayments of the Revolving Loans, (iii) after
giving effect to such Revolving Commitment Increases, Revolving Commitments
shall be reduced or increased (as applicable) based on each Lender’s Pro Rata
Percentage under the applicable Subfacility or Subfacilities and (iv) other than
as set forth in the second parenthetical in clause (i) of Section 2.15(a) with
respect to any Incremental FILO Facility, the Revolving Commitment Increase
shall rank equal in right of payment and security with and shall benefit from
the same guarantees as the existing Revolving Loans. The Incremental FILO
Facility may have a separate borrowing base against assets of a type included in
the Borrowing Base or may be Incurred in amounts that have no relationship to a
borrowing base or the assets included in the Borrowing Base; provided, that, to
the extent the Incremental FILO Facility is a revolving facility and there are
at any time after the effectiveness of such facility, commitments thereunder to
be borrowed against, any Borrowing under this Agreement shall be required to be
made first under the Incremental FILO Facility until there is no longer any
borrowing availability thereunder (including to the extent that the amount of
any borrowing availability is capped by the size of a borrowing base) prior to
being permitted be made under the Revolving Commitments. Each joinder agreement
and any amendment to any Credit Document requested by the Administrative Agent
in connection with the establishment of the Revolving Commitment Increase may,
without the consent of any of the Lenders, effect such amendments to this
Agreement (an “Incremental Revolving Commitment Agreement”) and the other Credit
Documents as may be reasonably necessary or appropriate, in the opinion of the
Administrative Agent and the Company, to effect the provisions of this Section
2.15.

-116-

--------------------------------------------------------------------------------

2.16.     Borrower Representative. Each Borrower hereby designates the Company
as its representative and agent for all purposes under the Credit Documents,
including requests for Revolving Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the
Credit Documents (including in respect of compliance with covenants), and all
other dealings with the Administrative Agent, the Issuing Banks or any Lender.
The Company hereby accepts such appointment. The Administrative Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any Notice of Borrowing) delivered
by the Company on behalf of any Borrower. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to the
Company on behalf of such Borrower. Each of the Administrative Agent, the
Issuing Banks and the Lenders shall have the right, in its discretion, to deal
exclusively with the Company for any or all purposes under the Credit Documents.
Each Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by the Lead Borrower shall be
binding upon and enforceable against it.

2.17.     Overadvances. If (i) the Dollar Equivalent of the aggregate U.S.
Revolving Exposure outstanding exceeds the U.S. Line Cap, (ii) the Dollar
Equivalent of the aggregate Canadian Revolving Exposure outstanding exceeds the
Canadian Line Cap, (iii) the Dollar Equivalent of the aggregate Dutch Revolving
Exposure outstanding exceeds the Dutch Line Cap or (iv) the Dollar Equivalent of
the aggregate Revolving Exposure outstanding exceeds the Line Cap (each of the
foregoing clauses (i), (ii), (iii) and (iv), an “Overadvance”), in each case, at
any time, the excess amount shall be payable by the applicable Borrowers in
accordance with Section 2.09(b)(iii), but all such Revolving Exposure shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Credit Documents. The Administrative Agent may require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
the Borrowers to cure an Overadvance, (a) when no other Event of Default is
known to the Administrative Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required) and (ii) the aggregate amount of all Overadvances and Protective
Advances is not known by the Administrative Agent to exceed 10% of the Line Cap
or (b) when the Administrative Agent discovers an Overadvance not previously
known by it to exist, so long as from the date of such discovery, the
Overadvance (i) does not increase by more than $3,500,000, and (ii) does not
continue for more than 30 consecutive days. In no event shall Overadvance Loans
be required that would cause (i) the Dollar Equivalent of the aggregate
outstanding U.S. Revolving Exposure to exceed the aggregate U.S. Revolving
Commitments, (ii) the Dollar Equivalent of the aggregate outstanding Canadian
Revolving Exposure to exceed the aggregate Canadian Revolving Commitments, (iii)
the Dollar Equivalent of the aggregate outstanding Dutch Revolving Exposure to
exceed the aggregate Dutch Revolving Commitments or (iv) the Dollar Equivalent
of the aggregate outstanding Revolving Exposure to exceed the aggregate
Revolving Commitments. The making of any Overadvance shall not create nor
constitute a Default or Event of Default; it being understood that the making or
continuance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the then existing Event of Default. In no
event shall any Borrower or other Credit Party be permitted to require any
Overadvance Loan to be made. Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Overadvance Loans by written
notice to the Administrative Agent. Absent such revocation, the Administrative
Agent’s determination that funding of an Overadvance Loan is appropriate shall
be conclusive.

-117-

--------------------------------------------------------------------------------

2.18.     Protective Advances. The Administrative Agent shall be authorized, in
its discretion, following notice to and consultation with the Company, at any
time, to make U.S. Base Rate Loans to the U.S. Borrowers (each such loan, a
“U.S. Protective Advance”), Canadian Prime Loans (through its Canada branch or
Canadian lending office) to the Canadian Borrowers (each such Loan, a “Canadian
Protective Advance”) and European Base Rate Loans (through its London branch or
U.K. lending office) to the Dutch Borrowers (each such Loan, a “Dutch Protective
Advance” and, together with the U.S. Protective Advances and Canadian Protective
Advances, “Protective Advances”) (a) (i) in an aggregate amount, together with
the aggregate amount of all Overadvance Loans, not to exceed 10% of the Line
Cap, (ii) in an aggregate amount, together with the aggregate amount of
Overadvance Loans under the U.S. Subfacility, not to exceed 10% of the Line Cap
for the U.S. Subfacility, (iii) in an aggregate amount, together with the
aggregate amount of Overadvance Loans under the Canadian Subfacility, not to
exceed 10% of the Line Cap for the Canadian Subfacility and (iv) in an aggregate
amount, together with the aggregate amount of Overadvance Loans under the Dutch
Subfacility, not to exceed 10% of the Line Cap for the Dutch Subfacility, if the
Administrative Agent deems such Protective Advances necessary or desirable to
preserve and protect the Collateral, or to enhance the collectability or
repayment of the Obligations under such Subfacility; or (b) to pay any other
amounts chargeable to Credit Parties under any Credit Documents, including
costs, fees and expenses; provided that (i) the Dollar Equivalent of the
aggregate amount of outstanding Protective Advances plus the Dollar Equivalent
of the outstanding amount of Revolving Exposure shall not exceed the aggregate
Revolving Commitments, (ii) the Dollar Equivalent of the aggregate amount of
outstanding U.S. Protective Advances plus the Dollar Equivalent of the
outstanding amount of U.S. Revolving Exposure shall not exceed the aggregate
U.S. Revolving Commitments, (iii) the Dollar Equivalent of the aggregate amount
of outstanding Canadian Protective Advances plus the Dollar Equivalent of the
outstanding amount of Canadian Revolving Exposure shall not exceed the aggregate
Canadian Revolving Commitments and (iv) the Dollar Equivalent of the aggregate
amount of outstanding Dutch Protective Advances plus the Dollar Equivalent of
the outstanding amount of Dutch Revolving Exposure shall not exceed the
aggregate Dutch Revolving Commitments. Each applicable Lender shall participate
in each Protective Advance in accordance with its Pro Rata Percentage under the
applicable Subfacility or Subfacilities. Required Lenders may at any time revoke
the Administrative Agent’s authority to make further Protective Advances under
clause (a) by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. The Administrative Agent
may use the proceeds of such Protective Advances to (a) protect, insure,
maintain or realize upon any Collateral; or (b) defend or maintain the validity
or priority of the Collateral Agent’s Liens on any Collateral, including any
payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.

-118-

--------------------------------------------------------------------------------

 

2.19.     Extensions of Revolving Loans and Revolving Commitments.

(a)     The Company may at any time and from time to time request that all or a
portion of the Revolving Commitments of any Class (including in respect of any
Subfacility, and, in each case, including any previously extended Revolving
Commitments), existing at the time of such request (each, an “Existing Revolving
Commitment” and any related Revolving Loans under any such Class (including in
respect of any Subfacility), “Existing Revolving Loans”; each Existing Revolving
Commitment and related Existing Revolving Loans together being referred to as an
“Existing Revolving Class”) be converted or exchanged to extend the termination
date thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of Existing Revolving Loans
related to such Existing Revolving Commitments (any such Existing Revolving
Commitments which have been so extended, “Extended Revolving Commitments” and
any related Revolving Loans, “Extended Revolving Loans”) and to provide for
other terms consistent with this Section 2.19. Prior to entering into any
Extension Amendment with respect to any Extended Revolving Commitments, the
Company shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Class (including in
respect of any Subfacility) of Existing Revolving Commitments, with such request
offered equally to all Lenders of such Class (including in respect of any
Subfacility)) (a “Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established thereunder, which terms shall
be similar to those applicable to the Existing Revolving Commitments from which
they are to be extended (the “Specified Existing Revolving Commitment Class”)
except that (w) all or any of the final maturity and/or termination dates of
such Extended Revolving Commitments may be delayed to later dates than the final
maturity and/or termination dates of the Existing Revolving Commitments of the
Specified Existing Revolving Commitment Class, (x)(A) the interest rates,
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and prepayment terms and premiums with respect to the Extended
Revolving Commitments may be different than those for the Existing Revolving
Commitments of the Specified Existing Revolving Commitment Class and/or (B)
additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any of the items
contemplated by the preceding clause (A) and (y)(1) the Unused Line Fee Rate
with respect to the Extended Revolving Commitments may be different than those
for the Specified Existing Revolving Commitment Class and (2) the Extension
Amendment may provide for other covenants and terms that apply to any period
after the Latest Maturity Date; provided that, notwithstanding anything to the
contrary in this Section 2.19 or otherwise, (I) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Extended Revolving Loans under any Extended Revolving
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Existing Revolving Loans of the Specified Existing Revolving Commitment
Class (the mechanics for which may be implemented through the applicable
Extension Amendment and may include technical changes related to the borrowing
and repayment procedures of the Specified Existing Revolving Commitment Class)
and (II) subject to the applicable limitations set forth in Section 2.07,
permanent repayments of Extended Revolving Loans (and corresponding permanent
reduction in the related Extended Revolving Commitments) shall be permitted as
may be agreed between the Company and the Lenders thereof. No Lender shall have
any obligation to agree to have any of its Revolving Loans or Revolving
Commitments of any Existing Revolving Class converted or exchanged into Extended
Revolving Loans or Extended Revolving Commitments pursuant to any Extension
Request. Any Extended Revolving Commitments of any Extension Series shall
constitute a separate Class of Revolving Commitments from Existing Revolving
Commitments of the Specified Existing Revolving Commitment Class and from any
other Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date).

--------------------------------------------------------------------------------

(b)     The Company shall provide the applicable Extension Request to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may determine in its reasonable discretion) prior to
the date on which Lenders under the Existing Revolving Class are requested to
respond, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purpose of this Section 2.19. Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Revolving Commitments (or any earlier
Extended Revolving Commitments) of an Existing Revolving Class subject to such
Extension Request converted or exchanged into Extended Revolving Commitments
shall notify the Administrative Agent (an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Revolving
Commitments (and/or any earlier Extended Revolving Commitments) which it has
elected to convert or exchange into Extended Revolving Commitments (subject to
any minimum denomination requirements imposed by the Administrative Agent). Any
Lender that does not respond to the Extension Request on or prior to the date
specified therein shall be deemed to have rejected such Extension Request. Each
Lender under the Class of Existing Revolving Loans being extended shall have the
opportunity to participate in such extension on the same terms as each other
Lender under such Class of Existing Revolving Loans. In the event that the
aggregate amount of Revolving Commitments (and any earlier extended Extended
Revolving Commitments) subject to Extension Elections exceeds the amount of
Extended Revolving Commitments requested pursuant to the Extension Request,
Revolving Commitments or earlier extended Extended Revolving Commitments, as
applicable, subject to Extension Elections shall be converted to or exchanged to
Extended Revolving Commitments on a pro rata basis (subject to such rounding
requirements as may be established by the Administrative Agent) based on the
amount of Revolving Commitments and earlier extended Extended Revolving
Commitments included in each such Extension Election or as may be otherwise
agreed to in the applicable Extension Amendment. Notwithstanding the conversion
of any Existing Revolving Commitment into an Extended Revolving Commitment,
unless expressly agreed by the holders of each affected Existing Revolving
Commitment of the Specified Existing Revolving Commitment Class, such Extended
Revolving Commitment shall not be treated more favorably than all Existing
Revolving Commitments of the Specified Existing Revolving Commitment Class for
purposes of the obligations of a Lender in respect of Swingline Loans and
Letters of Credit, except that the applicable Extension Amendment may provide
that the last day for making Swingline Loans and/or the last day for issuing
Letters of Credit may be extended and the related obligations to make Swingline
Loans and issue Letters of Credit may be continued (pursuant to mechanics to be
specified in the applicable Extension Amendment) so long as the Swingline Lender
and/or each Issuing Bank shall have consented to such extensions (it being
understood that no consent of any other Lender shall be required in connection
with any such extension).

(c)     Extended Revolving Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (notwithstanding anything
to the contrary set forth in Section 12.10, shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Revolving
Commitments established thereby), executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. In connection with any Extension
Amendment, the Company shall deliver an opinion of counsel reasonably acceptable
to the Administrative Agent and addressed to the Administrative Agent and the
applicable Extending Lenders (i) as to the enforceability of such Extension
Amendment, this Agreement as amended thereby, and such of the other Credit
Documents (if any) as may be amended thereby and covering customary matters and
(ii) to the effect that such Extension Amendment, included the Extended
Revolving Loans and Extended Revolving Commitments provided for therein, does
not breach or result in a default under this Agreement.

(d)     Notwithstanding anything to the contrary contained in this Agreement,
(i) on any date on which any Class of Existing Revolving Commitments is
converted or exchanged to extend the related scheduled maturity or termination
date(s) in accordance with paragraph (a) above (an “Extension Date”), the
aggregate principal amount of such Existing Revolving Commitments shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Revolving Commitments so converted or exchanged by such Lender on such date (or
by any greater amount as may be agreed by the Company and such Lender), and such
Extended Revolving Commitments shall be established as a separate Class of
Revolving commitments from the Specified Existing Revolving Commitment Class and
from any other Existing Revolving Commitments (together with any other Extended
Revolving Commitments so established on such date) and (ii) if, on any Extension
Date, any Existing Revolving Loans of any Extending Lender are outstanding under
the Specified Existing Revolving Commitment Class, such Existing Revolving Loans
(and any related participations) shall be deemed to be converted or exchanged to
Extended Revolving Loans (and related participations) of the applicable Class in
the same proportion as such Extending Lender’s Specified Existing Revolving
Commitments to Extended Revolving Commitments of such Class.

-120-

--------------------------------------------------------------------------------

(e)     In the event that the Administrative Agent determines in its sole
discretion that the allocation of the Extended Revolving Commitments of a given
Class to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Company
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Credit Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall (i)
provide for the conversion or exchange and extension of Existing Revolving
Commitments (and related Revolving Exposure), as the case may be, in such amount
as is required to cause such Lender to hold Extended Revolving Commitments (and
related Revolving Exposure) of the applicable Extension Series into which such
other commitments were initially converted or exchanged, as the case may be, in
the amount such Lender would have held had such administrative error not
occurred and had such Lender received the minimum allocation of the applicable
Loans or Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, and (ii) be subject to the satisfaction
of such conditions as the Administrative Agent, the Company and such Lender may
agree.

(f)     No conversion or exchange of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.19 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

2.20.     Adjustment of Revolver Commitments.

(a)     The Company may, by written notice to the Administrative Agent, request
that the Administrative Agent and the Lenders increase or decrease any
Subfacility (a “Revolver Commitment Adjustment”), which request shall be granted
by each Lender electing to participate in such Revolver Commitment Adjustment
(subject to the last sentence of this clause (a)) provided that each of the
following conditions are satisfied: (i) no more than four Revolver Commitment
Adjustments may be made in any fiscal year, (ii) the written request for a
Revolver Commitment Adjustment must be received by the Administrative Agent at
least five (5) Business Days (or such shorter period of time as may be
reasonably agreed to by the Administrative Agent) prior to the requested date
(which shall be a Business Day) of the effectiveness of such Revolver Commitment
Adjustment (such date of effectiveness, the “Commitment Adjustment Date”), (iii)
no Default or Event of Default shall have occurred and be continuing as of the
date of such request or both immediately before and after giving effect thereto
as of the Commitment Adjustment Date, (iv) any increase in any Subfacility shall
result in a Dollar-for-Dollar decrease in one or more other Subfacilities
pursuant to this Section 2.20, and any decrease in the any Subfacility pursuant
to this Section 2.20 shall result in a Dollar-for-Dollar increase in one or more
other Subfacilities, (v) the North American Minimum Requirement shall be met at
such time, (vi) no Revolver Commitment Adjustment shall be permitted if, after
giving effect thereto, an Overadvance would exist as determined according to the
Borrowing Base Certificate delivered pursuant to clause (ii), and (viii) the
Administrative Agent shall have received a certificate of the Company dated as
of the Commitment Adjustment Date certifying the satisfaction of all such
conditions (including calculations thereof in reasonable detail) and otherwise
in form and substance reasonably satisfactory to the Administrative Agent. Any
such Revolver Commitment Adjustment shall be in an amount equal to $5,000,000 or
a multiple of $1,000,000 in excess thereof and shall concurrently increase or
reduce, as applicable, the aggregate Revolving Commitments available for use
under each Subfacility on a basis allocated by the Administrative Agent
following discussion with each Lender as to their desire to participate in such
Revolver Commitment Adjustment (which allocation may vary from each such
Lender’s Pro Rata Percentage under the applicable Subfacility or Subfacilities
of the amount to be reallocated). Notwithstanding the foregoing, (i) each Lender
may elect or decline, in its sole discretion, to have its Revolving Commitment
reallocated in connection with any requested Revolver Commitment Adjustment, it
being understood that no Lender shall be obligated to reallocate its Revolving
Commitment unless it, in its sole discretion, so agrees and, if a Lender fails
to respond to any request for a Revolver Commitment Adjustment within five (5)
Business Days after such Lender’s receipt of such request, such Lender shall be
deemed to have declined to participate in such Revolver Commitment Adjustment
and (ii) in no event shall a Lender’s aggregate Commitment be reduced without
its explicit consent.

-121-

--------------------------------------------------------------------------------

(b)     The Administrative Agent shall promptly inform the Lenders of any
request for a Revolver Commitment Adjustment made by the Company. If the
conditions set forth in clause (a) above are not satisfied on the applicable
Commitment Adjustment Date (or, to the extent such conditions relate to an
earlier date, such earlier date), the Administrative Agent shall notify the
Company in writing that the requested Revolver Commitment Adjustment will not be
effectuated; provided, however, that the Administrative Agent shall in all cases
be entitled to rely (without liability) on the certificate delivered by the
Company pursuant to clause (a)(viii) immediately above in making its
determination as to the satisfaction of such conditions. On each Commitment
Adjustment Date, the Administrative Agent shall notify the Lenders and the
Company, on or before 2:00 p.m. (Local Time), by e-mail, of the occurrence of
the Revolver Commitment Adjustment to be effected on such Commitment Adjustment
Date, the amount of Revolving Loans held by each Lender as a result thereof, the
amount of the Revolving Commitment of each Lender available for use under each
Subfacility and the percentage of each Revolving Loan that each participant must
purchase a participation interest in as a result thereof.

2.21.     Subsidiary Borrowers.

(a)     The Company may at any time, upon not less than 5 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
reasonably agreed by the Administrative Agent), designate any one or more
Domestic Subsidiaries, Canadian Subsidiaries or Dutch Subsidiaries of the
Company that have assets of the type eligible for inclusion in the applicable
Borrowing Base (an “Applicant Borrower”) as a U.S. Borrower, Canadian Borrower
or Dutch Borrower, respectively, to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit K or such other form as may be agreed by the Company and the
Administrative Agent (acting reasonably) (a “Borrower Designation Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, constitutional documents, incumbency certificates,
opinions of counsel, other documents required to be delivered pursuant to the
Collateral and Guarantee Requirement, valuations and other documents,
instruments or information (including any “know-your-customer” information
reasonably requested by the Administrative Agent or any Lender (through the
Administrative Agent)), in each case similar in scope and substance to the same
type of documents delivered on the Closing Date, as may be required by the
Administrative Agent or the Required Lenders, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent
agrees that an Applicant Borrower shall have satisfied all of the requirements
of this Section 2.21 and, therefore, be entitled to receive Loans hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, other documents required to be delivered pursuant to the
Collateral and Guarantee Requirement, opinions of counsel and other documents,
instruments or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit K (a “Borrower Designation Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a U.S. Borrower, if the Applicant Borrower is a
Domestic Subsidiary, a Canadian Borrower, if the Applicant Borrower is a
Canadian Subsidiary, or a Dutch Borrower, if the Applicant Borrower is a Dutch
Subsidiary, for purposes hereof, whereupon each of the Lenders agrees to permit
such Applicant Borrower to become a Borrower for all purposes of this Agreement
(including to receive Loans hereunder, on the terms and conditions set forth
herein); provided that no Notice of Borrowing may be submitted by or on behalf
of such Applicant Borrower until one Business Day after such effective date.

-122-

--------------------------------------------------------------------------------

(b)     The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be reasonably agreed by the Administrative Agent), terminate any Domestic
Subsidiary's, Canadian Subsidiary’s or Dutch Subsidiary’s status as a Borrower;
provided that there are no outstanding Revolving Loans or LC Obligations payable
by such Borrower or other amounts payable by such Borrower on account of any
Credit Extensions made to it, as of the effective date of such termination
(unless such Loans and other Obligations have been assumed by another Borrower).
Following the termination of any Subsidiary’s status as a Borrower hereunder,
such Subsidiary shall, subject to the Collateral and Guarantee Requirement,
remain a Subsidiary Guarantor and shall remain subject to the terms of this
Agreement. The Administrative Agent will promptly notify the Lenders of any such
termination of a Borrower’s status.

2.22.     Reserves.

(a)     The Administrative Agent may at any time and from time to time in the
exercise of its Permitted Discretion establish and increase or decrease
Reserves; provided that, as a condition to the establishment of any new category
of Reserves, or any increase in Reserves resulting from a change in the manner
of determination thereof, any Required Reserve Notice shall have been given to
the Company. The amount of any Reserve established or modified by the
Administrative Agent shall have a reasonable relationship to circumstances,
conditions, events or contingencies that are the basis for such Reserve, as
reasonably determined, without duplication, by the Administrative Agent;
provided that circumstances, conditions, events or contingencies existing or
arising prior to the Closing Date and, in each case, disclosed in writing in any
Field Examination or Appraisal delivered to the Administrative Agent in
connection herewith or otherwise known to the Administrative Agent prior to the
Closing Date shall not be the basis for any establishment of any Reserves after
the Closing Date, unless (x) such circumstances, conditions, events or
contingencies shall have changed in a material respect since the Closing Date or
(y) the Administrative Agent has identified, or been made aware of, such
circumstances, conditions, events or contingencies prior to the Closing Date and
advised the Company that a future Reserve may be taken therefor.

(b)     Upon delivery of such notice, the Administrative Agent shall be
available to discuss the proposed Reserve or increase, and the Company may take
such action as may be required so that the event, condition or matter that is
the basis for such Reserve or increase no longer exists, in a manner and to the
extent reasonably satisfactory to the Administrative Agent in the exercise of
its Permitted Discretion. In no event shall such notice and opportunity limit
the right of the Administrative Agent to establish or change such Reserve,
unless the Administrative Agent shall have determined in its Permitted
Discretion that the event, condition or other matter that is the basis for such
new Reserve or such change no longer exists or has otherwise been adequately
addressed by the Credit Parties. Notwithstanding anything herein to the
contrary, Reserves shall not duplicate eligibility criteria contained in the
definition of the term “Eligible Accounts”, “Eligible Equipment”, “Eligible
Fee-Owned Real Estate”, “Eligible InTransit Inventory”, “Eligible Insured and
Letter of Credit Backed Account” or “Eligible Inventory” and vice versa, or
reserves or criteria deducted in computing the Cost or Fair Market Value or the
Outstanding Balance or the Net Orderly Liquidation Value of any Eligible
Account, Eligible Equipment, Eligible Fee-Owned Real Estate, Eligible In-Transit
Inventory, Eligible Insured and Letter of Credit Backed Account or Eligible
Inventory, as the case may be, and vice versa.

-123-

--------------------------------------------------------------------------------

Section 3     Yield Protection, Illegality and Replacement of Lenders.

3.01.     Increased Costs, Illegality, etc.

(a)     In the event that (x) in the case of clause (i) below, the
Administrative Agent, or (y), in the case of clauses (ii) and (iii) below, any
Lender, shall have determined (which determination shall, absent demonstrable
error, be final and conclusive and binding upon all parties hereto:

(i)     on any Rate Determination Date that, by reason of any changes arising
after the Closing Date affecting the interbank Eurodollar market or Canadian
interbank market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of the term
“Eurocurrency Rate” or “Canadian B/A Rate”;

(ii)     at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Eurocurrency
Rate Loan or B/A Equivalent Loan because of any change since the Closing Date in
any Requirements of Law (whether or not having the force of a law) or in the
official interpretation or administration thereof and including the introduction
of any new Requirements of Law, official guideline or request, such as, but not
limited to: (A) any Tax imposed on any Lender (except Indemnified Taxes or Other
Taxes indemnifiable under Section 4.01 or any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurocurrency
Rate or Canadian B/A Rate, as applicable; or

(iii)     at any time, that the making or continuance of any Eurocurrency Rate
Loan or B/A Equivalent Loans has been made (x) unlawful by any Requirement of
Law, (y) impossible by compliance by any Lender, in good faith with any
governmental request (whether or not having force of a Requirement of Law) or
(z) impracticable as a result of a contingency occurring after the Closing Date
which materially and adversely affects the London interbank market for such
Eurocurrency Rate Loan or the Canadian interbank market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice in writing to the Company
and, except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice to the Administrative Agent shall promptly transmit
to each of the other Lenders). Thereafter (x) in the case of clause (i) above,
Eurocurrency Rate Loans or B/A Equivalent Loans shall no longer be available
until such time as the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Relevant Borrower with respect to
Eurocurrency Rate Loans or B/A Equivalent Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the applicable
Borrowers, (y) in the case of clause (ii) above, each Borrower, jointly and
severally, agrees to pay, as applicable, to such Lender, upon such Lender’s
written request therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice setting forth the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, shall be submitted to the Company by such Lender and shall,
absent demonstrable error, be final and conclusive and binding on all the
parties hereto), (z) in the case of clause (iii) above, the Borrowers shall take
one of the actions specified in Section 3.01(b) as promptly as possible and, in
any event, within the time period required by a Requirement of Law.

-124-

--------------------------------------------------------------------------------

(b)     At any time that any Eurocurrency Rate Loan or B/A Equivalent Loan is
affected by the circumstances described in Section 3.01(a)(ii), the Relevant
Borrower may, and in the case of a Eurocurrency Rate Loan or a B/A Equivalent
Loan affected by the circumstances described in Section 3.01(a)(iii), the
Relevant Borrower shall either (x) if the affected Eurocurrency Rate Loan or B/A
Equivalent Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing by giving the Administrative Agent written notice on the same
date that the Relevant Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the
affected Eurocurrency Rate Loan or B/A Equivalent Loan is then outstanding, upon
at least three Business Days’ written notice to the Administrative Agent,
require the affected Lender to convert such Eurocurrency Rate Loan into the
applicable Base Rate Loan, or such B/A Equivalent Loan into a Canadian Prime
Loan at the end of the applicable Interest Period or Contract Period, or such
earlier date as may be required by applicable Requirement of Law, provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated the same pursuant to this Section 3.01(b).

(c)     If any Lender determines that after the Closing Date the introduction of
or any change in any applicable Requirement of Law, guideline, directive or
request (whether or not having the force of a law) concerning capital adequacy
or liquidity, or any change in interpretation or administration thereof by the
NAIC or any Governmental Authority, central bank or comparable agency, will have
the effect of increasing the amount of capital or liquidity required or expected
to be maintained by such Lender or any corporation controlling such Lender based
on the existence of such Lender’s Commitments hereunder or its obligations
hereunder, then, each Borrower, jointly and severally, agrees to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital or liquidity. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 3.01(c) shall, absent demonstrable error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 3.01(c),
will give prompt written notice thereof to the Company, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.

(d)     Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a Requirement of Law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 3.01); provided, however, that no Lender or Issuing Bank shall be
entitled to seek compensation under this Section 3.01 based on the occurrence of
a change in a Requirement of Law arising solely from Dodd-Frank and Basel III,
unless such Lender or Issuing Bank is generally seeking compensation from other
borrowers in the asset-based lending market with respect to its similarly
affected commitments, loans and/or participations under agreements with such
borrowers having provisions similar to this Section 3.01.

-125-

--------------------------------------------------------------------------------

(e)     Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not be required to compensate a Lender or Issuing Bank pursuant to this
Section (i) for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of such Lender’s or Issuing Bank’s intention to claim
compensation under this Section 3.01; provided, however, that, if the
introduction or change referred to in Section 3.01(a)(ii) or 3.01(c) giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof; or (ii) such Lender or Issuing Banks is not charging such costs or
reduced return to its borrowers generally with respect to which it has the right
to charge such costs.

3.02.     Compensation. Each Borrower, jointly and severally, agrees to
compensate each Revolving Lender, upon its written request (which request shall
set forth in reasonable detail the basis for requesting such compensation and
the calculation of the amount of such compensation), for all losses, expenses
and liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurocurrency Rate Loans or B/A Equivalent
Loans but excluding loss of the Applicable Margin or other anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, Eurocurrency Rate Loans or B/A Equivalent Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn by the applicable Borrower or deemed withdrawn
pursuant to Section 3.01(a)); (ii) if any prepayment or repayment (including any
termination or reduction of Commitments made pursuant to Section 2.07 or as a
result of an acceleration of the Loans pursuant to Section 10) or conversion of
any of its Eurocurrency Rate Loans or B/A Equivalent Loans occurs on a date
which is not the last day of an Interest Period or Contract Period with respect
thereto (including as a result of the notice of prepayment, termination or
reduction, as applicable, being revoked by the Relevant Borrower); (iii) if any
prepayment of any Eurocurrency Rate Loans or B/A Equivalent Loans is not made on
any date specified in a notice of termination or reduction given by the Company
(including as a result of such notice of termination or reduction being revoked
by the Relevant Borrower); (iv) if any Borrower shall fail to make a payment of
any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in Canadian Dollars on its scheduled due date or any payment thereof
in a different currency or (v) as a consequence of (x) any other default by any
Borrower to repay its Eurocurrency Rate Loans or B/A Equivalent Loans when
required by the terms of this Agreement or any Note held by such Lender or (y)
any election made pursuant to Section 3.01(b).

3.03.     Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 3.01(a)(ii) or (iii), Section
3.01(c) or Section 4.01 with respect to such Lender, it will, if requested by
the Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 3.03 shall affect or postpone any of
the obligations of the Borrowers or the right of any Lender provided in Sections
3.01 and 4.01.

3.04.     Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of Section
3.01(a)(ii) or (iii), Section 3.01(c) or Section 4.01 with respect to such
Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 12.10(b), the Company shall have the right, if no
Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Assignees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 12.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumption Agreements pursuant to Section
12.04(b) (and with all fees payable pursuant to Section 12.04(c) to be paid by
the Replacement Lender and/or the Replaced Lender (as may be agreed to at such
time by and among the Company, the Replacement Lender and the Replaced Lender))
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced
Lender, and any such Assignment and Assumption Agreement so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 3.04 and Section 12.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the register
pursuant to Section 12.04(e) and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the applicable Borrower, (x) the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 3.01, 3.02, 4.01, 11.07 and 12.01),
which shall survive as to such Replaced Lender. In connection with any
replacement of Lenders pursuant to, and as contemplated by, this Section 3.04,
each Borrower hereby irrevocably authorizes the Company to take all necessary
action, in the name of such Borrower, as described above in this Section 3.04 in
order to effect the replacement of the respective Lender or Lenders in
accordance with the preceding provisions of this Section 3.04.

-126-

--------------------------------------------------------------------------------

Section 4     Taxes.

4.01.     Net Payments.

(a)     All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable Requirements of Law. If any
Taxes are required by applicable Requirements of Law to be withheld or deducted
by any applicable withholding agent from such payments, (i) to the extent such
deduction or withholding is on account of an Indemnified Tax or Other Tax, the
sum payable shall be increased by the applicable Credit Party as necessary so
that after all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 4.01) have
been made, the Lender (or the Administrative Agent if the Administrative Agent
receives the payment for its own account) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
applicable withholding agent will make such deductions or withholdings, and
(iii) the applicable withholding agent shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority. In addition, the Credit
Parties shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Requirements of Law. As soon as practicable after
the payment of any Indemnified Taxes or Other Taxes described in this Section
4.01 by the Credit Parties, the Credit Parties will furnish to the
Administrative Agent certified copies of tax receipts evidencing such payment by
the applicable Credit Party or other evidence of such payment reasonably
satisfactory to the Administrative Agent . The Credit Parties jointly and
severally agree, to indemnify and hold harmless the Administrative Agent and
each Lender, and reimburse the Administrative Agent and each Lender, within 10
days of written request therefor, for the amount of any Indemnified Taxes or
Other Taxes payable or paid by the Administrative Agent or such Lender or
required to be withheld or deducted in respect of any payment to the
Administrative Agent or such Lender under any Credit Document, and any Other
Taxes (including any Indemnified Taxes and Other Taxes imposed on or
attributable to amounts payable under this Section 4.01), and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by such
Administrative Agent or Lender (or by the Administrative Agent on behalf of a
Lender) shall be conclusive absent manifest error.

-127-

--------------------------------------------------------------------------------

(b)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the applicable Borrowers and the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or a reduced rate of, withholding Tax. In addition,
each Lender shall deliver to the applicable Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such other documentation prescribed by applicable
Requirements of Law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether such Lender is subject to backup withholding or information
reporting requirements. Each Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documents
required below in Section 4.01(c)) expired, obsolete or inaccurate in any
respect, deliver promptly to the applicable Borrowers and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrowers or the Administrative Agent)
or promptly notify the Borrowers and the Administrative Agent in writing of its
inability to do so.

(c)     Without limiting the generality of the foregoing, (I) solely with
respect to the U.S. Subfacility: (x) each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall
deliver to the U.S. Parent Borrower and the Administrative Agent on or prior to
the date on which it becomes a party to this Agreement, (i) two accurate and
complete original signed copies of (A) Internal Revenue Service Form W-8BEN or
W-8BEN-E (or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party or (B) Internal Revenue Service
Form W-8ECI (or successor form); (ii) in the case of a Lender claiming exemption
from U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” a certificate substantially in
the form of Exhibit C (any such certificate, a “U.S. Tax Compliance
Certificate”) and two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or successor form); (iii) to the extent
a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax
Compliance Certificate, Form W-9, Form W-8IMY, and/or any other required
information (or successor or other applicable form) from each beneficial owner
that would be required under this Section 4.01(c) if such beneficial owner were
a Lender (provided that, if the Lender is a partnership for U.S. federal income
Tax purposes (and not a participating Lender), and one or more direct or
indirect partners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partner(s)); or (iv) two accurate and complete original signed
copies of any other form prescribed by applicable U.S. federal income tax law
(including the Treasury Regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding Tax on any payments
to such Lender under the Credit Documents; and (y) each Lender that is a United
States person, as defined in Section 7701(a)(30) of the Code, shall deliver to
the U.S. Parent Borrower and the Administrative Agent, on or prior to the date
on which it becomes a party to this Agreement, two accurate and complete
original signed copies of Internal Revenue Service Form W-9, or any successor
form, certifying that such Lender is exempt from United States backup
withholding and (II) each Lender to the Canadian Borrowers and Dutch Borrowers
shall deliver to the Company and the Administrative Agent on or prior to the
date on which it becomes a party to this Agreement two accurate and complete
original signed copies of either (x) Internal Revenue Service Form W-9, or any
successor form, certifying that such Lender is exempt from United States federal
backup withholding or (y) an applicable Internal Revenue Service Form W-8
certifying such Lender’s non-U.S. status. A Lender shall deliver to the Company
and the Administrative Agent, at the time or times reasonably requested by the
Borrowers or the Administrative Agent, such documentation prescribed by
applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA and to determine, if necessary, the amount to deduct and
withhold from payments made to such Lender under any Credit Document. Solely for
purposes of the preceding sentence, “FATCA” shall include any amendment made to
FATCA after the Closing Date.

-128-

--------------------------------------------------------------------------------

(d)     Notwithstanding any other provision of this Section 4.01, a Lender shall
not be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(e)     Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 4.01(b)
or 4.01(c).

(f)     If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Credit Parties or with respect to which a Credit Party has paid additional
amounts pursuant to Section 4.01(a), it shall pay to the relevant Credit Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 4.01(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Nothing in this Section
4.01(f) shall be construed to obligate the Administrative Agent or any Lender to
disclose its Tax returns or any other information regarding its Tax affairs or
computations to any Person or otherwise to arrange its Tax affairs in any manner
other than as it determines in its sole discretion.

-129-

--------------------------------------------------------------------------------

(g)     For the avoidance of doubt, for purposes of this Section 4.01, the term
“Lender” shall include any Issuing Bank and any Swingline Lender.

4.02.     VAT.

(a)     All amounts expressed to be payable under a Credit Document by any Party
to a Finance Party which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Credit Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party). In this Section
4.02, the following expressions shall have the following meanings: (i) “Finance
Party” shall mean any Agent, any Lender or any other recipient of any payment to
be made by or on account of any obligation of any Credit Party under any Credit
Document; (ii) “Party” shall mean any party to this Agreement and (iii) “VAT”
shall mean (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) above, or imposed elsewhere.

(b)     If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Credit
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Credit Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

  (i)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

   

 

  (ii)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c)     Where a Credit Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(d)     Any reference in this Section 4.02 to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated at that time as making the supply, or (as appropriate) receiving
the supply, under the grouping rules (provided for in article 11 of Council
Directive 2006/112/EC as amended (or as implemented by any relevant member state
of the European Union)).

-130-

--------------------------------------------------------------------------------

(e)     In relation to any supply made by a Finance Party to any Party under a
Credit Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

Section 5     Conditions Precedent to Credit Events on the Closing Date. The
Administrative Agents, Swingline Lenders, the Issuing Bank and the Lenders shall
not be required to fund any Revolving Loans or Swingline Loans, or arrange for
the issuance of any Letters of Credit on the Closing Date, until the following
conditions are satisfied or waived.

5.01.     Closing Date; Credit Documents. On or prior to the Closing Date, each
Credit Party, the Administrative Agents, the Collateral Agent, the Issuing Banks
and each of the Lenders on the date hereof shall have signed a counterpart of
this Agreement (whether the same or different counterparts) and shall have
delivered (by electronic transmission or otherwise) the same to the
Administrative Agent or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it.

5.02.     Officer’s Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate, dated the Closing Date and signed on behalf
of the Company (and not in any individual capacity) by a Responsible Officer of
the Company, certifying on behalf of the Company that (i) no Default or Event of
Default exists and (ii) the representations and warranties set forth in Section
7 are true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) on and as
of the Closing Date (except for those representations and warranties that relate
to an earlier date, in which event, such representations and warranties shall
have been true in all material respects (without duplication of any materiality
standard set forth in any such representation or warranty) as of such earlier
date).

5.03.     Opinions of Counsel. On the Closing Date, the Administrative Agent
shall have received from (i) Simpson Thacher & Bartlett LLP, U.S. counsel to the
Credit Parties, (ii) Wildeboer Dellelce LLP, special Canadian counsel to the
Credit Parties and (iii) NautaDutilh, special Dutch counsel to the Credit
Parties, in each case, an opinion addressed to the Administrative Agents, the
Collateral Agent and each of the Lenders party hereto on the Closing Date and
dated the Closing Date in form and substance reasonably satisfactory to the
Administrative Agent.

5.04.     Corporate Documents; Proceedings, etc.

(a)     On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and to the extent applicable attested
to by the secretary or any assistant secretary of such Credit Party, in each
case, on behalf of such Credit Party (and not in any individual capacity), in
customary form, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(b)     On the Closing Date, the Administrative Agent shall have received
good-standing certificates (or similar instrument, if applicable) and bring-down
telegrams or facsimiles, with respect to entities incorporated or formed under
the Requirements of Law of any jurisdiction for the Credit Parties which the
Administrative Agent reasonably may have requested, certified by proper
governmental authorities.

-131-

--------------------------------------------------------------------------------

5.05.     Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer of
the Company substantially in the form of Exhibit F.

5.06.     Borrowing Base Certificate. The Company shall have delivered to the
Administrative Agent a Borrowing Base Certificate as of the most recent month
ended at least 20 days prior to the Closing Date, substantially in the form of
Exhibit D.

5.07.     Material Adverse Effect. Since January 3, 2015, there shall not have
occurred a Material Adverse Effect.

5.08.     Fees, etc. On the Closing Date, the Company shall have paid to the
Agents and each Lender all fees, if any, required to be paid to such Person on
the Closing Date and all reasonable and documented out-of-pocket expenses
required to be reimbursed by the Company to the Administrative Agents and the
Joint Lead Arrangers in connection with the Transactions, in the case of such
expenses to the extent invoiced at least three Business Days prior to the
Closing Date.

5.09.     Security Agreements. On the Closing Date, (a) each U.S. Credit Party
shall have duly authorized, executed and delivered the U.S. Security Agreement,
(b) each Canadian Credit Party shall have duly authorized, executed and
delivered the Canadian Security Agreement described in clause (i) of the
definition thereof and (c) each Dutch Credit Party shall have duly authorized,
executed and delivered the Dutch Security Agreements (other than the deeds of
pledge over shares listed in clauses (i), (ii) and (iii) under the definition of
the term “Dutch Security Agreements” (collectively, the “Dutch Pledges Over
Shares”), which shall be authorized, executed and delivered in accordance with
Section 8.11(c)), covering all of such Credit Party’s present and future
Collateral required by the Collateral and Guarantee Requirement, and the
applicable Credit Parties shall have delivered:

(i)     in respect of each Credit Party, proper financing statements (Form UCC-1
or the equivalent) authorized for filing under the UCC, PPSA and RDPRM, and
documentation required to register the Dutch Security Agreement described in
clause (iv) of the definition thereof with the tax authorities in the
Netherlands, filings with the United States Patent and Trademark Office, the
United States Copyright Office, the Canadian Intellectual Property Office, any
documents required for registration of the security interests in intellectual
property granted by the relevant Dutch Security Agreement with any appropriate
intellectual property registers in the Netherlands and consent letters with
respect to each relevant bank in respect of any security interests in bank
account receivables granted by any Dutch Security Agreement, in each case, as
may be reasonably necessary to perfect the security interests to the extent
required by the Collateral and Guarantee Requirement;

(ii)     an executed Perfection Certificate; and

(iii)     (a) certificates, if any (which certificates shall be accompanied by
irrevocable undated stock powers or stock transfer forms, duly endorsed in
blank), representing all Equity Interests (other than (x) the certificate
representing Equity Interests of SunOpta Global Organic Ingredients, Inc. (and
the accompanying irrevocable undated stock power or stock transfer form), which
shall be delivered in accordance with Section 8.11(e), and (y) Excluded Assets),
and (b) any promissory notes or other instruments (duly endorsed, where
appropriate) evidencing any Indebtedness for borrowed money (other than
intercompany Indebtedness) in a principal amount in excess of $2,500,000
(individually) owing to any Credit Party, in the case of each of clauses (a) and
(b), to the extent required to be delivered in accordance with the Collateral
and Guarantee Requirement.

-132-

--------------------------------------------------------------------------------

5.10.     Financial Statements. On or prior to the Closing Date, the
Administrative Agent shall have received (i) the Historical Financial
Statements, (ii) the Borrowers’ and their respective Restricted Subsidiaries’
most recent annual projected statement of operations, balance sheet and
statement of cash flows, for the period through December 31, 2020 and (iii)
quarterly balance sheet projections for the period ending December 31, 2016 (the
information delivered under clauses (ii) and (iii), the “Projections”). The
Administrative Agent hereby confirms that it has received all such Historical
Financial Statements and Projections.

5.11.     Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and other information about the Company and the other
Credit Parties that shall have been reasonably requested by the Administrative
Agent or the Lenders and that the Administrative Agent reasonably determines is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act and AML Legislation. The Administrative Agent and the
Lenders hereby confirm that they have received all such information.

5.12.     Insurance. The Administrative Agent shall have received certificates
of insurance for the insurance policies carried by the Credit Parties.

5.13.     Repayment of Obligations of Existing Credit Agreements. Reasonably
satisfactory arrangements shall have been made for the repayment in full of the
“Obligations” under and as defined in the Existing Credit Agreements and for the
release of all the liens and security interests thereunder.

5.14.     Field Examinations and Appraisals. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to it, all Inventory
Appraisals and Field Examinations and Appraisals of all Eligible Equipment and
Eligible Fee-Owned Real Estate, each dated no earlier than three months prior to
the Closing Date. The Administrative Agent hereby confirms that it has received
all of such Appraisals and Field Examinations and is satisfied therewith.

5.15.     Mortgaged Properties. With respect to each Real Property located in
the United States of America owned as of the Closing Date and listed on Schedule
5.15, the Administrative Agent shall have received (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Company and the applicable Credit
Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 8.03 hereof and the applicable provisions of the Collateral and
Guarantee Requirement, each of which shall (A) be endorsed or otherwise amended
to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), (B) name the Collateral Agent, on behalf of the
Secured Creditors, as additional insured and loss payee/mortgagee, (C) identify
the address of each property located in a Special Flood Hazard Area, the
applicable flood zone designation and the flood insurance coverage and
deductible relating thereto and (D) be otherwise in form and substance
reasonably satisfactory to the U.S. Administrative Agent.

5.16.     Intercreditor Agreement. On or prior to the Closing Date, the
Intercreditor Agreement shall have been entered into by the Administrative
Agent, in its capacity as collateral agent for the First Lien Claimholders and
Bank of Montreal, a Canadian chartered bank, in its capacity as collateral agent
for the Second Lien Claimholders.

-133-

--------------------------------------------------------------------------------

5.17.     Minimum Total Excess Availability. The Total Excess Availability as of
the Closing Date shall be no less than 15.0% of the Line Cap.

Section 6     Conditions Precedent to All Credit Events. The obligation of each
Lender and each Issuing Bank to make any Credit Extension shall be subject to
the satisfaction (or waiver) of each of the conditions precedent set forth
below:

6.01.     Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested
(other than pursuant to Section 2.02(f)) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.13(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.12(b).

6.02.     Availability. The Availability Conditions on the proposed date of such
Credit Extension shall be satisfied.

6.03.     No Default. No Default or Event of Default shall exist at the time of,
or result from, such funding or issuance, or, in the case of a Borrowing of
Loans under an Incremental FILO Facility, no Event of Default shall exist at the
time of, or result from, such Borrowing only in the case of, and to the extent
of, a deemed Borrowing of Loans under an Incremental FILO Facility upon the
inception of any Incremental FILO Facility at a time when Loans are then
outstanding that have been borrowed in reliance on a Borrowing Base including
assets of the same type as the FILO Borrowing Base.

6.04.     Representations and Warranties. Each of the representations and
warranties made by any Credit Party set forth in Section 7 hereof or in any
other Credit Document shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (without duplication of any materiality
standard set forth in any such representation or warranty).

The acceptance of the benefits of each Credit Extension shall constitute a
representation and warranty by each Borrower to the Administrative Agent and
each of the Lenders that all the conditions specified in this Section 6 and
applicable to such Credit Event are satisfied as of that time (other than such
conditions which are subject to the discretion of the Administrative Agent or
the Lenders). All of the Notes, certificates, legal opinions and other documents
and papers referred to in Section 5 and in this Section 6, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders.

Section 7     Representations and Warranties. In order to induce the Agents, the
Lenders and the Issuing Banks to enter into this Agreement and to make the
Credit Extensions hereunder, each Credit Party, as applicable, makes the
following representations and warranties.

7.01.     Organizational Status. The Company and each of its Restricted
Subsidiaries (i) is a duly organized or incorporated and validly existing
organization in good standing under the law of the jurisdiction of its
organization or incorporation (to the extent such concept exists and is
applicable under the Requirements of Law of the relevant jurisdiction), (ii) has
the organizational power and authority to own its property and assets and to
transact the business in which it is engaged, except to the extent that any
failure to have such organizational power and authority would not reasonably be
expected to have a Material Adverse Effect and (iii) is, to the extent such
concepts exists and is applicable under the Requirements of Law of the relevant
jurisdiction, duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications except for
failures to be so qualified which, individually and in the aggregate, have not
had, and could not reasonably be expected to have, a Material Adverse Effect.

-134-

--------------------------------------------------------------------------------

7.02.     Power and Authority. Each Credit Party has the corporate, partnership,
limited liability company, unlimited liability company or similar organizational
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of each of the Credit Documents to which it is party and
has taken all necessary corporate, partnership, limited liability company,
unlimited liability company or similar organizational action, as the case may
be, to authorize the execution, delivery and performance by it of each of such
Credit Documents. Each Credit Party has duly executed and delivered each of the
Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar law generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

7.03.     No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any Requirement of Law, other than any Requirement of Law the violation of which
could not reasonably be expected to result in a Material Adverse Effect, (ii)
will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party or any of its respective Restricted Subsidiaries pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject
(any such term, covenant, condition or provision, a “Contractual Requirement”),
the violation of which could reasonably be expected to result in a Material
Adverse Effect or (iii) will violate any provision of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent organizational documents), as applicable, of
any Credit Party.

7.04.     Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date (or
with respect to any Person that becomes a Credit Party after the Closing Date,
on or prior to the date such Person becomes a Credit Party) and which remain in
full force and effect on the Closing Date (or with respect to any Person that
becomes a Credit Party after the Closing Date, on or prior to the date such
Person becomes a Credit Party), (y) filings which are necessary to perfect the
security interests and Liens created under the Security Documents to the extent
required by the Collateral and Guarantee Requirement and (z) periodic reports
under the Exchange Act), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, the execution,
delivery and performance of any Credit Document.

-135-

--------------------------------------------------------------------------------

7.05.     Financial Statements; Financial Condition; Projections.

(a)     The Historical Financial Statements have been prepared in accordance
with GAAP, and fairly present, in all material respects, the financial positions
and results of operations of the Company and its consolidated Subsidiaries as of
the dates and for the periods indicated. The Projections have been prepared in
good faith, based on assumptions believed as of the Closing Date to be
reasonable in light of the circumstances under which such Projections were
prepared; it being recognized by the Agents, the Lenders and the Issuing Banks
that such projections are as to future events and are not to be viewed as facts,
the projections are subject to significant uncertainties and contingencies, many
of which are beyond the control of Company and its Restricted Subsidiaries, that
no assurance can be given that any particular projections will be realized and
that actual results during the period or periods covered by any such projections
may differ from the projected results and such differences may be material.
Since the Closing Date, there has been no Material Adverse Effect.

(b)     On and as of the Closing Date, after giving effect to the consummation
of the Transactions (including the incurrence of the Loans made on the Closing
Date), the Company and its consolidated Subsidiaries, taken as a whole, are
Solvent.

7.06.     Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of any Credit Party, threatened (i) with respect to any Credit
Document or (ii) that either individually or in the aggregate, have had, or
could reasonably be expected to have, a Material Adverse Effect.

7.07.     True and Complete Disclosure. None of the written information or
written factual data (taken as a whole) heretofore or contemporaneously
furnished by the Company or any of its Subsidiaries or any of their respective
authorized representatives in writing to the Administrative Agent or any Lender
on or before the Closing Date (including all such information contained in any
confidential information memorandum (and all information incorporated by
reference therein) and in the Credit Documents) for purposes of, or in
connection with, this Agreement, the other Credit Documents or any transaction
contemplated herein or therein contained any untrue statement of material fact
or omitted to state any material fact necessary to make such information and
data (taken as a whole) not materially misleading at such time (after giving
effect to all supplements so furnished prior to the date the representation and
warranty in this Section 7.07 is being made) in light of the circumstances under
which such information or data was furnished; it being understood and agreed
that for purposes of this Section 7.07(a), such factual information and data
shall not include projections (including the Projections, financial estimates,
forecasts and other forward-looking information), pro forma financial
information or information of a general economic or industry specific nature.

7.08.     Use of Proceeds; Margin Regulations.

(a)     All proceeds of the Loans incurred on the Closing Date will be used by
the Borrowers to finance the repayment of the Existing Credit Agreements and to
pay Transaction Costs.

(b)     All proceeds of the Loans will be used for working capital needs and
general corporate purposes, including the financing of capital expenditures,
Permitted Acquisitions, and other permitted Investments, Restricted Payments and
any other purpose not prohibited hereunder.

(c)     No Credit Party is engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of any Credit Event (or the proceeds thereof)
will be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock. Neither the making of any
Loan nor the use of the proceeds thereof nor the occurrence of any other Credit
Event will violate the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

-136-

--------------------------------------------------------------------------------

7.09.     Tax Returns and Payments. Except where the failure to do so could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect: (i) the Company and each of its Restricted Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all Tax returns, statements, forms and reports for Taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, the Company and/or any of its Restricted Subsidiaries and (ii) the Company
and each of its Restricted Subsidiaries have paid all Taxes payable by them
(including in its capacity as a withholding agent), other than those that are
being contested in good faith by appropriate proceedings and fully provided for
as a reserve on the financial statements of the Company and its Restricted
Subsidiaries in accordance with GAAP. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, there
is no action, suit, proceeding, investigation, audit or claim now pending or, to
the best knowledge of the Company or any of its Restricted Subsidiaries,
threatened in writing by any authority regarding any Taxes relating to the
Company or any of its Restricted Subsidiaries.

7.10.     ERISA.

(a)     No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to result in a Material Adverse Effect. Each Plan
is in compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable Requirement of Law, except
for such non-compliance that could not reasonably be expected to have a Material
Adverse Effect.

(b)     There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Company or any Restricted Subsidiary, threatened, which could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

7.11.     The Security Documents.

(a)     The provisions of the Security Documents are effective to create in
favor of the Collateral Agent for the benefit of the Secured Creditors legal,
valid and enforceable security interests and Liens (except to the extent that
the enforceability thereof may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Requirements of Law generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law)) in and on all right, title and
interest of the Credit Parties in the Collateral specified therein in which a
security interest or Lien can be created under applicable Requirements of Law,
and (i) in the case of the U.S. Security Agreement and the U.S. Collateral
described therein, upon the timely and proper filing of UCC financing statements
listing each applicable U.S. Credit Party, as a debtor, and the Collateral
Agent, as secured party, in the secretary of state’s office (or other similar
governmental entity) in the Location of such Credit Party, the Collateral Agent,
for the benefit of the Secured Creditors, has a fully perfected security
interest in and Lien on all right, title and interest in all of the U.S.
Collateral (as described in the U.S. Security Agreement), subject to no other
Liens other than Permitted Liens, to the extent perfection can be accomplished
by filing of financing statements under applicable Requirements of Law in such
Location, (ii) in the case of each Canadian Security Agreement and the Canadian
Collateral described therein, proper filings of PPSA financing statements and
other required filings and registrations required by any Canadian Security
Agreement have been made to create a fully perfected security interest in and
Lien on all right, title and interest in all of the Canadian Collateral, subject
to no other Liens other than Permitted Liens, in each case, to the extent
perfection can be accomplished under applicable Requirements of Law through
these actions, (iii) in the case of each Dutch Security Agreement and the Dutch
Collateral described therein, required registrations (in the case of the Dutch
Security Agreement described in clause (iv) of the definition thereof) have been
made, notices have been given or acknowledgements have been received (in each
case, to the extent provided in such Dutch Security Agreement) to create a fully
perfected security interest in and Lien on all right, title and interest in all
of the Dutch Collateral described in such Dutch Security Agreement, subject to
no other Liens other than Permitted Liens, in each case, to the extent
perfection can be accomplished under applicable Requirements of Law through
these actions, and (iv) upon execution of each Deposit Account Control
Agreement, the Collateral Agent for the benefit of the Secured Creditors will
have a first priority perfected security interest and Lien in each Deposit
Account subject thereto.

-137-

--------------------------------------------------------------------------------

(b)     Upon delivery, if any, in accordance with the Collateral and Guarantee
Requirement, each Mortgage will create, as security for the obligations
purported to be secured thereby, a valid and enforceable (except to the extent
that the enforceability thereof may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Requirements of Law
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)) and, upon recordation in the
appropriate recording office, perfected security interest in and mortgage Lien
on the respective Mortgaged Property in favor of the Collateral Agent (or such
other trustee as may be required or desired under local Requirement of Law) for
the benefit of the Secured Creditors, superior and prior to the rights of all
third Persons (except as may exist pursuant to the Permitted Encumbrances
related thereto) and subject to no other Liens (other than Permitted Liens
related thereto).

7.12.     Title to Real Estate. Each Canadian Credit Party and each U.S. Credit
Party has good and indefeasible title to (or valid leasehold interests in) all
of its Eligible Fee-Owned Real Estate and Mortgaged Property, free of Liens
except Permitted Liens or any defects in title which do not constitute Liens or
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

7.13.     Subsidiaries. On and as of the Closing Date, the Company has (i) no
Subsidiary that is a FSHCO or CFC and (ii) no Subsidiaries other than those
Subsidiaries listed on Schedule 7.13. Schedule 7.13 correctly sets forth, as of
the Closing Date, the percentage ownership (direct and indirect) of the Company
in each class of Capital Stock of each of its Subsidiaries and also identifies
the direct owner thereof. There are no Canadian Subsidiaries or Dutch
Subsidiaries that are owned, directly or indirectly, by the U.S. Parent
Borrower.

7.14.     Compliance with Statutes; Sanctions; Patriot Act; Anti-Corruption
Laws.

(a)     Each of the Company and each of its Restricted Subsidiaries, and, to the
knowledge of the Company, each of their respective officers, is in compliance in
all material respects with Anti-Terrorism Laws, Sanctions, the Patriot Act and
AML Legislation. Each of the Company and each of its Restricted Subsidiaries is
in compliance with all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property except where the failure to be in compliance would not reasonably be
expected to have a Material Adverse Effect.

(b)     Neither the Company, nor any of its Subsidiaries, nor, to the knowledge
of the Company and its Subsidiaries, any director, officer or employee thereof,
is a Person that is, or is owned or controlled by any individual or entity that
is (i) currently the subject or target of any Sanctions, (ii) a Canadian Blocked
Person, (iii) included on OFAC’s List of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List or
(iv) located, organized or resident in a Designated Jurisdiction. No part of the
proceeds of any Loans or Letters of Credit hereunder will be used, by any Credit
Party or any of its Subsidiaries for the purpose of funding any operations in,
financing any investments or activities in or making any payments in violation
of Sanctions, the Special Economics Measures Act (Canada), Anti-Terrorism Laws,
AML Legislation and any similar Requirements of Law of Canada or the FCPA.

-138-

--------------------------------------------------------------------------------

(c)     The Company and its Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977 (“FCPA”), the UK Bribery Act 2010, any Canadian
counterpart thereto applicable to the Company or such Subsidiary, and other
similar anti-corruption legislation in other jurisdictions and have instituted
and maintained policies and procedures reasonably designed to promote and
achieve compliance with such laws.

7.15.     Investment Company Act. None of the Company or any Restricted
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and required to be registered as such.

7.16.     Environmental Matters.

The Company and each Restricted Subsidiary and their respective operations and
facilities are in compliance with all Environmental Laws and have obtained,
maintained and are in compliance with the requirements of all applicable
permits, licenses and other approvals required to be issued under such
Environmental Laws, except where the failure to comply with Environmental Laws
or to obtain, maintain or comply with such permits, licenses or approvals would
not reasonably be expected to have a Material Adverse Effect. There are no
pending or, to the knowledge of the Company, threatened Environmental Claims
which would reasonably be expected to result in liability to the Company or any
Restricted Subsidiaries or with respect to any Real Property currently or to the
knowledge of any Credit Party, formerly owned, leased or operated by the Company
or any Restricted Subsidiaries, which would in each case be reasonably expected
to have a Material Adverse Effect. To the knowledge of any Credit Party, there
are no facts, activities, circumstances, conditions or occurrences that would be
reasonably expected (i) to form the basis of an Environmental Claim against or
result in liability to the Company or any Restricted Subsidiaries or (ii) to
cause any Real Property owned, leased or operated by the Company or any
Restricted Subsidiaries to be subject to any restrictions on the ownership,
lease, occupancy or transferability of such Real Property by the Company or any
Restricted Subsidiaries under any Environmental Law and that in any such case
which would reasonably be expected to have a Material Adverse Effect.

7.17.     Labor Relations. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) as of the Closing Date, there are no strikes,
lockouts, slowdowns or other labor disputes pending against the Company or any
Restricted Subsidiaries or, to the knowledge of each Credit Party, threatened
against the Company or any Restricted Subsidiaries, (b) to the knowledge of each
Credit Party, there are no questions concerning union representation with
respect to the Company or any Restricted Subsidiaries, (c) the hours worked by
and payments made to employees of the Company or any Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, provincial, municipal, local, or foreign Requirement
of Law dealing with such matters and (d) to the knowledge of each Credit Party,
no wage and hour department investigation has been made of the Company or any
Restricted Subsidiaries.

7.18.     Intellectual Property. Except as would not reasonably be expected to
have a Material Adverse Effect, the Company and each other Restricted Subsidiary
owns or has the right to use all Intellectual Property used in, held for use in
and otherwise necessary for the present conduct of their respective businesses.
To the knowledge of each Credit Party, the operation of their respective
businesses by the Company and each other Restricted Subsidiary does not infringe
upon, misappropriate, violate or otherwise conflict with the Intellectual
Property of any third party, except as such would not reasonably expected to
have a Material Adverse Effect.

-139-

--------------------------------------------------------------------------------

7.19.     Centre of Main Interests. The “centre of main interest”, as referred
to in the Council Regulation (EC) No. 1346/2000 of 29 May 2000 on Insolvency
Proceedings, of each Dutch Credit Party is and has always been located in the
Netherlands. No Dutch Credit Party has any “establishment” (as referred to in
that regulation) in any other jurisdiction other than in Germany.

7.20.     Borrowing Base Certificate. At the time of delivery of each Borrowing
Base Certificate, assuming that any eligibility criterion that requires the
approval or satisfaction of the Administrative Agent has been approved by or is
satisfactory to the Administrative Agent, each Account reflected therein as
eligible for inclusion in the Borrowing Base is an Eligible Account or Eligible
Insured Letter of Credit Backed Account, the Inventory reflected therein as
eligible for inclusion in the Borrowing Base constitutes Eligible Inventory
and/or Eligible In-Transit Inventory, the Equipment reflected therein as
eligible for inclusion in the Borrowing Base constitutes Eligible Equipment and
the Real Property reflected therein as eligible for inclusion in the Borrowing
Base constitute Eligible Fee-Owned Real Estate, in each case as of the fiscal
month end (or week end) date for which such Borrowing Base Certificate is
calculated.

7.21.     Dutch Works Council Act. At the Closing Date and at the time of
delivery of each Borrowing Base Certificate, all requirements under the Dutch
Works Councils Act have been complied with by each Dutch Credit Party and no
advice is required to be sought from any other works council in the group of
companies with which any of the Dutch Credit Parties forms a group in respect of
the Transaction and the transactions contemplated thereby.

7.22.     Canadian Pension Plans. As of the Closing Date, there are no Canadian
Pension Plans maintained, contributed or administered by any Canadian Credit
Party or in respect of which any Canadian Credit Party has any liability or
obligation.

Section 8     Affirmative Covenants. The Company and each other Restricted
Subsidiary hereby covenants and agrees that on and after the Closing Date until
the Payment in Full Date:

8.01.     Information Covenants. The Company will furnish to the Administrative
Agent for further distribution to each Lender:

(a)     Quarterly Financial Statements. Within 45 days (or such earlier date on
which the Company is required (giving effect to any extensions granted by the
SEC) to make any public filing of such information) after the end of each of the
first three fiscal quarters of each fiscal year, (i) the unaudited consolidated
balance sheet of the Company and its consolidated Subsidiaries as of the end of
such fiscal quarterly accounting period and the related unaudited consolidated
statements of operations, comprehensive earnings (loss), shareholders’ equity
and cash flows for such fiscal quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
fiscal quarterly accounting period in the prior fiscal year, or in the case of
the balance sheet, setting forth the comparable figures as of the end of the
prior fiscal year, certified by a Responsible Officer of the Company (in such
capacity as a Responsible Officer and not in an individual capacity) that they
fairly present, in all material respects and in accordance with GAAP, the
financial condition of the Company and its consolidated Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to changes resulting from audit and normal year-end audit adjustments
and to the absence of footnotes, and (ii) management’s discussion and analysis
of the important operational and financial developments during such quarterly
accounting period.

-140-

--------------------------------------------------------------------------------

(b)     Annual Financial Statements. Within 90 days (or such earlier date on
which the Company is required (giving effect to any extensions granted by the
SEC) to make any public filing of such information) after the end of each fiscal
year, (i) the audited consolidated balance sheet of the Company and its
consolidated Subsidiaries as of the end of such fiscal year and the related
audited consolidated statements of operations, comprehensive earnings (loss),
shareholders’ equity and cash flows for such fiscal year setting forth
comparative figures, or as of the end of, for the preceding fiscal year,
together with an opinion from Deloitte LLP or other independent certified public
accountants of recognized national standing (which opinion (1) may be addressed
to the board of directors and the shareholders of the Company and (2) shall be
without a “going concern” or like qualification nor any qualification as to the
scope of such audit), (ii) the unaudited consolidating balance sheet of each of
(x) the U.S. Parent Borrower and the Domestic Subsidiaries, (y) the Canadian
Parent Borrower and the Canadian Subsidiaries and (z) the Dutch Parent Borrower
and the other Dutch Subsidiaries as of the end of such fiscal year and the
related unaudited consolidating statements of operations, comprehensive earnings
(loss), shareholders’ equity and cash flows by jurisdiction for the United
States, Canada and the Netherlands for such fiscal year setting forth
comparative figures for the preceding fiscal year, or in the case of the balance
sheet, setting forth the comparable figures as of the end of the prior fiscal
year, and (iii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.

(c)     Perfection Certificate Update. At the time of delivery of the Section
8.01(b) annual financials, a certificate from a Responsible Officer certifying
that there have been no changes to Schedules 1(a) and 2(a) of the Perfection
Certificate since the Closing Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 8.01(c), or if there have
been any such changes, a list in reasonable detail of such changes (but, in each
case with respect to this clause, only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of the
Collateral and Guarantee Requirement) and whether the Company and the other
Credit Parties have otherwise taken all actions required to be taken by them
pursuant to the Collateral and Guarantee Requirement in connection with any such
changes.

(d)     Annual Budget. Concurrently with the delivery of annual financial
statements pursuant to Section 8.01(b), a consolidated annual plan, prepared in
accordance with the Company’s normal accounting procedures applied on a
consistent basis, for the next fiscal year, containing quarterly detail,
including projected quarterly borrowing base levels for the fiscal year (it
being understood that such plan has already been delivered under this Section
8.01(d) for the 2016 fiscal year).

(e)     Officer’s Certificates. At the time of the delivery of the Section 8.01
Financials, a Compliance Certificate from a Responsible Officer of the Company,
certifying on behalf of the Company that, to such Responsible Officer’s
knowledge after due inquiry, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
also set forth (i) the reasonably detailed calculations with respect to the
Consolidated Fixed Charge Coverage Ratio for such period, whether or not a
Financial Covenant Triggering Event shall have occurred and (ii) a list of all
Restricted Subsidiaries of the Company specifying whether each such Subsidiary
is a “Material Subsidiary” or an “Immaterial Subsidiary” for purposes of this
Agreement.

-141-

--------------------------------------------------------------------------------

(f)     Notices. Promptly after any Responsible Officer of the Company or any of
its Restricted Subsidiaries obtains actual knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default or
any event of default under the Second Lien Loan Agreement (or the Second Lien
Notes Indenture, if applicable) or any refinancing thereof or other debt
instrument in excess of the Threshold Amount, (ii) any litigation or
governmental investigation or proceeding pending against the Company or any of
its Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.

(g)     Other Reports and Filings. (i) Promptly upon filing thereof, (x) copies
of any filings (including on Form 10-K, 10-Q or 8-K) or registration statements
with, and reports to, the SEC, the Ontario Securities Commission or any
analogous Governmental Authority in any relevant jurisdiction by the Company or
any of the Restricted Subsidiaries (other than amendments to any registration
statement (to the extent such registration statement, in the form it becomes
effective, is delivered to the Administrative Agent for further delivery to the
Lenders), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8 and other than any filing filed
confidentiality with the SEC, the Ontario Securities Commission or any analogous
Governmental Authority in any relevant jurisdiction) and (y) copies of all
financial statements, proxy statements, notices and reports that the Company or
any of the Restricted Subsidiaries shall send to the holders of any publicly
issued debt of the Company and/or any of the Restricted Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Administrative Agent for further delivery to the Lenders pursuant to this
Agreement).

(h)     Financial Statements of Unrestricted Subsidiaries. If following the
Closing Date, any Subsidiary (other than an Immaterial Subsidiary) is designated
as an Unrestricted Subsidiary, then simultaneously with the delivery of each set
of Section 8.01 Financials, a reconciliation reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated or consolidating financial statements.

(i)     Monthly Financial Statements. At any time when Total Excess Availability
is less than the greater of (i) 17.5% of the Line Cap and (ii) $35,000,000, upon
the written request of the Administrative Agent, within 10 calendar days after
the end of each fiscal month, the unaudited consolidated balance sheet of the
Company and its consolidated Subsidiaries as of the end of such fiscal month and
the related unaudited consolidated statement of operations, for such fiscal
month and, with respect to the consolidated statement of operations only, the
elapsed portion of the fiscal year ended with the last day of such fiscal month
, certified by a Responsible Officer of the Company that they fairly present, in
all material respects and in accordance with GAAP, the financial condition of
the Company and its consolidated Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to changes
resulting from audit and normal year-end audit adjustments and to the absence of
footnotes; provided that the requirements to deliver monthly financial
statements pursuant to this clause (k) shall terminate upon the date that Total
Excess Availability shall have been at least equal to the greater of (x) 17.5%
of the Line Cap and (y) $35,000,000 over a period of 30 consecutive calendar
days.

(j)     Pension Plan Notices. The Company shall deliver to the Administrative
Agent upon request (i) a complete copy of the most recent annual report (on
Internal Revenue Service Form 5500 series, including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) filed with the Internal
Revenue Service or other Governmental Authority of each Plan that is maintained
or sponsored by the Company or a Restricted Subsidiary, (ii) copies of the
annual actuarial report (including applicable schedules) with respect to each
Canadian Pension Plan as filed with any applicable Governmental Authority, (iii)
copies of annual financial statements or reports in respect of Canadian Pension
Plan funds delivered to the appropriate Canadian pension authorities, and (iv)
all documents relating to collective pension schemes and agreements relating to
individual pensions, such as pension regulations, letters of pension, agreements
with pension agencies (including business sector and company pension funds and
insurers), notices or letters regarding possible exemption from compulsory
participation in a pension scheme, and premium statements during the then-most
recent three years.

-142-

--------------------------------------------------------------------------------

(k)     Other Information. Subject to the limitation set forth in Section 12.14,
from time to time, such other information or documents (financial or otherwise)
with respect to the Company or any of its Restricted Subsidiaries (including in
relation to any Canadian Pension Plans) as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request, including a
listing of each Credit Party’s trade payables, specifying the trade creditor and
balance due, and a detailed trade payable aging; provided that neither the
Company nor any Restricted Subsidiary will be required to disclose any
information or documents (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable Requirements of Law or any binding
agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product.

(l)     Information required to be delivered pursuant to this Section shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information (including, in the case of
certifications required pursuant to clause (a) and (b) above, the certifications
accompanying any such report pursuant to Section 302 of the Sarbanes-Oxley Act
of 2002), shall have been posted by the Administrative Agent on an IntraLinks or
similar site to which the Lenders have been granted access or after written
notice from the Company or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov within the time periods set forth
in this Section 8.01. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications permitted by Section
12.03.

8.02.     Books, Records and Inspections.

(a)     The Company and any Restricted Subsidiary will keep proper books of
record and accounts in which full, true and correct entries are made in
conformity with GAAP (or applicable local standards) in all material respects.

(b)     The Company will permit the Administrative Agent, subject to reasonable
advance notice to, and reasonable coordination with, the Company and during
normal business hours, to visit and inspect the properties of any Borrower, at
the Borrowers’ expense to the extent provided in clause (c) below, inspect,
audit and make extracts from any Borrower’s corporate, financial or operating
records, and discuss with its officers and employees and, in the presence of the
Company, any Borrower or a Subsidiary of the Company, independent accountants
(subject to such accountants’ customary policies and procedures) such Borrower
business, financial condition, assets and results of operations; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
once during any calendar year absent the existence of an Event of Default;
provided, further that neither the Company nor any Restricted Subsidiary will be
required to disclose, permit the inspection, audit, examination or making copies
or abstracts of, or discussion of, any document, information or other matter (i)
that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
its representatives or contractors) is prohibited by applicable Requirement of
Law or any binding agreement or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product. In addition to the
foregoing, the Administrative Agent shall be permitted to conduct one Field
Examination and one Appraisal with respect to any Accounts or Inventory
comprising the Borrowing Base during any 12-month period; provided, further,
that (i) if at any time Total Excess Availability is less than the greater of
(x) 17.5% of the Line Cap and (y) $35,000,000 for a period of 5 consecutive
Business Days during such 12-month period, one additional Field Examination and
one additional Appraisal will be permitted in such 12-month period and (ii) if
an Event of Default has occurred and is continuing, there shall be no limit on
the number of additional Field Examinations and Appraisals that shall be
permitted at the Administrative Agent’s request; it being understood that such
Field Examination or Appraisal once commenced, may be completed at, subject to
Section 12.01, the Borrowers’ expense notwithstanding the cessation of such
Event of Default. Neither the Administrative Agent nor any Lender shall have any
duty to any Borrower to share any results of any Field Examination with any
Borrower. The Company acknowledges that all Field Examinations and Appraisals
are conducted by or for the Administrative Agent and Lenders for their purposes,
and the Borrowers shall not be entitled to rely upon them.

-143-

--------------------------------------------------------------------------------

(c)     Subject to Section 12.01(a), reimburse the Administrative Agent for any
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with (i) one examination per fiscal year of any Borrower’s
books and records, (ii) if an Event of Default has occurred and is continuing,
any examination per fiscal year of any Borrower’s books and records (without
duplication of the examination referred to in clause (i) above) and (iii) Field
Examinations and Appraisals of Collateral comprising the Borrowing Base in each
case subject to the limitations on such examinations, audits and Appraisals
permitted under the preceding paragraph and the succeeding paragraph.

(d)     Notwithstanding the foregoing, Equipment and Real Property Appraisals
will not be required at any time following the delivery of the original
Appraisals to the Administrative Agent on the Closing Date. The Company may at
its option and its sole cost and expense, no more than three times after the
Closing Date, elect to effect a reappraisal of the Eligible Equipment and
Eligible Fee-Owned Real Estate (a “Fixed Asset Reappraisal Event”) by delivering
written notice to the Administrative Agent requesting the retention by the
Administrative Agent of appraisers reasonably satisfactory to them to commence
Appraisals covering any Eligible Fee-Owned Real Estate and all Eligible
Equipment to be included in the Borrowing Base calculation going forward. All
reports of appraisers must be provided directly to the Administrative Agent who
shall be entitled to rely thereon. Following the completion of any such
additional Appraisals, the Company may choose to have the Borrowing Base
calculated based on the updated information set forth in such Appraisals (and
including only the Eligible Equipment and Eligible Fee-Owned Real Estate so
appraised), until such time as a further additional Appraisal is completed, if
ever, on the applicable assets; provided that, the Company may not elect to
conduct a Fixed Asset Reappraisal Event unless, on the date of such election,
the Consolidated Fixed Charge Coverage Ratio for the most recently completed
Test Period to occur on or prior to such date of election is no less than 1.0 to
1.0, and no Default or Event of Default exists and is continuing on such date.
For the avoidance of doubt, (i) even if the Company chooses not to cause the
Borrowing Base to be calculated based on such updated Appraisals, only the
assets so appraised shall be included in future Borrowing Base calculations and
the Administrative Agent may establish Reserves with respect to such assets in
its Permitted Discretion, and (ii) following such notice of a Fixed Asset
Reappraisal Event, once such Appraisals have commenced, the Company shall not
have the option to discontinue such Appraisals. The Company acknowledges that
all Appraisals are conducted by or for the Administrative Agent and Lenders for
their purposes, and the Borrowers shall not be entitled to rely upon them.

-144-

--------------------------------------------------------------------------------

8.03.     Maintenance of Property; Insurance.

(a)     The Company and each Restricted Subsidiary will, (i) keep all tangible
property necessary to the business of the Company and such Restricted Subsidiary
in good working order and condition, ordinary wear and tear, casualty and
condemnation excepted, except to the extent that the failure to so keep such
property in good working order and condition would not reasonably be expected to
have a Material Adverse Effect, (ii) maintain with financially sound and
reputable insurance companies (as determined in good faith by the Company)
insurance on all such property and the businesses of the Company and such
Restricted Subsidiary against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar businesses, of such types and
in such amounts (after giving effect to any self-insurance reasonably and
customary for similarly situated Persons who are engaged in the same or similar
businesses as the Company and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons (in the good faith
determination of the Company) and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as the Company and such Restricted Subsidiary and (iii) furnish to
the Administrative Agent, upon its reasonable request therefor, evidence as to
its compliance with the foregoing clause (ii).

(b)     If the improvements on a Mortgaged Property are at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws (including as a result of
re-zoning), then the Relevant Borrower shall, or shall cause the applicable
Credit Party to (i) maintain, with a financially sound and reputable insurer,
flood insurance in an amount and otherwise sufficient to comply with all
applicable Requirements of Law promulgated pursuant to the Flood Insurance Laws
and (ii) subject to the proviso in clause (f) of the definiton of “Collateral
and Guarantee Requirement”, deliver to the Administrative Agent evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent and the U.S. Revolving Lenders, including, without limitation, evidence of
annual renewals of such insurance.

(c)     The Company and each Restricted Subsidiary will at all times keep its
property constituting Collateral insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Company and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Administrative Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as additional loss payee or
additional insured, as applicable), (ii) shall, in the case of Canadian
Collateral, include an Insurance Bureau of Canada, Form 3000, mortgagee
endorsement, and (iii) if agreed by the insurer (which agreement the Relevant
Borrower shall use commercially reasonable efforts to obtain), shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof (or, with respect to non-payment of premiums, 10 days’
prior written notice) by the respective insurer to the Collateral Agent;
provided that the requirements of this Section 8.03(c) shall not apply to (x)
insurance policies covering (1) directors and officers, fiduciary or other
professional liability, (2) employment practices liability, (3) workers’
compensation liability, (4) automobile and aviation liability, (5) health,
medical, dental and life insurance, and (6) such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs.

(d)     If the Company or any Restricted Subsidiary shall fail to maintain
insurance in accordance with this Section 8.03, after any applicable grace
period, the Administrative Agent shall have the right (but shall be under no
obligation), after 10 Business Days’ notice to the Company, to procure such
insurance and the Credit Parties jointly and severally agree to reimburse the
Administrative Agent for all reasonable costs and expenses of procuring such
insurance.

-145-

--------------------------------------------------------------------------------

8.04.     Existence; Franchises. The Company and any Restricted Subsidiary will
(a) do all things necessary to preserve and keep in full force and effect the
Company’s existence and (b) in the case of the Company and such Restricted
Subsidiaries, its and their rights, franchises, licenses, permits, and
Intellectual Property, in each case under this clause (b), to the extent the
failure to do so would reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 8.04 shall prevent (i) sales and
licenses of assets and other transactions by the Company or such Restricted
Subsidiaries in accordance with Section 9.02 or Section 9.11, (ii) the
abandonment or allowing the expiration or lapse by the Company or such
Restricted Subsidiaries of any rights, franchises, licenses, permits, or
Intellectual Property that the Company reasonably determines are no longer
material to the operations of the Company and such Restricted Subsidiaries taken
as a whole, or (iii) the withdrawal by the Company or such Restricted
Subsidiaries of its qualification as a foreign corporation, partnership, limited
liability company or unlimited liability company, as the case may be, in any
jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

8.05.     Compliance with Statutes, etc. The Company and any Restricted
Subsidiary will comply with all applicable Requirements of Law, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
applicable Requirements of Law relating to ERISA, Canadian Employee Benefits
Legislation, OFAC, FCPA, Anti-Terrorism Laws, AML Legislation and Patriot Act),
except in each case such noncompliance as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.06.     Compliance with Environmental Laws. The Company and any Restricted
Subsidiary will comply with all Environmental Laws and permits applicable to, or
required by, the ownership, lease or use of Real Property by the Company or any
Restricted Subsidiary, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, and will keep or cause to
be kept all such Real Property free and clear of any Liens imposed pursuant to
such Environmental Laws (other than Liens imposed on leased Real Property
resulting from the acts or omissions of the owner of such leased Real Property
or of other tenants of such leased Real Property who are not within the control
of the Company), except, in each case, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Restricted Subsidiary will generate, use, treat, store, Release or
permit the generation, use, treatment, storage, or Release of Hazardous
Materials at, on or under any Real Property by the Company or any Restricted
Subsidiary, or transport or permit the transportation of Hazardous Materials to
or from any such Real Property, except in compliance with all Environmental Laws
or where such non-compliance would not reasonably be expected to have a Material
Adverse Effect.

8.07.     ERISA. As soon as reasonably practicable and, in any event, within ten
(10) Business Days after the Company or any Restricted Subsidiary knows of the
occurrence of any of the following, the Company will deliver to the
Administrative Agent a certificate setting forth a reasonable level of detail as
to such occurrence and the action, if any, that the Company, such Restricted
Subsidiary or, to the knowledge of the Company, an ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
or filed by the Company, such Restricted Subsidiary, the Plan administrator or,
to the extent available, such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan participant and any notices received by the
Company, such Restricted Subsidiary or, to the extent available, such ERISA
Affiliate from the PBGC or any other Governmental Authority, or a Plan
participant with respect thereto: that (a) an ERISA Event has occurred that is
reasonably expected to result in a Material Adverse Effect; or (b) the Company,
any Restricted Subsidiary or, to the knowledge of the Company, any ERISA
Affiliate adopts, or commences contributions to, any Plan subject to Section 412
of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected to result in a Material Adverse Effect.

-146-

--------------------------------------------------------------------------------

8.08.     Payment of Taxes. Each of the Company and any Restricted Subsidiary
will pay and discharge all Taxes imposed upon it or upon its income or profits
or upon any properties belonging to it, prior to the date on which penalties
attach thereto and all lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Company or any Restricted Subsidiary not
otherwise permitted under Section 9.01(iv); provided that neither the Company
nor any Restricted Subsidiary shall be required to pay any such Tax or claim
which is being contested in good faith and by appropriate proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP, or
where the failure to pay such Tax or claim would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

8.09.     Use of Proceeds. Each Borrower will use the proceeds of the Loans only
as provided in Section 7.08. No part of the proceeds of any Loans or Letters of
Credit hereunder will be used, by any Credit Party or any of its Subsidiaries
for the purpose of funding any operations in, financing any investments or
activities in or making any payments in violation of Sanctions, the Special
Economics Measures Act (Canada), Anti-Terrorism Laws, AML Legislation and any
similar Requirements of Law of Canada or the FCPA.

8.10.     Additional Security; Further Assurances; etc.

(a)     Each Borrower and each Wholly-Owned Restricted Subsidiary which is a
Domestic Subsidiary, a Canadian Subsidiary or a Dutch Subsidiary, but excluding
any Excluded Subsidiary, will promptly grant to the Collateral Agent for the
benefit of the Secured Creditors perfected security interests in such Collateral
of such Borrower and such Restricted Subsidiaries as are not covered by Security
Documents then in effect, in order to comply with the Collateral and Guarantee
Requirement.

(b)     Subject to the provisions of the Collateral and Guarantee Requirement
and the other limitations set forth in this Agreement or the applicable Security
Documents, with respect to any Person that is or becomes after the Closing Date
a Wholly-Owned Restricted Subsidiary that is either a Domestic Subsidiary, a
Canadian Subsidiary, or a Dutch Subsidiary, or any such Wholly-Owned Restricted
Subsidiary that ceases to constitute an Excluded Subsidiary, but excluding any
Excluded Subsidiary, the applicable Credit Party that is the parent of such
Wholly-Owned Restricted Subsidiary or such Wholly-Owned Restricted Subsidiary,
as applicable, shall within 30 days (other than with respect to Real Property,
which actions shall be required only to the extent, and pursuant to the timing,
required by clause (f) of this Section 8.10) (or such longer period as the
Administrative Agent may reasonably agree) of such event, (i) cause such new
Subsidiary (A) to execute a joinder agreement to this Agreement, in the form
attached as Exhibit E hereto, to join as a Guarantor hereto and a joinder
agreement to each applicable Security Agreement, substantially in the form
annexed thereto, or, if applicable, each additional Security Document in lieu of
such joinder, provided that such additional Security Document shall be
substantially similar in form and substance to such applicable Security
Agreement and (B) to take all actions, if any, reasonably necessary or advisable
in the opinion of the Administrative Agent to cause the Lien created by the
applicable Security Agreement to be duly perfected to the extent required by the
Collateral and Guarantee Requirement in accordance with all applicable law,
including the filing of financing statements as required by the Collateral and
Guarantee Requirement; and (ii) at the reasonable request of the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agents, the Collateral Agent and the other
Lenders, of counsel to the Credit Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 8.10(b)
(provided that the Administrative Agent agrees that any such opinion that is
similar in scope and substance to the opinion of the applicable counsel to the
Credit Parties delivered on the Closing Date with respect to the Security
Documents delivered on the Closing Date shall be reasonably acceptable to the
Administrative Agent).

-147-

--------------------------------------------------------------------------------

(c)     Subject to the limitation set forth in the Collateral and Guarantee
Requirement and the other limitations set forth in this Agreement or the
applicable Security Documents, each of the Credit Parties will, at the expense
of the Company, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent, promptly, upon the reasonable request of the
Administrative Agent, at Company’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents required by the
Collateral and Guarantee Requirement that are deemed by the Administrative Agent
reasonably necessary for the continued validity, perfection (or the equivalent
with respect to the Canadian Credit Parties under applicable law in Canada and
with respect to the Dutch Credit Parties, under applicable law in the
Netherlands or England) and priority of the Liens on the Collateral covered
thereby subject to no other Liens except for Permitted Liens or as otherwise
permitted by the applicable Security Document.

(d)     Each of the Credit Parties agrees that each action required by clauses
(a) through (c) of this Section 8.10 shall be completed as soon as reasonably
practicable, after such action is required to be taken pursuant to such clauses
or requested to be taken by the Administrative Agent or the Required Lenders (or
such longer period as the Administrative Agent shall otherwise reasonably
agree), as the case may be; provided that, without limiting (x) any requirement
to take any Additional Account Security Action set forth in the definition of
the term “Eligible Accounts” solely for the purpose of determining the
eligibility of Accounts originated by any Borrower that are owed from Account
Debtors located in any Account Debtor Approved Country (other than the United
States, Canada or the Netherlands) for inclusion in the applicable Borrowing
Base or (y) any requirement to take any Additional Inventory Security Action set
forth in the definition of the term “Eligible Inventory” solely for the purpose
of determining the eligibility of any Inventory owned by a Dutch Borrower and
located in the United Kingdom, France or Germany for inclusion in the Dutch
Borrowing Base, in no event will the Credit Parties be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 8.10.

(e)     (i) During the continuance of a Cash Dominion Period and (ii) after
delivery of a written notice thereof by the Administrative Agent to the Company,
to request Account Debtor notifications in the relevant Account Debtor Approved
Countries, the Relevant Borrowers shall provide notice to the Account Debtors in
such requested Account Debtor Approved Countries of the Collateral Agent’s
security interest in the Accounts owing by such Account Debtors.

(f)     Subject to the limitation set forth in the Collateral and Guarantee
Requirement and the other limitations set forth in this Agreement or the
applicable Security Documents, with respect to any Material Real Property
acquired by any U.S. Credit Party or any Canadian Credit Party after the Closing
Date (or, in each such case, with respect to any Person that is or becomes after
the Closing Date a U.S. Credit Party or a Canadian Credit Party, any Material
Real Property owned by such Credit Party as to the date such Person became a
Credit Party), within 90 days after such acquisition (or designation or
formation as a Credit Party) (or with respect to any Material Real Property
under construction or improvement, within 90 days after substantial completion
thereof) (or such later date as the Administrative Agent may agree in its
reasonable discretion) such Credit Party shall (i) grant to the Collateral Agent
for the benefit of the Secured Creditors security interests in and Mortgages on
such Material Real Property pursuant to documentation substantially in the form
of Mortgage delivered to the Collateral Agent with respect to the Mortgaged
Properties set forth on Schedule 5.15 as of the Closing Date or in such other
form as is reasonably satisfactory to the Administrative Agent (each, an
“Additional Mortgage”), which security interest and mortgage shall constitute
valid and enforceable Liens subject to no other Liens except Permitted Liens, at
the time of recordation thereof, and (ii) record or file, and cause each such
Credit Party to record or file, the Additional Mortgage or instruments related
thereto in such manner and in such places as is required by law to establish,
preserve and protect the Liens in favor of the Collateral Agent (for the benefit
of the Secured Creditors) required to be granted pursuant to the Additional
Mortgages and pay, and cause each such Credit Party to pay, in full, all
recording and similar taxes, fees and other charges required to be paid in
connection with such recording or filing, and deliver to the Collateral Agent
all Related Real Estate Documents in connection with such additional Mortgaged
Properties.

-148-

--------------------------------------------------------------------------------

8.11.     Post-Closing Actions. Each of the Credit Parties agrees that it will
complete each of the actions described below as soon as commercially reasonable
and by no later than the date set below with respect to such action or such
later date as the Administrative Agent may reasonably agree:

(a)     with respect to each Real Property listed on Schedule 5.15, the relevant
Credit Parties shall cause to be delivered to the Collateral Agent each of the
Related Real Estate Documents within 90 days following the Closing Date;

(b)     the Administrative Agent shall have received the appropriate
endorsements for the certificates of insurance delivered pursuant to Section
5.12 within 30 days following the Closing Date;

(c)     within five (5) Business Days following the Closing Date, the
Administrative Agent shall have received (x) the Dutch Pledges Over Shares,
which Dutch Pledges Over Shares (i) shall have been duly authorized, executed
and delivered by each Dutch Credit Party party thereto and (ii) shall be in form
and substance reasonably satisfactory to the Collateral Agent and (y) an opinion
from NautaDutilh, special Dutch counsel to the Credit Parties, addressed to the
Administrative Agents, the Collateral Agent and each of the Lenders party hereto
on such date in form and substance reasonably satisfactory to the Administrative
Agent;

(d)     within ten (10) Business Days following the Closing Date, the Company
and any applicable Subsidiaries of the Company shall discharge, or cause to be
discharged, each and every filing, registration or recordation made in any
province or territory of Canada (other than Ontario) that perfects, hypothecates
or records a Lien made or created pursuant to, or in connection with, the Second
Lien Loan Agreement and any loan documents thereunder, and the Company and any
applicable Subsidiaries of the Company shall forthwith thereafter provide to the
Collateral Agent evidence of such discharge reasonably requested by the
Collateral Agent including, without limitation, Lien searches conducted in the
applicable provinces and territories of Canada evidencing the complete discharge
of such Liens; and

(e)     within five (5) Business Days following the Closing Date, the Company
shall deliver to the Administrative Agent the certificate representing Equity
Interests of SunOpta Global Organic Ingredients, Inc. (and the accompanying
irrevocable undated stock power or stock transfer form);

(f)     within five (5) Business Days following the Closing Date, the Collateral
Agent shall have received the Subordinated Intercompany Note duly executed by
the Company and each Restricted Subsidiary, together with undated instruments of
transfer with respect thereto endorsed in blank; and

(g)     within thirty (30) days following the Closing Date, the Administrative
Agent shall have received (i) a draft of the Quebec Hypothec and RDPRM
registration form for the Collateral Agent’s approval, and (ii) evidence that
such Quebec Hypothec shall have been duly authorized, executed and delivered by
Tradin Organics USA LLC. Once approved by the Collateral Agent, and subsequent
to the execution and requisite filing/registration of same, the Administrative
Agent shall have received (i) RDPRM and Lien searches and other evidence
reasonably satisfactory to the Collateral Agent that such filing/registration
are the only Liens against Tradin Organics USA LLC or the Collateral thereof
except Liens permitted by Section 9.01 hereof, and (ii) an opinion from Miller
Thomson LLP, special Quebec counsel to Tradin Organics USA LLC, addressed to the
Administrative Agents, the Collateral Agent and each of the Lenders party hereto
on such date in form and substance reasonably satisfactory to the Administrative
Agent.

-149-

--------------------------------------------------------------------------------

8.12.     Dutch Works Council Act. Each Dutch Credit Party shall comply with the
requirements of the Dutch Works Council Act in respect of the Transaction and
the transactions contemplated thereby.

8.13.     Certain Additional Account Security Actions and Additional Inventory
Security Actions. (a) Each applicable Borrower shall endeavor to satisfy the
Additional Account Security Actions with respect to Accounts originated by such
Borrower that are owed from Account Debtors located in the United Kingdom,
France and Germany within thirty (30) calendar days after the Closing Date and
(b) each applicable Dutch Borrower shall endeavor to satisfy the Additional
Inventory Security Actions with respect to Inventory located in the United
Kingdom that is owned by such Dutch Borrower within thirty (30) calendar days
after the Closing Date; provided that the failure by any Borrower to take such
Additional Account Security Actions and/or Additional Inventory Security Actions
pursuant to this Section 8.13 shall not constitute a Default or an Event of
Default and the effect of any such failure shall be limited to the impact, if
any, on the eligibility of such Accounts or Inventory, as applicable, for
inclusion in the applicable Borrowing Base pursuant to the rules set forth in
the definitions of the terms “Eligible Accounts” and “Eligible Inventory”.

8.14.     Designation of Unrestricted Subsidiaries. The Company may at any time
after the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary by written
notice to the Administrative Agent; provided that (i) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Distribution Conditions shall be satisfied on a pro forma basis, (iii) in the
case of any Borrower designated as an Unrestricted Subsidiary, all Loans
outstanding to such Borrower shall be repaid in full or assumed by another
Borrower and all Letters of Credit issued for the account of such Borrower shall
have expired or been terminated or assumed by another Borrower, (iv) in the case
of the designation of any Subsidiary as an Unrestricted Subsidiary, such
designation shall constitute an Investment in such Unrestricted Subsidiary
(calculated as an amount equal to the aggregate Fair Market Value of all
outstanding Investments owned by the Company and its Restricted Subsidiaries in
such Subsidiary), and such Investment shall be permitted under Section 9.05, (v)
no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of (I) the Second Lien Loan Agreement
(or the Second Lien Notes Indenture, if applicable), or (II) any other
Contractual Requirement governing any Indebtedness, in each case of this clause
(II), with a principal amount in excess of the Threshold Amount, (vi)
immediately after giving effect to the designation of an Unrestricted Subsidiary
as a Restricted Subsidiary, the Company shall comply with the provisions of
Section 8.10 with respect to such designated Restricted Subsidiary, (vii) no
Restricted Subsidiary may be a Subsidiary of an Unrestricted Subsidiary, (viii)
in the case of the designation of any Subsidiary as an Unrestricted Subsidiary,
no recourse whatsoever (whether by contract or by operation of law or otherwise)
may be had to the Company or any Restricted Subsidiary or any of their
respective properties or assets for any obligations of such Unrestricted
Subsidiary except as permitted by Section 9.05 and (ix) the Company shall have
delivered to the Administrative Agent and each Lender a certificate executed by
Responsible Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of the preceding clauses (i) through (vii),
inclusive, and containing the calculations (in reasonable detail) required by
the preceding clause (ii). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (A) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (B) a return on any Investment by the Company in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of the Company’s Investment in such
Subsidiary.

-150-

--------------------------------------------------------------------------------

8.15.     Collateral Monitoring and Reporting.

(a)     Borrowing Base Certificates. By the 20th calendar day after the end of
each fiscal month of the Company, the Company shall deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver same
to Lenders) a Borrowing Base Certificate as of the close of business of the
previous month; provided that, if a Weekly Reporting Event shall have occurred
and be continuing, the Company shall deliver to the Administrative Agent weekly
Borrowing Base Certificates by Wednesday of every week prepared as of the close
of business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent; it being understood that any Borrowing Base
Certificates delivered on a weekly basis will be limited to updating the
balances of the Accounts as of the most recently ended week. All information
(including calculation of Total Excess Availability) in a Borrowing Base
Certificate shall be certified by the Company. The Administrative Agent may from
time to time adjust any such report to the extent any information or calculation
is inaccurate or does not comply with this Agreement in accordance with the
definitions of “Canadian Borrowing Base”, “Dutch Borrowing Base” and “U.S.
Borrowing Base”.

(b)     Records and Schedules of Accounts.

(i)     Each Borrower shall keep accurate and complete records of its Accounts
in all material respects, including all payments and collections thereon, and
the Company shall submit to the Administrative Agent sales, collection,
reconciliation and other reports at the time of delivery of each Borrowing Base
Certificate. The Company shall also provide to the Administrative Agent, at the
time of delivery of each Borrowing Base Certificate, a summary aged trial
balance of all Accounts as of the end of the preceding month.

(ii)     During (A) any Cash Dominion Period, whether or not a Default or Event
of Default exists or (B) the continuance of an Event of Default, the
Administrative Agent shall have the right, in the name of the Administrative
Agent, any designee of the Administrative Agent or any Credit Party, to verify
the validity, amount or any other matter relating to any Accounts of the Credit
Parties by mail, telephone or otherwise. The Credit Parties shall cooperate
fully with Administrative Agent in an effort to facilitate and promptly conclude
any such verification process.

(c)     Cash Management.

(i)     Within ninety (90) days after the Closing Date (or such longer period as
the Administrative Agent may reasonably agree), (A) the U.S. Parent Borrower
shall have opened an account maintained by the U.S. Administrative Agent at BANA
in the United States, under its sole dominion and control (the “U.S. Dominion
Account”), (B) the Company shall have opened an account maintained by the
Canadian Administrative Agent at BANA in Canada, under its sole dominion and
control (the “Canadian Dominion Account”), and (C) the Dutch Parent Borrower
shall have opened an account with a depository bank reasonably satisfactory to
the Administrative Agent in the United Kingdom, over which a perfected first
priority security interest and control has been granted to the Collateral Agent
pursuant to an English Control Agreement (the “Dutch Dominion Account” and,
together with the U.S. Dominion Account and the Canadian Dominion Account, the
“Dominion Accounts”).

-151-

--------------------------------------------------------------------------------

(ii)     Within ninety (90) days after the Closing Date (or such longer period
as the Administrative Agent may reasonably agree), the U.S. Credit Parties shall
have moved their Deposit Accounts into which the proceeds or products of
Collateral may have been deposited to BANA (the “U.S. Collection Bank”) in the
United States (and shall have closed any Deposit Accounts (other than Excluded
Accounts) owned by them at any other financial institution and into which the
proceeds or products of Collateral may have been deposited unless reasonably
agreed by the Administrative Agent), and shall have entered into a Deposit
Account Control Agreement reasonably satisfactory to the Administrative Agent,
with respect to each such Deposit Account (collectively, the “U.S. Collection
Accounts”). All U.S. Collection Accounts shall thereafter be maintained with
BANA. No U.S. Credit Party shall after the date hereof open or establish any
Deposit Account into which the proceeds or products of Collateral may be
deposited with any financial institution, other than BANA. Each U.S. Credit
Party shall instruct all Account Debtors of the U.S. Credit Parties to remit all
payments to the “P.O. Boxes” or “Lockbox Addresses” of the U.S. Collection Bank
(or to remit such payments to the U.S. Collection Bank by electronic settlement)
with respect to all Accounts of such Account Debtor, which remittances shall be
collected by the U.S. Collection Bank and deposited in a U.S. Collection
Account. Each U.S. Credit Party hereby agrees that all cash that constitutes
proceeds or products of Collateral received by such U.S. Credit Party in any
Deposit Account that is not a U.S. Collection Account will be promptly
transferred into a U.S. Collection Account. There shall be at all times at least
one Collection Account in the U.S. Each Deposit Account Control Agreement
relating to a U.S. Collection Account shall (unless otherwise reasonably agreed
by the Administrative Agent) include provisions that allow, during any Cash
Dominion Period, for all collected amounts held in such U.S. Collection Account
from and after the date requested by the Administrative Agent, to be sent by ACH
or wire transfer or similar electronic transfer no less frequently than once per
Business Day to the U.S. Dominion Account. Subject to the terms of the
respective Security Document and to Section 10.11, all amounts received in the
U.S. Dominion Account during the existence of a Cash Dominion Period shall be
applied (and allocated) by the Administrative Agent on a daily basis in
accordance with Section 2.09(b)(vi).

(iii)     Within ninety (90) days after the Closing Date (or such longer period
as the Administrative Agent may reasonably agree), the Canadian Credit Parties
shall have used commercially reasonable efforts to enter into a Deposit Account
Control Agreement reasonably satisfactory to the Administrative Agent, with
respect to each Deposit Account (other than Excluded Accounts) owned by them in
the Canada and into which the proceeds or products of Collateral may have been
deposited and existing as of such date; provided that to the extent a Deposit
Account Control Agreement has not been obtained on or prior to the date that is
ninety (90) days after the Closing Date (or such later date as the
Administrative Agent may reasonably agree) over any such Deposit Account, the
Canadian Credit Parties shall have moved such Deposit Account to BANA, or
another depositary bank who has entered into such a Deposit Account Control
Agreement (collectively, the “Canadian Collection Accounts”. Each Canadian
Credit Party shall instruct all Account Debtors of the Canadian Credit Parties
to remit all payments to the “P.O. Boxes” or “Lockbox Addresses” of the
depositary banks maintaining Canadian Collection Accounts (or to remit such
payments to the applicable depositary bank by electronic settlement) with
respect to all Accounts of such Account Debtor, which remittances shall be
collected by such depositary banks and deposited in a Canadian Collection
Account. Each Canadian Credit Party hereby agrees that all cash that constitutes
proceeds or products of Collateral received by such Canadian Credit Party in any
Deposit Account that is not a Canadian Collection Account will be promptly (and,
in any event within two Business Days) transferred into a Canadian Collection
Account. There shall be at all times at least one Collection Account in Canada.
Each Deposit Account Control Agreement relating to a Canadian Collection Account
shall (unless otherwise reasonably agreed by the Administrative Agent ) include
provisions that allow, during any Cash Dominion Period, for all collected
amounts held in such Canadian Collection Account from and after the date
requested by the Administrative Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to the
Canadian Dominion Account. Subject to the terms of the respective Security
Document and to Section 10.11, all amounts received in the Canadian Dominion
Account during the existence of a Cash Dominion Period shall be applied (and
allocated) by the Administrative Agent on a daily basis in accordance with
Section 2.09(b)(vi).

-152-

--------------------------------------------------------------------------------

(iv)     Within ninety (90) days after the Closing Date (or such longer period
as the Administrative Agent may reasonably agree), the Dutch Credit Parties
shall have (A) used commercially reasonable efforts to open an account with a
depositary bank reasonably satisfactory to the Administrative Agent in the
United Kingdom and (B) grant a perfected first priority security interest and
control over any such account to the Collateral Agent pursuant to an English
Control Agreement and a fixed charge over any such account governed by English
law between the relevant Dutch Credit Party and the Collateral Agent; provided
that to the extent an English Control Agreement has not been obtained on or
prior to the date that is ninety (90) days after the Closing Date (or such later
date as the Administrative Agent may reasonably agree) over any such account,
the Dutch Credit Parties shall have opened such account to BANA, or another
depositary bank who has entered into such a English Control Agreement (the
“Dutch Collection Account”). Within 120 days after the Closing Date (or such
longer period as the Administrative Agent may reasonably agree), the Dutch
Credit Parties shall instruct all Account Debtors of the Dutch Credit Parties to
remit all payments to the “P.O. Boxes” or “Lockbox Addresses” of the depositary
bank maintaining the Dutch Collection Account (or to remit such payments to such
depositary bank by electronic settlement) with respect to all Accounts of such
Account Debtor, which remittances shall be collected by such depositary bank and
deposited in the Dutch Collection Account. Each Credit Party hereby agrees that
from and after the date the Dutch Collection Account is opened, all amounts held
in Deposit Accounts owned by the Dutch Credit Parties in the Netherlands and
into which the proceeds and products of Collateral may be deposited (other than
Excluded Accounts) shall be sent by ACH or wire transfer or similar electronic
transfer no less frequently than once per Business Day to the Dutch Collection
Account. The English Control Agreement relating to the Dutch Collection Account
shall (unless otherwise reasonably agreed by the Administrative Agent) include
provisions that allow, during any Cash Dominion Period, for all collected
amounts held in such Dutch Collection Account from and after the date requested
by the Administrative Agent, to be sent by ACH or wire transfer or similar
electronic transfer no less frequently than once per Business Day to the Dutch
Dominion Account. Subject to the terms of the respective Security Documents and
to Section 10.11, all amounts received in the Dutch Dominion Account during the
existence of a Cash Dominion Period shall be applied (and allocated) by the
Administrative Agent on a daily basis in accordance with Section 2.09(c) .

(v)     During the continuance of a Cash Dominion Event, at the request of the
Administrative Agent, each of the relevant Credit Parties shall provide the
Administrative Agent with an accounting of the contents of the Collection
Accounts not maintained at BANA, which shall identify, to the reasonable
satisfaction of the Administrative Agent, the proceeds from the Collateral which
were deposited into a Collection Account and swept into a Dominion Account.

(vi)     The Credit Parties (other than the Dutch Credit Parties) may close
Deposit Accounts and/or open or acquire new Deposit Accounts, subject to the
limitations set forth above, and the use of commercially reasonable efforts to
execute and deliver to the Administrative Agent appropriate Deposit Account
Control Agreements (except with respect to Excluded Accounts) consistent with
the provisions of this Section 8.15, within ninety (90) days of the opening or
acquisition thereof (as may be extended by the Administrative Agent acting
reasonably), it being understood that no such new Deposit Account shall qualify
as a U.S. Collection Account or Dutch Collection Account until such Deposit
Account Control Agreement is obtained. So long as no Cash Dominion Period is
continuing, the Credit Parties may direct the manner of disposition of funds in
the Collection Accounts (including transfers to the Excluded Accounts) and any
amounts remaining on deposit in any Dominion Account shall promptly be
transferred by the Administrative Agent or relevant depositary bank to a
Collection Account specified by the Company and may not be used by the
Administrative Agent to prepay the Loans or other Obligations thereafter unless
and until a new Cash Dominion Period shall occur.

-153-

--------------------------------------------------------------------------------

(vii)     The Dominion Accounts shall at all times be under the sole dominion
and control of the Collateral Agent. Each Credit Party hereby acknowledges and
agrees that (i) such Credit Party has no right of withdrawal from the Dominion
Accounts, except as specified in clause (vi) above, (ii) the funds on deposit in
the Dominion Accounts shall at all times continue to be Collateral for all of
the Obligations, and (iii) the funds on deposit in the Dominion Accounts shall
be applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 8.15, during the continuation of a Cash Dominion
Period, any Credit Party receives or otherwise has dominion and control of any
proceeds or collections of Collateral (other than amounts constituting proceeds
of Indebtedness (including the Loans)), such proceeds and collections shall be
held in trust by such Credit Party for the Secured Creditors, shall not be
commingled with any of such Credit Party’s other funds or deposited in any
account of such Credit Party and shall promptly be deposited into the Dominion
Accounts or dealt with in such other fashion as such Credit Party may be
instructed by the Administrative Agent.

(d)     Administration of Deposit Accounts. Schedule 8.15(d) sets forth, as of
the Closing Date, all Deposit Accounts (other than Excluded Accounts) maintained
by the Credit Parties, including all Dominion Accounts. The applicable Credit
Party shall be the sole account holder of each Deposit Account (other than any
Excluded Account) into which the proceeds or products of any Collateral are, or
are intended to be, deposited and shall not allow any other Person to have a
perfected Lien (other than Permitted Liens) on any Deposit Account or any
property deposited therein. On each date on which Section 8.01 Financials are
required to be delivered to the Administrative Agent, each Credit Party shall
notify the Administrative Agent of any opening or closing of a Deposit Account
(other than any Excluded Account) into which the proceeds or products of any
Collateral are, or are intended to be, deposited and, with the consent of the
Administrative Agent, will amend Schedule 8.15(d) to reflect the same.

(e)     Inventory, Equipment and Real Estate. Each Borrower shall keep accurate
and complete records of its Inventory, Equipment and Real Property, in all
material respects, including costs and daily withdrawals and additions, and
shall submit to the Administrative Agent Inventory, Equipment, Real Property and
reconciliation reports at the time of delivery of each Borrowing Base
Certificate.

Section 9     Negative Covenants. The Company and any Restricted Subsidiary
hereby covenant and agree that on and after the Closing Date and until the
Payment in Full Date:

9.01.     Liens. Each of the Company and any Restricted Subsidiary shall not,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
or with respect to any property or assets (real or personal, tangible or
intangible) of the Company or any Restricted Subsidiary, whether now owned or
hereafter acquired; provided that the provisions of this Section 9.01 shall not
prevent the creation, incurrence, assumption or existence of, or any filing in
respect of, the following (Liens described below are herein referred to as
“Permitted Liens”): 

(i)     Liens created pursuant to the Credit Documents (including Liens on
Secured Bank Product Obligations);

(ii)     pledges, deposits or security by such Person under workmen’s
compensation laws, unemployment insurance, employers’ health tax, and other
social security Requirements of Law or similar legislation or other insurance
related obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory or similar obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business
(including Liens to secure letters of credit issued to assure payment of such
obligations);

-154-

--------------------------------------------------------------------------------

 

(iii)     Liens imposed by Requirement of Law, such as landlords’, carriers’,
warehousemen’s, materialmen’s, repairmen’s, mechanics’ and similar Liens, in
each case for sums not yet overdue for a period of more than 90 days or remain
payable without penalty or being contested in good faith by appropriate actions
if adequate reserves with respect thereto are maintained on the book of such
person in accordance with GAAP or other Liens arising out of judgments or awards
not constituting an Event of Default under Section 10;

(iv)     Liens for Taxes, assessments or other governmental charges not yet
overdue or not yet payable or subject to penalties for nonpayment or which are
being contested in good faith by appropriate actions diligently conducted, if
adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

(v)     Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Closing Date;

(vi)     Liens securing obligations relating to any Indebtedness permitted to be
Incurred pursuant to Section 9.04(ii) or (xxv), so long as after giving effect
to the incurrence of any such Indebtedness, the Consolidated Secured Leverage
Ratio of the Company is less than 5.00:1.00; provided that, to the extent such
Liens attach to any Collateral, then the Liens on the Collateral securing such
obligations, shall (x) rank junior to the Liens securing the Obligations and (y)
be subject to the Intercreditor Agreement or another intercreditor agreement
reasonably satisfactory in form and substance to the Administrative Agent;

(vii)     Liens securing obligations relating to any Indebtedness permitted to
be Incurred pursuant to clause (v) of Section 9.04 hereof; provided that such
Liens extend only to the assets so purchased, leased or improved and any
accessions or extensions thereof;

(viii)     Liens existing on the Closing Date or pursuant to agreements in
existence on the Closing Date and set forth in Schedule 9.01(viii) (which may
include Liens on (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien, (B) after-acquired property subject to a
Lien securing such Indebtedness, the terms of which Indebtedness require or
include a pledge of after-acquired property (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (C) the
proceeds and products thereof), including Liens securing any Refinancing
Indebtedness secured by such Liens;

(ix)     (a) Liens on property or shares of stock or other assets of a Person at
the time such Person becomes a Subsidiary; provided that such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Subsidiary; provided, further, that such Liens may not
extend to any other property or other assets owned by the Company or any of the
Restricted Subsidiaries (other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien, (B) after-acquired
property subject to a Lien securing such Indebtedness, the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) the proceeds and products thereof); and (b) Liens on property or other
assets at the time the Company or a Restricted Subsidiary acquired the property
or such other assets, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Company or any of the Restricted
Subsidiaries; provided that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition, amalgamation, merger or
consolidation; provided, further, any Liens on assets of a type included in the
Borrowing Base (other than on Equipment and Real Property) by the Credit Parties
pursuant to this clause (viii) shall be junior and subordinate to the Collateral
Agent’s Lien on the Collateral and shall be subject to the Intercreditor
Agreement or another intercreditor agreement on terms substantially similar to
those contained in the Intercreditor Agreement and otherwise reasonably
satisfactory to the Collateral Agent;

-155-

--------------------------------------------------------------------------------

(x)     Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive refinancing, refunding, extensions,
renewals or replacements) as a whole, or in part, of any Indebtedness secured by
any Lien referred to in the foregoing clauses (vii), (viii), (ix) and this
clause (x); provided that (a) such new Lien shall be limited to all or part of
the same property that secured the original Lien (plus accessions, additions and
improvements on such property (other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien, (B)
after-acquired property subject to a Lien securing such Indebtedness, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof)), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount, of the Indebtedness described under clauses (vii), (viii),
(ix) and this clause (x) at the time the original Lien became a Permitted Lien
under this Agreement and (ii) an amount necessary to pay any fees and expenses,
including original issue discount, upfront fees or similar fees and premiums
(including tender premiums, and accrued and unpaid interest related to such
modification, refinancing, refunding, extension, renewal or replacement);

(xi)     Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.05; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xii)     any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;

(xiii)     Liens arising out of conditional sale, title retention, consignment
or similar arrangements with vendors for the sale or purchase of goods entered
into by the Company or any Restricted Subsidiary in the ordinary course of
business; (xiv) Liens solely on any cash earnest money deposits made by the
Company or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement;

-156-

--------------------------------------------------------------------------------

(xv)     Liens securing Indebtedness outstanding under the Second Lien Loan
Agreement and the related guarantees thereof (and, if applicable, the Second
Lien Notes Indenture and the Second Lien Notes and the related guarantees
thereof) or any Refinancing Indebtedness in connection therewith; provided that
such Indebtedness shall (x) be subject to the Intercreditor Agreement and (y)
rank junior in priority to the Liens securing the Obligations;

(xvi)    easements, rights-of-way, encroachments, covenants, conditions, zoning
and other restrictions, minor defects or other irregularities in title, and
other similar encumbrances which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of the Company, taken as a whole;

(xvii)     any interest or title of a lessor or sublessor under any lease
permitted by this Agreement and the Security Documents;

(xviii)     Liens arising from UCC, PPSA or other similar financing statement
filings regarding operating leases or consignments entered into by the Company
and the Restricted Subsidiaries in the ordinary course of business or purported
Liens evidenced by the filing of precautionary UCC, PPSA or other similar
financing statements or similar public filings;

(xix)     licenses and sublicenses granted by the Company or a Restricted
Subsidiary and leases and subleases (by the Company or any Restricted Subsidiary
as lessor or sublessor) to third parties in the ordinary course of business not
materially interfering with the business of the Company, taken as a whole;

(xx)     Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC (or equivalent statute) or, with respect to collecting
banks located in the State of New York, under Section 4-208 of the UCC (or
equivalent statute);

(xxi)     Liens that are contractual rights of set-off or rights of pledge (a)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness, (b) relating to pooled deposit or
sweep accounts of the Company or any of the Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Company and the Restricted Subsidiaries or (c) relating to
purchase orders and other agreements entered into with customers of the Company
or any of the Restricted Subsidiaries in the ordinary course of business;

(xxii)     Liens in favor of customs and revenue authorities arising as a matter
of law which secure payment of customs duties in connection with the importation
of goods in the ordinary course of business;

(xxiii)     Liens securing financings of insurance premiums, which such Liens
attach solely to the insurance policies financed and the proceeds thereof;

(xxiv)     Liens on brokerage accounts incurred in the ordinary course of
business securing obligations to settle trades made by the Company or any
Restricted Subsidiary;

(xxv)     the rights reserved to or vested in municipalities or governmental or
other public authorities or agencies by statutory provisions or by the terms of
leases, licenses, franchises, grants or permits, which affect any land to
terminate any such leases, licenses, franchises, grants or permits or to require
annual or other payments as a condition to the continuance thereof;

-157-

--------------------------------------------------------------------------------

 

(xxvi)     deposits with public utilities or to any municipalities or
governmental or other public authorities when required by the utility,
municipality, governmental or other public authority in connection with the
supply of services or utilities to the Company or any Restricted Subsidiary;

(xxvii)     Liens on assets of non-Credit Parties to solely secure Indebtedness
of non-Credit Parties permitted pursuant to Section 9.04(xxiv);

(xxviii)     Liens in favor of the Company or any Restricted Subsidiary subject
to the requirement to deliver a Subordinated Intercompany Note to the extent
required by clauses (vii) or (viii) of Section 9.04;

(xxix)     Liens on Investment Cash Equivalents or other property (other than
Investment Cash Equivalents or property constituting Collateral) arising in
connection with the defeasance or discharge of Indebtedness; provided that such
defeasance or discharge is not prohibited by this Agreement;

(xxx)     customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by this Agreement is issued;

(xxxi)     other Liens securing obligations in an aggregate amount not to
exceed, as of the date incurred (and taking into account any other Liens
incurred under this clause (xxxi) and outstanding on such date), the greater of
(A) $20,000,000 and (B) 1.60 % of Consolidated Total Assets, measured as of the
date such Lien is Incurred based upon the Section 8.01 Financials most recently
delivered on or prior to the date such Lien is Incurred; provided that if the
Liens incurred under this clause (xxxi) secure obligations secured by the
Collateral (other than Investment Cash Equivalents), then the Liens on the
Collateral securing such obligations shall (x) rank junior to the Liens securing
the Obligations and (y) shall be subject to the Intercreditor Agreement or
another intercreditor agreement reasonably satisfactory in form and substance to
the Administrative Agent;

(xxxii)     Liens solely on specific items of inventory or other goods and
proceeds of any Person securing such Person’s accounts payable or similar trade
obligations in respect of bankers’ acceptances or documentary letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(xxxiii)     Liens on Equipment of the Company or any of the Restricted
Subsidiaries granted in the ordinary course of business to the Company’s
clients;

(xxxiv)     Liens encumbering reasonable customary deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xxxv)     ground leases in respect of real property on which facilities owned
or leased by the Company or any of its Subsidiaries are located;

-158-

--------------------------------------------------------------------------------

(xxxvi)     Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary; and

(xxxvii) Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under this Agreement to be applied against
the purchase price for such Investment.

For purposes of this Section 9.01,     “Indebtedness” shall be deemed to include
interest on such Indebtedness. For purposes of determining compliance with this
Section 9.01, (a) Permitted Liens need not be incurred solely by reference to
one category of Permitted Liens described above but are permitted to be incurred
in part under any combination thereof and (b) in the event that a Lien (or any
portion thereof) meets the criteria of one or more categories of Permitted Liens
described above, the Company shall, in its sole discretion, classify (or later
reclassify) such item of Permitted Liens (or any portion thereof) in any manner
that complies with this Section 9.01 and will only be required to include the
amount and type of such item of Permitted Liens in one of the above clauses and
such Lien will be treated as having been incurred pursuant to only one of such
clauses.

In connection with the granting of Liens of the type described in this Section
9.01 by the Company and any Restricted Subsidiary, the Administrative Agent
shall, and shall be authorized to, take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien releases or lien subordination agreements in favor of the holder or holders
of such Liens, in either case solely with respect to the item or items of
equipment or other assets subject to such Liens).

9.02.     Asset Sales. Each of the Company and any Restricted Subsidiary shall
not consummate an Asset Sale, except the Company and any Restricted Subsidiary
may dispose any of its assets or property, so long as (w) a new Borrowing Base
Certificate is delivered substantially concurrently with the closing of any
Significant Asset Sale, (x) no Event of Default has occurred and is continuing,
or would result therefrom, on the date that the definitive documentation with
respect to such Asset Sale is executed, (y) each such sale the Company or such
Restricted Subsidiary, as the case may be, receives consideration at the time of
such Asset Sale at least equal to the Fair Market Value (such Fair Market Value
to be determined by the Company at the time the Company or such Restricted
Subsidiary contractually agrees to such Asset Sale) of the assets sold or
otherwise disposed of and (z) except in the case of a Permitted Asset Swap
(subject to the next paragraph), at least 75% of the consideration received by
the Company or such Restricted Subsidiary, on a per transaction basis, shall be
in the form of Investment Cash Equivalents (taking into account the amount of
Investment Cash Equivalents, the principal amount of any promissory notes and
the Fair Market Value, as determined by the Company, in good faith, of any other
consideration) and is paid at the time of the closing of such disposition;
provided, however, that for purposes of this clause (z), the following shall be
deemed to be Investment Cash Equivalents: (A) any liabilities (as shown on
Company’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto, or, if incurred or increased subsequent
to the date of such balance sheet, such liabilities that would have been shown
on the Company’s or such Restricted Subsidiary’s balance sheet or in the
footnotes thereto if such incurrence or increase had taken place on or prior to
the date of such balance sheet, as determined by the Company) of the Company or
such Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable disposition and for which the Company and the Restricted
Subsidiaries shall have been validly released by all applicable creditors or
indemnified in writing, (B) any securities, notes or other obligations or assets
received by the Company or such Restricted Subsidiary from such transferee that
are converted by the Company or such Restricted Subsidiary into Investment Cash
Equivalents (to the extent of the Investment Cash Equivalents received in the
conversion) within 180 days following the closing of the applicable Asset Sale,
and (C) any Designated Non-Cash Consideration received by the Company or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (y), not to exceed, as of the date of receipt (and
taking into account all other Designated Non-Cash Consideration received under
this clause (y) and then outstanding on such date), the greater of (A)
$25,000,000 and (B) 2.00% of Consolidated Total Assets measured on the date of
receipt of such Designated Non-Cash Consideration based upon the Section 8.01
Financials most recently delivered on or prior to the date of the receipt of
such Designated Non-Cash Consideration (with the Fair Market Value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

-159-

--------------------------------------------------------------------------------

The Permitted Asset Swaps referenced in clause (z) of the preceding paragraph
shall only be permitted under this Agreement, and be exempted from the 75%
Investment Cash Equivalents consideration requirement in such clause (z), only
if an updated Borrowing Base Certificate is delivered to the Administrative
Agent concurrently with the consummation of such Permitted Asset Swap, which
adjusts the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 8.15(a) as necessary to reflect the
impact of any Permitted Asset Swap of Eligible Fee-Owned Real Property and/or
Eligible Equipment that was part of the Borrowing Base immediately prior to such
Permitted Asset Swap. For the avoidance of doubt, no new Eligible Fee-Owned Real
Property and/or Eligible Equipment received in exchange for existing Eligible
Fee-Owned Real Property and/or Eligible Equipment of the Credit Parties will be
included in the Borrowing Base unless and until a Fixed Asset Reappraisal Event
occurs pursuant to Section 8.02(d).

9.03.     Restricted Payments and Restricted Junior Debt Payments.

(a)     Each of the Company and any Restricted Subsidiary shall not:

(i)     declare or pay any dividend or make any payment or distribution on
account of the Company’s or any of the Restricted Subsidiaries’ Equity
Interests, including any dividend or distribution payable in connection with any
merger, amalgamation or consolidation, other than:

(A)     dividends or distributions by the Company or any Restricted Subsidiary
payable solely in Equity Interests (other than Disqualified Stock) of the
Company or any Restricted Subsidiary

(B)     dividends, payments or distributions by a Restricted Subsidiary so long
as, in the case of any dividend, payment or distribution payable on or in
respect of any class or series of securities issued by a Restricted Subsidiary
other than a Wholly-Owned Subsidiary, the Company or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities;

(ii)     purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Company, including in connection with any merger,
amalgamation or consolidation;

(as such payments and other actions set forth in clauses (i) through (ii) above
(other than any exceptions thereto) being collectively referred to as
“Restricted Payments”);

(iii)     make any Restricted Junior Debt Prepayment; or

(iv)     make any Restricted Investment, with the only exception under this
covenant being clause (xi) of Section 9.03(b).

-160-

--------------------------------------------------------------------------------

(b)     Section 9.03(a) shall not prohibit:

(i)     (a) the redemption, repurchase, defeasance, retirement or other
acquisition of any Equity Interests (“Treasury Capital Stock”) or Junior Debt of
the Company or any Restricted Subsidiary, in exchange for, or out of the
proceeds of the substantially concurrent sale or issuance (other than to a
Restricted Subsidiary) of, Equity Interests of the Company or any Restricted
Subsidiary to the extent contributed to the Company or such Restricted
Subsidiary(in each case, other than any Disqualified Stock) (“Refunding Capital
Stock”) and (b) the declaration and payment of dividends on Treasury Capital
Stock out of the proceeds of the substantially concurrent sale or issuance
(other than to a Subsidiary of the Company or to an employee stock ownership
plan or any trust established by the Company or any of its Subsidiaries) of
Refunding Capital Stock;

(ii)     the prepayment, redemption, defeasance, repurchase, exchange or other
acquisition or retirement of (1) Junior Debt of the Company, any Borrower or any
Subsidiary Guarantor made by exchange for, or out of the proceeds of a
substantially concurrent sale of, new Indebtedness of the Company, any Borrower
or any Subsidiary Guarantor or (2) Disqualified Stock of the Company, any
Borrower or any Subsidiary Guarantor made by exchange for, or out of the
proceeds of a substantially concurrent sale of, new Indebtedness of the Company,
any Borrower or any Subsidiary Guarantor that, in each case, is Incurred in
compliance with Section 9.04, so long as:

(A)     the principal amount (or accreted value, if applicable) of such new
Indebtedness or the liquidation preference of such new Disqualified Stock does
not exceed the principal amount of (or accreted value, if applicable), plus any
accrued and unpaid interest on, the Junior Debt or the liquidation preference
of, plus any accrued and unpaid dividends on, the Disqualified Stock being so
prepaid, defeased, redeemed, repurchased, exchanged, acquired or retired for
value, plus the amount of any reasonable premium to be paid (including
reasonable tender premiums), defeasance costs and any fees and expenses incurred
in connection with the issuance of such new Indebtedness or Disqualified Stock;

(B)     (x) if the Junior Debt was subordinated to the Obligations, then such
new Indebtedness shall be subordinated to the Obligations at least to the same
extent as such Junior Debt so purchased, exchanged, redeemed, defeased,
repurchased, exchanged, acquired or retired, (y) if the Junior Debt was secured
by a Lien, then such new Indebtedness shall not be secured by a Lien on assets
senior in priority to the Liens securing such Junior Debt so purchased,
exchanged, redeemed, defeased, repurchased, exchanged, acquired or retired and
(z) if the Junior Debt was unsecured, then such new Indebtedness shall be
unsecured;

(C)     such new Indebtedness or Disqualified Stock has a final scheduled
maturity date or final mandatory redemption date equal to or later than the
final scheduled maturity date of the Junior Debt or Disqualified Stock being so
redeemed, defeased, repurchased, exchanged, acquired or retired (or, if earlier,
the date that is 91 days after the maturity date of the Obligations); and

(D)     such new Indebtedness or Disqualified Stock has a Weighted Average Life
to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Junior Debt or Disqualified Stock being so redeemed, defeased,
repurchased, exchanged, acquired or retired (or requires no or nominal payments
in cash prior to the date that is 91 days after the maturity date of the
Obligations).

-161-

--------------------------------------------------------------------------------

(iii)     any Restricted Payment to pay for the repurchase, redemption,
retirement or other acquisition or retirement for value of Equity Interests
(other than Disqualified Stock) of the Company held by any future, present or
former employee, director, officer, manager or consultant (including trustees,
administrators, executors, powers of attorney, heirs, assignees, estates and
beneficiaries of any of the foregoing) of the Company or any of its Restricted
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or arrangement, or any
stock subscription or shareholder agreement (including, for the avoidance of
doubt, any principal and interest payable on any notes issued by the Company in
connection with such repurchase, retirement or other acquisition) including any
Equity Interest rolled over or purchased by management, directors or employees
of the Company in connection with the Transactions; provided that the aggregate
amount of Restricted Payments made under this clause does not exceed $5,000,000
in any fiscal year following the Closing Date (with unused amounts in any fiscal
year being carried over to the next succeeding fiscal year); provided further
that such amount in any fiscal year may be increased by an amount not to exceed
(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Company to any future, present or former employee, director,
officer, manager or consultant (including trustees, administrators, executors,
powers of attorney, heirs, assignees, estates and beneficiaries of any of the
foregoing) of the Company or any of its Subsidiaries that occurs after the
Closing Date, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of this Section 9.03; plus (B) the cash proceeds of key man life
insurance policies received by the Company or the Restricted Subsidiaries after
the Closing Date; less (C) the amount of any Restricted Payments previously made
with the cash proceeds described in clauses (A) and (B) of this clause (iii);
and provided further that (x) cancellation of Indebtedness owing to the Company
or any of the Restricted Subsidiaries from any future, present or former
employee, director, officer, manager or consultant (including trustees,
administrators, executors, powers of attorney, heirs, assignees, estates and
beneficiaries of any of the foregoing) of the Company or any of its Subsidiaries
in connection with a repurchase of Equity Interests of the Company and (y) the
repurchase of Equity Interests deemed to occur upon the exercise of options,
warrants or similar instruments if such Equity Interests represents all or a
portion of the exercise price thereof or payments, in lieu of the issuance of
fractional Equity Interests or withholding to pay other taxes payable in
connection therewith, in the case of each of clauses (x) and (y), shall not be
deemed to constitute a Restricted Payment for purposes of this Section 9.03 or
any other provision of this Agreement;

(iv)     payments of cash, dividends, distributions, advances or other
Restricted Payments by the Company or any Restricted Subsidiary to allow the
payment of cash in lieu of the issuance of fractional shares;

(v)     reasonable and customary indemnities to directors, officers and
employees in the ordinary course of business;

(vi)     payments made or expected to be made by the Company or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon the exercise
of Equity Interests by any future, present or former employee, director,
officer, manager or consultant and any repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants or other convertible,
exchangeable or exercisable instruments if such Equity Interests represent a
portion of the exercise price of such instruments or required withholding or
similar taxes;

-162-

--------------------------------------------------------------------------------

(vii)     the Company or any Subsidiary may make payments of dividends on
Disqualified Stock or Preferred Stock issued in accordance with Section 9.04;

(viii)     the payment of any dividend or other distribution or the consummation
of any irrevocable redemption within 60 days after the date of declaration of
the dividend or other distribution or giving of the redemption or prepayment
notice, as the case may be, if at the date of declaration or notice, the
dividend or other distribution or redemption payment or prepayment would have
complied with the provisions of Section 9.03; provided that it is understood
that the Administrative Agent, in its Permitted Discretion, may establish a
Reserve during such 60-day period in an amount not to exceed the amount of such
declared but unpaid dividend or distribution;

(ix)     any Restricted Payment (including dividends and other payments in
respect of Capital Stock) or Restricted Junior Debt Prepayment; provided that
the Distribution Conditions are satisfied both before and after giving effect to
such Restricted Payment or Restricted Junior Debt Prepayment;

(x)     any Restricted Payment or Restricted Junior Debt Prepayments with the
Available Equity Amount Basket; and

(xi)     other Restricted Payments, Restricted Junior Debt Prepayments and
Restricted Investments in an aggregate amount, as of the date made, taken
together with any other Restricted Payments made pursuant to this clause (xi)
(in the case of Restricted Investments incurred under this clause (xi) and
outstanding on such date (without giving effect to the sale of an Investment to
the extent the proceeds of such sale do not consist of, or have not been
subsequently sold or transferred for, cash or Investment Cash Equivalents)) and
Restricted Junior Debt Prepayments made pursuant to under this clause (xi),
following the Closing Date, not to exceed $20,000,000.

9.04.     Indebtedness. Each of the Company and any Restricted Subsidiary shall
not, directly or indirectly, Incur any Indebtedness or issue any Disqualified
Stock and each Restricted Subsidiary that is not a Credit Party shall not issue
Preferred Stock, except:

(i)     Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii)     unsecured Indebtedness and secured Indebtedness ranking junior in Lien
priority to the Liens securing the Obligations and any Disqualified Stock and
Preferred Stock (any of the foregoing, “Junior Debt”); provided that (A) after
giving effect to the Incurrence of any such Junior Debt, the Consolidated
Secured Leverage Ratio of the Company is less than 5.00:1.00, (B) any such
Junior Debt does not mature prior to the date that is 91 days after the Maturity
Date; provided that, if the amortization schedule of any such Junior Debt
requires annual principal payments exceeding the Amort Cap prior to the date
that is 91 days after the Maturity Date, then the Administrative Agent shall
have the right, in its Permitted Discretion in accordance with Section 2.22, to
establish Amortization Reserves with respect to amortization payments in excess
of the Amort Cap against the assets included in the Borrowing Base on the date
that is 91 days prior to each due date of such Junior Debt amortization
payments, (C) if such Junior Debt is Incurred or guaranteed by a non-Credit
Party, the aggregate amount such Junior Debt Incurred or guaranteed by a
non-Credit Party pursuant to this Section 9.04(ii) shall not exceed, as of the
date of such Incurrence (and taking into account any other Indebtedness Incurred
under this clause (C) and then outstanding), the greater of (x) $25,000,000 and
(y) 2.00% of Consolidated Total Assets, measured as of the date of such
Incurrence based upon the Section 8.01 Financials most recently delivered on or
prior to the date of such Incurrence, and (D) if such Junior Debt is secured by
the Collateral, then the Liens on any Collateral securing such Junior Debt shall
be permitted pursuant to Section 9.01(vi) or (xxxi) (the conditions in clauses
(B) through (D) are herein referred to as the “Junior Debt Conditions”);

-163-

--------------------------------------------------------------------------------

(iii)     Indebtedness incurred pursuant to the Second Lien Loan Agreement or
the Second Lien Notes Indenture (and any guarantees of either thereof) and any
Refinancing Indebtedness thereof (including, for the avoidance of doubt, any
refinancing of Indebtedness incurred pursuant to the Second Lien Loan Agreement
into any exchange notes contemplated thereby);

(iv)     Indebtedness of the Company and the Restricted Subsidiaries in
existence on the Closing Date and listed on Schedule 9.04(iv) (“Existing
Indebtedness”);

(v)     Indebtedness (including Capitalized Lease Obligations and Purchase Money
Obligations) and Disqualified Stock Incurred or issued by the Company or any
Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary,
to finance the purchase, restoration, lease or improvement of property (real or
personal), equipment or other assets, including assets that are used or useful
in a Similar Business, within 270 days of such purchase, restoration, lease or
improvement, whether through the direct purchase of assets or the Capital Stock
of any Person owning such assets in an aggregate principal amount, together with
any Refinancing Indebtedness incurred to refinance any other Indebtedness
incurred under this clause (v), not to exceed, as of the date of such Incurrence
(and taking into account any other Indebtedness Incurred under this clause (v)
and then outstanding), the greater of (A) $35,000,000 and (B) 2.70% of
Consolidated Total Assets, measured as of the date of such Incurrence or
issuance based upon the Section 8.01 Financials most delivered ended on or prior
to the date of such Incurrence or issuance;

(vi)     Indebtedness Incurred by the Company or any of the Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, bank guarantees, workers’
compensation claims, self-insurance obligations, bankers’ acceptances, warehouse
receipts, guarantees, statutory, export or import indemnities, customs, revenue
bonds or similar instruments issued or created, including letters of credit in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 Business Days following such drawing or
incurrence;

(vii)     Indebtedness of the Company to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Credit
Party is subordinated in right of payment to the Guarantee by the Company
(including pursuant to the Subordinated Intercompany Note) (for the avoidance of
doubt, any such Indebtedness owing to a Restricted Subsidiary that is not a
Credit Party shall be deemed to be expressly subordinated in right of payment to
the Guarantee by the Company unless the terms of such Indebtedness expressly
provide otherwise); provided, further, that any subsequent issuance or transfer
of any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Company or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien (but
not foreclosure thereon)) shall be deemed, in each case, to be an incurrence of
such Indebtedness not permitted by this clause (vii);

-164-

--------------------------------------------------------------------------------

(viii)     Indebtedness of a Restricted Subsidiary to the Company or another
Restricted Subsidiary; provided that if a Credit Party incurs such Indebtedness
to a Restricted Subsidiary that is not a Credit Party, such Indebtedness is
subordinated in right of payment to the Obligations (including pursuant to the
Subordinated Intercompany Note) (for the avoidance of doubt, any such
Indebtedness owing to a Restricted Subsidiary that is not a Credit Party shall
not be deemed to be expressly subordinated in right of payment to the
Obligations, unless the terms of such Indebtedness expressly provide otherwise);
provided, further, that any subsequent transfer of any such Indebtedness (except
to the Company or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien (but not foreclosure thereon)) shall
be deemed, in each case, to be an incurrence of such Indebtedness not permitted
by this clause (viii);

(ix)     shares of Preferred Stock of a Restricted Subsidiary issued to the
Company or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Company
or another of the Restricted Subsidiaries) or any pledge of such Capital Stock
constituting a Permitted Lien (but not foreclosure thereon) shall be deemed, in
each case, to be an issuance of such shares of Preferred Stock not permitted by
this clause (ix);

(x)     Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) and other Bank Product Debt;

(xi)     the Incurrence by the Company or any Restricted Subsidiary of
Indebtedness, the issuance by the Company or any Restricted Subsidiary of
Disqualified Stock or the issuance by any Restricted Subsidiary of Preferred
Stock which serves to extend, replace, refund, refinance, renew or defease any
Indebtedness Incurred or Disqualified Stock or Preferred Stock issued as
permitted under clauses (ii), (iii) and (iv) of this Section 9.04 and this
clause (xi) and clause (xxv) of this Section 9.04, or any Indebtedness Incurred
or Disqualified Stock or Preferred Stock issued to so extend, replace, refund,
refinance, renew or defease such Indebtedness, Disqualified Stock or Preferred
Stock including additional Indebtedness Incurred to pay premiums (including
reasonable tender premiums), defeasance costs, accrued interest and fees and
expenses in connection therewith (the “Refinancing Indebtedness”) prior to its
respective maturity; provided that such Refinancing Indebtedness (A) has a
Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness, Disqualified Stock or Preferred Stock being extended,
replaced, refunded, refinanced, renewed or defeased (or requires no or nominal
payments in cash prior to the date that is 91 days after the Latest Maturity
Date), (B) to the extent such Refinancing Indebtedness extends, replaces,
refunds, refinances, renews or defeases (i) Indebtedness subordinated in right
of payment to the Revolving Loans, such Refinancing Indebtedness is subordinated
in right of payment to the Revolving Loans at least to the same extent as the
Indebtedness being extended, replaced, refunded, refinanced, renewed or defeased
or (ii) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness
must be Disqualified Stock or Preferred Stock, respectively; and (C) shall not
include (i) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Credit Party that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Credit Party; or (ii) Indebtedness or Disqualified
Stock of the Company or Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary, in either case, that refinances Indebtedness,
Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary;

-165-

--------------------------------------------------------------------------------

(xii)     (A) any guarantee by a Credit Party of Indebtedness or other
obligations of any other Credit Party so long as the incurrence of such
Indebtedness incurred by such other Credit Party is permitted under the terms of
this Agreement, or (B) any guarantee by a Restricted Subsidiary that is not a
Credit Party of Indebtedness of a Credit Party;

(xiii)     (A) Indebtedness consisting of Indebtedness issued by the Company or
any of the Restricted Subsidiaries to future, present or former employees,
directors, officers, managers and consultants thereof (including trustees,
administrators, executors, powers of attorney, heirs, assignees, estates and
beneficiaries), in each case to finance the purchase or redemption of Equity
Interests of the Company to the extent described in clause (iii) of Section 9.03
or (B) Indebtedness representing deferred compensation to employees of the
Company or any of the Restricted Subsidiaries incurred in the ordinary course of
business;

(xiv)     Indebtedness or Disqualified Stock of the Company and Indebtedness,
Disqualified Stock or Preferred Stock of any other Credit Party not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference
which, when aggregated with the principal amount and liquidation preference of
all other Indebtedness then outstanding and Incurred pursuant to this clause
(xiv), does not at any one time outstanding exceed, as of the date of such
Incurrence, the greater of (A) $30,000,000 and (B) 2.40% of Consolidated Total
Assets measured as of the date of such Incurrence or issuance based upon the
Section 8.01 Financials most recently delivered on or prior to the date of such
Incurrence or issuance;

(xv)     Indebtedness arising from agreements of the Company or the Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary,
other than guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition; provided, however, that the maximum assumable
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds including non-cash proceeds (the Fair Market Value of such non-cash
proceeds being measured at the time received and without giving effect to any
subsequent changes in value) actually received by the Company and the Restricted
Subsidiaries in connection with such disposition;

(xvi)     obligations in respect of self-insurance and performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by the Company or any of the Restricted Subsidiaries in the
ordinary course of business or consistent with past practice;

(xvii)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds; provided that such Indebtedness is extinguished within ten Business Days
of its incurrence;

(xviii)     Indebtedness of the Company or any of the Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business;

(xix)     Indebtedness incurred on behalf of, or representing guarantees of
Indebtedness of, joint ventures of the Company or any Restricted Subsidiary not
in excess, at any one time outstanding, of $7,500,000;

-166-

--------------------------------------------------------------------------------

(xx)     obligations or commitments to public utilities or to any municipalities
or governmental or other public authorities in connection with the maintenance
of or supply of services or utilities to the Company or any Restricted
Subsidiary;

(xxi)     endorsement of instruments or other payment items by the Company or
any Restricted Subsidiary for deposit;

(xxii)     to the extent constituting Indebtedness, customer deposits and
advance payments (including progress premiums) received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business;

(xxiii)     Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances or discounted bills of exchange for credit management
purposes, in each case incurred or undertaken consistent with past practice or
in the ordinary course of business on arm’s length commercial terms;

(xxiv)     the Incurrence of Indebtedness of Restricted Subsidiaries of the
Company that are not Credit Parties in an amount outstanding under this clause
(xxiv) not to exceed, determined as of the date of such Incurrence and taking
into account any other Indebtedness Incurred under this clause (xxiv) and then
outstanding, the greater of (A) $10,000,000 and (B) 0.80% of Consolidated Total
Assets measured as of the date of such Incurrence or issuance based upon the
Section 8.01 Financials most recently delivered on or prior to the date of such
Incurrence or issuance;

(xxv)     Junior Debt subject to compliance with the Investment and Junior Debt
Incurrence Conditions;

(xxvi)     any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a Dutch Subsidiary and any
residual liability with respect to such guarantees arising under Section 2:404
of the Dutch Civil Code;

(xxvii)     any joint and several liability arising as a result of (the
establishment) of a Dutch fiscal unity (Nederlandse fiscale eenheid) between a
Dutch Credit Party and one or more of its subsidiaries or its equivalent in any
other relevant jurisdiction.

For purposes of determining compliance with this Section 9.04, (1) in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or Preferred Stock described in
clauses (i) through (xxvii) of this Section 9.04, the Company, in its sole
discretion, may classify (but not reclassify) such item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) as one or more
types of Indebtedness described in the above clauses; provided that the Company
will be entitled to divide and classify an item of Indebtedness in more than one
of the types of Indebtedness described under this Section 9.04.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as the case may be, shall not be deemed to be an Incurrence or
issuance of Indebtedness, Disqualified Stock or Preferred Stock for purposes of
this Section 9.04 or Section 9.01 hereof. Any Refinancing Indebtedness and any
Indebtedness permitted to be incurred under this Agreement to refinance
Indebtedness Incurred pursuant to clauses (ii), (iii), (iv), (xiv) and (xxv) of
this Section 9.04 shall be deemed to include additional Indebtedness,
Disqualified Stock or Preferred Stock Incurred to pay premiums (including
reasonable tender premiums), defeasance costs, fees and expenses in connection
with such refinancing.

-167-

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, no Credit Party shall, directly or
indirectly, Incur any Indebtedness that is contractually subordinated or junior
in right of payment to any Indebtedness of the such Credit Party unless such
Indebtedness is expressly subordinated in right of payment to the Obligations to
the extent and in the same manner as such Indebtedness is subordinated to other
Indebtedness of such Credit Party.

No Credit Party shall incur any Indebtedness owing directly to ING Bank N.V. or
Deutsche Bank AG, Amsterdam Branch, that is subject to their respective “General
Banking Conditions” (Algemene Bankvoorwaarden) or that is secured by any right
of pledge established pursuant to such General Banking Conditions, except any
such Indebtedness that is outstanding (whether contingent or not) on and as of
the Closing Date or arises in respect of transactions that are outstanding on
and as of the Closing Date.

9.05.     Investments. Each of the Company and any Restricted Subsidiary shall
not, directly or indirectly, make any Investment (other than any Restricted
Investment permitted to be made pursuant to Section 9.03), except that the
following Investments shall be permitted (each, a “Permitted Investment”):

(i)     any Investment in the Company or any other Credit Party;

(ii)     any Investment by any Restricted Subsidiary that is not a Credit Party
in any other Restricted Subsidiary that is not a Credit Party;

(iii)     any Investment in Investment Cash Equivalents or Investment Grade
Securities;

(iv)     any Investment subject to compliance with the Investment and Junior
Debt Incurrence Conditions on a pro forma basis after giving effect to such
Investment;

(v)     any Investments in Restricted Subsidiaries that are not Credit Parties
in an aggregate amount, measured at the time such Investment is made (and valued
at the Fair Market Value thereof at the time made), that would not exceed the
sum of (I) the greater of (x) $25,000,000 and (y) 2.00% of Consolidated Total
Assets, measured as of the date of such Incurrence based upon the Section 8.01
Financials most recently delivered on or prior to the date of such Investment
minus (II) the aggregate amount, measured at the time such Investment is made,
of all Investments (valued at the Fair Market Value of such Investments at the
time such Investments are made) made pursuant the proviso to Section 9.05(vi);
provided, however, that if any Investment pursuant to this clause (v) is made in
any Person that is not a Credit Party at the date of the making of such
Investment and such Person becomes a Credit Party after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause (i)
above and shall cease to have been made pursuant to this clause (v)); provided,
further, that, notwithstanding the foregoing, any Investment in Subsidiaries
that are not Credit Parties shall be permitted without restriction so long as
(x) such Investments are part of a series of transactions that results in all
proceeds of the intercompany Investments being invested substantially
contemporaneously in (or distributed to) any Borrower or any Guarantor or (y)
such Investments constitute intercompany Investments, reorganizations and
related activities related to tax planning and reorganization so long as after
giving effect thereto, the Lien of the Secured Creditors on the Collateral,
taken as a whole, is not impaired in any material respect (it being understood
that the contribution of the Equity Interests of one or more “first-tier”
Foreign Subsidiaries to a newly created “first-tier” Foreign Subsidiary shall be
permitted);

-168-

--------------------------------------------------------------------------------

(vi)     Permitted Acquisitions; provided that the aggregate amount of Permitted
Acquisition Consideration relating to all such Permitted Acquisitions made or
provided by a Credit Party to acquire any Restricted Subsidiary that does not
become a Credit Party or merge, consolidate or amalgamate into a Credit Party or
any assets that shall not, immediately after giving pro forma effect to such
Permitted Acquisition, be owned by a Credit Party, shall not exceed (A) the
greater of (x) $25,000,000 and (y) 2.00% of Consolidated Total Assets, measured
as of the date of such Investment based upon the Section 8.01 Financials most
recently delivered on or prior to the date of such Investment minus (B) the
aggregate amount, measured at the time such Investment is made, of all
Investments (valued at the Fair Market Value of such Investments at the time
such Investments are made) made pursuant to Section 9.05(v); provided, however,
that if any Investment pursuant to this clause (vi) is made in any Person that
is not a Credit Party at the date of the making of such Investment and such
Person becomes a Credit Party after such date, such Investment shall thereafter
be deemed to have been made pursuant to clause (i) above and shall cease to have
been made pursuant to this clause (vi);

(vii)     any Investment in securities or other assets, including earnouts not
constituting Investment Cash Equivalents or Investment Grade Securities and
received in connection with an Asset Sale made pursuant to Section 9.02 or any
other disposition of assets not constituting an Asset Sale;

(viii)     any Investment existing on the Closing Date and listed on Schedule
9.05(viii) or made pursuant to binding commitments in effect on the Closing Date
or an Investment consisting of any extension, modification or renewal of any
such Investment or binding commitment existing on the Closing Date; provided
that the amount of any such Investment may be increased in such extension,
modification or renewal only (i) as required by the terms of such Investment or
binding commitment as in existence on the Closing Date (including as a result of
the accrual or accretion of interest or original issue discount or the issuance
of pay-in-kind securities) or (ii) as otherwise permitted under this Agreement;

(ix)     Hedging Obligations and Secured Bank Product Obligations permitted
under Section 9.04(x);

(x)     any Investment in a Similar Business, an Unrestricted Subsidiary or a
joint venture having an aggregate Fair Market Value taken together with all
other Investments made pursuant to this clause (x) that are at that time
outstanding, not to exceed, as of the date such Investment is made, $20,000,000
(in each case, determined on the date such Investment is made, with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (x) is made in any Person that is not a
Credit Party at the date of the making of such Investment and such Person
becomes a Credit Party after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (i) above and shall cease to have
been made pursuant to this clause (x);

(xi)     guarantees of Indebtedness permitted under Section 9.04, performance
guarantees and Contingent Obligations incurred in the ordinary course of
business or consistent with past practice and the creation of Liens on the
assets of the Company or any Restricted Subsidiary in compliance with Section
9.01;

(xii)     (i) advances to, or guarantees of Indebtedness of, employees not in
excess of $2,000,000 outstanding at any one time, in the aggregate; and (ii)
loans and advances to employees, directors, officers, managers, distributors and
consultants for business-related travel expenses, moving expenses and other
similar expenses or payroll advances, in each case incurred in the ordinary
course of business or consistent with past practices or to fund such Person’s
purchase of Equity Interests of the Company;

-169-

--------------------------------------------------------------------------------

(xiii)     payments of Indebtedness of Opta Minerals, Inc. concurrently with the
sale thereof, solely out of the proceeds of such sale and to the extent required
by the sale agreement therefor;

(xiv)     advances, loans or extensions of trade credit in the ordinary course
of business or consistent with past practice by the Company or any of the
Restricted Subsidiaries;

(xv)     any Investment in any Subsidiary or any joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business or consistent with past practice;

(xvi)     Investments made in the ordinary course of business or consistent with
past practice in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors in the ordinary course of
business;

(xvii)     Investments in the ordinary course of business or consistent with
past practice consisting of UCC Article 3 endorsements for collection of deposit
and Article 4 customary trade arrangements with customers consistent with past
practices;

(xviii)     additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (xviii) that
are at that time outstanding (without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or have not been subsequently sold or transferred for cash or marketable
securities), not to exceed, as of the date such Investment is made, the greater
of (A) $15,000,000 and (B) 1.20% of Consolidated Total Assets measured as of the
date of such Investment based upon the Section 8.01 Financials most recently
delivered on or prior to the date such Investment is made, calculated as of the
date such Investment is made (in each case determined as of the date such
Investment is made, with the Fair Market Value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(xix)     Investments received in compromise or resolution of litigation,
arbitration or other disputes;

(xx)     Investments by the Company and the Restricted Subsidiaries consisting
of deposits, prepayment and other credits to suppliers or lessors in the
ordinary course of business;

(xxi)     any Investment acquired by the Company or any of the Restricted
Subsidiaries (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, (ii) in exchange for any other Investment or
accounts receivable, endorsements for collection or deposit held by the Company
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable (including any trade creditor or
customer) or (iii) as a result of a foreclosure by the Company or any of the
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

-170-

--------------------------------------------------------------------------------

(xxii)     Investments the payment for which consists of Equity Interests
(exclusive of Disqualified Stock) of the Company;

(xxiii)     Investments consisting of purchases and acquisitions of inventory,
supplies, material, services, equipment or other assets or purchases of contract
rights or licenses or contributions of Intellectual Property, in each case, in
the ordinary course of business or consistent with past practice;

(xxiv)     obligations or commitments to public utilities or to any
municipalities or governmental or other public authorities in connection with
the maintenance of or supply of services or utilities to the Company or any
Restricted Subsidiary;

(xxv)     Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business or consistent with past practice;

(xxvi)     Investments consisting of promissory notes issued by the Company or
any Guarantor to future, present or former officers, directors and employees,
members of management, or consultants of the Company or any of its Subsidiaries
or their respective estates, spouses or former spouses to finance the purchase
or redemption of Equity Interests of the Company, to the extent the applicable
Restricted Payment is a permitted by Section 9.03;

(xxvii)     Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or consistent
with past practice or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(xxviii)     Investments in joint ventures of the Company or any of the
Restricted Subsidiaries existing on the Closing Date having an aggregate Fair
Market Value not to exceed $10,000,000 at any one time outstanding (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

(xxix)     Investments made in connection with crop financing and related
activities, including advances or loans to growers, (i) in the ordinary course
of business or consistent with past practice (which shall not be limited in
amount) plus (ii) in an amount having an aggregate Fair Market Value not to
exceed $10,000,000 at any one time outstanding (with the Fair Market Value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value); and

(xxx)     any Investment using the Available Equity Amount Basket.

For purposes of this Section 9.05, in the event that a proposed Investment (or
portion thereof) meets the criteria of more than one of the categories of
Permitted Investments described in clauses (i) through (xxx) above, or is
otherwise entitled to be incurred or made pursuant to Section 9.03, the Company
will be entitled to classify (but not reclassify such Investment (or portion
thereof) in one or more of such categories set forth above or under Section
9.03.

9.06.     Transactions with Affiliates. Each of the Company and any Restricted
Subsidiary shall not make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Company (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$5,000,000, other than any such Affiliate Transaction on terms that are not
materially less favorable to the Company or any such Restricted Subsidiary than
those that would have been obtained in a comparable transaction by the Company
such Restricted Subsidiary with an unrelated Person on an arm’s-length basis,
except:

-171-

--------------------------------------------------------------------------------

(i)     transactions between or among the Company or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction to the extent not prohibited by this Agreement;

(ii)     Restricted Payments permitted by Section 9.03 and Investments permitted
by Section 9.05;

(iii)     (A) employment agreements, employee benefit and incentive compensation
plans and arrangements and (B) the payment of reasonable fees, expenses and
compensation paid to, and indemnities and reimbursements and employment and
severance arrangements provided on behalf of or for the benefit of, current,
former or future employees, directors, officers, managers, distributors or
consultants of the Company or any of the Restricted Subsidiaries;

(iv)     transactions in which the Company or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Company or such Restricted Subsidiary from a financial point of view or
stating that the terms are not materially less favorable, when taken as a whole,
to the Company or its relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis;

(v)     transactions with customers, clients, suppliers, contractors, joint
venture partners or purchasers or sellers of goods or services, in each case in
the ordinary course of business or that are consistent with past practice and
otherwise in compliance with the terms of this Agreement which are fair to the
Company and the Restricted Subsidiaries, in the reasonable determination of the
board of directors of the Company or the senior management thereof, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;

(vi)     the issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Company to any director, officer, employee or consultant;

(vii)     payments on Indebtedness and Disqualified Stock (and cancellation of
any thereof) of the Company and the Restricted Subsidiaries and Preferred Stock
(cancellation thereof) of any Restricted Subsidiary to any future, current or
former employee, director, officer, manager or consultant of the Company or any
of its Subsidiaries pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement that are, in each case, approved by the
Company in good faith; and any employment agreements, stock option plans and
other compensatory arrangements (and any successor plans thereto) and any
supplemental executive retirement benefit plans or arrangements with such
employees, directors, officers, managers or consultants which, in each case, are
approved by the Company in good faith;

-172-

--------------------------------------------------------------------------------

(viii)     the pledge of Equity Interests of any Unrestricted Subsidiary;

(ix)     payments to or from and transactions with joint ventures or
Unrestricted Subsidiaries entered into in the ordinary course of business or
consistent with past practice (including, without limitation, any cash
management activities related thereto);

(x)     transactions permitted by, and complying with, the provisions of Section
9.11;

(xi)     transactions between the Company or any of the Restricted Subsidiaries
and any Person, the sole affiliation to the Company or any of the Restricted
Subsidiaries of which is that a director of such Person is also a director of
the Company; provided, however, that such director abstains from voting as a
director of the Company on any matter involving such other Person

(xii)     Intellectual Property licenses in the ordinary course of business;

(xiii)     any contributions to the common equity capital of the Company; and

(xiv)     any agreement or arrangement as in effect as of the Closing Date, or
any amendment thereto (so long as any such amendment is not disadvantageous in
any material respect to the Lenders when taken as a whole as compared to the
applicable agreement as in effect on the Closing Date).

9.07.     Modifications of Debt Documents, Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc. Each of the Company and any Restricted
Subsidiary shall not:

(a)     amend or modify any provision of the Second Lien Loan Agreement (or the
Second Lien Notes Indenture, if applicable) (or any documentation governing any
Refinancing Indebtedness in respect thereof) or any documentation governing any
other Junior Debt that has an outstanding principal amount at the time of such
amendment or modification in excess of the Threshold Amount, to the extent that
any such amendment or modification, taken as a whole, would be materially
adverse to the interests of the Lenders; or

(b)     amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents in the relevant
jurisdiction), as applicable, to the extent that any such amendment,
modification or change, taken as a whole, would be materially adverse to the
interests of the Lenders.

9.08.     Limitation on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.

(a)     The Company shall not, and shall not permit any Restricted Subsidiary
that is not a Credit Party to, directly or indirectly, create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary that is not a
Credit Party to:

(i)     (A) pay dividends or make any other distributions to any Credit Party on
its Capital Stock or with respect to any other interest or participation in, or
measured by, its profits or owned by the Company or any Restricted Subsidiary or
(B) pay any Indebtedness owed to any Credit Party;

-173-

--------------------------------------------------------------------------------

(ii)     make loans or advances to any Credit Party; or

(iii)     sell, lease or transfer any of its properties or assets to the Company
or any Restricted Subsidiary.

(b)     The restrictions in Section 9.08(a) shall not apply to encumbrances or
restrictions existing under or by reason of:

(i)     applicable Requirements of Law;

(ii)     this Agreement and the other Credit Documents;

(iii)     contractual encumbrances or restrictions pursuant to the Second Lien
Loan Agreement and the “Collateral Documents” as defined in the Second Lien Loan
Agreement (or the Second Lien Notes Indenture, if applicable, and the
“Collateral Documents” as defined in the Second Lien Notes Indenture) or in any
agreement effecting a refinancing, replacement or substitution thereof and other
contractual encumbrances existing on the Closing Date;

(iv)     purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (iii) of Section 9.08(a) hereof on the property so
acquired;

(v)     any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Company or any Restricted Subsidiary in existence
at the time of such acquisition or at the time it merges with or into the
Company or any Restricted Subsidiary or assumed in connection with the
acquisition of assets from such Person (but, in any such case, not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person so
acquired and its Subsidiaries, or the property or assets of the Person so
acquired and its Subsidiaries or the property or assets so acquired;

(vi)     contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Company pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(vii)     Indebtedness and Liens otherwise permitted to be incurred pursuant to
Section 9.01 and Section 9.04.

(viii)     customary provisions in joint venture agreements and other similar
agreements or arrangements relating solely to such joint venture;

(ix)     customary provisions contained in contracts, leases, sub-leases,
licenses, sub-licenses or similar agreements, including with respect to
intellectual property and other agreements, in each case, entered into in the
ordinary course of business

(x)     restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Company or any Restricted Subsidiary is a party entered into in the ordinary
course of business; provided that such agreement prohibits the encumbrance of
solely the property or assets of the Company or such Restricted Subsidiary that
are the subject to such agreement, the payment rights arising thereunder or the
proceeds thereof and does not extend to any other asset or property of the
Company or such Restricted Subsidiary or the assets or property of another
Restricted Subsidiary;

-174-

--------------------------------------------------------------------------------

(xi)     any encumbrance or restriction with respect to a Restricted Subsidiary
which was previously an Unrestricted Subsidiary pursuant to or by reason of an
agreement that such Subsidiary is a party to or entered into before the date on
which such Subsidiary became a Restricted Subsidiary; provided that such
agreement was not entered into in anticipation of an Unrestricted Subsidiary
becoming a Restricted Subsidiary and any such encumbrance or restriction does
not extend to any assets or property of the Company or any other Restricted
Subsidiary other than the assets and property of such Subsidiary;

(xii)     other Indebtedness, Disqualified Stock or Preferred Stock permitted to
be incurred subsequent to the Closing Date pursuant to Section 9.04 hereof;
provided that, in the judgment of the Company, such incurrence will not
materially impair any Credit Party’s ability to make payments under the
Obligations when due;

(xiii)     provisions limiting the disposition or distribution of assets or
property in asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements (including agreements entered into in
connection with a Restricted Investment), which limitation is applicable only to
the assets that are the subject of such agreements;

(xiv)     customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Company or any Restricted Subsidiary;

(xv)     customary provisions restricting assignment of any agreement entered
into by the Company or any Restricted Subsidiary in the ordinary course of
business; (xvi) restrictions arising in connection with cash or other deposits
permitted pursuant to Section 9.01; and

(xvii)     restrictions on cash or other deposits or net worth imposed by (i)
customers, lenders or suppliers or (ii) other third parties under contracts
entered into in the ordinary course of business or arising in connection with
any Permitted Liens; or

(xviii)     any encumbrances or restrictions of the type referred to in clauses
(i), (ii) and (iii) of Section 9.08(a) imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xvii) of this Section 9.08(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

9.09.     Business; Fiscal Year.

(a)     The Company and the Restricted Subsidiaries, taken as a whole, shall not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by the Company and the Restricted
Subsidiaries, taken as a whole, on the Closing Date and other business
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, such business.

-175-

--------------------------------------------------------------------------------

(b)     The Company shall not change its fiscal year; provided that the Company
may, upon written notice to, and consent by, the Administrative Agent, change
the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Company and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

9.10.     Negative Pledges.

(a)     Each of the Company and any Restricted Subsidiary shall not enter into
or permit to exist any Contractual Obligation that restricts in any way the
ability of any Credit Party to grant any Lien on its assets in favor of the
Secured Creditors with respect to the Obligations or under the Security
Documents, other than pursuant to any intercreditor agreement contemplated by
this Agreement.

(b)     The restrictions in Section 9.10(a) shall not apply to Contractual
Obligations restricting the ability of any Credit Party to grant any Lien on its
assets in favor of the Secured Creditors with respect to the Obligations or
under the Security Documents that exists under or by reason of:

(i)     applicable Requirements of Law;

(ii)     this Agreement and the other Credit Documents;

(iii)     contractual encumbrances or restrictions pursuant to the Second Lien
Loan Agreement and the “Collateral Documents” as defined in the Second Lien Loan
Agreement (or the Second Lien Notes Indenture, if applicable, and the
“Collateral Documents” as defined in the Second Lien Notes Indenture) or in any
agreement effecting a refinancing, replacement or substitution thereof and other
contractual encumbrances existing on the Closing Date;

(iv)     purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (iii) of Section 9.08(a) hereof on the property so
acquired;

(v)     any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Company or any Restricted Subsidiary in existence
at the time of such acquisition or at the time it merges with or into the
Company or any Restricted Subsidiary or assumed in connection with the
acquisition of assets from such Person (but, in any such case, not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person so
acquired and its Subsidiaries, or the property or assets of the Person so
acquired and its Subsidiaries or the property or assets so acquired;

(vi)     contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Company pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(vii)     Indebtedness and Liens otherwise permitted to be incurred pursuant to
Section 9.01 and Section 9.04.

(viii)     customary provisions in joint venture agreements and other similar
agreements or arrangements relating solely to such joint venture;

-176-

--------------------------------------------------------------------------------

(ix)     customary provisions contained in contracts, leases, sub-leases,
licenses, sub-licenses or similar agreements, including with respect to
intellectual property and other agreements, in each case, entered into in the
ordinary course of business

(x)     restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Company or any Restricted Subsidiary is a party entered into in the ordinary
course of business; provided that such agreement prohibits the encumbrance of
solely the property or assets of the Company or such Restricted Subsidiary that
are the subject to such agreement, the payment rights arising thereunder or the
proceeds thereof and does not extend to any other asset or property of the
Company or such Restricted Subsidiary or the assets or property of another
Restricted Subsidiary;

(xi)     any encumbrance or restriction with respect to a Restricted Subsidiary
which was previously an Unrestricted Subsidiary pursuant to or by reason of an
agreement that such Subsidiary is a party to or entered into before the date on
which such Subsidiary became a Restricted Subsidiary; provided that such
agreement was not entered into in anticipation of an Unrestricted Subsidiary
becoming a Restricted Subsidiary and any such encumbrance or restriction does
not extend to any assets or property of the Company or any other Restricted
Subsidiary other than the assets and property of such Subsidiary;

(xii)     other Indebtedness, Disqualified Stock or Preferred Stock permitted to
be incurred subsequent to the Closing Date pursuant to Section 9.04 hereof;
provided that, in the judgment of the Company, such incurrence will not
materially impair any Credit Party’s ability to make payments under the
Obligations when due;

(xiii)     provisions limiting the disposition or distribution of assets or
property in asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements (including agreements entered into in
connection with a Restricted Investment), which limitation is applicable only to
the assets that are the subject of such agreements;

(xiv)     customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Company or any Restricted Subsidiary;

(xv)     customary provisions restricting assignment of any agreement entered
into by the Company or any Restricted Subsidiary in the ordinary course of
business;

(xvi)     restrictions arising in connection with cash or other deposits
permitted pursuant to Section 9.01; and

(xvii)     restrictions on cash or other deposits or net worth imposed by (i)
customers, lenders or suppliers or (ii) other third parties under contracts
entered into in the ordinary course of business or arising in connection with
any Permitted Liens;

(xviii)     any encumbrances or restrictions of the type referred to in clauses
(i), (ii) and (iii) of Section 9.08(a) imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xvii) of this Section 9.08(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

-177-

--------------------------------------------------------------------------------

9.11.     Merger, Consolidation or Sale of All or Substantially All Assets.

(a)     Neither the Company nor the U.S. Parent Borrower may consolidate,
amalgamate or merge with or into or wind up into (whether or not the Company or
the U.S. Parent Borrower, as applicable, is the surviving Person), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets, in one or more related transactions, to any Person,
unless:

(i)     in the case of any such consolidation, amalgamation, merger, winding up
or sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets or properties of (A) the Company, the Company is
the surviving Person or the Person formed by or surviving any such
consolidation, amalgamation or merger (if other than the Company) or to which
such sale, assignment, transfer, lease, conveyance or other disposition shall
have been made, is a Person organized or existing under the Requirements of Law
of Canada or any province thereof (such surviving Person being herein called the
“Successor Company”) or (B) the U.S. Parent Borrower, the U.S. Parent Borrower
is the surviving Person or the Person formed by or surviving any such
consolidation, amalgamation or merger (if other than the U.S. Parent Borrower)
or to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made, is a Person organized or existing under the
law of the United States, any state thereof, the District of Columbia, or any
territory thereof (such surviving Person being herein called the “Successor U.S.
Parent Borrower”).

(ii)     the Successor Company (if other than the Company) or the Successor U.S.
Parent Borrower (if other than the U.S. Parent Borrower), as applicable,
expressly assumes all the obligations of the Company or the U.S. Parent
Borrower, as applicable, under this Agreement and the other applicable Credit
Documents pursuant to an assumption agreement hereto or thereto in form
reasonably satisfactory to the Administrative Agent;

(iii)     immediately after such transaction, no Default or Event of Default
exists;

(iv)     any Guarantee provided by the Company or the U.S. Parent Borrower, as
applicable, shall remain in full force and effect; and

(v)     any security interests and Liens granted to the Collateral Agent for the
benefit of the Secured Creditors in and on the assets of the Company or the U.S.
Parent Borrower, as applicable, shall remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such merger, consolidation, merger, winding up or sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the assets or properties);

(b)     Except as permitted by Section 9.04 or otherwise not constituting an
Asset Sale, no Credit Party (other than the Company or the U.S. Parent Borrower)
may consolidate, amalgamate or merge with or into or wind up into (whether or
not such Credit Party, is the surviving Person), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, in one or more related transactions, to any Person, unless:

(i)     such Credit Party is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Credit Party) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made, is a Person organized or existing under
the law of the jurisdiction of organization of such Credit Party, or, in the
case of any such Credit Party that is a Domestic Subsidiary, the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof or, in the case of any such Credit Party that is a Canadian Subsidiary,
the law of Canada or any province thereof , or, in the case of any such Credit
Party that is a Dutch Subsidiary, the law of the Netherlands (such surviving
Person, as the case may be, being herein called a “Successor Person”);

-178-

--------------------------------------------------------------------------------

(ii)     the Successor Person (if other than such Credit Party) expressly
assumes all the obligations of such Credit Party under this Agreement and the
other applicable Credit Documents pursuant to an assumption agreement hereto or
thereto in form reasonably satisfactory to the Administrative Agent;

(iii)     immediately after such transaction, no Default or Event of Default
exists;

(iv)     any Guarantee provided by such Credit Party shall remain in full force
and effect; and

(v)     any security interests and Liens granted to the Collateral Agent for the
benefit of the Secured Creditors in and on the assets of such Credit Party shall
remain in full force and effect and perfected and enforceable (to at least the
same extent as in effect immediately prior to such merger, consolidation,
merger, winding up or sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the assets or properties);

(c)     Notwithstanding clause (iii) of Section 9.11(a) or clause (iii) of
Section 9.11(b):

(i)     any Restricted Subsidiary that is not a Subsidiary Guarantor may
consolidate or amalgamate with or merge with or into or transfer all or part of
its properties and assets to the Company or any Restricted Subsidiary;

(ii)     any Subsidiary Guarantor may consolidate or amalgamate with or merge
with or into or transfer all or part of its properties and assets to the
Company, any Borrower or any Subsidiary Guarantor (or to a Restricted Subsidiary
that is not a Subsidiary Guarantor if that Restricted Subsidiary becomes a
Subsidiary Guarantor); and

(iii)     (x) the Company may merge with an Affiliate of the Company solely for
the purpose of reincorporating the Company in Canada or any province or
territory thereof and (y) the U.S. Parent Borrower may merge with an Affiliate
of the U.S. Parent Borrower solely for the purpose of reincorporating the U.S.
Parent Borrower in the United States, any state thereof, the District of
Columbia or any territory thereof, in the case of each of clauses (x) and (y),
so long as the amount of Indebtedness of the Company and the Restricted
Subsidiaries is not increased thereby.

(d)     Upon any consolidation, amalgamation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the assets of any Credit Party in accordance with Section 9.11(a) or (b), the
Successor Company, Successor U.S. Parent Borrower or Successor Person, as
applicable, formed by such consolidation or into or with which such Credit Party
is merged or to which such sale, assignment, transfer, lease, conveyance or
other disposition is made shall succeed to, and be substituted for (so that from
and after the date of such consolidation, merger, sale, lease, conveyance or
other disposition, the provisions of this Agreement referring to such Company,
such U.S. Parent Borrower or such other Credit Party, as applicable, shall refer
instead to the Successor Company, Successor U.S. Parent Borrower or Successor
Person, as applicable, and not to such Company, such U.S. Parent Borrower or
such other Credit Party, as applicable), and may exercise every right and power
of such Company, such U.S. Parent Borrower or such other Credit Party, as
applicable, as applicable, under this Agreement with the same effect as if such
successor Person had been named as the Company, such U.S. Parent Borrower or
such other Credit Party, as applicable, herein; provided that a predecessor
Credit Party shall not be relieved from the obligation to pay the Obligations
except in the case of a sale, assignment, transfer, conveyance or other
disposition of all of such predecessor Credit Party’s assets that meets the
requirements of Section 9.11(a) or (b), as applicable.

-179-

--------------------------------------------------------------------------------

9.12.     Financial Covenant. The Company will not permit its Consolidated Fixed
Charge Coverage Ratio for any Test Period to be lower than 1.00 to 1.00;
provided that such Consolidated Fixed Charge Coverage Ratio will only be tested
as of the last day of the Test Period ending immediately prior to the date on
which a Financial Covenant Triggering Event shall have occurred and shall
continue to be tested as of the last day of each Test Period thereafter until
such Financial Covenant Triggering Event is no longer continuing.

9.13.     Canadian Pension Plans. No Credit Party shall:

(a)     establish, sponsor, maintain, contribute or have any liability or
obligation under any Canadian Pension Plan; or

(b)     consummate any transaction that would result in any Person not already a
Subsidiary becoming a Subsidiary if such Person sponsors, maintains or
contributes or has any liability or obligation under one or more Canadian
Pension Plans, without the prior consent of the Administrative Agent.

Section 10     Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

10.01.     Payments. Any Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

10.02.     Representations, etc. Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect (without
duplication of any materiality standard set forth in any such representation or
warranty) on the date as of which made or deemed made; or

10.03.     Covenants. The Company or any Restricted Subsidiary shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 8.01(f)(i), 8.04(a) (as to the existence of the Company),
8.09, 8.11, 8.15(c) (solely during a Cash Dominion Period) or Section 9, (ii)
fail to deliver a Borrowing Base Certificate required to be delivered pursuant
to Section 8.15(a) within five (5) Business Days of the date such Borrowing Base
Certificate is required to be delivered (other than during the occurrence of a
Weekly Reporting Event, in which case such period shall be two (2) Business
Days), (iii) default in the due performance or observance by it of any other
term, covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 10.01 and 10.02), and such
default shall continue unremedied for a period of 30 days after the earlier of
(x) written notice thereof is received by the Company from the Administrative
Agent or the Required Lenders or (y) a Responsible Officer of such defaulting
party gains knowledge of such default; or

-180-

--------------------------------------------------------------------------------

10.04.     Default Under Other Agreements. (i) The Company or any Restricted
Subsidiary shall (x) fail to make any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) fail to observe or
perform any agreement or condition relating to any Indebtedness (other than the
Obligations) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which failure or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity, or
(ii) any Indebtedness (other than the Obligations) of the Company or any
Restricted Subsidiary shall be declared to be (or shall become) due and payable
prior to the stated maturity thereof; provided that, (A) it shall not be a
Default or an Event of Default under this Section 10.04 unless the principal
amount of any Indebtedness as described in preceding clauses (i) and (ii) is at
least equal to the Threshold Amount and (B) the preceding clauses (i) and (ii)
of this Section 10.04 shall not apply to (x) Indebtedness that becomes due as a
result of a sale, transfer or other disposition (including as a result of a
Casualty Event) of the property or assets securing such Indebtedness, if such
sale, transfer or other disposition is otherwise permitted hereunder, (y) any
Indebtedness permitted to exist or be incurred under the terms of this Agreement
that is required to be repurchased, prepaid, defeased or redeemed in connection
with any asset sale event, casualty or condemnation event, change of control
(without limiting the rights of the Administrative Agent and the Lenders under
Section 10.10), excess cash flow or other customary provision in such
Indebtedness giving rise to such requirement to prepay, defease, repurchase or
redeem in the absence of any default thereunder or (z) Indebtedness in respect
of any Hedging Agreement that becomes due pursuant to a termination event or
equivalent event (other than an event that, pursuant to the terms of such Hedge
Agreement, constitutes a default or event of default in accordance with the
terms thereof ) under the terms of such Hedging Agreement; or

10.05.     Bankruptcy, etc. The Company or any Material Subsidiaries shall, to
the extent applicable, commence a voluntary case or proceeding concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”) or
commence any analogous case, proceeding, step or procedure under any other
Debtor Relief Law of any jurisdiction (including pursuant to the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada) or
the Insolvency Act of 1986); or an involuntary case or proceeding under the
Bankruptcy Code or under any other Debtor Relief Law is commenced against the
Company or any Material Subsidiary in any jurisdiction, and the petition or
proceeding is not controverted within 30 days, or is not dismissed within 60
days, after commencement of the case or proceeding; or a custodian (as defined
in the Bankruptcy Code), receiver, interim receiver, receiver-manager, trustee,
liquidator, administrator, monitor or similar officer is appointed for, or takes
charge of, all or substantially all of the property of the Company or any
Material Subsidiary, or there is commenced against the Company or any Material
Subsidiary any such proceeding which remains undismissed for a period of 60
days, or the company or any Material Subsidiary is adjudicated, or is deemed for
purposes of any applicable Debtor Relief Law to be, insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Company or any Material Subsidiary suffers any appointment of
any custodian, receiver, interim receiver, receiver-manager, trustee,
liquidator, administrator, monitor or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or
the Company or any Material Subsidiary makes a general assignment for the
benefit of creditors; or any corporate, limited liability company or similar
action is taken by the Company or any Material Subsidiary for the purpose of
effecting any of the foregoing; or

10.06.     ERISA; Dutch Works Council Act. (a) An ERISA Event has occurred which
has resulted or could reasonably be expected to result in a Material Adverse
Effect, (b) a Foreign Pension Plan has failed to comply with, or be funded in
accordance with, applicable Requirement of Law which has resulted or could
reasonably be expected to result in a Material Adverse Effect, or (c) a Dutch
Works Council Act Event has occurred and has resulted or could reasonably be
expected to result in a Material Adverse Effect; or

-181-

--------------------------------------------------------------------------------

10.07.     Credit Documents. (i) Any Credit Document shall cease to be, or shall
be asserted in writing by any Borrower or any Restricted Subsidiary not to be, a
legal, valid and binding obligation of any party thereto, other than as a result
of acts or omissions by any Administrative Agent, the Collateral Agent or any
Lender or upon the occurrence of the Payment in Full Date or (ii) any of the
Security Documents shall for any reason cease to be in full force and effect
(other than as a result of acts or omissions by any Administrative Agent, the
Collateral Agent or any Lender or the satisfaction in full of the Obligations),
or shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation (to the extent provided therein), a
perfected (or the equivalent with respect to the Canadian Credit Parties and
Dutch Credit Parties under applicable Requirements of Law) security interest in,
and Lien on, all of the Collateral (other than immaterial Collateral), in favor
of the Collateral Agent, superior to and prior to the rights of all third
Persons (subject to (x) the Collateral and Guarantee Requirement and (y) any
Lien permitted by Section 9.01), and subject to no other Liens (except as
permitted by Section 9.01) other than (x) as a result of a release of Collateral
permitted under Section 12.12, (y) as a result of the failure of any
Administrative Agent or the Collateral Agent to (1) maintain possession of any
stock certificates, promissory notes or other instruments actually delivered to
it under the Credit Documents or (2) file initial UCC or PPSA financing
statements; provided that it shall not be a Default or Event of Default under
this Section 10.07 if the Credit Document or Security Document at issue was not
required by virtue of the requirements of the Collateral and Guarantee
Requirement to have been executed and delivered by any Credit Party; or

10.08.     Guarantees. Any Credit Party Guarantee or any provision thereof shall
cease to be in full force or effect as to any Credit Party, or any Guarantor
shall deny or disaffirm such Credit Party’s obligations under the Credit Party
Guarantee to which it is a party; or

10.09.     Judgments. One or more judgments or decrees for the payment of money
shall be entered against the Company or any Restricted Subsidiary involving in
the aggregate for the Company and any Restricted Subsidiary a liability or
liabilities (not paid or fully covered by a reputable and solvent insurance
company (as determined in good faith by the Company) and such judgments and
decrees either shall be final and non-appealable and not satisfied or shall not
be vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments and decrees for
the payment of money (to the extent not paid or fully covered by such insurance
company) equals or exceeds the Threshold Amount; or

10.10.     Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, and upon the written
request of the Required Lenders, shall, by written notice to the Company, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agents, any Lender or the holder of any Note to enforce its
claims against any Credit Party (provided that, if an Event of Default specified
in Section 10.05 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Revolving Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party; (iii)
enforce, as Collateral Agent, all of the Liens and security interests created
pursuant to the Security Documents; (iv) enforce each Credit Party Guarantee,
(v) terminate, reduce or condition any Revolving Commitment, or make any
adjustment to the Borrowing Base and (vi) require the Credit Parties to Cash
Collateralize LC Obligations, and, if the Credit Parties fail promptly to
deposit such Cash Collateral, the Administrative Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Revolving
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6.01 are satisfied).

-182-

--------------------------------------------------------------------------------

10.11.     Application of Funds. After the exercise of remedies provided for
above (or after the Loans have automatically become immediately due and payable
and the LC Exposure has automatically been required to be Cash Collateralized as
set forth above), any amounts received on account of the Obligations shall,
subject to the provisions of Sections 2.11 and 2.13(j), be applied in the
following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agents, the Collateral
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent or the Collateral Agent in
connection therewith (other than in respect of Secured Bank Product Obligations
and any Incremental FILO Facility);

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations and any Incremental FILO Facility);

Third, to interest then due and payable on the Swingline Loans;

Fourth, to the principal balance of the Swingline Loans and Protective Advances
outstanding until the same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans (other than any Loans
under an Incremental FILO Facility) and other amounts due pursuant to Sections
3.01, 3.02 and 4.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings (other than any Loans
under an Incremental FILO Facility) then outstanding and all Secured Bank
Product Obligations on account of Secured Reserved Hedges with Secured Hedge
Banks pro rata;

Eighth, to the payment of all Obligations of the Credit Parties with respect to
any Incremental FILO Facility that are then due and payable to the applicable
Administrative Agents, the Collateral Agent, each Issuing Bank, the Swingline
Lender, the Lenders and other Secured Creditors, ratably based upon the
respective aggregate amounts of all such Obligations owing to them on such date;

Ninth, to all Secured Unreserved Hedges, other Secured Bank Product Obligations
and other Obligations pro rata; and

-183-

--------------------------------------------------------------------------------

Tenth, the balance, if any, as required by any intercreditor agreement or, in
the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns).

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor. If a Secured
Creditor fails to deliver such calculation within five (5) Business Days
following request by the Administrative Agent, the Administrative Agent may
assume the amount to be distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 10.11, the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 10.11 is subject to the provisions of any intercreditor
agreement.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 10.11.

Section 11     The Administrative Agent.

11.01.     Appointment and Authorization.

(a)     Each Lender hereby irrevocably designates and appoints (i) BANA as U.S.
Administrative Agent and Collateral Agent for such Lender, Bank of America, N.A.
(acting through its Canada Branch) as Canadian Administrative Agent for such
Lender and Bank of America, N.A. (acting through its London Branch) as Dutch
Administrative Agent for such Lender, (ii) Rabobank Nederland, Canadian Branch
and Bank of Montreal as Co-Syndication Agents for such Lender, (iii) JPMorgan
Chase Bank, N.A., as Documentation Agent for such Lender and (iv) Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Rabobank Nederland, Canadian Branch and
Bank of Montreal as Joint Lead Arrangers for such Lender, each to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes the Administrative Agent and the Collateral Agent to take
such action on its behalf under the provisions of this Agreement and each other
Credit Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Credit
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Credit Document, the Administrative Agent and the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein. The Co-Syndication Agents, the Documentation Agent and Joint Lead
Arrangers shall have no rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as a Lender, a Swingline
Lender or an Issuing Bank hereunder. The Agents shall not have or be deemed to
have any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Agents. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Credit Documents with
reference to the Agents is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Requirement of Law. Instead, such term is used merely as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties.

-184-

--------------------------------------------------------------------------------

(b)     Each of the Lenders (including in its capacity as a Secured Bank Product
Provider) hereby further authorizes the Administrative Agent and/or the
Collateral Agent to enter into the Lender Loss Sharing Agreement, the
Intercreditor Agreement, any other intercreditor agreement (including those
contemplated by Section 9.01(vi)) and any respective amendments thereto on
behalf of such Lender. Without limiting the generality of the foregoing, each of
the Lenders hereby authorizes and directs the Administrative Agent and/or the
Collateral Agent to bind each Lender to the actions required by such Lender
under the terms of the Lender Loss Sharing Agreement and any intercreditor
agreement, including the Intercreditor Agreement. In addition, (i) each of the
Lenders and each Issuing Bank hereby authorizes the Collateral Agent to act as
the agent of such Lender and Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto, and (ii) to the extent required under the
Requirements of Law of any jurisdiction other than the United States of America,
each of the Lenders and the Issuing Banks hereby grants to the Administrative
Agent and Collateral Agent any required powers of attorney to execute any
Security Document governed by the Requirements of Law of such jurisdiction on
such Lender’s or Issuing Bank’s behalf.

(c)     The provisions of this Section 11 (other than Sections 11.09 and 11.11)
are solely for the benefit of the Agents, the Lenders and the Issuing Banks, and
the Borrowers shall not have rights as a third party beneficiary of any of such
provisions.

11.02.     Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their duties under this Agreement or any other Credit
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of such Administrative Agent’s
or the Collateral Agent’s gross negligence or willful misconduct as determined
in a final non-appealable judgment by a court of competent jurisdiction.

11.03.     Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or any other Credit Document or the transactions contemplated hereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such
Agent-Related Person shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10) or (ii) in the absence of its own gross
negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction in connection with its duties
expressly set forth herein, (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Credit Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or for any failure of any Credit Party or any other
party to any Credit Document to perform its obligations hereunder or thereunder,
or (c) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Agent-Related
Person is required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Credit Documents); provided that each of the
Administrative Agent and the Collateral Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Administrative Agent or Collateral Agent to liability or that is contrary to any
Credit Document or applicable Requirement of Law. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof.

-185-

--------------------------------------------------------------------------------

11.04.     Reliance by the Agents.

(a)     Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Credit Party), independent accountants and other experts selected
by such Administrative Agent or Collateral Agent. Each of the Administrative
Agent and the Collateral Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b)     For purposes of determining compliance with the conditions specified in
Section 5, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

11.05.     Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and Fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent and
Collateral Agent shall take such action with respect to such Default as may be
directed by the Required Lenders in accordance with Section 10; provided,
however, that unless and until the Administrative Agent or Collateral Agent has
received any such direction, the Administrative Agent and Collateral Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of the Lenders.

11.06.     Credit Decision; Disclosure of Information by the Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Agents that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of an investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Requirements of Law relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrowers and the other Credit Parties hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrowers and the
other Credit Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Credit Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

-186-

--------------------------------------------------------------------------------

11.07.     Indemnification of the Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent (and its officers, directors, employees, agents and attorneys in fact
which are acting on behalf of the such Agent) (to the extent not reimbursed by
or on behalf of any Credit Party and without limiting the obligation of any
Credit Party to do so), pro rata, and hold harmless each Agent (and its
officers, directors, employees, agents and attorneys in fact which are acting on
behalf of such Agent) from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent (and its officers, directors, employees, agents and
attorneys in fact which are acting on behalf of such Agent) of any portion of
such Indemnified Liabilities to the extent determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such Agent’s
(and its officers, directors, employees, agents and attorneys in fact which are
acting on behalf such Agent) own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including, without limitation, the reasonable
fees and disbursements of counsel) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that the such Agent is not reimbursed for such expenses by
or on behalf of the Borrowers. The undertaking in this Section shall survive
termination of the Revolving Commitments, the payment of all other Obligations
and the resignation of the Agents.

11.08.     Administrative Agent and Collateral Agent in Its Individual Capacity.
BANA and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Credit Parties and their respective Affiliates as
though BANA was not an Administrative Agent or the Collateral Agent hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, BANA or its Affiliates may receive information
regarding any Credit Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Credit Party or such
Affiliate) and acknowledge that the Administrative Agents and Collateral Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, BANA shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
an Administrative Agent or the Collateral Agent, and the terms “Lender” and
“Lenders” include BANA in its individual capacity.

-187-

--------------------------------------------------------------------------------

11.09.     Successor Administrative Agents.

(a)     Any Agent may resign upon 30 days’ prior written notice to the Lenders
and to the Company. Such Agent may be replaced by the Required Lenders if it or
one of its Affiliates shall become a Defaulting Lender. If an Agent under any
Subfacility resigns or is replaced, the Agents under the other Subfacilities
shall also be deemed to have resigned and need to be replaced. If an Agent
resigns or is replaced under this Agreement, the Required Lenders shall appoint
from among the Lenders a successor administrative agent or collateral agent, as
applicable, for the Lenders under each Subfacility, which successor agent shall
be consented to by the Company at all times other than during the existence of
an Event of Default under Section 10.01 or 10.05 (which consent of the Company
shall not be unreasonably withheld or delayed). If no successor agent is
appointed prior to the effective date of the resignation of an Agent, such Agent
may appoint (if it resigns but not if it is replaced), after consulting with the
Lenders and with the consent of the Company at all times other than during the
existence of an Event of Default under Section 10.01 or 10.05 (with respect to
the Company), a successor agent from among the Lenders under each Subfacility;
provided that any such successor agent shall be either a domestic office of a
commercial bank organized under the Requirements of Law of the United States or
any State thereof, or a United States branch of a bank that is organized under
the Requirements of Law of another jurisdiction, in either case which has a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “U.S. Administrative Agent,” “Canadian
Administrative Agent,” “Dutch Administrative Agent,” “Administrative Agent”
and/or “Collateral Agent” shall mean such successor agent and the retiring or
replaced Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring or replaced Agent’s resignation or replacement hereunder as
Agent, the provisions of this Section 11 and Section 12.01 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. If no successor agent has accepted appointment as Agent by
the date which is 30 days following a retiring or replaced Agent’s notice of
resignation or its replacement, the retiring or replaced Agent’s resignation or
replacement shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above (except that in
the case of any Collateral held by the Collateral Agent on behalf of the Lenders
or each Issuing Bank under any of the Credit Documents, the retiring Collateral
Agent shall continue to hold such collateral security until such time as a
successor Collateral Agent is appointed).

(b)     Any resignation or replacement by BANA as administrative agent pursuant
to this Section 11.09 shall also constitute its resignation or replacement as
lender of the Swingline Loans under the relevant Subfacility to the extent that
BANA is acting in such capacity at such time. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring lender of the Swingline Loans and (ii) the retiring
or replaced lender of the Swingline Loans shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents.

(c)     For purposes of any Dutch Security Agreement or any other right of
pledge governed by Netherlands Requirements of Law, any resignation by the
Administrative Agent is not effective with respect to its rights under a
Parallel Debt until all rights and obligations under such Parallel Debt have
been assigned and assumed to the successor agent. The Administrative Agent will
reasonably cooperate in assigning its rights under the Parallel Debts to any
such successor agent and will reasonably cooperate in transferring all rights
under any Dutch Security Agreement or any other Security Agreement governed by
Netherlands Requirements of Law (as the case may be) to such successor agent.

-188-

--------------------------------------------------------------------------------

11.10.     Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or LC Exposure shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.05 and 12.01) allowed in such judicial proceeding; and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each
Issuing Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.05 and 12.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

11.11.     Collateral and Guarantee Matters. The Lenders and the Issuing Banks
irrevocably authorize the Administrative Agents and the Collateral Agent, to
take any action permitted by Section 12.13.

Upon request by an Administrative Agent or the Collateral Agent at any time, the
Required Lenders will confirm in writing the applicable Administrative Agent’s
or the Collateral Agent’s, as applicable, authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Credit Party Guarantee pursuant to
Section 12.13; provided that such authorization shall not in any event be or
become a condition to the effectiveness of any such release or subordination if
the provisions of Section 12.13 are otherwise satisfied.

11.12.     Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to the Administrative Agent of such agreement, agrees to be
bound by this Section 11. Each such Secured Bank Product Provider shall
indemnify and hold harmless Agent-Related Persons, to the extent not reimbursed
by the Credit Parties, against all claims that may be incurred by or asserted
against any Agent-Related Person in connection with such provider’s Secured Bank
Product Obligations.

-189-

--------------------------------------------------------------------------------

11.13.     The Collateral Agent. The Collateral Agent and any agent, employee or
attorney-in-fact appointed by the “collateral agent” pursuant to Section 11.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the “collateral agent,” shall be
entitled to the benefits of all provisions of this Section 11 and Section 12 as
though such agent, employee or attorney-in-fact were the “collateral agent”
under the Credit Documents, as set forth in full herein with respect thereto.

11.14.     Withholding Taxes. To the extent required by any applicable
Requirements of Law (as determined in good faith by the Administrative Agent),
the Administrative Agent may withhold from any payment to any Lender under any
Credit Document an amount equivalent to any applicable withholding Tax. Without
limiting or expanding the provisions of Section 4.01, each Lender shall
indemnify and hold harmless the Administrative Agent against, and shall make
payable in respect thereof within 10 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of such Lender for any reason (including because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent demonstrable error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 11.14. The agreements in this Section 11.14 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, for purposes of this Section 11.14, the term “Lender” shall
include any Issuing Bank and any Swingline Lender.

11.15.     Quebec Representative. Without limiting the powers of the Collateral
Agent, for the purposes of holding any hypothec granted to the Attorney (as
defined below) pursuant to the Requirements of Law of the Province of Québec to
secure the prompt payment and performance of any and all Obligations by any
Credit Party, each of the Secured Creditors hereby irrevocably appoints and
authorizes the Collateral Agent and, to the extent necessary, ratifies the
appointment and authorization of the Collateral Agent, to act as the hypothecary
representative of the creditors as contemplated under Article 2692 of the Civil
Code of Québec (in such capacity, the “Attorney”), and to enter into, to take
and to hold on their behalf, and for their benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
related deed of hypothec. The Attorney shall: (a) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Attorney
pursuant to any such deed of hypothec and applicable law, and (b) benefit from
and be subject to all provisions hereof with respect to the Collateral Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the Secured
Creditors and Credit Parties. Any person who becomes a Secured Creditor shall,
by its execution of an Assignment and Acceptance Agreement, be deemed to have
consented to and confirmed the Attorney as the person acting as hypothecary
representative holding the aforesaid hypothecs as aforesaid and to have
ratified, as of the date it becomes a Secured Creditor, all actions taken by the
Attorney in such capacity. The substitution of the Collateral Agent pursuant to
the provisions of this Section 11.15 also constitutes the substitution of the
Attorney.

-190-

--------------------------------------------------------------------------------

11.16.     Appointment of Collateral Agent as security trustee for UK Security
Agreements. For the purposes of any Liens or Collateral created under the UK
Security Agreements, the following additional provisions shall apply, in
addition to the provisions set out in Section 11 or otherwise hereunder.

(a)     In this Section 11.16, the following expressions shall have the
following meanings:

(i)     “Appointee” shall mean any receiver, administrator or other insolvency
officer appointed in respect of any Credit Party or its assets.

(ii)     “Charged Property” shall mean the assets of the Credit Parties subject
to a security interest under the UK Security Agreements.

(iii)     “Delegate” shall mean any delegate, agent, attorney or co-trustee
appointed by the Collateral Agent (in its capacity as security trustee).

(iv)     “UK Security Agreements” shall mean each security document executed by
any Credit Party and governed by English law in favour of the Collateral Agent.

(b)     The Secured Creditors appoint the Collateral Agent to hold the security
interests constituted by the UK Security Agreements on trust for the Secured
Creditors on the terms of the Credit Documents and the Collateral Agent accepts
that appointment.

(c)     The Collateral Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Credit Documents; and (ii)
its engagement in any kind of banking or other business with any Credit Party.

(d)     Nothing in this Agreement constitutes the Collateral Agent as a trustee
or fiduciary of, nor shall the Collateral Agent have any duty or responsibility
to, any Credit Party.

(e)     The Collateral Agent shall have no duties or obligations to any other
person except for those which are expressly specified in the Credit Documents or
mandatorily required by applicable law.

(f)     The Collateral Agent may appoint one or more Delegates on such terms
(which may include the power to sub-delegate) and subject to such conditions as
it thinks fit, to exercise and perform all or any of the duties, rights, powers
and discretions vested in it by the UK Security Agreements and shall not be
obliged to supervise any Delegate or be responsible to any person for any loss
incurred by reason of any act, omission, misconduct or default on the part of
any Delegate.

(g)     The Collateral Agent may (whether for the purpose of complying with any
law or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Collateral Agent
either as a separate trustee or as a co-trustee on such terms and subject to
such conditions as the Collateral Agent thinks fit and with such of the duties,
rights, powers and discretions vested in the Collateral Agent by the UK Security
Agreements as may be conferred by the instrument of appointment of that person.

-191-

--------------------------------------------------------------------------------

(h)     The Collateral Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).

(i)     The Collateral Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Collateral Agent.

(j)     Each Delegate and each Appointee shall have every benefit, right, power
and discretion and the benefit of every exculpation (together “Rights”) of the
Collateral Agent (in its capacity as security trustee) under the UK Security
Agreements, and each reference to the Collateral Agent (where the context
requires that such reference is to the Collateral Agent in its capacity as
security trustee) in the provisions of the UK Security Agreements which confer
Rights shall be deemed to include a reference to each Delegate and each
Appointee.

(k)     Each Secured Creditor confirms its approval of the UK Security
Agreements and authorizes and instructs the Collateral Agent: (i) to execute and
deliver the UK Security Agreements; (ii) to exercise the rights, powers and
discretions given to the Collateral Agent (in its capacity as security trustee)
under or in connection with the UK Security Agreements together with any other
incidental rights, powers and discretions; and (iii) to give any authorizations
and confirmations to be given by the Collateral Agent (in its capacity as
security trustee) on behalf of the Secured Creditors under the UK Security
Agreements.

(l)     The Collateral Agent may accept without inquiry the title (if any) which
any person may have to the Charged Property.

(m)     Each other Secured Creditor confirms that it does not wish to be
registered as a joint proprietor of any security interest constituted by a UK
Security Agreement and accordingly authorizes: (a) the Collateral Agent to hold
such security interest in its sole name (or in the name of any Delegate) as
trustee for the Secured Creditors; and (b) the Land Registry (or other relevant
registry) to register the Collateral Agent (or any Delegate or Appointee) as a
sole proprietor of such security interest.

(n)     Except to the extent that a UK Security Agreement otherwise requires,
any moneys which the Collateral Agent receives under or pursuant to a UK
Security Agreement may be: (a) invested in any investments which the Collateral
Agent selects and which are authorized by applicable law; or (b) placed on
deposit at any bank or institution (including the Collateral Agent) on terms
that the Collateral Agent thinks fit, in each case in the name or under the
control of the Collateral Agent, and the Collateral Agent shall hold those
moneys, together with any accrued income (net of any applicable Tax) to the
order of the Lenders, and shall pay them to the Lenders on demand.

(o)     On a disposal of any of the Charged Property which is permitted under
the Credit Documents, the Collateral Agent shall (at the cost of the Credit
Parties) execute any release of the UK Security Agreements or other claim over
that Charged Property and issue any certificates of non-crystallisation of
floating charges that may be required or take any other action that the
Collateral Agent considers desirable.

-192-

--------------------------------------------------------------------------------

(p)     The Collateral Agent shall not be liable for:

(i)     any defect in or failure of the title (if any) which any person may have
to any assets over which security is intended to be created by a UK Security
Agreement;

(ii)     any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a UK Security Agreement;

(iii)     the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Credit Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Credit Document; or

(iv)     any shortfall which arises on enforcing a UK Security Agreement.

(q)     The Collateral Agent shall not be obligated to:

(i)     obtain any authorization or environmental permit in respect of any of
the Charged Property or a UK Security Agreement;

(ii)     hold in its own possession a UK Security Agreement, title deed or other
document relating to the Charged Property or a UK Security Agreement;

(iii)     perfect, protect, register, make any filing or give any notice in
respect of a UK Security Agreement (or the order of ranking of a UK Security
Agreement), unless that failure arises directly from its own gross negligence or
willful misconduct; or

(iv)     require any further assurances in relation to a UK Security Agreement.

(r)     In respect of any UK Security Agreement, the Collateral Agent shall not
be obligated to: (i) insure, or require any other person to insure, the Charged
Property; or (ii) make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over such Charged Property.

(s)     In respect of any UK Security Agreement, the Collateral Agent shall not
have any obligation or duty to any person for any loss suffered as a result of:
(i) the lack or inadequacy of any insurance; or (ii) the failure of the
Collateral Agent to notify the insurers of any material fact relating to the
risk assumed by them, or of any other information of any kind, unless Required
Lenders have requested it to do so in writing and the Collateral Agent has
failed to do so within fourteen (14) days after receipt of that request.

(t)     Every appointment of a successor Collateral Agent under a UK Security
Agreement shall be by deed.

(u)     Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of
the Collateral Agent in relation to the trusts constituted by this Agreement.

(v)     In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the provisions
of this Agreement shall prevail to the extent allowed by law, and shall
constitute a restriction or exclusion for the purposes of the Trustee Act 2000
(UK).

-193-

--------------------------------------------------------------------------------

(w)     The perpetuity period under the rule against perpetuities if applicable
to this Agreement and any UK Security Agreement shall be 80 years from the date
of this Agreement.]

11.17.     Authorization to Take Action Regarding Dutch Pledges. The
Administrative Agent is hereby authorized by the Lenders which are a party to
this Agreement to execute and deliver any documents necessary or appropriate to
create the rights of pledge governed by the laws of the Netherlands for the
benefit of the Secured Creditors, including the Dutch Security Agreements.
Without prejudice to the provisions of this Agreement and the other Credit
Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Dutch Credit Parties and any other Person
providing security under a Dutch Security Agreement as will be described in the
Parallel Debt(s), including that any payment received by the Administrative
Agent in respect of the Parallel Debt(s) will be deemed a satisfaction of a pro
rata portion of the corresponding amounts of the Obligations.

Section 12     Miscellaneous.

12.01.     Payment of Expenses, etc.

(a)     The Credit Parties hereby jointly and severally agree to: (i) pay all
reasonable and documented out-of-pocket costs and expenses (A) of the Agents and
the Joint Lead Arrangers and Issuing Banks (without duplication) limited, in the
case of legal fees, to the reasonable fees and disbursements of one primary
counsel in each of the U.S., Canada, the U.K. and the Netherlands, and, if
reasonably necessary, one local counsel in any relevant jurisdiction and an
additional counsel in the case of conflicts) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein, the administration
hereof and thereof and any amendment, waiver or consent relating hereto or
thereto (whether or not effective), (B) of the Agents and the Joint Lead
Arrangers (without duplication) in connection with their syndication efforts
with respect to this Agreement, (C) of the Agents in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings and (D) of the Agents in connection with Collateral
monitoring, Collateral reviews and Appraisals and Field Examinations (limited,
as set forth in Section 8.15); and (ii) indemnify each Agent, each Joint Lead
Arranger, each Lender, each Issuing Bank and their respective Affiliates and
branches, and the officers, directors, employees, controlling persons, agents,
advisors and other representatives of each of the foregoing (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities (including Environmental Liabilities), losses, damages, claims and
expenses to which any such Indemnified Person may become subject, in each case
arising out of or in connection with (w) any claim, litigation, investigation or
proceeding relating to the Credit Documents, (x) any use or proposed use of
proceeds hereunder and any of the other transactions contemplated hereby and (y)
to reimburse each such Indemnified Person upon demand for any reasonable and
documented fees, disbursements and other charges of counsel (limited to one firm
of counsel for all Indemnified Persons (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict has retained its own counsel, another firm of counsel for such affected
Indemnified Person) and, to the extent required, one firm of local counsel in
each relevant jurisdiction for all Indemnified Persons) incurred in connection
with investigating or defending any of the foregoing (collectively, the
“Indemnified Liabilities”); provided that the foregoing indemnity will not, as
to any Indemnified Person, apply to liabilities, losses, damages, claims and
expense to the extent that (x) such liability, loss, damage, claim or expense
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnified Person, any Affiliate or branch of such Indemnified Person or any of
their respective officers, directors, employees, controlling persons, agents,
advisors and other representatives, as determined by a court of competent
jurisdiction in a final and non-appealable decision, (y) in the case of any
claim, litigation, investigation or proceeding initiated by the Company or one
of its Subsidiaries against any Agent, any Joint Lead Arranger, any Lender or
any Issuing Bank, such liability, loss, damage, claim or expense resulted from a
breach by such Agent, such Joint Lead Arranger, such Lender or Issuing Bank, as
applicable, or its Affiliates or any of its or their respective officers,
directors, employees, controlling persons, agents, advisors and other
representatives of the obligations of such Agent, such Joint Lead Arranger, such
Lender or such Issuing Bank, as applicable, hereunder as determined by a court
of competent jurisdiction in a final and non-appealable decision or (z) such
liability, loss, damage, claim or expense resulted from any claim,
investigation, litigation or proceeding solely between and among Indemnified
Persons and not arising from any act or omission by the Company or any of its
Affiliates; provided that the Agents, the Joint Lead Arrangers and the Issuing
Banks to the extent fulfilling their respective roles as an Agent, Joint Lead
Arranger or Issuing Bank hereunder and in their capacities as such, shall remain
indemnified in such claim, investigation, litigation or proceeding to the extent
the exception set forth in clause (x) of the immediately preceding proviso does
not apply to such Person at such time. For the avoidance of doubt, this Section
12.01(a)(ii) shall not apply to any Taxes other than Taxes that represent
liabilities, obligations, losses, damages, penalties, actions, costs, expenses
and disbursements arising from a non-Tax claim.

-194-

--------------------------------------------------------------------------------

(b)     (i) No Agent or any Indemnified Person shall be responsible or liable to
any Credit Party or any other Person for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, in each case, in
the absence of gross negligence, willful misconduct or bad faith on the part of
such Agent or Indemnified Person (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable judgment) and (ii) no
Agent, Indemnified Person or Credit Party or any Subsidiary or Affiliate thereof
shall be liable for any indirect, special, exemplary, incidental, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) which may be alleged as a result of this
Agreement or any other Credit Document or the financing contemplated hereby;
provided that nothing in this clause (b)(ii) shall limit the Credit Parties’
indemnification obligations pursuant to clause (a) above to the extent such
indirect, special, punitive or consequential damages are included in any third
party claim in connection with which such Indemnified Person is entitled to
indemnification under clause (a) above.

12.02.     Right of Setoff. In addition to any rights now or hereafter granted
under applicable Requirements of Law or otherwise, and not by way of limitation
of any such rights, upon the occurrence and during the continuance of an Event
of Default, each Administrative Agent and each Lender is hereby authorized at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special, in whatever currency) (other than accounts
used exclusively for payroll, payroll taxes, fiduciary and trust purposes, and
employee benefits) and any other Indebtedness (in whatever currency) at any time
held or owing by such Administrative Agent or such Lender (including, without
limitation, by branches and agencies of such Administrative Agent or such Lender
wherever located) to or for the credit or the account of the Company or any
Restricted Subsidiaries against and on account of the Obligations of the Credit
Parties that are at such time due and owing to such Administrative Agent or such
Lender under this Agreement or under any of the other Credit Documents.

12.03.     Notices.

(a)     Except as otherwise expressly provided herein or in any other Credit
Document, all notices and other communications provided for hereunder shall be
in writing (including electronic communication) and mailed, or delivered: (x) if
to any Credit Party, c/o SunOpta Inc., 2233 Argentia Road, Suite 401,
Mississauga, Ontario L5N 2X7, Attention: Rick Albert, Treasurer, (email:
rick.albert@sunopta.com); and (y) if to any Lender, at its address specified in
writing to the Administrative Agent, at the Notice Office; or, (z) if to any
Administrative Agent or the Collateral Agent, at the addresses set forth in
Schedule 12.03 and at such other address as shall be designated by such party in
a written notice to the other parties hereto. All such notices and
communications shall, when mailed, sent by electronic transmission or sent by
overnight courier, be effective five (5) Business Days after deposit in the
mails, one (1) Business Day after delivery to the overnight courier, or when
received in the case of electronic transmission, except that notices and
communications to the Administrative Agents and the Credit Parties shall not be
effective until received by the applicable Administrative Agent or the Company,
as the case may be.

-195-

--------------------------------------------------------------------------------

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. Each of the Administrative Agent and the
Company may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

12.04.     Benefit of Agreement; Assignments; Participations, etc.

(a)     This Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Agents, the Lenders, the Issuing Banks and their respective
successors and permitted assigns, (a) except as otherwise set forth herein or in
any other Credit Document, no Borrower shall have the right to assign its rights
or delegate its obligations under any Credit Documents; and (b) except that any
assignment, transfer, participation or other disposition by a Lender of its
rights and obligations under this Agreement or the other Credit Documents must
be made in compliance with this Section 12.04. The Administrative Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with this Section 12.04. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee, participant or assignee of such Lender.

(b)     A Lender may assign to an Eligible Assignee any of its rights and
obligations under the Credit Documents, as long as (a) in the case of a partial
assignment, is in a minimum principal amount of $5,000,000 (unless otherwise
agreed by Administrative Agent and the Company in their reasonable discretion)
and integral multiples of $100,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $5,000,000 (unless otherwise agreed by the Administrative Agent and the
Company in their reasonable discretion); and (c) except as otherwise provided in
Section 3.04, the parties to each such assignment shall execute and deliver an
Assignment and Assumption Agreement to the Administrative Agent for acceptance
and recording. For the avoidance of doubt, there is no prohibition on
assignments of Loans or Commitments under one Subfacility without a pro rata
assignment of Loans or Commitments under the other Subfacilities. Nothing herein
shall limit the right of a Lender to pledge or assign any rights under the
Credit Documents to secure obligations of such Lender to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.

(c)     Upon delivery to the Administrative Agent of an assignment notice in the
form of Exhibit I and a processing fee of $3,500 (unless otherwise agreed by the
Administrative Agent in its discretion or otherwise not payable due to the
operation of Section 3.04), the assignment shall become effective as specified
in the notice, if it complies with this Section 12.04. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Credit
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, the Administrative
Agent and the Company shall make appropriate arrangements for issuance of
replacement and/or new Notes, if applicable, but the Company shall have no
obligation to issue any new Notes unless and until the Note of the transferor
Lender shall have been returned to, and cancelled by, the Company or a lost note
affidavit reasonably satisfactory to the Company has been obtained. The
transferee Lender shall comply with Section 4 and deliver, upon request, an
administrative questionnaire satisfactory to the Administrative Agent.

-196-

--------------------------------------------------------------------------------

(d)     No assignment or participation may be made to a Borrower, Affiliate of a
Borrower, Defaulting Lender or natural person. The Administrative Agent has no
obligation to determine whether any assignee is permitted under the Credit
Documents. Except as otherwise set forth in Section 3.04, any assignment by a
Defaulting Lender shall be effective only if there is concurrent satisfaction of
all outstanding obligations of the Defaulting Lender under the Credit Documents
in a manner reasonably satisfactory to the Administrative Agent and the Company,
including payment by the Eligible Assignee or Defaulting Lender to the
Administrative Agent of an aggregate amount sufficient upon distribution
(through direct payment, purchases of participations or other methods acceptable
to the Administrative Agent) to satisfy all funding and payment liabilities of
the Defaulting Lender. Except as otherwise set forth in Section 3.04, if
assignment by a Defaulting Lender occurs (by operation of law or otherwise)
without compliance with the foregoing sentence, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs.

(e)     The Administrative Agent, acting as a non-fiduciary agent of the
Borrowers (solely for tax purposes), shall maintain (a) a copy (or electronic
equivalent) of each Assignment and Assumption Agreement delivered to it, and (b)
a register for recordation of the names, addresses and Commitments of, and the
Loans, interest and LC Obligations owing to, each Lender. Entries in the
register shall be conclusive, absent manifest error, and Borrowers, the
Administrative Agents and Lenders shall treat each Person recorded in such
register as a Lender for all purposes under the Credit Documents,
notwithstanding any notice to the contrary. The Administrative Agent may choose
to show only one Borrower as the borrower in the register, without any effect on
the liability of any Credit Party with respect to the Obligations. The register
shall be available for inspection by the Borrowers and, solely with respect to
its own Loans and Commitments, any Lender, from time to time upon reasonable
notice.

(f)     Subject to this Section 12.04, any Lender may sell to a financial
institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Credit Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Credit Documents shall remain unchanged, it shall remain solely
responsible to the other parties hereto for performance of such obligations, it
shall remain the holder of its Loans and Commitments for all purposes, all
amounts payable by the Borrowers shall be determined as if it had not sold such
participating interests, and the Borrowers and the Administrative Agents shall
continue to deal solely and directly with such Lender in connection with the
Credit Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Credit Documents, and the Administrative
Agent and the other Lenders shall not have any obligation or liability to any
such Participant.

 (g)     The Credit Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.02 and 4.01 (subject to the requirements and
limitations of such Sections and Section 3.04) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
12.04(b); provided that a Participant shall not be entitled to receive any
greater payment under Sections 3.01, 3.02 or 4.01 hereof than the applicable
Lender would have been entitled to receive with respect to the participating
interest sold to such Participant, unless (x) the sale of the participating
interest to such Participant is made with the Company’s prior written consent
(which consent shall not be unreasonably withheld) or (y) such entitlement to
receive a greater payment results from a change in any Requirement of Law
occurring after the sale of the participation takes place.

-197-

--------------------------------------------------------------------------------

(h)     Each Lender shall retain the sole right to approve, without the consent
of any Participant, any amendment, waiver or other modification of a Credit
Document other than that which requires the consent of all Lenders or each
affected Lender.

(i)     Each Lender that sells a participation shall, acting as a non-fiduciary
agent of the Borrowers (solely for Tax purposes), maintain a register in which
it enters the Participant’s name, address and interest in Commitments, Loans
(and stated interest) and LC Obligations. Entries in the register shall be
conclusive, absent manifest error, and such Lender shall treat each Person
recorded in the register as the owner of the participation for all purposes,
notwithstanding any notice to the contrary. No Lender shall have an obligation
to disclose any information in such register except to the extent necessary to
establish that a Participant’s interest is in registered form under the Code and
Treasury Regulations.

12.05.     No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agents, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agents, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agents, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agents, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

12.06.     [Reserved].

12.07.     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

(a)     THIS AGREEMENT (EXCEPT FOR SECTION 11.15, WHICH SHALL BE GOVERNED BY THE
LAWS OF QUEBEC) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

(b)     EACH PARTY TO THIS AGREEMENT CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTRY OR THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR
OTHER PROCEEDING RELATING IN ANY WAY TO ANY CREDIT DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH PARTY TO THIS AGREEMENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY TO THIS AGREEMENT IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12.03. A FINAL JUDGMENT IN ANY
PROCEEDING OF ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENT OF LAW. NOTWITHSTANDING THE FOREGOING AND FOR FURTHER CERTAINTY,
NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING SOLELY TO THE CREDIT PARTY GUARANTEE AGAINST ANY
CANADIAN CREDIT PARTY IN A CANADIAN COURT.

-198-

--------------------------------------------------------------------------------

(c)     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

12.08.     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
(including by facsimile or other electronic transmission (i.e., a “pdf” or
“tif”), each of which when so executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the Company
and the Administrative Agent.

12.09.     Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

12.10.     Amendment or Waiver; etc.

(a)     Except as otherwise set forth in this Agreement or any other Credit
Document, neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions),
the Credit Party Guarantee, the Intercreditor Agreement or the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders);
provided that no such change, waiver, discharge or termination shall (i) without
the prior written consent of each Lender (and Issuing Bank, if applicable)
directly affected thereby, extend the Maturity Date of any Revolving Commitment
or increase the Revolving Commitments of any Lender over the amount thereof then
in effect, or reduce the rate or extend the time of payment of interest or Fees
thereon or reduce or forgive the principal amount thereof or forgive the payment
of such interest or Fees (it being understood that waivers or modifications of
conditions precedent, Defaults or Events of Default shall not constitute a
reduction or extension of the time of payment of interest or Fees thereon of any
Lender), (ii) release all or substantially all of the Collateral under all the
Security Documents without the prior written consent of each Lender, (iii)
release all or substantially all of the value of the Credit Party Guarantee
without the prior written consent of each Lender or, except as otherwise
expressly provided herein or in the Credit Documents or release any Borrower
with respect to whom any Credit Extension is then outstanding, without the prior
written consent of each Lender, (iv) reduce the amount of, or extend the payment
for, any required mandatory prepayments of principal hereunder (it being
understood that waivers or modifications of conditions precedent, Defaults or
Events of Default, Cash Dominion Periods (or the thresholds or time periods for
entering or exiting a Cash Dominion Period) shall not constitute reduction or
extension of the time of payment of such principal) without the prior written
consent of each Lender directly affected thereby, (v) amend, modify or waive any
pro rata sharing provision of Section 2.10, the payment waterfall provision of
Section 10.11, or any provision of this Section 12.10(a) (except for amendments
with respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Revolving Commitments on the Closing Date and amendments to
effect the provisions of Sections 2.15, 2.19 or 2.21 (including amendments of
Section 12.10(a) to add Class votes for the benefit of any Incremental FILO
Facility)), in each case, without the prior written consent of each Lender, (vi)
reduce the percentage specified in the definitions of “Required Lenders” or
“Supermajority Lenders” without the prior written consent of each Lender (it
being understood that, with the prior written consent of the Required Lenders or
Supermajority Lenders, as applicable, additional extensions of credit pursuant
to this Agreement may be included in the determination of the Required Lenders
or Supermajority Lenders, as applicable, on substantially the same basis as the
extensions of Revolving Commitments are included on the Closing Date), (vii)
reduce the percentage specified in the definition of “North American Minimum
Requirement” without the prior written consent of each Lender, (viii) consent to
the assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement without the consent of each Lender or (ix) contractually
subordinate the Obligations without the consent of each Lender; provided,
further, that no such change, waiver, discharge or termination shall (1) without
the consent of each Agent adversely affected thereby, amend, modify or waive any
provision of Section 11 or any other provision as same relates to the rights or
obligations of such Agent, (2) without the consent of Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, (3) without the consent of an Issuing Bank or a Swingline
Lender, amend, modify or waive any provision relating to the rights or
obligations of the such Issuing Bank or such Swingline Lender, (4) without the
prior written consent of the Supermajority Lenders, change the definition of the
terms “U.S. Borrowing Base,” “Canadian Borrowing Base,” “Dutch Borrowing Base”
or “Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Accounts”, “Eligible In-Transit
Inventory”, “Eligible Insured and Letter of Credit Backed Accounts”, “Eligible
Inventory”, “Eligible Equipment” and “Eligible Fee-Owned Real Estate”) if, as a
result of such change, the amounts available to be borrowed by the Borrowers
would be increased or add any new classes of eligible assets thereto; provided
that the foregoing shall not limit the discretion of the Administrative Agent to
change, establish or eliminate any Reserves or to add Accounts and Inventory
acquired in a Permitted Acquisition to the Borrowing Base as provided herein or
(5) without the prior written consent of each Lender, increase the percentages
set forth in the terms “Canadian Borrowing Base,” “Dutch Borrowing Base” and
“U.S. Borrowing Base”.

-199-

--------------------------------------------------------------------------------

(b)     If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (viii), inclusive, of the first proviso to Section 12.10(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Company shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Revolving Loans of such Lender
in accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to the
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto, provided, further, that in
any event the Company shall not have the right to replace a Lender, terminate
its Commitments or repay its Revolving Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 12.10(a).

(c)     Notwithstanding anything to the contrary contained in clause (a) of this
Section 12.10, the Borrowers, the Administrative Agents, the Collateral Agent
and each Lender providing the relevant Revolving Commitment Increase may (i), in
accordance with the provisions of Section 2.15, enter into an Incremental
Revolving Commitment Agreement, and (ii) in accordance with the provisions of
Section 2.19, enter into an Extension Amendment and, in each case, make any
changes to this Agreement (including amendments to this Section 12.10 to add
Class votes for the benefit of any Incremental FILO Facility) in order to effect
the provisions of such Sections as permitted by such Sections; provided that
after the execution and delivery by the Borrowers, the Administrative Agents,
the Collateral Agent and each such Lender may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 12.10.

-200-

--------------------------------------------------------------------------------

(d)     Without the consent of any other Person, the applicable Credit Party or
Credit Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Creditors, or as required by local Requirements of Law to give effect to, or
protect any security interest for the benefit of the Secured Creditors, in any
property or so that the security interests therein comply with applicable
Requirements of Law.

(e)     Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
Requirements of Law, such Lender will not be entitled to vote in respect of
amendments, waivers and consents hereunder and the Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Supermajority Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that (i) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender and (ii) the Revolving Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender.

(f)     Further, notwithstanding anything to the contrary contained in this
Section 12.10, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an any error, ambiguity, omission,
defect or inconsistency, in each case, in any provision of the Credit Documents,
then the Administrative Agent and the Credit Parties shall be permitted to amend
such provision by an agreement in writing (including, without limitation any
amendment, supplement or waiver to this Agreement, any Security Document, any
guarantee, any intercreditor agreement or any related document executed by any
Credit Party or any other Subsidiary of the Company in connection with this
Agreement or any other Credit Document if such amendment, supplement or waiver
is delivered in order to cause this Agreement or such Security Agreement,
guarantee, intercreditor agreement or related document, as applicable, to be
consistent with this Agreement and the other Credit Documents) and such
amendment shall become effective without any further action or consent of any
other party to any Credit Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof.

(g)     Notwithstanding the foregoing, (A) the consent of the Lenders or the
Required Lenders, as the case may be, shall not be required to make any such
changes necessary to be made in connection with any borrowing of an Incremental
FILO Facility to effect the provisions of Section 2.15 or, the provision of any
Revolving Commitment Increase or otherwise to effect the provisions of Section
2.15, 2.19, 2.20 or 2.21 or to update Schedule 1.01D after any Fixed Asset
Reappraisal Event as described in the definitions of the terms “Canadian
Borrowing Base” and “U.S. Borrowing Base” and (B) the Company, the
Administrative Agents, the Collateral Agent and the other Credit Parties may,
without the input or consent of the other Lenders, (i) negotiate the form of any
Mortgage or other Security Document as may be necessary or appropriate in the
opinion of the Administrative Agent and the Company (x) in connection with any
Additional Account Security Action or Additional Inventory Security Action, (y)
to comply with the Collateral and Guarantee Requirement or (z) to otherwise
comply with this Agreement, (ii) execute, deliver and perform any new Security
Document or intercreditor agreement or amendment to any Security Document or
intercreditor agreement or enter into any amendment to the Security Documents or
intercreditor agreement as may be necessary or appropriate in the opinion of the
Administrative Agent and the Company (x) in connection with any Additional
Account Security Action or Additional Inventory Security Action, (y) to comply
with the Collateral and Guarantee Requirement or (z) otherwise comply with this
Agreement and (iii) terminate any Security Document not required by the
Collateral and Guarantee Requirement.

-201-

--------------------------------------------------------------------------------

(h)     To the extent notice has been provided to the Administrative Agent
pursuant to Section 2.15 with respect to any new financial maintenance covenant
or any more restrictive financial maintenance covenant, this Agreement shall be
automatically and without further action on the part of any Person hereunder and
notwithstanding anything to the contrary in this Section 12.10 deemed modified
to include such financial maintenance covenant or such more restrictive
financial maintenance covenant on the date of the Incurrence of the applicable
Indebtedness to the extent required by the terms of such section.

12.11.     Survival. All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 4.01, 11.07 and 12.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

12.12.     Domicile of Loans. Each Lender may transfer and carry its Revolving
Loans at, to or for the account of any office, branch, Subsidiary or Affiliate
of such Lender. Notwithstanding anything to the contrary contained herein, to
the extent that a transfer of Loans pursuant to this Section 12.12 would, at the
time of such transfer, result in increased costs under Section 3.01 or 4.01 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

12.13.     Release of Collateral or Guarantors.

(a)     The Agents, the Lenders and the Issuing Banks hereby irrevocably agree
that the Liens granted to the Collateral Agent by the Credit Parties on any
Collateral shall be automatically released (i) in full, as set forth in clause
(b) below, (ii) upon the sale, transfer or other disposition of such Collateral
(including as part of or in connection with any other sale, transfer or other
disposition permitted hereunder) to any Person other than another Credit Party,
to the extent such sale, transfer or other disposition is made in compliance
with the terms of this Agreement (and the Administrative Agents and Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Credit Party upon its reasonable request without further inquiry), (iii) to
the extent such Collateral is comprised of property leased to a Credit Party by
a Person that is not a Credit Party, upon termination or expiration of such
lease, (iv) if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders (or such other percentage of the Lenders whose
consent may be required in accordance with Section 12.10), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under its Guarantee, (vi) as
required by Collateral Agent to effect any sale, transfer or other disposition
of Collateral in connection with any exercise of remedies of the Collateral
Agent pursuant to the Security Documents, and (vii) upon the request of the
Company, any asset or property of any Credit Party included in the Collateral to
the extent such asset or property is not required by the Collateral and
Guarantee Requirement to be included in the Collateral, so long as upon the
release of the Collateral Agent’s Lien on such asset or property, such property
or asset is no longer included in the Borrowing Base and the Company shall
continue to be in compliance with the Collateral and Guarantee Requirement. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon all interests
retained by the Credit Parties, including the proceeds of any disposition, all
of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Agents, the Lenders and the Issuing Banks hereby
irrevocably agree that each Guarantor shall be released from its Guarantee upon
consummation of any transaction permitted hereunder resulting in such Subsidiary
ceasing to constitute a Restricted Subsidiary, or otherwise becoming an Excluded
Subsidiary. The Lenders and the Issuing Banks hereby authorize the
Administrative Agents and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender or any Issuing Bank. Any representation, warranty or
covenant contained in any Credit Document relating to any such released
Collateral or Guarantor shall no longer be deemed to be repeated.

-202-

--------------------------------------------------------------------------------

(b)     Upon the occurrence of the Payment in Full Date, upon request of the
Company, the Administrative Agents and/or the Collateral Agent, as applicable,
shall (without notice to, or vote or consent of, any Secured Creditor) take such
actions as shall be required to release its security interest in all Collateral,
and to release all obligations under, and terminate, any Credit Document,
whether or not on the date of such release and termination there may be any (i)
Secured Bank Product Obligations or (ii) any contingent indemnification
obligations or other contingent obligations not then due and payable. Any such
release and termination of Obligations shall be deemed subject to the provision
that such Obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

12.14.     Confidentiality.

(a)     Each Agent, Joint Lead Arranger, Co-Syndication Agent, Documentation
Agent, Lender and Issuing Bank agrees to maintain the confidentiality of the
Information and not to use or disclose such Information, except that each Agent,
Joint Lead Arranger, Co-Syndication Agent, Documentation Agent, Lender and
Issuing Bank may disclose the Information (i) to its Affiliates and its and its
Affiliates’ respective officers, directors, employees, legal counsel,
independent auditors and other experts, advisors or agents who need to know such
information in connection with this Agreement and are informed of the
confidential nature of such information and who are subject to customary
confidentiality obligations of professional practice or who agree to be bound by
the terms of this Section 12.14 (or language substantially similar to this
Section 12.14) (with each such Agent, Joint Lead Arranger, Co-Syndication Agent,
Documentation Agent, Lender and Issuing Bank, to the extent such Person is
within its control, responsible for such Person’s compliance with this Section
12.14), (ii) to the extent such Information becomes publicly available other
than by reason of disclosure by any Agent, Joint Lead Arranger, Co-Syndication
Agent, Documentation Agent, Lender or Issuing Bank or, in each case, its
Affiliates or any of its or their respective officers, directors, employees,
legal counsel, independent auditors or other experts, advisors or agents in
violation of this Section 12.14 or any similar confidentiality agreement binding
on such Person, (iii) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding or otherwise as
required by applicable law or compulsory legal process (in which case such
Agent, Joint Lead Arranger, Co-Syndication Agent, Documentation Agent, Lender or
Issuing Bank, as applicable, agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform the Company
promptly thereof prior to disclosure thereof to the extent practicable and not
prohibited by applicable law), (iv) upon the request or demand of any regulatory
authority having jurisdiction over such Agent, Joint Lead Arranger,
Co-Syndication Agent, Documentation Agent, Lender or Issuing Bank, as
applicable, or its Affiliates (in which case, such Agent, Joint Lead Arranger,
Co-Syndication Agent, Documentation Agent, Lender or Issuing Bank, as
applicable, agrees (except with respect to any audit or examination conducted by
bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority) to inform the Company promptly thereof
prior to disclosure thereof to the extent practicable and not prohibited by
applicable law), (v) to the extent such Information is received by the such
Agent, Joint Lead Arranger, Co-Syndication Agent, Documentation Agent, Lender or
Issuing Bank from a third party that is not, to the knowledge of such Agent,
Joint Lead Arranger, Co-Syndication Agent, Documentation Agent, Lender or
Issuing Bank (as applicable), subject to contractual or fiduciary
confidentiality obligations owing to the Company, its Subsidiaries or their
respective Affiliates or its or their respective officers, directors, employees,
legal counsel, independent auditors and other experts, advisors or agents or to
the extent such Information is developed independently by such Agent, Joint Lead
Arranger, Co-Syndication Agent, Documentation Agent, Lender or Issuing Bank
without the use of confidential information in violation of this Section 12.14,
(vi) to (A) any assignee or Participant in, or prospective assignee or
Participant, any of its rights and obligations under this Agreement or (B) any
prospective or actual counterparty (or such counterparty’s affiliates and its
and their respective officers, directors, employees, legal counsel, independent
auditors or other experts, advisors or agents) in any swap, derivative or other
transaction under which the payments are to be made by reference to the
Borrowers and their obligations, the Agreement or payments hereunder; provided
that in each case of clauses (A) and (B), the relevant Person is advised of and
agrees to be bound by the provisions of this Section 12.14 or other provisions
at least as restrictive as this Section 12.14, (vii) for purposes of
establishing a “due diligence” defense under applicable federal securities law
or (viii) with the prior written consent of the Company. For purposes of this
Section 12.14, “Information” shall mean all information furnished by or on
behalf of the Company and its Subsidiaries relating to the Company or its
Subsidiaries or any of their businesses, other than any such information that is
publicly available to any Agent, any Joint Lead Arranger, any Co-Syndication
Agent, Documentation Agent, any Lender or any Issuing Bank prior to disclosure
by or on behalf of the Company and its Subsidiaries other than as a result of a
breach of this Section 12.14 or similar obligation of confidentiality,
including, without limitation, information delivered pursuant to Section 8.01.

-203-

--------------------------------------------------------------------------------

12.15.     USA Patriot Act Notice. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act Title III of Pub.
107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”) and other applicable anti-money laundering, anti-terrorist
financing, government sanction and “know your client” policies, regulations,
laws or rules and Anti-Terrorism Laws, it is required to obtain, verify, and
record information that identifies the Borrowers and each Subsidiary Guarantor,
which information includes the name of each Credit Party and other information
that will allow such Lender to identify the Credit Party in accordance
therewith, and each Credit Party agrees to provide such information from time to
time to any Lender.

12.16.     Waiver of Sovereign Immunity. Each of the Credit Parties, in respect
of itself, its Subsidiaries, its process agents and its properties and revenues,
hereby irrevocably agrees that, to the extent that the Borrowers, or any of
their respective Subsidiaries or any of their properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States or
elsewhere, to enforce or collect upon the Loans or any Credit Document or any
other liability or obligation of the Borrowers, or any of their respective
Subsidiaries related to or arising from the transactions contemplated by any of
the Credit Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, the Borrowers, for themselves and on behalf of their
respective Subsidiaries, hereby expressly waive, to the fullest extent
permissible under applicable law, any such immunity, and agree not to assert any
such right or claim in any such proceeding, whether in the United States or
elsewhere. Without limiting the generality of the foregoing, the Company further
agrees that the waivers set forth in this Section 12.16 shall have the fullest
extent permitted under the Foreign Sovereign Immunities Act of 1976 of the
United States and other applicable Requirements of Law and are intended to be
irrevocable for purposes of such Act and such other applicable Requirements of
Law.

-204-

--------------------------------------------------------------------------------

12.17.     Canadian Anti-Money Laundering Legislation. If the Administrative
Agent has ascertained the identity of any Canadian Credit Party or any
authorized signatories of any Canadian Credit Party for the purposes of the
PCMLTFA and other applicable Anti-Terrorism Laws and “know your client” policies
or Requirements of Law and such other Anti-Terrorism Laws applicable in Canada,
as well as all applicable “know your client” policies or Requirements of Law,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
then the Administrative Agent:

(a)     shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(b)     shall provide to the Lenders, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Canadian Credit Parties or any authorized
signatories of the Canadian Credit Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any
Canadian Credit Party or any such authorized signatory in doing so.

12.18.     Absence of Fiduciary Relationship. Notwithstanding any other
provision of this Agreement or any provision of any other Credit Document, (i)
none of the Joint Lead Arrangers, the Co-Syndication Agents, the Documentation
Agent or any Lender shall, solely by reason of this Agreement or any other
Credit Document, have any fiduciary, advisory or agency relationship or duty in
respect of any Lender or any other Person and (ii) the Borrowers hereby agree
not to assert any claims they may have against any Joint Lead Arranger, any
Co-Syndication Agent, the Documentation Agent or any Lender for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with such
Persons serving in such capacities under this Agreement and the other Credit
Documents. Each Agent, Lender and their Affiliates may have economic interests
that conflict with those of the Credit Parties, their stockholders and/or their
Affiliates.

12.19.     Electronic Signatures. The words “execution,” “signed,” “signature,”
and words of like import in any Credit Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based record keeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state law based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, further, that the
Administrative Agent expressly agrees to accept any facsimile or other
electronic transmission (i.e. “pdf” or “tif”) of any manually executed signature
page to this Agreement, any other Credit Document or any notice, certificate or
other document delivered in connection therewith.

-205-

--------------------------------------------------------------------------------

12.20.     Judgment Currency. If, for purposes of obtaining judgment in any
court, it is necessary to convert a sum from the currency provided under a
Credit Document (“Agreement Currency”) into another currency, the rate of
exchange used shall be the Spot Rate for conversion into Dollars or, for
conversion into another currency, the Spot Rate for the purchase of the
Agreement Currency with such other currency through the Administrative Agent’s
principal foreign exchange trading office for the other currency during such
office’s preceding Business Day. Notwithstanding any judgment in a currency
(“Judgment Currency”) other than the Agreement Currency, a Credit Party shall
discharge its obligation in respect of any sum due under a Credit Document only
if, on the Business Day following receipt by the Administrative Agent of payment
in the Judgment Currency, the Administrative Agent can use the amount paid to
purchase the sum originally due in the Agreement Currency. If the purchased
amount is less than the sum originally due, such Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent and Lenders against such loss. If the purchased amount is
greater than the sum originally due, the Administrative Agent shall return the
excess amount to such Credit Party (or to the Person legally entitled thereto).

12.21.     Dutch Credit Party Representation. If any Dutch Credit Party is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement) or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the law of the Netherlands.

12.22.     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

Section 13     Credit Party Guarantee.

13.01.     The Guarantee. In order to induce the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders to enter into this Agreement
and to extend credit hereunder, and to induce the other Guaranteed Creditors to
enter into Secured Bank Product Obligations in recognition of the direct
benefits to be received by each Credit Party from the proceeds of the Revolving
Loans and the entering into of such Secured Bank Product Obligations, each
Credit Party hereby agrees with the Guaranteed Creditors as follows: until the
Payment in Full Date, each Credit Party hereby unconditionally and irrevocably
guarantees (other than its own Obligations) as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Obligations to the Guaranteed Creditors. If
any or all of the Obligations of any Credit Party to the Guaranteed Creditors
becomes due and payable hereunder, such Credit Party, unconditionally and
irrevocably, promises to pay such Obligations to the Administrative Agents
and/or the other Guaranteed Creditors or order, on demand, together with any and
all expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Obligations. This Credit Party
Guarantee is a guarantee of payment and not of collection. Until the Payment in
Full Date, this Credit Party Guarantee is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. If a claim is ever made upon
any Guaranteed Creditor for repayment or recovery of any amount or amounts
received in payment or on account of any of the Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Guaranteed Party), then and in such event the respective Credit
Party agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Credit Party, notwithstanding any revocation of this
Credit Party Guarantee or any other instrument evidencing any liability of any
Guaranteed Party, and each Credit Party shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee
until the Payment in Full Date.

-206-

--------------------------------------------------------------------------------

13.02.     Bankruptcy. Additionally, each Credit Party unconditionally and
irrevocably guarantees the payment of any and all of its Obligations to the
Guaranteed Creditors whether or not due or payable by any Guaranteed Party upon
the occurrence of any of the events specified in Section 10.05, and irrevocably
and unconditionally promises to pay such indebtedness to the Guaranteed
Creditors, or order, on demand, in the currency in which the obligation was
originally denominated.

13.03.     Nature of Liability. The liability of each Credit Party hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guarantee of the Obligations, whether executed by any other
guarantor or by any other party, and each Credit Party understands and agrees,
to the fullest extent permitted under law, that the liability of such Credit
Party hereunder shall not be affected or impaired by (a) any direction as to
application of payment by any Guaranteed Party or by any other party, or (b) any
other continuing or other guarantee, undertaking or maximum liability of a
guarantor or of any other party as to the Obligations, or (c) any payment on or
in reduction of any such other guarantee or undertaking (other than in
connection with the Payment in Full Date), or (d) any dissolution, termination
or increase, decrease or change in personnel by any Guaranteed Party, or (e) any
payment made to any Guaranteed Creditor on the Obligations which any such
Guaranteed Creditor repays to any Guaranteed Party pursuant to court order in
any bankruptcy, insolvency, receivership, reorganization, arrangement,
moratorium, winding up or other debtor relief proceeding, and each Credit Party
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 13.05, or (g) any invalidity, irregularity
or enforceability of all or any part of the Obligations or of any security
therefor, or (h) any change in the corporate existence, structure or ownership
of any Credit Party or any other Person liable for any of the Obligations, or
(i) any bankruptcy, insolvency, receivership, reorganization, arrangement,
moratorium, winding up or other debtor relief proceeding affecting any Credit
Party, or their assets or any resulting release or discharge of any obligation
of any Credit Party, or (j) the existence of any claim, setoff or other rights
which any Credit Party may have at any time against any other Credit Party, a
Guaranteed Creditor, or any other Person, whether in connection herewith or in
any unrelated transactions, or (k) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Credit Party in respect
of the Obligations or a Credit Party in respect of this Credit Party Guarantee
or the Obligations other than the occurrence of the Payment in Full Date.

-207-

--------------------------------------------------------------------------------

13.04.     Independent Obligation. The obligations of each Credit Party
hereunder are independent of the obligations of any other guarantor, any other
party or any Guaranteed Party, and a separate action or actions may be brought
and prosecuted against any Credit Party (and solely with respect to a Canadian
Credit Party relating to the Credit Party Guarantee, may be brought and
prosecuted in a Canadian court) whether or not action is brought against any
other guarantor, any other party or any Guaranteed Party and whether or not any
other guarantor, any other party or any Guaranteed Party be joined in any such
action or actions. Each Credit Party waives, in its capacity as a Guarantor, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Guaranteed Party or other circumstance which operates to toll any statute of
limitations as to such Guaranteed Party shall operate to toll the statute of
limitations as to the relevant Credit Party.

13.05.     Authorization. To the fullest extent permitted under all law, each
Credit Party authorizes the Guaranteed Creditors without notice or demand, and
without affecting or impairing its liability hereunder, from time to time to:

(a)     change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Credit
Party Guarantee shall apply to the Obligations as so changed, extended, renewed
or altered;

(b)     take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset there against;

(c)     exercise or refrain from exercising any rights against any Guaranteed
Party, any other Credit Party or others or otherwise act or refrain from acting;

(d)     release or substitute any one or more endorsers, guarantors, any
Guaranteed Party, other Credit Parties or other obligors;

(e)     settle or compromise any of the Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Guaranteed
Party to its creditors other than the Guaranteed Creditors;

(f)     apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Guaranteed Party to the Guaranteed Creditors regardless of
what liability or liabilities of such Guaranteed Party remain unpaid;

(g)     consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Secured Bank Product
Obligation or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify or supplement this Agreement, any other
Credit Document, any Secured Bank Product Obligation or any of such other
instruments or agreements; and/or

-208-

--------------------------------------------------------------------------------

(h)     take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Credit Party
from its liabilities under this Credit Party Guarantee.

13.06.     Reliance. It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of any Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

13.07.     Subordination. Any indebtedness of any Guaranteed Party now or
hereafter owing to any Credit Party is hereby subordinated to the Obligations of
such Guaranteed Party owing to the Guaranteed Creditors; and if the
Administrative Agent so requests at a time when an Event of Default is then
continuing, all such indebtedness of such Guaranteed Party to such Credit Party
shall be collected, enforced and received by such Credit Party for the benefit
of the Guaranteed Creditors and be paid over to the Administrative Agent on
behalf of the Guaranteed Creditors on account of the Obligations of such
Guaranteed Party to the Guaranteed Creditors, but without affecting or impairing
in any manner the liability of any Credit Party under the other provisions of
this Credit Party Guarantee. Without limiting the generality of the foregoing,
each Credit Party hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Credit Party Guarantee (whether contractual, under Section 509 of
the Bankruptcy Code or otherwise) until all Obligations have been irrevocably
paid in full in cash.

13.08.     Waiver.

(a)     Each Credit Party waives any right (except as shall be required by
applicable law and cannot be waived) to require any Guaranteed Creditor to (i)
proceed against any Guaranteed Party, any other guarantor or any other party, or
against a Canadian Credit Party relating solely to the Credit Party Guarantee in
a Canadian court, (ii) proceed against or exhaust any security held from any
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. For purposes of the
law of the Province of Quebec, if applicable, each Credit Party waives, in its
capacity as a Guarantor, the benefits of division and discussion. Each Credit
Party waives any defense (except as shall be required by applicable law and
cannot be waived) based on or arising out of any defense of any Guaranteed
Party, any other guarantor or any other party, other than payment of the
Obligations to the extent of such payment, based on or arising out of the
disability of any Guaranteed Party, any other guarantor or any other party, or
the validity, legality or unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Guaranteed Party other than payment of the Obligations to the extent of such
payment. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Guaranteed Party or any other party,
or any security, without affecting or impairing in any way the liability of any
Credit Party hereunder except to the extent the Obligations have been paid. Each
Credit Party waives, to the fullest extent permitted under law, any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of such Credit Party against any Guaranteed
Party or any other party or any security.

(b)     Each Credit Party waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Credit Party Guarantee, and notices of the
existence, creation or incurring of new or additional Obligations. Each Credit
Party assumes all responsibility for being and keeping itself informed of each
Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks which such Credit Party assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise any Credit Party of
information known to them regarding such circumstances or risks.

-209-

--------------------------------------------------------------------------------

13.09.     Maximum Liability. It is the desire and intent of each Credit Party
and the Guaranteed Creditors that this Credit Party Guarantee shall be enforced
against such Credit Party to the fullest extent permissible under all law and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of any Credit Party under this
Credit Party Guarantee shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable federal,
state, provincial or foreign law relating to fraudulent conveyances or
transfers), then the amount of such Credit Party’s obligations under this Credit
Party Guarantee shall be deemed to be reduced and such Credit Party shall pay
the maximum amount of the Obligations which would be permissible under
applicable law.

13.10.     Payments. All payments made by a Credit Party pursuant to this
Section 13 will be made without setoff, counterclaim or other defense, and shall
be subject to the provisions of Section 2.06.

13.11.     [Reserved].

13.12.     Information. Each Credit Party assumes all responsibility for being
and keeping itself informed of each applicable Borrower’s financial condition
and assets, and of all other circumstances bearing upon the risk of non-payment
of the Obligations and the nature, scope and extent of the risks that each
Credit Party assumes and incurs under this guarantee, and agrees that no
Guaranteed Creditor shall have any duty to advise any Credit Party of
information known to it regarding those circumstances or risks.

13.13.     Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
13.13, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Banks or
the Swingline Lenders, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 13.14.     Canadian Severability. Notwithstanding any other provision contained
herein or in any other Credit Document, if a “secured creditor” (as that term is
defined under the Bankruptcy and Insolvency Act (Canada)) is determined by a
court of competent jurisdiction not to include a Person to whom obligations are
owed on a joint and several basis, then such Person’s Obligations (and the
Obligations of each other Canadian Credit Party or Dutch Credit Party), to the
extent such Obligations are secured, shall be several obligations and not joint
and several obligations.

* * *

-210-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

SUNOPTA INC.         By:     Name:   Title:         SUNOPTA FOODS INC.        
By:     Name:   Title:         SUNOPTA GRAINS AND FOODS INC.         By:   Name:
  Title:         CITRUSOURCE, LLC         By:   Name:   Title:         SUNOPTA
COMPANIES INC.         By: By:   Name:   Title:         SUNOPTA GLOBAL ORGANIC
INGREDIENTS INC.         By:   Name:   Title:

-1-

--------------------------------------------------------------------------------


TRADIN ORGANICS USA LLC.         By:   Name:   Title:         SUNOPTA
INVESTMENTS LTD.         By:   Name:   Title:         SUNRISE HOLDINGS
(DELAWARE), INC.         By:   Name:   Title:         SUNRISE GROWERS, INC.    
    By:   Name:   Title:         FARM CAPITAL INCORPORATED         By:   Name:  
Title:         PACIFIC RIDGE FARMS, LLC         By:   Name:   Title:

-2-

--------------------------------------------------------------------------------


COÖPERATIE SUNOPTA U.A.         By:     Name:   Title:         THE ORGANIC
CORPORATION B.V.         By:     Name:   Title:         CROWN OF HOLLAND B.V.  
      By:     Name:   Title:         TRADIN ORGANIC AGRICULTURE B.V.         By:
    Name:   Title:         TRABOCCA B.V.         By:     Name:   Title:

-3-

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as U.S. Administrative Agent, Collateral Agent, U.S.
Swingline Lender, U.S. Issuing Bank and a U.S. Revolving Lender         By:    
Name:   Title:         By:     Name:   Title:

-4-

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian
Administrative Agent, Canadian Swingline Lender, Canadian Issuing Bank and a
Canadian Revolving Lender         By:   Name:   Title:

-5-

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A. (acting through its London branch), as Dutch
Administrative Agent, Dutch Swingline Lender, Dutch Issuing Bank and a Dutch
Revolving Lender         By:   Name:   Title:

-6-

--------------------------------------------------------------------------------


[ ], as a Lender         By:   Name:   Title:

-7-

--------------------------------------------------------------------------------